Exhibit 10.1

 

 

Published CUSIP Number:               

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 15, 2011

 

among

 

BALLY TECHNOLOGIES, INC.,

 

as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
UNION BANK, N.A.,

as Syndication Agents,

 

JPMORGAN CHASE BANK, N.A.,
KEYBANK NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
and
UNION BANK, N.A.,

 

as Joint Lead Arrangers and Joint Book Managers

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

1

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

32

1.03

 

Accounting Terms

33

1.04

 

Rounding

33

1.05

 

Times of Day

33

1.06

 

Letter of Credit Amounts

33

1.07

 

Exchange Rates; Currency Equivalents

34

1.08

 

Additional Alternative Currencies

34

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

35

2.01

 

The Loans

35

2.02

 

Borrowings, Conversions and Continuations of Loans

36

2.03

 

Letters of Credit

38

2.04

 

Swing Line Loans

47

2.05

 

Prepayments

50

2.06

 

Termination or Reduction of Commitments

53

2.07

 

Repayment of Loans

54

2.08

 

Interest

54

2.09

 

Fees

55

2.10

 

Computation of Interest and Fees

56

2.11

 

Evidence of Debt

56

2.12

 

Payments Generally; Administrative Agent’s Clawback

57

2.13

 

Sharing of Payments by Lenders

59

2.14

 

Increase in Revolving Credit Facility

60

2.15

 

Increase in Term A Facility

61

2.16

 

Cash Collateral

63

2.17

 

Defaulting Lenders

64

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

66

3.01

 

Taxes

66

3.02

 

Illegality

70

3.03

 

Inability to Determine Rates

70

 

i

--------------------------------------------------------------------------------


 

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

71

3.05

 

Compensation for Losses

72

3.06

 

Mitigation Obligations; Replacement of Lenders

73

3.07

 

Survival

74

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

74

4.01

 

Conditions to Closing Date

74

4.02

 

Conditions of Initial Credit Extension

76

4.03

 

Conditions to all Credit Extensions

79

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

80

5.01

 

Existence, Qualification and Power

80

5.02

 

Authorization; No Contravention

80

5.03

 

Governmental Authorization; Other Consents

80

5.04

 

Binding Effect

80

5.05

 

Financial Statements; No Material Adverse Effect

81

5.06

 

Litigation

81

5.07

 

No Default

81

5.08

 

Ownership of Property; Liens; Investments

81

5.09

 

Environmental Compliance

82

5.10

 

Insurance

82

5.11

 

Taxes

82

5.12

 

ERISA Compliance

82

5.13

 

Subsidiaries; Equity Interests; Loan Parties

83

5.14

 

Margin Regulations; Investment Company Act

83

5.15

 

Disclosure

84

5.16

 

Compliance with Laws

84

5.17

 

Intellectual Property; Licenses, Etc

84

5.18

 

Solvency

84

5.19

 

Casualty, Etc

85

5.20

 

Labor Matters

85

5.21

 

Collateral Documents

85

ARTICLE VI

 

AFFIRMATIVE COVENANTS

85

6.01

 

Financial Statements

85

 

ii

--------------------------------------------------------------------------------


 

6.02

 

Certificates; Other Information

86

6.03

 

Notices

89

6.04

 

Payment of Obligations

90

6.05

 

Preservation of Existence, Etc

90

6.06

 

Maintenance of Properties

90

6.07

 

Maintenance of Insurance

90

6.08

 

Compliance with Laws

91

6.09

 

Books and Records

91

6.10

 

Inspection Rights

91

6.11

 

Use of Proceeds

91

6.12

 

Covenant to Guarantee Obligations and Give Security

91

6.13

 

Compliance with Environmental Laws

95

6.14

 

Preparation of Environmental Reports

95

6.15

 

Further Assurances

96

6.16

 

Compliance with Terms of Leaseholds

96

6.17

 

Designation as Senior Debt

96

6.18

 

Approvals of Pledge of Certain Subsidiary Shares

96

ARTICLE VII

 

NEGATIVE COVENANTS

97

7.01

 

Liens

97

7.02

 

Indebtedness

98

7.03

 

Investments

100

7.04

 

Fundamental Changes

102

7.05

 

Dispositions

102

7.06

 

Restricted Payments

104

7.07

 

Change in Nature of Business

104

7.08

 

Transactions with Affiliates

104

7.09

 

Burdensome Agreements

105

7.10

 

Use of Proceeds

105

7.11

 

Financial Covenants

106

7.12

 

Capital Expenditures

106

7.13

 

Accounting Changes

106

7.14

 

Prepayments, Etc. of Indebtedness

106

 

iii

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

106

8.01

 

Events of Default

106

8.02

 

Remedies upon Event of Default

109

8.03

 

Application of Funds

109

ARTICLE IX

 

ADMINISTRATIVE AGENT

110

9.01

 

Appointment and Authority

110

9.02

 

Rights as a Lender

111

9.03

 

Exculpatory Provisions

111

9.04

 

Reliance by Administrative Agent

112

9.05

 

Delegation of Duties

112

9.06

 

Resignation of Administrative Agent

112

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

113

9.08

 

No Other Duties, Etc

114

9.09

 

Administrative Agent May File Proofs of Claim

114

9.10

 

Collateral and Guaranty Matters

115

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

115

ARTICLE X

 

MISCELLANEOUS

116

10.01

 

Amendments, Etc

116

10.02

 

Notices; Effectiveness; Electronic Communications

118

10.03

 

No Waiver; Cumulative Remedies; Enforcement

120

10.04

 

Expenses; Indemnity; Damage Waiver

121

10.05

 

Payments Set Aside

122

10.06

 

Successors and Assigns

123

10.07

 

Treatment of Certain Information; Confidentiality

128

10.08

 

Right of Setoff

129

10.09

 

Interest Rate Limitation

129

10.10

 

Counterparts; Integration; Effectiveness

130

10.11

 

Survival of Representations and Warranties

130

10.12

 

Severability

130

10.13

 

Replacement of Lenders

130

10.14

 

Governing Law; Jurisdiction; Etc

131

10.15

 

Waiver of Jury Trial

132

 

iv

--------------------------------------------------------------------------------


 

10.16

 

No Advisory or Fiduciary Responsibility

132

10.17

 

Electronic Execution of Assignments and Certain Other Documents

133

10.18

 

USA PATRIOT Act

133

10.19

 

Time of the Essence

133

10.20

 

Gaming Boards

133

10.21

 

Nevada Gaming Collateral

133

10.22

 

Judgment Currency

133

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

2.01

 

Commitments and Applicable Percentages

 

4.02(a)

 

Mortgaged Property

 

5.03

 

Required Consents

 

5.08(b)

 

Existing Liens

 

5.08(c)

 

Real Property

 

5.08(d)

 

Leases

 

5.13

 

Subsidiaries; Other Equity Investments; Loan Parties

 

5.17

 

Intellectual Property

 

5.20

 

Labor Matters

 

6.12

 

Guarantors

 

6.18

 

Gaming Licenses

 

7.02

 

Existing Indebtedness

 

7.03(f)

 

Existing Investments

 

7.08

 

Transactions with Affiliates

 

7.09

 

Burdensome Agreements

 

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

EXHIBITS

 

 

 

Form of

 

 

 

A

 

Committed Loan Notice

 

B

 

Swing Line Loan Notice

 

C-1

 

Term A Note

 

C-2

 

Revolving Credit Note

 

D

 

Compliance Certificate

 

E-1

 

Assignment and Assumption

 

E-2

 

Administrative Questionnaire

 

F

 

Guaranty

 

G-1

 

Borrower Security Agreement

 

G-2

 

Subsidiaries Security Agreement

 

H

 

Mortgage Amendment

 

I

 

Pledge Agreement

 

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
April 15, 2011, among BALLY TECHNOLOGIES, INC., a Nevada corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and BANK OF AMERICA, N.A. (“Bank of
America”), as Administrative Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower, various lenders and Bank of America, as administrative agent for
such lenders, as swing line lender and as L/C Issuer, are parties to that
certain Credit Agreement dated as of September 26, 2008, as the same has been
amended prior to the date hereof (as so amended, the “Existing Credit
Agreement”).  The Borrower has requested, and the Lenders and the Administrative
Agent hereby agree, that the Existing Credit Agreement shall be amended and
restated in its entirety.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term A
Facility, the aggregate amount of the Term A Loans outstanding at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement, as the same may be supplemented,
modified, amended, restated or extended.

 

“Agreement Currency” has the meaning specified in Section 10.22.

 

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euros
and each other currency (other than Dollars) that is approved in accordance with
Section 1.08.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
aggregate amount of the Revolving Credit Commitments and $150,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Revolving
Credit Commitments.

 

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, the applicable percentage per annum set forth below determined by
reference to the Consolidated Total Leverage Ratio as set forth in (i) prior to
the date that a Compliance Certificate shall be required to be delivered
pursuant to Section 6.02(b), the certificate delivered by the Borrower pursuant
to Section 4.02(a)(vii) and (ii) thereafter, the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Applicable Fee
Rate

 

1

 

> 2.5:1

 

0.40%

 

2

 

< 2.5:1 but ≥ 2.0:1

 

0.35%

 

3

 

< 2.0:1 but ≥ 1.5:1

 

0.30%

 

4

 

< 1.5:1 but ≥ 1.0:1

 

0.25%

 

5

 

< 1.0:1

 

0.20%

 

 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Revolving Lenders, Pricing Level 1 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Fee
Rate for any period shall be subject to the provisions of Section 2.10(b).

 

2

--------------------------------------------------------------------------------


 

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Effective Date, such Term Lender’s Term A Commitment at such time and
(ii) thereafter, the principal amount of such Term A Lender’s Term A Loans at
such time, and (b) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time.  If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, in respect of the Term A Facility and the Revolving
Credit Facility, the applicable percentage per annum set forth below determined
by reference to the Consolidated Total Leverage Ratio as set forth in (i) prior
to the date that a Compliance Certificate shall be required to be delivered
pursuant to Section 6.02(b), the certificate delivered by the Borrower pursuant
to Section 4.02(a)(vii) and (ii) thereafter, the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Eurodollar Rate
(Letters of Credit)

 

Base
Rate

 

1

 

> 2.5:1

 

2.00%

 

1.00%

 

2

 

< 2.5:1 but ≥ 2.0:1

 

1.75%

 

0.75%

 

3

 

< 2.0:1 but ≥ 1.5:1

 

1.50%

 

0.50%

 

4

 

< 1.5:1 but ≥ 1.0:1

 

1.25%

 

0.25%

 

5

 

< 1.0:1

 

1.00%

 

0.00%

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.10(b).

 

3

--------------------------------------------------------------------------------


 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Appropriate Lender” means, at any time, (a) with respect to either the Term A
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Securities, LLC and Union Bank, N.A., in their capacities as joint lead
arrangers and joint book managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended June 30, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Australian Dollars” means the lawful currency of Australia.

 

4

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Effective Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Security Agreement” means that certain Amended and Restated Borrower
Security Agreement, dated as of the date hereof and substantially in the form of
Exhibit G-1, made by the Borrower, as grantor, in favor of the Administrative
Agent and the Lenders.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term A Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and,
(a) if such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market, (b) if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurodollar Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan, means a TARGET
Day, (c) if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurodollar Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan (other
than any

 

5

--------------------------------------------------------------------------------


 

interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency; provided that a day on which banks are authorized or required to be
closed in California, Nevada or New York shall not be a “Business Day”.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations and any transfer of inventory to leased gaming
equipment consistent with the Borrower’s historical practices as set forth in
the Audited Financial Statements) to the extent classified as a capital
expenditure in such Person’s cash flow statement in accordance with GAAP.  For
purposes hereof, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment shall be included in
Capital Expenditures only to the extent the gross amount of such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time.  Capital Expenditures shall exclude any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with insurance proceeds
or condemnation awards relating to any such damage, loss, destruction or
condemnation.  Capital Expenditures shall exclude any expenditure made in
connection with the closing of an acquisition pursuant to
Section 7.03(g) hereof.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries that are Loan Parties
free and clear of all Liens (other than Liens created under the Collateral
Documents and other Liens permitted hereunder):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

6

--------------------------------------------------------------------------------


 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

 

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (ii) both
(x) at the time it entered into a Cash Management Agreement, was a “Lender” or
an Affiliate of a “Lender” under the Existing Credit Agreement and (y) as of the
Closing Date is a Lender or an Affiliate of a Lender, in any such case, in its
capacity as a party to such Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any policy, request,
rule, guideline or directive (in each case whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines

 

7

--------------------------------------------------------------------------------


 

or directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), but
excluding (i) any employee benefit plan of such person or its subsidiaries,
(ii) any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan and (iii) any “nominating
shareholder group” meeting the applicable eligibility requirements contained in
Rule 14a-11(b) under the Exchange Act (or any successor thereto) (the “Proxy
Access Rule”), to the extent the Proxy Access Rule becomes effective, including,
without limitation, that such nominating shareholder group is not holding any
securities of the Borrower with the purpose, or with the effect, of changing
control of the Borrower) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 25% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

 

(b)           a “change of control” or any comparable term under, and as defined
in any other Indebtedness in excess of the Threshold Amount shall have occurred.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986 or any successor thereof.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreement, the Mortgages, each of the mortgages, collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

8

--------------------------------------------------------------------------------


 

“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
the sum of (a) Consolidated Net Income of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period, plus
(b) any extraordinary loss reflected in such Consolidated Net Income, minus
(c) any extraordinary gain reflected in such Consolidated Net Income, plus
(d) Consolidated Interest Charges (plus interest income in respect of trade
receivables that is deducted from interest expense in determining such
Consolidated Interest Charges) for the relevant Measurement Period to the extent
deducted in arriving at Consolidated Net Income, plus (e) the aggregate amount
of Federal, state, local, and foreign taxes on or measured by income of the
Borrower and its Subsidiaries for that period (whether or not payable during
that period) to the extent deducted in arriving at Consolidated Net Income, plus
(f) depreciation, amortization and all other non-cash expenses for that period
(including, without limitation, employee stock based compensation expenses),
plus (or minus), without duplication, (g) any extraordinary loss or other
non-cash expense (or any extraordinary gain or other non-cash income) resulting
from fair value adjustments made pursuant to the application of FASB Accounting
Standards Codification 805 (or any successor rule) in connection with earn-out
or similar obligations to the extent reflected in such Consolidated Net Income
and minus (h) any scheduled earn-out or similar earnings sharing payments in
respect of the Borrower’s acquisition of Sightline Payments, LLC or other
acquisitions described in clause (ii) of the proviso to the definition of
“Consolidated Funded Indebtedness”, provided that in determining Consolidated
EBITDA, (i) the results of operations of any Person or assets which have been
the subject of a Disposition involving a consideration in excess of $25,000,000
in the aggregate during the relevant Measurement Period shall be excluded, and
(ii) the results of operations of any Person or assets acquired by the Borrower
and its Subsidiaries during the relevant period for a consideration which is in
excess of $25,000,000 in the aggregate shall be included on a pro forma basis.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct and contingent
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
(other than commercial letters of credit and bankers’ acceptances incurred to
support commercial transactions, bid bonds, payment bonds and performance bonds
arising in the ordinary course of business), in each case net of the amount of
cash collateral securing such obligations, (d) all obligations in respect of the
deferred purchase price of property or services (other than (i) trade

 

9

--------------------------------------------------------------------------------


 

accounts payable in the ordinary course of business and (ii) deferred
compensation), (e) all Attributable Indebtedness, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary;
provided, that earn-out or similar earnings sharing arrangements in respect of
(i) the Borrower’s acquisition of Sightline Payments, LLC or (ii) other
acquisitions by the Loan Parties permitted hereunder (subject in the case of
this clause (ii) to the approval of the Administrative Agent) shall not be
considered to be “Consolidated Funded Indebtedness”.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations to the extent classified as
interest expense in accordance with GAAP and (c) the portion of rent expense
under Capitalized Leases that is treated as interest in accordance with GAAP, in
each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, determined in accordance with GAAP,
consistently applied.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporate Restructuring” means the ongoing corporate restructuring being
undertaken by the Borrower with respect to certain of its wholly-owned foreign
Subsidiaries that are not Loan Parties, pursuant to which the ownership
structure of such foreign Subsidiaries will be

 

10

--------------------------------------------------------------------------------


 

restructured and, subsequent to such restructuring, each foreign wholly-owned
Subsidiary will remain a direct or indirect wholly-owned Subsidiary of the
Borrower.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term A Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that, as determined by the Administrative
Agent, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within three Business Days of the date required to
be funded by it hereunder, in any case unless the subject of a good faith
dispute, (b) has notified the Borrower or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder, (c) has
failed, within three Business Days after written request by the Administrative
Agent, to confirm in writing a manner satisfactory to the Administrative Agent
that it will comply with its funding obligations (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

11

--------------------------------------------------------------------------------


 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Effective Date” means the first date all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 10.01.

 

“Effective Date Revolver Decrease Amount” has the meaning specified in the
definition of “Revolving Credit Facility”.

 

“Effective Date Term A Decrease Amount” has the meaning specified in the
definition of “Term A Facility”.

 

“Effective Date Term A Loan Amount” has the meaning specified in the definition
of “Term A Facility”.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided, that no
assignment shall be made to any Person if such assignment would result in a
violation of any Gaming Laws or otherwise require the consent or approval of any
Gaming Board or Governmental Authority.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

12

--------------------------------------------------------------------------------


 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Plan under Section 4041 of ERISA,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “Eurodollar

 

13

--------------------------------------------------------------------------------


 

Rate” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR with a term equal to one
month, at approximately 11:00 a.m., London time determined two London Banking
Days prior to such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest at a rate based on the Eurodollar Rate.  Eurodollar Rate Loans that are
Revolving Credit Loans may be denominated in Dollars or in an Alternative
Currency.  Eurodollar Rate Loans that are Term A Loans must be denominated in
Dollars.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

14

--------------------------------------------------------------------------------


 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than (1) proceeds of any
Disposition, (2) proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings, (3) proceeds of insurance
received in connection with casualty losses that occurred prior to the Effective
Date, (4) insurance or condemnation proceeds required to be provided to
landlords (or their mortgagees) pursuant to the terms of any lease to which a
Loan Party or any Subsidiary thereof is party and (5) casualty insurance
proceeds used, or committed to be used, to repair or replace damaged property
within 180 days after receipt thereof (or applied to reimburse the Borrower or a
Subsidiary for the cost of such repair or replacement)), condemnation awards
(and payments in lieu thereof), and indemnity payments.

 

“Facility” means the Term A Facility or the Revolving Credit Facility, as the
context may require.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a “United States person”
as defined in Section 7701(a)(30) of the Code.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

 

15

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gaming Board” means, collectively, (a) the Nevada Gaming Commission, (b) the
Nevada State Gaming Control Board, (b) the Mississippi Gaming Commission,
(c) the Mississippi State Tax Commission, (d) the Missouri Gaming Commission,
(e) the Louisiana Gaming Control Board, (f) the Michigan Gaming Control Board
and (g) any other Governmental Authority that holds regulatory, licensing or
permit authority over gambling, gaming, lottery or casino activities conducted
by the Borrower or any Subsidiary of the Borrower within its jurisdiction.

 

“Gaming Laws” means, collectively, The Nevada Gaming Control Act, The Louisiana
Draw Poker Devices Control Law, the Mississippi Gaming Control Act and Missouri
laws relating to licensed gaming activities, excursion gambling boats and
suppliers of gaming equipment and slot machines set forth in Chapter 313 of the
Revised Statutes of Missouri, in each case together with the rules and
regulations thereunder, pursuant to which any Gaming Board possesses regulatory,
licensing or permit authority over gambling, gaming, lottery or casino
activities conducted by the Borrower and its Subsidiaries within its
jurisdiction.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness of the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person

 

16

--------------------------------------------------------------------------------


 

(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided, however, that the term “Guarantee” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or reasonable indemnity obligations in effect on the Closing
Date or otherwise entered into in the ordinary course of business, including in
connection with any acquisition or Disposition of assets or incurrence of
Indebtedness or other obligations, in any case to the extent permitted under
this Agreement.  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

 

“Guaranty” means, collectively, the Amended and Restated Subsidiary Guaranty,
dated as of the date hereof, made by the Guarantors in favor of the Secured
Parties and substantially in the form of Exhibit F, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Headquarters Property” means the real property located at 6601 South Bermuda
Road, Las Vegas, Nevada 89119 more particularly described in Schedule
5.08(c) and the improvements located thereon.

 

“Hedge Bank” means any Person that, (i) at the time it enters into an interest
rate or currency Swap Contract permitted under Article VI or VII, is a Lender or
an Affiliate of a Lender, or (ii) both (x) at the time it entered into a Swap
Contract permitted under Article VI and VII, was a “Lender” or an Affiliate of a
“Lender” under the Existing Credit Agreement and (y) as of the Closing Date is a
Lender or an Affiliate of a Lender, in any such case, in its capacity as a party
to such Swap Contract.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

17

--------------------------------------------------------------------------------


 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business in accordance with ordinary trade terms);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person;

 

(g)           all mandatory obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interest
in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Information Memorandum” means the information memorandum dated March 2011 used
by the Arrangers in connection with the syndication of the Commitments.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

 

18

--------------------------------------------------------------------------------


 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or substantially all
of the business of, such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Judgment Currency” has the meaning specified in Section 10.22.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and

 

19

--------------------------------------------------------------------------------


 

permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

20

--------------------------------------------------------------------------------


 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility of the Borrower or any of its Subsidiaries.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the fee letters with the Arrangers,
and (f) each Issuer Document.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Maintenance Capital Expenditure” means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of tangible Property of the
Borrower or its Subsidiaries, but excluding any Capital Expenditure which adds
to or further improves any such tangible Property.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under the Loan
Documents, or of the ability of the Borrower and the Guarantors to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Maturity Date” means the fifth anniversary of the Effective Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 4.02(a)(iii).

 

“Mortgage Policy” has the meaning specified in Section 4.02(a)(iii)(B).

 

21

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Disposition by the Borrower or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the actual expenses incurred or payable by the Borrower or
such Subsidiary in connection with such transaction and (C) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and

 

(b)           with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
actual out-of-pocket expenses, incurred or payable by the Borrower or such
Subsidiary in connection therewith.

 

“Note” means a Term A Note or a Revolving Credit Note, as the context may
require.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint

 

22

--------------------------------------------------------------------------------


 

venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Term A Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term A Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Encumbrances” means:

 

(a)           inchoate Liens incident to construction on or maintenance of real
property; or Liens incident to construction on or maintenance of real property
now or hereafter filed of record for which adequate reserves have been set aside
in accordance with GAAP

 

23

--------------------------------------------------------------------------------


 

(or deposits made pursuant to applicable Law) and which are being contested in
good faith by appropriate proceedings and have not proceeded to judgment,
provided that, by reason of nonpayment of the obligations secured by such Liens,
no such real property is subject to a material risk of loss or forfeiture;

 

(b)           Liens for taxes and assessments which are not yet delinquent; or
Liens for taxes and assessments for which adequate reserves have been set aside
in accordance with GAAP and are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
nonpayment of the obligations secured by such Liens, no Property is subject to a
material risk of loss or forfeiture;

 

(c)           minor defects and irregularities in title to any real property
which in the aggregate do not materially impair the fair market value or use of
the real property for the purposes for which it is or may reasonably be expected
to be held;

 

(d)           easements, exceptions, reservations, or other agreements for the
purpose of pipelines, conduits, cables, wire communication lines, power lines
and substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting real property, facilities, or
equipment which in the aggregate do not materially burden or impair the fair
market value or use of such real property for the purposes for which it is or
may reasonably be expected to be held;

 

(e)           easements, exceptions, reservations, or other agreements for the
purpose of facilitating the joint or common use of real property in or adjacent
to a shopping center or similar project affecting real property which in the
aggregate do not materially burden or impair the fair market value or use of
such real property for the purposes for which it is or may reasonably be
expected to be held;

 

(f)            rights reserved to or vested in any Governmental Authority to
control or regulate, or obligations or duties to any Governmental Authority with
respect to, the use of any real property;

 

(g)           present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of real property;

 

(h)           statutory or common law Liens, other than those described in
clauses (a) or (b) above, arising in the ordinary course of business with
respect to obligations which are not delinquent or are being contested in good
faith, provided that, if delinquent, adequate reserves have been set aside in
accordance with GAAP with respect thereto and, by reason of nonpayment, no real
property is subject to a material risk of loss or forfeiture;

 

(i)            covenants, conditions, and restrictions affecting the use of real
property which in the aggregate do not materially impair the fair market value
or use of the real property for the purposes for which it is or may reasonably
be expected to be held;

 

24

--------------------------------------------------------------------------------


 

(j)            rights of tenants under leases and rental agreements covering
real property entered into in the ordinary course of business of the Person
owning such real property;

 

(k)           bankers liens and Liens consisting of pledges or deposits to
secure obligations under workers’ compensation laws, mandatory unemployment
insurance or similar legislation, including Liens of judgments thereunder which
are not currently dischargeable;

 

(l)            Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which the Borrower or a Subsidiary of the Borrower is a party as
lessee, provided the aggregate value of all such pledges and deposits in
connection with any such lease does not at any time exceed 20% of the annual
fixed rentals payable under such lease; and

 

(m)          Liens in favor of Governmental Authorities on the assets of the
Borrower and its Subsidiaries imposed by applicable Gaming Laws to the extent
required in connection with the operation of lotteries in various jurisdictions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated as of the date hereof and substantially in the form of Exhibit I, made by
the Borrower and each of the Subsidiaries from time to time party thereto, as
grantors, in favor of the Administrative Agent and the Lenders, together with
each other pledge agreement delivered pursuant to Section 6.12.

 

“Pledged Collateral” has the meaning specified in Section 1 of the Pledge
Agreement.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Reduction Amount” has the meaning set forth in Section 2.05(b)(vii).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, members and
advisors of such Person and of such Person’s Affiliates.

 

25

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief accounting officer or
controller of a Loan Party and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, repurchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

 

26

--------------------------------------------------------------------------------


 

“Revaluation Date” means (a) with respect to any Revolving Credit Loan, each of
the following:  (i) each date of a Borrowing of a Eurodollar Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurodollar Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Lenders shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount shall
be decreased on the Effective Date (prior to the making of the initial Loans on
such date) in an amount equal to such Revolving Credit Lender’s Applicable
Percentage of the Effective Date Revolver Decrease Amount and as may otherwise
be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time which as of
the Effective Date shall be an amount equal to (i) $400,000,000 minus (ii) in
the event the Share Repurchase Amount is less than $200,000,000, an amount (the
“Effective Date Revolver Decrease Amount”) equal to the product of (x) an amount
equal to $200,000,000 minus the Share Repurchase Amount (provided that such
amount of this clause (x) shall not be less than $0) times (y) a percentage, the
numerator of which is $400,000,000 and the denominator of which is $700,000,000,
which amount shall be rounded to the nearest $5,000,000.

 

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.14(d).

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

27

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate or currency Swap Contract
permitted under Article VI or VII that is entered into by and between any Loan
Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Security Agreements” means, collectively, the Borrower Security Agreement and
the Subsidiaries Security Agreement.

 

“Security Agreement Supplement” means an Instrument of Joinder substantially in
the form of Exhibit A to the Subsidiaries Security Agreement.

 

“Share Repurchase” has the meaning specified in Section 4.02(a)(vii).

 

“Share Repurchase Amount” has the meaning specified in Section 4.02(a)(vii).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed

 

28

--------------------------------------------------------------------------------


 

as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Special Notice Currency” means, at any time, an Alternative Currency other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower and
its Subsidiaries which is contractually subordinated in right of payment to the
Obligations pursuant to then-current market subordination provisions.

 

“Subsidiaries Security Agreement” means that certain Amended and Restated
Subsidiaries Security Agreement, dated as of the date hereof and substantially
in the form of Exhibit G-2, made by each of the Subsidiaries from time to time
party thereto, as grantors, in favor of the Administrative Agent and the
Lenders, together with each other security agreement and security agreement
supplement delivered by a Subsidiary pursuant to Section 6.12.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)

 

29

--------------------------------------------------------------------------------


 

any and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

30

--------------------------------------------------------------------------------


 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount shall be
decreased on the Effective Date (prior to the making of the initial Loans on
such date) in an amount equal to such Term A Lender’s Applicable Percentage of
the Effective Date Term A Decrease Amount and as may otherwise be adjusted from
time to time in accordance with this Agreement.

 

“Term A Facility” means, at any time, (a) on or prior to the Effective Date, the
aggregate amount of the Term A Commitments at such time, which as of the
Effective Date shall be an amount (the “Effective Date Term A Loan Amount”)
equal to (i) $300,000,000 minus (ii) in the event the Share Repurchase Amount is
less than $200,000,000, an amount (the “Effective Date Term A Decrease Amount”)
equal to the product of (x) an amount equal to $200,000,000 minus the Share
Repurchase Amount (provided that such amount of this clause (x) shall not be
less than $0) times (y) a percentage, the numerator of which is $300,000,000 and
the denominator of which is $700,000,000, which amount shall be rounded to the
nearest $5,000,000 and (b) thereafter, the aggregate principal amount of the
Term A Loans of all Term A Lenders outstanding at such time.

 

“Term A Increase Effective Date” has the meaning specified in Section 2.15(d).

 

“Term A Lender” means (a) at any time on or prior to the Effective Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Effective Date, any Lender that holds Term A Loans at such time.

 

“Term A Loan” has the meaning specified in Section 2.01(a).

 

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

 

“Threshold Amount” means $25,000,000.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Borrower and its
Subsidiaries of the Loan Documents to which they are or are intended to be a
party, (b) the refinancing of certain outstanding Indebtedness of the Borrower
and its Subsidiaries and the

 

31

--------------------------------------------------------------------------------


 

termination of all commitments with respect thereto, (c) the Share Repurchase
and (d) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

 

1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)   The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or

 

32

--------------------------------------------------------------------------------


 

regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)   In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)   Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03         Accounting Terms.

 

(a)   Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)   Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04         Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

1.06         Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be

 

33

--------------------------------------------------------------------------------


 

the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.07         Exchange Rates; Currency Equivalents.

 

(a)   The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

 

(b)   Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurodollar Rate
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.

 

1.08         Additional Alternative Currencies.

 

(a)   The Borrower may from time to time request that Revolving Credit Loans
that are Eurodollar Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  In the case of any such request with respect to the making of
Eurodollar Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

 

(b)   Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion).  In the case of any such request pertaining to
Eurodollar Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof. 
Each Lender (in the case of any such request pertaining to Eurodollar Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the

 

34

--------------------------------------------------------------------------------


 

making of Eurodollar Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

(c)   Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurodollar Rate Loans to be made or Letters of Credit to be issued in
such requested currency.  If the Administrative Agent and all the Lenders
consent to making Eurodollar Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurodollar Rate Loans; and if the Administrative
Agent and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Borrower.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01         The Loans.

 

(a)   The Term A Borrowing.  Subject to the terms and conditions set forth
herein, each Term A Lender severally agrees to make a single loan (each such
loan, a “Term A Loan”) to the Borrower on the Effective Date in an amount not to
exceed such Term A Lender’s Term A Commitment Percentage of the Term A
Facility.  The Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective
Applicable Percentage of the Term A Facility.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term A Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)   The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower in Dollars or in one or
more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Lender, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment and (iii) the aggregate Outstanding Amount of all
Revolving Credit Loans denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit.  Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section

 

35

--------------------------------------------------------------------------------


 

2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided, that Revolving Credit Loans that
are denominated in Alternative Currencies must be Eurodollar Rate Loans.

 

2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)   Each Term A Borrowing, each Revolving Credit Borrowing, each conversion of
Term A Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans denominated
in Dollars or of any conversion of Eurodollar Rate Loans denominated in Dollars
to Base Rate Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency) prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans denominated in any
Alternative Currency or of any conversion of Eurodollar Rate Loans denominated
in an Alternative Currency to Base Rate Loans and (iii) on the requested date of
any Borrowing of Base Rate Loans.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,500,000 or a whole multiple of $500,000 in excess thereof.  Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Term A
Borrowing, a Revolving Credit Borrowing, a conversion of Term A Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term A Loans or Revolving Credit
Loans are to be converted, (v) the currency of the Loans to be borrowed and
(vi) if applicable, the duration of the Interest Period with respect thereto. 
If the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term A Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans; provided, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurodollar Rate Loans in their
original currency with an Interest Period of one month.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurodollar Rate Loan.

 

(b)   Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the

 

36

--------------------------------------------------------------------------------


 

applicable Facility of the applicable Term A Loans or Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Term A Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent, in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.03 (and, if
such Borrowing is the initial Credit Extension, Sections 4.01 and 4.02), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)   Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans (whether in
Dollars or an Alternative Currency) without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Eurodollar Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)   The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)   After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than five Interest Periods in effect in
respect of the Term A Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than eight Interest Periods in effect in respect of the
Revolving Credit Facility.

 

37

--------------------------------------------------------------------------------


 

2.03         Letters of Credit.

 

(a)   The Letter of Credit Commitment.  (i)  Subject to the terms and conditions
set forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of
the Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Effective Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for the account of the Borrower
or its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular

 

38

--------------------------------------------------------------------------------


 

or shall impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency or the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)           a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit

 

39

--------------------------------------------------------------------------------


 

issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 

(b)   Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.  (i)  Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: 
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

40

--------------------------------------------------------------------------------


 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.03 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)   Drawings and Reimbursements; Funding of Participations. (i)  Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof.  In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in Dollars. 
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor

 

41

--------------------------------------------------------------------------------


 

Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency.  If the Borrower fails to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.03 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

42

--------------------------------------------------------------------------------


 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.03 (other than delivery by the Borrower of a
Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

 

(d)   Repayment of Participations.  (i)  At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C

 

43

--------------------------------------------------------------------------------


 

Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)   Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.

 

44

--------------------------------------------------------------------------------


 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)    Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)   Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

 

(h)   Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent of the daily amount available to be drawn under

 

45

--------------------------------------------------------------------------------


 

such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.04 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account.  For purposes of computing the Dollar Equivalent of the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the Dollar Equivalent of the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Borrower’s fee letter with Bank of America, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the Dollar Equivalent of the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(j)    Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k)   Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

46

--------------------------------------------------------------------------------


 

2.04         Swing Line Loans.

 

(a)   The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.

 

(b)   Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in

 

47

--------------------------------------------------------------------------------


 

such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower.

 

(c)   Refinancing of Swing Line Loans.  (i)  The Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.03.  The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit  Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded

 

48

--------------------------------------------------------------------------------


 

participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.03.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)   Repayment of Participations.

 

(i)            At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)   Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans. 
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

 

49

--------------------------------------------------------------------------------


 

(f)    Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05         Prepayments.

 

(a)   Optional.  (i)  Subject to the last sentence of this Section 2.05(a)(i),
the Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Term A Loans and Revolving Credit Loans in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans
denominated in Dollars, (2) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurodollar Rate Loans denominated in Alternative Currencies and
(3) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,500,000 or a whole
multiple of $500,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that not more than two times per fiscal year, such
notice, if accompanied by a commitment reduction notice in accordance with
Section 2.06, may state that it is conditioned upon the effectiveness of other
credit facilities or the incurrence of other Indebtedness, the consummation of a
particular Disposition or the occurrence of a Change of Control, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified prepayment date) if such condition is not
satisfied  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each prepayment of the outstanding Term A
Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof on a pro-rata basis, and subject to Section 2.17
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant
Facilities.  Notwithstanding anything to the contrary contained herein, the
Borrower shall not be permitted to prepay the Term A Facility pursuant to this
Section 2.05(a)(i) during the period from the Effective Date through the date
ten Business Days thereafter.

 

(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000. 
Each such notice shall specify the date and amount of such prepayment.  If such

 

50

--------------------------------------------------------------------------------


 

notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(b)   Mandatory.

 

(i)            If the Borrower or any of its Subsidiaries Disposes of any
property in a transaction permitted under Section 7.05(f) and realizes Net Cash
Proceeds in excess of $20,000,000 in any fiscal year, the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of such excess Net Cash
Proceeds within five Business Days of receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (v) and (vii) below);
provided, however, that for the purposes of this Section, the amount of any Net
Cash Proceeds received in any such Disposition shall be calculated as the sum of
the portion of such Subsidiary owned, directly or indirectly, by the Borrower
multiplied by the total amount of such Net Cash Proceeds received in such
transaction.

 

(ii)           Upon the sale or issuance by the Borrower or any of its
Subsidiaries of any of its Equity Interests (other than any sales or issuances
of Equity Interests to another Loan Party, to a wholly-owned Subsidiary of a
Loan Party or to any director, officer, employee, consultant or advisor of the
Borrower or any Subsidiary thereof), the Borrower shall prepay an aggregate
principal amount of Loans equal to 50% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the Borrower or such Subsidiary
(such prepayments to be applied as set forth in clauses (v) and (vii) below).

 

(iii)          Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary (such prepayments to be applied as set forth in clauses (v) and
(vii) below).

 

(iv)          Upon any Extraordinary Receipt received by or paid to or for the
account of the Borrower or any of its Subsidiaries, and not otherwise included
in clause (i), (ii) or (iii) of this Section 2.05(b), the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary (such prepayments to be applied as set forth in clauses (v) and
(vii) below); provided, however, that with respect to any proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments, at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of receipt of such insurance proceeds,
condemnation awards or indemnity payments), and so long as no Default shall have
occurred and be continuing, the Borrower or such Subsidiary may apply within 180
days after the receipt of such cash proceeds to replace or repair the equipment,
fixed

 

51

--------------------------------------------------------------------------------


 

assets or real property in respect of which such cash proceeds were received;
and provided, further, however, that any cash proceeds not so applied shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(iv); and provided, further, however, that for the purposes of
this Section, the amount of any Extraordinary Receipt received by or paid to or
for the account of any non-wholly-owned Subsidiary of the Borrower shall be
calculated as the sum of the portion of such Subsidiary owned, directly or
indirectly, by the Borrower multiplied by the total amount of such Extraordinary
Receipt.

 

(v)           Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied, first, to the Term A Facility and to the
principal repayment installments thereof on a pro-rata basis and, second, to the
Revolving Credit Facility in the manner set forth in clause (vii) of this
Section 2.05(b), but without reducing the Revolving Credit Commitment.

 

(vi)          If for any reason the Total Revolving Credit Outstandings at any
time exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess (unless such excess is a result of the
circumstances described in clause (viii) below, in which case such clause shall
govern).

 

(vii)         Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b) (except pursuant to clause (viii) hereof), first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and, third, but only
to the extent an Event of Default shall have occurred and be continuing, shall
be used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Credit Facility required pursuant to clause (i),
(ii), (iii) or (iv) of this Section 2.05(b), the amount remaining, if any, after
the prepayment in full of all L/C Borrowings, Swing Line Loans and Revolving
Credit Loans outstanding at such time and, if so required, the Cash
Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business and for other purposes not prohibited
hereby.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

 

(viii)        If the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all Loans denominated in Alternative Currencies at
such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such

 

52

--------------------------------------------------------------------------------


 

Outstanding Amount as of such date of payment to an amount not to exceed the
Alternative Currency Sublimit then in effect.

 

(ix)           If the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall Cash Collateralize the L/C Obligations
in an amount equal to the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.

 

2.06         Termination or Reduction of Commitments.

 

(a)   Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit, the
Alternative Currency Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Revolving Credit Facility, the Letter of Credit Sublimit,
the Alternative Currency Sublimit or the Swing Line Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower
shall not terminate or reduce (A) the Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Revolving Credit Facility, (B) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit, (C) the Alternative Currency Sublimit if, after giving
effect thereto, the Outstanding Amount of Revolving Credit Loans denominated in
Alternative Currencies would exceed the Alternative Currency Sublimit or (D) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.  Not more than two times per fiscal year, a notice to
reduce the Aggregate Commitments hereunder may state that it is conditioned upon
the effectiveness of other credit facilities or the incurrence of other
Indebtedness, the consummation of a particular Disposition or the occurrence of
a Change of Control, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified commitment
reduction date) if such condition is not satisfied.

 

(b)   Mandatory.

 

(i)            The aggregate Term A Commitments shall be automatically and
permanently reduced to zero on the date of the Term A Borrowing.

 

(ii)           If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit, the Alternative Currency Sublimit or the Swing Line Sublimit exceeds
the Revolving Credit Facility at such time, the Letter of Credit Sublimit, the
Alternative Currency Sublimit or the Swing Line Sublimit, as the case may be,
shall be automatically reduced by the amount of such excess.

 

53

--------------------------------------------------------------------------------


 

(c)   Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Alternative Currency Sublimit, Swing Line
Sublimit or the Revolving Credit Commitment under this Section 2.06.  Upon any
reduction of the Revolving Credit Commitments, the Revolving Credit Commitment
of each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Revolving Credit Percentage of such reduction amount.  All fees in respect of
the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.

 

2.07         Repayment of Loans.

 

(a)   Term A Loans.  The Borrower shall repay to the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding on the following
dates in the respective amounts ascribed to such dates (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05):  (i) on the last day of each
calendar quarter (A) from June 30, 2011 through March 31, 2013, an amount equal
to 1.25% of the Effective Date Term A Loan Amount; (B) from June 30, 2013
through March 31, 2014, an amount equal to 1.875% of the Effective Date Term A
Loan Amount; and (C) from and after June 30, 2014, an amount equal to 2.50% of
the Effective Date Term A Loan Amount, and (ii) on the Maturity Date for the
Term A Facility, an amount equal to the aggregate principal amount of all Term A
Loans outstanding on such date.

 

(b)   Revolving Credit Loans.  The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on that date.

 

(c)   Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

 

2.08         Interest.

 

(a)   Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(b)   (i)  If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

54

--------------------------------------------------------------------------------


 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (after giving effect to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)   Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

2.09         Fees.  In addition to certain fees described in Sections
2.03(h) and (i):

 

(a)   Commitment Fee.  The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.17.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last day of each March, June, September and December, commencing
with the first such date to occur after the Effective Date, and on the last day
of the Availability Period for the Revolving Credit Facility.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Fee Rate separately for each period
during such quarter that such Applicable Fee Rate was in effect.

 

(b)   Other Fees.

 

(i)            The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the fee letters with the Arrangers.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.

 

55

--------------------------------------------------------------------------------


 

Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10         Computation of Interest and Fees.  (a)  All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)   If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(c), 2.03(h) or 2.08(a) or under Article VIII. 
The Borrower’s obligations under this paragraph shall survive for 90 days
following the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

2.11         Evidence of Debt.

 

(a)   The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse

 

56

--------------------------------------------------------------------------------


 

thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)   In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)   General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein.  Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal of and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time on the date
specified herein.  Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent, in the case of payments in an Alternative Currency, shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

(b)   (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance

 

57

--------------------------------------------------------------------------------


 

upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the applicable
Overnight Rate, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Appropriate Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the applicable Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)   Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)   Obligations of Lenders Several.  The obligations of the Lenders hereunder
to make Term A Loans and Revolving Credit Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any

 

58

--------------------------------------------------------------------------------


 

payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)   Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)    Insufficient Funds.  If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

 

2.13         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

59

--------------------------------------------------------------------------------


 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.16 or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14         Increase in Revolving Credit Facility.

 

(a)   Request for Increase.  Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify all of the Revolving
Credit Lenders), the Borrower may from time to time request an increase in the
Revolving Credit Facility by an amount (for all such requests, together with the
aggregate amount of all increases to the Term A Facility requested pursuant to
Section 2.15(a)) not exceeding $200,000,000(1); provided that (i) any such
request for an increase shall be in a minimum amount of $5,000,000 with respect
to the Revolving Credit Facility, and (ii) the Borrower may make a maximum of
three such requests in the aggregate under this Section 2.14(a) and
Section 2.15(a).  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Credit Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Revolving Credit Lenders).

 

(b)   Lender Elections to Increase.  Each Revolving Credit Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase.  Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.

 

(c)   Notification by Administrative Agent; Additional Revolving Credit
Lenders.  The Administrative Agent shall notify the Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Revolving Credit Lenders

 

--------------------------------------------------------------------------------

(1)           Amount to be reduced at execution of Credit Agreement to the
extent the combined amounts of the Facilities exceed $700,000,000.

 

60

--------------------------------------------------------------------------------


 

pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(d)   Effective Date and Allocations.  If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.

 

(e)   Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Revolving Credit Increase Effective Date signed
by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by each Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Revolving Credit Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no Default
exists, and (C) after giving pro forma effect to the application of proceeds of
Loans to be made on the Revolving Credit Increase Effective Date the Borrower
would be in compliance with Section 7.11 as of the fiscal quarter of the
Borrower most recently ended.  The Borrower shall prepay any Revolving Credit
Loans outstanding on the Revolving Credit Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.  The Applicable Rate for any
such increase will be determined by the Borrower and the Revolving Credit
Lenders (including any new Revolving Credit Lenders) at the time such increase
is made; provided that if such Applicable Rate would exceed the Applicable Rate
for the Revolving Credit Facility or the Term A Facility, the Applicable Rate
for the Revolving Credit Facility and the Term A Facility (including any prior
increases to the Revolving Credit Facility or Term A Facility) shall be
automatically increased to equal the Applicable Rate on the new Revolving Credit
Loans or new Term A Loans.

 

(f)    Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

 

2.15         Increase in Term A Facility.

 

(a)   Request for Increase.  Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify all of the Term A
Lenders), the Borrower may from time to time request an increase in the Term A
Loans by an amount (for all such

 

61

--------------------------------------------------------------------------------


 

requests, together with the aggregate amount of all increases to the Revolving
Credit Facility requested pursuant to Section 2.14(a)) not exceeding
$200,000,000(2); provided that (i) any such request for an increase shall be in
a minimum amount of $5,000,000 with respect to the Term A Facility, and (ii) the
Borrower may make a maximum of three such requests in the aggregate under
Section 2.14(a) and this Section 2.15(a).  At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Term A Lender is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice to the Term A Lenders).

 

(b)   Lender Elections to Increase.  Each Term A Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Term A Loans and, if so, whether by an amount equal to, greater
than, or less than its ratable portion (based on such Term A Lender’s Applicable
Percentage in respect of the Term A Facility) of such requested increase.  Any
Term A Lender not responding within such time period shall be deemed to have
declined to increase its Term A Loans.

 

(c)   Notification by Administrative Agent; Additional Term A Lenders.  The
Administrative Agent shall notify the Borrower and each Term A Lender of the
Term A Lenders’ responses to each request made hereunder.  To achieve the full
amount of a requested increase, and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Term A Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(d)   Effective Date and Allocations.  If the Term A Loans are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Term A Increase Effective Date”) and the
final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Term A Lenders of the final allocation of such
increase and the Term A Increase Effective Date.  As of the Term A Increase
Effective Date, the amortization schedule for the Term A Loans set forth in
Section 2.07(b) shall be amended to increase the then-remaining unpaid
installments of principal by an aggregate amount equal to the additional Term A
Loans being made on such date, such aggregate amount to be applied to increase
such installments ratably in accordance with the amounts in effect immediately
prior to the Term A Increase Effective Date.  Such amendment may be signed by
the Administrative Agent on behalf of the Lenders.

 

(e)   Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Term A Increase Effective Date signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by each Loan Party approving or consenting to such increase, and (ii) in
the case of the Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of the Term A

 

--------------------------------------------------------------------------------

(2)           Amount to be reduced at execution of Credit Agreement to the
extent the combined amounts of the Facilities exceed $700,000,000.

 

62

--------------------------------------------------------------------------------


 

Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists, and (C) after giving pro forma effect to
the application of proceeds of Loans to be made on the Term A Increase Effective
Date the Borrower would be in compliance with Section 7.11 as of the fiscal
quarter of the Borrower most recently ended.  The additional Term A Loans shall
be made by the Term A Lenders participating therein pursuant to the procedures
set forth in Section 2.02.  The Applicable Rate for any additional Term A Loans
will be determined by the Borrower and the Term A Lenders (including any new
Term A Lenders) at the time such additional Term A Loan is made; provided that
if such Applicable Rate would exceed the Applicable Rate for the Term A Facility
or the Revolving Credit Facility, the Applicable Rate for the Term A Facility
and the Revolving Credit Facility (including any prior increases to the
Revolving Credit Facility or Term A Facility) shall be automatically increased
to equal the Applicable Rate on the new Term A Loans or new Revolving Credit
Loans.

 

(f)    Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

 

2.16         Cash Collateral.

 

(a)   Certain Credit Support Events.  Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 

(b)   Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to

 

63

--------------------------------------------------------------------------------


 

the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)   Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)   Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.17         Defaulting Lenders. Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion

 

64

--------------------------------------------------------------------------------


 

thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender.

 

65

--------------------------------------------------------------------------------


 

(b)   Defaulting Lender Cure.  If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.17(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)   Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i)  Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

66

--------------------------------------------------------------------------------


 

(b)   Payment of Other Taxes by the Borrower.  Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

 

(c)   Tax Indemnifications.  (i)  Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection.  A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)   Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the

 

67

--------------------------------------------------------------------------------


 

case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)   Status of Lenders; Tax Documentation.  (i)  Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)            executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)           executed originals of Internal Revenue Service Form W-8ECI,

 

68

--------------------------------------------------------------------------------


 

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)    Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such

 

69

--------------------------------------------------------------------------------


 

Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
the interest on which is determined by reference to the Eurodollar Rate (whether
denominated in Dollars or in an Alternative Currency), or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans in the affected currency or to convert
Base Rate Loans to Eurodollar Rate Loans denominated in the affected currency
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate and if such Loans are denominated in
Dollars, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Eurodollar Rate.  Upon any such prepayment
or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03         Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a

 

70

--------------------------------------------------------------------------------


 

determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

3.04         Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)   Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)   Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence

 

71

--------------------------------------------------------------------------------


 

of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)   Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)   Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)   Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

72

--------------------------------------------------------------------------------


 

(a)   any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)   any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

(c)   any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13; or

 

(d)   any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

 

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)   Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

 

(b)   Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

 

73

--------------------------------------------------------------------------------


 

3.07         Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01         Conditions to Closing Date.  The occurrence of the Closing Date is
subject to satisfaction of the following conditions precedent:

 

(a)   The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates referred to
in clause (iii) or (vii) below, a recent date before the Closing Date) and each
in form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and the Guarantors is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(iv)          a favorable opinion of Gibson, Dunn & Crutcher LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in a form
reasonably acceptable to the Administrative Agent;

 

(v)           a favorable opinion of Jones Vargas, local counsel to the Loan
Parties in Nevada, addressed to the Administrative Agent and each Lender, in a
form reasonably acceptable to the Administrative Agent;

 

(vi)          a business plan and budget of the Borrower and its Subsidiaries on
a consolidated basis, including forecasts prepared by management of the
Borrower, of consolidated balance sheets and statements of income or operations
and cash flows of the Borrower and its Subsidiaries on a quarterly basis for the

 

74

--------------------------------------------------------------------------------


 

fiscal year of the Borrower ending June 30, 2011 and on an annual basis for each
subsequent fiscal year during the term of this Agreement;

 

(vii)         evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect consisting of certificates
of insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral; and

 

(viii)        there shall have been no event or circumstance since June 30, 2010
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

(b)   The reports, financial statements, certificates and other written
information (other than projected financial information, other forward looking
information and information of a general economic or industry specific nature)
provided by or on behalf of a Loan Party to the Administrative Agent prior to
June 30, 2010, shall be, when taken as a whole with all other information so
provided and as modified or supplemented by other information so furnished,
complete and correct in all material respects; and no changes or developments
shall have occurred, and no new or additional reports, financial statements,
certificates or other written information (other than projected financial
information, other forward looking information and information of a general
economic or industry specific nature) shall have been received or discovered by
the Administrative Agent or the Lenders regarding the Borrower and its
Subsidiaries or the Transaction after June 30, 2010 that (A) either individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect or (B) could reasonably be expected to adversely affect the Facilities or
any other aspect of the Transaction, and nothing shall have come to the
attention of the Lenders during the course of such due diligence investigation
to lead them to believe that the Information Memorandum, taken as a whole,
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements contained therein not misleading in light
of all of the circumstances existing at the date of the Information Memorandum
or has become misleading, incorrect or incomplete in any material respect;
provided that (a) with respect to information relating to the Borrower’s
industry generally and trade data which relates to a Person that is not the
Borrower or a Subsidiary thereof, the Borrower represents only that such
information is believed by it in good faith to be accurate in all material
respects, (b) with respect to financial statements, other than projected
financial information, the Borrower represents only that such financial
statements present fairly in all material respects the consolidated financial
condition of the applicable Person as of the dates indicated.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

75

--------------------------------------------------------------------------------


 

4.02         Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)   The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date):

 

(i)            executed counterparts of the Guaranty, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii)           executed counterparts of each of (A) the Pledge Agreement and
(B) the Security Agreements, together with:

 

(A)          certificates representing the Pledged Collateral referred to in the
Pledge Agreement, accompanied by undated stock powers executed in blank and all
instruments evidencing Indebtedness constituting Collateral indorsed in blank
(except that the Pledged Collateral shall not include the Equity Interests of
any Subsidiary until the expiration of all notice periods and the obtaining of
appropriate consents under applicable Gaming Laws, as contemplated by
Section 6.18),

 

(B)           proper financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreements, covering the Collateral described in the Security
Agreements, and

 

(C)           completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements filed
in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements.

 

(iii)          amendments and restatements of the existing deeds of trust, trust
deeds, or mortgages, in substantially the form of Exhibit H (with such changes
as may be satisfactory to the Administrative Agent and its counsel to account
for local law matters) and covering the properties listed on Schedule
4.02(a) (together with the Assignments of Leases and Rents referred to therein
and each other mortgage delivered pursuant to Section 6.12, in each case as
amended and restated, the “Mortgages”), duly executed by the appropriate Loan
Party, together with:

 

(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and

 

76

--------------------------------------------------------------------------------


 

subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties and that all filing, documentary,
stamp, intangible and recording taxes and fees have been paid,

 

(B)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or updates to existing policies (the “Mortgage
Policies”), with endorsements and in amounts reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all material defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting Permitted Encumbrances and
other Liens permitted under the Loan Documents, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem reasonably necessary, and

 

(C)           evidence of the insurance required by the terms of the Mortgages.

 

(iv)          a favorable opinion of Gibson, Dunn & Crutcher LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in a form
reasonably acceptable to the Administrative Agent;

 

(v)           a favorable opinion of Jones Vargas, local counsel to the Loan
Parties in Nevada, addressed to the Administrative Agent and each Lender, in a
form reasonably acceptable to the Administrative Agent;

 

(vi)          a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by each Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required, except for such consents,
licenses or approvals as are listed on such certificate;

 

(vii)         a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.03(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since June 30,
2010 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect, (C) that as of the Effective
Date, no action, suit, investigation or proceeding is pending or, to the best
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental

 

77

--------------------------------------------------------------------------------


 

Authority which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (D) that substantially
simultaneously with the occurrence of the Effective Date, the Borrower intends
to repurchase (the “Share Repurchase”) certain of its outstanding common Equity
Interests and setting forth the aggregate amount (the “Share Repurchase Amount”)
of cash that the Borrower expects to apply to such Share Repurchase, which
amount shall not exceed $500,000,000 and (E) a calculation of the Consolidated
Total Leverage Ratio as of March 31, 2011 after giving pro forma effect to the
Transaction;

 

(viii)        a certificate from the chief financial officer of the Borrower
attesting that the Borrower is, and the Loan Parties taken as a whole are,
Solvent before and after giving effect to the Transaction;

 

(ix)           evidence that the Existing Credit Agreement has been, or
concurrently with the Effective Date is being, terminated and all loans and
other amounts outstanding thereunder shall have been repaid in full;

 

(x)            evidence that the Share Repurchase shall have occurred or shall
occur substantially simultaneously with the Effective Date;

 

(xi)           a Note executed by the Borrower in favor of each Lender
requesting a Note; and

 

(xii)          such assurances as the Administrative Agent deems appropriate
that the relevant Gaming Boards have approved the transactions contemplated by
the Loan Documents to the extent that such approval is required by applicable
Gaming Laws.

 

(b)   (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Effective Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Effective Date shall have
been paid, to the extent invoices therefor have been presented to the Borrower
at least one Business Day prior to the expected Effective Date.

 

(c)   If requested by the Administrative Agent prior to the Effective Date, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Effective Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative

 

78

--------------------------------------------------------------------------------


 

Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

 

Notwithstanding the foregoing, unless each of the conditions specified in
Sections 4.01 and 4.02 shall have been satisfied (or waived in accordance with
Section 10.01) prior to 5:00 p.m. on June 15, 2011, the Effective Date shall not
occur, the Lenders shall have no obligation to make Credit Extensions hereunder,
the Commitments shall terminate and the Existing Credit Agreement shall remain
in full effect.

 

4.03         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

(a)   The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, that are qualified by
materiality shall be true and correct on and as of the date of such Credit
Extension, and each of the representations and warranties of the Borrower and
each other Loan Party contained in any other Loan Document or in any document
furnished at any time under or in connection herewith or therewith, that are not
qualified by materiality shall be true and correct in all material respects on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.03, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)   No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)   The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

(d)   In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Revolving Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

79

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01         Existence, Qualification and Power.  Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) (or, with respect to any Subsidiary that is not a Loan
Party, in each case referred to in clause (a), (b) or (c)), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

5.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in the case of clauses (b) and (c), as could not
reasonably be expected to have a Material Adverse Effect.

 

5.03         Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for the
authorizations, approvals, actions, notices and filings listed on Schedule 5.03.

 

5.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws, Gaming Laws or equitable principles relating to
the granting of specific performance and other equitable remedies as a matter of
judicial discretion.

 

80

--------------------------------------------------------------------------------


 

5.05         Financial Statements; No Material Adverse Effect.

 

(a)   The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
in each case, to the extent required to be reflected on the Audited Financial
Statements in accordance with GAAP or identified in the footnotes thereto.

 

(b)   Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(c)   The consolidated forecasted balance sheets, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01 were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Borrower’s reasonable estimate of its future financial condition and
performance.

 

5.06         Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transaction, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

5.07         No Default.  Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08         Ownership of Property; Liens; Investments.

 

(a)   Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(b)   Schedule 5.08(b) sets forth, as of the date hereof, a complete and
accurate list of all Liens on the property or assets of each Loan Party, showing
as of the date hereof the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.  The property of each Loan Party is

 

81

--------------------------------------------------------------------------------


 

subject to no Liens, other than Liens set forth on Schedule 5.08(b), and as
otherwise permitted by Section 7.01.

 

(c)   Schedule 5.08(c) sets forth, as of the date hereof, a complete and
accurate list of all real property owned by each Loan Party, showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
and record owner thereof.  Each Loan Party has good, marketable and insurable
fee simple title to the real property owned by such Loan Party, free and clear
of all Liens, other than Liens created or permitted by the Loan Documents.

 

(d)   (i)    Schedule 5.08(d)(i) sets forth, as of the date hereof, a complete
and accurate list of all leases of real property under which any Loan Party is
the lessee that are material to the Borrower and its Subsidiaries taken as a
whole.

 

(ii)           Schedule 5.08(d)(ii) sets forth, as of the date hereof, a
complete and accurate list of all leases of real property under which any Loan
Party is the lessor that are material to the Borrower and its Subsidiaries taken
as a whole.

 

5.09         Environmental Compliance.  The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10         Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses where the
Borrower or the applicable Subsidiary operates.

 

5.11         Taxes.  The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges reflected on such returns or reports as due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect.  Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

 

5.12         ERISA Compliance.

 

(a)   Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification that would reasonably be expected to have a
Material Adverse Effect.  The Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an

 

82

--------------------------------------------------------------------------------


 

extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

 

(b)   There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

(c)   (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

5.13         Subsidiaries; Equity Interests; Loan Parties.  The Borrower has, as
of the date hereof, no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Persons and in the amounts specified on Part (a) of Schedule 5.13
free and clear of all Liens except those created under the Collateral Documents
or permitted by Section 7.01(c).  As of the date hereof, the Borrower has no
equity investments in any other corporation or entity other than those
(1) specifically disclosed in Part (b) of Schedule 5.13 and (2) equity
investments in any corporation or entity where the aggregate amount invested in
such Person by the Borrower is less than $10,000,000.  Set forth on Part (c) of
Schedule 5.13 is, as of the date hereof, a complete and accurate list of all
Loan Parties, showing as of the date hereof (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a) is, as of the date hereof, a true
and correct copy of each such document, each of which is valid and in full force
and effect as of the date hereof.

 

5.14         Margin Regulations; Investment Company Act.

 

(a)   The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

(b)   None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

83

--------------------------------------------------------------------------------


 

5.15         Disclosure.  The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other written or otherwise formally presented information
furnished (other than projected financial information, other forward looking
information and information of a general economic or industry specific nature)
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the Transaction and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (when taken as a whole with
all other information so provided and as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time; and, provided further that (a) with respect to
information relating to the Borrower’s industry generally and trade data which
relates to a Person that is not the Borrower or a Subsidiary thereof, the
Borrower represents only that such information is believed by it in good faith
to be accurate in all material respects, (b) with respect to financial
statements, other than projected financial information, the Borrower represents
only that such financial statements present fairly in all material respects the
consolidated financial condition of the applicable Person as of the dates
indicated.

 

5.16         Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17         Intellectual Property; Licenses, Etc.  Except as disclosed on
Schedule 5.17, the Borrower and each of its Subsidiaries own, or possess the
right to use, all of the material trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, and Schedule 5.17 sets forth, as of the date hereof, a
complete and accurate list of all such IP Rights owned or used by each Loan
Party that are registered with the United States Patent and Trademark Office or
the United States Copyright Office.  To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any of its Subsidiaries infringes upon any rights held by any other Person,
where such infringement could reasonably be expected to result in a Material
Adverse Effect.  No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18         Solvency.  The Borrower is, and the Loan Parties taken as a whole
are, Solvent.

 

84

--------------------------------------------------------------------------------


 

5.19         Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.20         Labor Matters.  Except as reflected on Schedule 5.20, as of the
date hereof, there are no collective bargaining agreements or Multiemployer
Plans covering the employees of the Borrower or any of its Subsidiaries and
neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.

 

5.21         Collateral Documents.  Except that the Pledged Collateral shall not
include the Equity Interests of any Subsidiary until the expiration of all
notice periods and the obtaining of appropriate consents under applicable Gaming
Laws as contemplated by Section 6.18, the provisions of the Collateral Documents
shall be, upon the execution and delivery thereof on the Effective Date,
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.  Except for filings
completed prior to the Effective Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

 

6.01         Financial Statements.  Deliver to the Administrative Agent for
distribution by it to the Lenders, in form and detail reasonably satisfactory to
the Administrative Agent and the Required Lenders:

 

(a)   as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended June 30,
2011), a consolidated  balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing selected by the Borrower and reasonably acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

 

85

--------------------------------------------------------------------------------


 

(b)   as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2011), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations, and
cash flows for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

(c)   as soon as available, but in any event at least 45 days after the
commencement of each fiscal year of the Borrower (commencing with the fiscal
year ending June 30, 2011) a budget and projection by fiscal quarter for that
fiscal year and by fiscal year for the next two succeeding fiscal years,
including for the first such fiscal year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such fiscal years, projected consolidated condensed balance sheets and
statements of operations and cash flows, of the Borrower and its Subsidiaries,
all in reasonable detail.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02         Certificates; Other Information.  Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent:

 

(a)   concurrently with the delivery of the financial statements referred to in
Section 6.01(a) (commencing with the delivery of the financial statements for
the fiscal year ended June 30, 2011), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;

 

(b)   concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 31, 2011 unless otherwise
previously delivered pursuant to the Existing Credit Agreement), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower, and in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide, if necessary for
the determination of compliance with Section 7.11, a statement of reconciliation
conforming such financial statements to GAAP;

 

(c)   promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of

 

86

--------------------------------------------------------------------------------


 

directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them;

 

(d)   promptly after any request by the Administrative Agent or any Lender,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934 (other than registration statements
on Form S-8 or any successor form thereto), or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)   promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement with outstandings in excess of the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

 

(f)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;

 

(g)   promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

 

(h)   not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement with
outstandings in excess of the Threshold Amount and, from time to time upon
request by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request;

 

(i)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;

 

(j)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, (i) a report supplementing Schedules 5.08(c),
5.08(d)(i) and 5.08(d)(ii), including an identification of all owned and leased
real property disposed of by the

 

87

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary thereof during such fiscal year, a list and
description of all real property leased during such fiscal year and a
description of such other changes in the information included in such Schedules
as may be necessary for such Schedules to be accurate and complete; (ii) a
report supplementing Schedule 5.17 as may be necessary to make it accurate and
complete; and (iii) a report supplementing Schedule 5.13 containing a
description of all changes in the information included in such Schedules as may
be necessary for such Schedules to be accurate and complete, each such report to
be signed by a Responsible Officer of the Borrower and to be in a form
reasonably satisfactory to the Administrative Agent;

 

(k)   promptly after request by the Administrative Agent or any Lender, copies
of any other report or other document that was filed by the Borrower or any of
its Subsidiaries with any Governmental Authority (other than routine
applications and reports filed by the Borrower and its Subsidiaries with any
Gaming Board);

 

(l)    not less than 10 days before the effectiveness thereof, written notice to
the Administrative Agent of any amendments to the Organization Documents of the
Borrower or any Subsidiary; and

 

(m)  promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, governmental, or other third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent promptly upon request therefor by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information

 

88

--------------------------------------------------------------------------------


 

provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

6.03         Notices.  Promptly notify the Administrative Agent and each Lender:

 

(a)   of the occurrence of any Default;

 

(b)   of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws in each case that has resulted or could reasonably be
expected to result in a Material Adverse Effect;

 

(c)   of the occurrence of any ERISA Event;

 

(d)   of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

(e)   of any indication by any Gaming Board of its intent to consider or act
upon a License Revocation or a fine or penalty of $500,000 or more with respect
to the Borrower or any of its Subsidiaries; and

 

(f)    of the (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) occurrence of any sale of capital stock or other Equity
Interests for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii), (iii) incurrence or

 

89

--------------------------------------------------------------------------------


 

issuance of any Indebtedness for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.05(b)(iii), and (iv) receipt of any
Extraordinary Receipt for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.0(b)(iv).

 

Each notice pursuant to Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
that is not permitted hereunder; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness to the extent that failure to make any
such payment would result in an Event of Default.

 

6.05         Preservation of Existence, Etc.

 

(a)   Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05 and except to the extent that
failure to do so by any Loan Party other than the Borrower could not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 7.04; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06         Maintenance of Properties.

 

(a)   Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof in each case except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.07         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under

 

90

--------------------------------------------------------------------------------


 

similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

 

6.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09         Books and Records.

 

(a)   Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.

 

6.10         Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent (or any Lender accompanied by the
Administrative Agent) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the reasonable expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
representatives or independent contractors of the Administrative Agent and
accompanied Lender may do any of the foregoing at the reasonable expense of the
Borrower at any time during normal business hours and without advance notice.

 

6.11         Use of Proceeds.  Use the proceeds of the Credit Extensions (i) to
refinance certain existing indebtedness of the Borrower and its Subsidiaries,
including without limitation indebtedness under the Existing Credit Agreement,
(ii) to finance the Share Repurchase, (iii) to pay fees and expenses incurred in
connection with the Transaction, and (iv) for general corporate purposes not in
contravention of any Law or of any Loan Document.

 

6.12         Covenant to Guarantee Obligations and Give Security.

 

(a)   Upon the formation or acquisition of any new, wholly-owned, direct
domestic Subsidiary by any Loan Party, then the Borrower shall, at the
Borrower’s expense:

 

(i)            within 30 days after such formation or acquisition, cause such
Subsidiary, to duly execute and deliver to the Administrative Agent a guaranty
or guaranty supplement, in form and substance satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,

 

91

--------------------------------------------------------------------------------


 

(ii)           within 30 days after such formation or acquisition, furnish to
the Administrative Agent a description of the real and personal properties of
such Subsidiary, in detail satisfactory to the Administrative Agent,

 

(iii)          within 30 days after such formation or acquisition, cause such
Subsidiary to duly execute and deliver to the Administrative Agent deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements and other security and
pledge agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all Pledged Interests in and of such
Subsidiary, and other instruments of the type specified in Section 4.02(a)(ii)),
securing payment of all the Obligations of such Subsidiary or such parent, as
the case may be, under the Loan Documents and constituting Liens on all such
personal property and material real property, but only to the extent no
third-party approvals are required, including, without limitation, consents
required by any Gaming Board or under any Gaming Laws (provided, however, that
the Borrower agrees to use its commercially reasonable efforts to obtain any
such approvals),

 

(iv)          within 30 days after such formation or acquisition, cause such
Subsidiary to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms but only to the extent no
third-party approvals are required, including, without limitation, consents
required by any Gaming Board or under any Gaming Laws (provided, however, that
the Borrower agrees to use its commercially reasonable efforts to obtain any
such approvals),

 

(v)           within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent in
its sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request, and

 

(vi)          as promptly as practicable after such formation or acquisition,
deliver, upon the reasonable request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by the entity that is the subject of such formation or
acquisition title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory

 

92

--------------------------------------------------------------------------------


 

to the Administrative Agent, provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.

 

(b)   Upon the acquisition of any property by any Loan Party, if such property,
in the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, then the Borrower shall, at the
Borrower’s expense:

 

(i)            within 30 days after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,

 

(ii)           within 30 days after such acquisition, cause the applicable Loan
Party to duly execute and deliver to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold
deeds of trust, Security Agreement Supplements and other security and pledge
agreements, as specified by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such personal
property and material real property but only to the extent no third-party
approvals are required, including, without limitation, consents required by any
Gaming Board or under any Gaming Laws (provided, however, that the Borrower
agrees to use its commercially reasonable efforts to obtain any such approvals),

 

(iii)          within 30 days after such acquisition, cause the applicable Loan
Party to take whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,

 

(iv)          within 60 days after such acquisition, deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent in
its sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request, and

 

(v)           as promptly as practicable after any acquisition of a real
property, deliver, upon the reasonable request of the Administrative Agent in
its sole discretion, to the Administrative Agent with respect to such real
property title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the

 

93

--------------------------------------------------------------------------------


 

Administrative Agent, provided, however, that to the extent that any Loan Party
or any of its Subsidiaries shall have otherwise received any of the foregoing
items with respect to such real property, such items shall, promptly after the
receipt thereof, be delivered to the Administrative Agent,

 

(c)   Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrower shall, at the Borrower’s
expense:

 

(i)            within 30 days after such request, furnish to the Administrative
Agent a description of the real and personal properties of the Loan Parties and
their respective Subsidiaries in detail satisfactory to the Administrative
Agent,

 

(ii)           within 30 days after such request, duly execute and deliver, and
cause each Subsidiary of the Borrower (if it has not already done so) to duly
execute and deliver, to the Administrative Agent deeds of trust, trust deeds,
deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of trust,
Security Agreement Supplements and other security and pledge agreements, as
specified by and in form and substance satisfactory to the Administrative Agent
(including delivery of all Pledged Collateral in and of such Subsidiary, and
other instruments of the type specified in Section 4.02(a)(ii)), securing
payment of all the Obligations of such Subsidiary under the Loan Documents and
constituting Liens on all such personal property and material real property,

 

(iii)          within 30 days after such request, take, and cause each
Subsidiary of the Borrower to take, whatever action (including the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust, Security Agreement Supplements
and security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms, but only
to the extent no third-party approvals are required, including, without
limitation, consents required by any Gaming Board or under any Gaming Laws (and
the Borrower agrees to use its commercially reasonable efforts to obtain any
such approvals),

 

(iv)          within 60 days after such request, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request, and

 

94

--------------------------------------------------------------------------------


 

(v)           as promptly as practicable after such request, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the Borrower and its Subsidiaries, title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent, provided, however,
that to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.

 

(d)   At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may reasonably deem necessary in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, Security Agreement Supplements and other security and pledge
agreements.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the pledge of Equity Interests of any Foreign Subsidiary,
and the Lien thereon, shall be limited to 66% of such Equity Interests held
directly by the applicable Loan Party; and, in any event, no Loan Party shall be
required to deliver any supplemental Loan Document to give effect to such Lien
that is governed by any law other than the laws of the United States or any
State or political subdivision thereof.

 

6.13         Compliance with Environmental Laws.  Comply, and use commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with all material
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

6.14         Preparation of Environmental Reports.  At the request of the
Required Lenders from time to time, provide to the Lenders within 60 days after
such request, at the expense of the Borrower, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties;  provided, however, that neither the Borrower nor
any of its Subsidiaries shall be required to provide such assessments or reports
with respect to any property for which such assessments or reports have been
provided within five years preceding the date of such request; and without
limiting the generality of the foregoing, if the Administrative Agent reasonably
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may,
upon notice to the Borrower, retain an environmental consulting firm to prepare
such report at the expense of the

 

95

--------------------------------------------------------------------------------


 

Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary that
owns any property described in such request to grant at the time of such request
to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.

 

6.15         Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its wholly-owned domestic
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

6.16         Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

6.17         Designation as Senior Debt.  Designate all Obligations as
“Designated Senior Indebtedness” or such other designation as may be appropriate
under any indenture pursuant to which any Subordinated Indebtedness shall have
been issued.

 

6.18         Approvals of Pledge of Certain Subsidiary Shares.  Diligently
pursue by appropriate proceedings and in all events shall obtain on or before
August 31, 2011 all Gaming Board and other Governmental Authority approvals
required for the Borrower and its Subsidiaries to perform under this Agreement,
including but not limited to approvals required for the Borrower and its
Subsidiaries to pledge their shares of gaming licensees described in
Schedule 6.18 to the Administrative Agent to secure the Obligations pursuant to
the Pledge Agreement.

 

96

--------------------------------------------------------------------------------


 

ARTICLE VII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

 

(a)   Liens pursuant to any Loan Document or any “Loan Document” as defined in
the Existing Credit Agreement;

 

(b)   Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(c), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(c);

 

(c)   Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)   carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;

 

(e)   pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)   easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)   Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

 

(i)    Liens securing Indebtedness permitted under Section 7.02(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such

 

97

--------------------------------------------------------------------------------


 

Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
of the property being acquired on the date of acquisition;

 

(j)    Liens under the Loan Documents to secure Swap Contracts;

 

(k)   Liens on assets of Subsidiaries of the Borrower that are not Loan Parties
to secure obligations not prohibited hereunder;

 

(l)    Liens created by operation of applicable Gaming Laws or imposed by
contract with the relevant Gaming Board, including without limitation, Liens in
favor of Governmental Authorities on the assets of the Borrower and its
Subsidiaries to the extent required or desirable in connection with the
operation of lotteries in various jurisdictions;

 

(m)  Liens on Cash Equivalents or Investments securing liabilities for jackpots
payable for progressive games in a manner consistent with industry practice and
applicable Gaming Laws;

 

(n)   Permitted Encumbrances;

 

(o)   Liens associated with the sale of customer loans and receivables permitted
by Section 7.05(h);

 

(p)   Liens on property of a person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,
and the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(f), and any renewals, replacements or extensions thereof, provided
that (i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(c),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(c); and

 

(q)   other Liens securing Indebtedness and other obligations of the Borrower or
any Subsidiary outstanding in an aggregate principal amount not to exceed
$30,000,000 at any one time outstanding.

 

7.02         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)   Indebtedness of a Subsidiary of the Borrower or the Borrower owed to the
Borrower or a wholly-owned Subsidiary of the Borrower, as the case may be, which
Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party,
constitute “Collateral” under the applicable Security Agreement, (ii) be on
terms (including subordination terms) acceptable to the Administrative Agent and
(iii) be otherwise permitted under the provisions of Section 7.03;

 

98

--------------------------------------------------------------------------------


 

(b)   Indebtedness under the Loan Documents or under the “Loan Documents” as
defined in the Existing Credit Agreement;

 

(c)   Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

 

(d)   Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;

 

(e)   Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$30,000,000;

 

(f)    Indebtedness in an aggregate principal amount not to exceed $50,000,000
at any one time outstanding of any Person that becomes a Subsidiary of the
Borrower after the date hereof in accordance with the terms of Section 7.03(g),
which Indebtedness is existing at the time such Person becomes a Subsidiary of
the Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower) and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension;

 

(g)   certificates of deposit, bonds and other surety obligations required to be
maintained in accordance with applicable Gaming Laws or in accordance with
industry practice or otherwise in accordance with the ordinary course of
business;

 

(h)   senior unsecured Indebtedness and unsecured Subordinated Indebtedness of
the Borrower (including Guaranties thereof by the Guarantors) so long as both
before and immediately after giving pro forma effect to the incurrence of such
Indebtedness (i) no Default shall then exist and (ii) the Loan Parties shall be
in compliance with Section 7.11 as of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 hereof (or
Section 6.01 of the Existing Credit Agreement, as the case may be); provided,
however, that any such Indebtedness (a) does not mature or require amortization
prior to the date six months after the Maturity Date and (b) is governed by an
agreement which does not contain maintenance financial covenants more
restrictive upon and onerous to the Borrower and its Subsidiaries than the
provisions of the Loan Documents;

 

99

--------------------------------------------------------------------------------


 

(i)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”; and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(j)    Indebtedness consisting of earn-out or similar earnings sharing
arrangements payments in respect of (x) the Borrower’s acquisition of Sightline
Payments, LLC or (y) other acquisitions described in clause (ii) of the proviso
to the definition of “Consolidated Funded Indebtedness”;

 

(k)   Indebtedness of direct or indirect Subsidiaries of the Borrower that are
not Loan Parties in an aggregate amount not to exceed $30,000,000 at any one
time outstanding; and

 

(l)    Indebtedness of the Borrower or any Subsidiary not otherwise permitted
hereby in an aggregate principal amount not to exceed $15,000,000 at any one
time outstanding.

 

7.03         Investments.  Make or hold any Investments, except:

 

(a)   Investments held by any Loan Party in the form of Cash Equivalents and
similar Investments by any Subsidiary that is not a Loan Party;

 

(b)   advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)   (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties, (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
invested from the Effective Date not to exceed $90,000,000 at any one time
outstanding;

 

(d)   Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business; and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss in an aggregate amount at
any time not to exceed $25,000,000;

 

(e)   Guarantees permitted by Section 7.02;

 

(f)    Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03(f);

 

100

--------------------------------------------------------------------------------


 

(g)   the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property of, any Person that, upon the
consummation thereof, will be wholly-owned directly by the Borrower or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(g):

 

(i)            any such newly-created or acquired Subsidiary required to do so
shall comply with the requirements of Section 6.12;

 

(ii)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course;

 

(iii)          such purchase or other acquisition shall not include or result in
any contingent liabilities that could reasonably be expected to be material to
the business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

 

(iv)          (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (B) immediately after giving effect to such purchase or
other acquisition, the Borrower and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby; and

 

(v)           the Borrower shall have delivered to the Administrative Agent and
each Lender, at least five Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this clause (vi) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

 

(h)   Investments received in connection with the settlement of a bona fide
dispute with another Person;

 

(i)    Investments in Swap Contracts permitted by Section 7.02(j);

 

(j)    so long as no Event of Default has occurred and is continuing or would
result therefrom, Investments by the Borrower in one or more joint ventures
related to the development of gaming equipment in an aggregate amount not to
exceed $25,000,000;

 

101

--------------------------------------------------------------------------------


 

(k)   Investments consisting of non-ordinary course advances to officers,
managers, directors, and employees of the Borrower and its Subsidiaries in an
aggregate amount outstanding at any one time not to exceed $1,000,000;

 

(l)    Investments received in connection with a Disposition permitted by
Section 7.05;

 

(m)  Investments consisting of loans to customers so long as the aggregate
principal amount of any such loans made after the Effective Date does not exceed
$75,000,000 at any time or $25,000,000 per property of any such customer; and

 

(n)   other Investments not exceeding $30,000,000 in the aggregate in any fiscal
year of the Borrower.

 

7.04         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

(a)   any Subsidiary may merge with (i) the Borrower (provided that the Borrower
shall be the continuing or surviving Person) or (ii) any one or more other
Subsidiaries (provided that (x) when any wholly-owned Subsidiary is merging with
another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person and (y) in the case of any such merger to which any Loan Party
(other than the Borrower) is a party, such Loan Party is the surviving Person);

 

(b)   any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

 

(c)   any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

 

(d)   Investments made in connection with the Corporate Restructuring; and

 

(e)   so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation, (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving corporation and (iii) the Person surviving such merger shall be a
wholly-owned Subsidiary of the Borrower.

 

7.05         Dispositions.  Make any Disposition, except:

 

(a)   Dispositions of surplus, obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

102

--------------------------------------------------------------------------------


 

(b)   Dispositions of inventory and leased gaming equipment in the ordinary
course of business;

 

(c)   Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

 

(d)   Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

 

(e)   Dispositions permitted by Section 7.04;

 

(f)    Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (f) in any
fiscal year shall not exceed $20,000,000 unless the proceeds thereof in excess
thereof are applied to the prepayment of the Obligations in accordance with the
provisions of Section 2.05(a);

 

(g)   so long as no Default shall occur and be continuing, the grant of any
option or other right to purchase any asset in a transaction that would be
permitted under the provisions of Section 7.05(f);

 

(h)   Dispositions of the Borrower’s and its Subsidiaries’ customer loans or
receivables for risk management purposes; provided that the consideration for
all sales pursuant to this clause (h) shall be in cash and shall not exceed
$15,000,000 per customer or $40,000,000, in the aggregate, in any fiscal year;

 

(i)    the Borrower and its Subsidiaries may, in the ordinary course of
business, license, on a non-exclusive basis, patents, trademarks, copyrights,
mask works and know-how to third Persons;

 

(j)    leases or subleases of interests in real property entered into in the
ordinary course of business;

 

(k)   the surrender or waiver of contractual rights or the settlement, release
or surrender of contract or tort claims in the ordinary course of business;

 

(l)    Dispositions and agreements related thereto in respect of the Corporate
Restructuring;  and

 

(m)  Dispositions of Cash and Cash Equivalents.

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(j) shall be for fair market value.

 

103

--------------------------------------------------------------------------------


 

7.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation, except that:

 

(a)   each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

 

(b)   the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

 

(c)   except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to Section 2.05(b)(ii), the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

 

(d)   the Borrower and each Subsidiary may pay interest on Indebtedness that is
convertible into or exchangeable for Equity Interests of the Borrower, and the
Borrower may issue and deliver Equity Interests of the Borrower upon conversion
of such Indebtedness or in exchange for such Indebtedness (subject, however, to
any applicable subordination terms in any Subordinated Indebtedness);

 

(e)   so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower may complete the Share Repurchase; and

 

(f)    so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, the Borrower may
(i) declare or pay cash dividends to its stockholders and (ii) purchase, redeem
or otherwise acquire for cash Equity Interests issued by it (x) if the pro forma
Consolidated Total Leverage Ratio as of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 hereof (or
Section 6.01 of the Existing Credit Agreement, as the case may be) both before
and after giving pro forma effect to such payment, purchase, redemption or other
acquisition would be less than 2.00 to 1.0, without limitation, and (y) if the
pro forma Consolidated Total Leverage Ratio as of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 6.01
hereof (or Section 6.01 of the Existing Credit Agreement, as the case may be)
either before or after giving pro forma effect to such payment, purchase,
redemption or other acquisition would be 2.00 to 1.0 or greater, so long as
after giving pro forma effect thereto the aggregate amount of such dividends,
purchases, redemptions, retirements and acquisitions paid or made during any
fiscal year would be less than or equal to $100,000,000.

 

7.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

7.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be

 

104

--------------------------------------------------------------------------------


 

obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (1) transactions between or among the
Loan Parties, (2) Investments and Restricted Payments permitted hereby
(3) customary fees paid to directors of the Loan Parties, and customary
indemnities provided to all directors of the Loan Parties, and (4) transactions
disclosed on Schedule 7.08 hereto.

 

7.09         Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document, the
Existing Credit Agreement or any other “Loan Document” as defined in the
Existing Credit Agreement) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to or invest in the Borrower or any Guarantor, except for any
agreement in effect (A) on the date hereof and set forth on Schedule 7.09 or
(B) at the time any Subsidiary becomes a Subsidiary of the Borrower, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Borrower, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(e) or (f) solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person; and provided further, however, that
this Section 7.09 shall not prohibit:

 

(i)            restrictions imposed by other Indebtedness permitted to be
incurred by Section 7.02, provided that such restrictions are no more
restrictive than those imposed by this Agreement;

 

(ii)           restrictions imposed by Indebtedness of Subsidiaries that are not
Loan Parties that is permitted to remain outstanding hereunder;

 

(iii)          restrictions with respect solely to any Subsidiary imposed
pursuant to a binding agreement which has been entered into for the sale of all
or substantially all of the Equity Interests or assets of such Subsidiary,
provided that such restrictions apply solely to the Equity Interests or assets
of such Subsidiary which are being sold; and provided further that such amounts
received by the Loan Parties in connection therewith are applied pursuant to the
prepayment provisions of this Agreement; or

 

(iv)          customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business.

 

7.10         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for

 

105

--------------------------------------------------------------------------------


 

such purpose, in each case in violation of, or for a purpose which violates or
would be inconsistent with, Regulation T, U or X of the FRB.

 

7.11         Financial Covenants.

 

(a)   Consolidated Total Leverage Ratio.  Permit the Consolidated Total Leverage
Ratio (i) at the end of any fiscal quarter of the Borrower commencing with the
fiscal quarter of the Borrower ending June 30, 2011 and ending with the fiscal
quarter of the Borrower ending December 31, 2012 to be greater than 3.50 to 1.0,
(ii) at the end of any fiscal quarter of the Borrower commencing with the fiscal
quarter of the Borrower ending March 31, 2013 and ending with the fiscal quarter
of the Borrower ending December 31, 2013 to be greater than 3.25 to 1.0 or
(iii) at the end of any fiscal quarter thereafter to be greater than 3.00 to
1.0.

 

(b)   Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00 to 1.0.

 

7.12         Capital Expenditures.  Make, or become legally obligated to make,
any Capital Expenditure except:

 

(a)   Maintenance Capital Expenditures in an aggregate amount not to exceed
$30,000,000 in any fiscal year; and

 

(b)   other Capital Expenditures in an aggregate amount not to exceed
$50,000,000 in the aggregate from and after the Effective Date.

 

7.13         Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, other applicable Law or its
auditors, or (b) its fiscal year.

 

7.14         Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness subordinated in right of payment to the Obligations.

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)   Non-Payment.  The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)   Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03 (solely with respect to
the notices of

 

106

--------------------------------------------------------------------------------


 

default required to be delivered pursuant to Section 6.03(a) and (b)), 6.05,
6.10, 6.11, 6.12 or Article VII; or

 

(c)   Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after such Loan Party has actual knowledge thereof; or

 

(d)   Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

 

(e)   Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

 

(f)    Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

107

--------------------------------------------------------------------------------


 

(g)   Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)   Judgments.  There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $15,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the potential claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) within 30 days a stay of such
judgment, by reason of appeal or otherwise, is not in effect or such judgment is
not satisfied within such 30 day period; or

 

(i)    ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $15,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $15,000,000; or

 

(j)    Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any Subsidiary thereof
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or

 

(k)   Change of Control.  There occurs any Change of Control; or

 

(l)    Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.02 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or

 

(m)  Subordination.  (i)  The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable Subordinated

 

108

--------------------------------------------------------------------------------


 

Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.

 

8.02         Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)   declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)   declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

(c)   require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d)   exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

 

provided, however, that upon the occurrence of an Event of Default in
Section 8.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

109

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, to Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders, the L/C Issuer, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01         Appointment and Authority.

 

(a)   Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

 

(b)   The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank

 

110

--------------------------------------------------------------------------------


 

and a potential Cash Management Bank) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)   shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

(b)   shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c)   shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

(d)   The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in

 

111

--------------------------------------------------------------------------------


 

good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

(e)   The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06         Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the

 

112

--------------------------------------------------------------------------------


 

Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem

 

113

--------------------------------------------------------------------------------


 

appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08         No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Managers, Arrangers, Documentation Agents or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.

 

9.09         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations under Secured Hedge Agreements and Secured
Cash Management Agreements without the consent of the applicable Hedge Bank or
Cash Management Bank) that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

114

--------------------------------------------------------------------------------


 

9.10         Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,

 

(a)   to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank of Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is sold or transferred or to be sold or transferred as part of or in connection
with any sale or transfer permitted hereunder or under any other Loan Document,
or (iii)  if approved, authorized or ratified in writing in accordance with
Section 10.01;

 

(b)   to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

(c)   to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 

9.11         Secured Cash Management Agreements and Secured Hedge Agreements. 
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Guaranty or any Collateral by virtue of the provisions hereof or of the
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

115

--------------------------------------------------------------------------------


 

ARTICLE X

MISCELLANEOUS

 

10.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)   waive any condition set forth in Section 4.01 or 4.02 (other than
Section 4.02(b)(i) or (c)), or, in the case of the initial Credit Extension,
Section 4.03, without the written consent of each Lender;

 

(b)   without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.03 as to any Credit Extension under the Revolving Credit
Facility without the written consent of the Required Revolving Lenders;

 

(c)   extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(d)   postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments other than mandatory prepayments
under clauses (vi) or (viii) of Section 2.05(b)) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;

 

(e)   reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

 

(f)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any
manner that materially and adversely affects the Lenders under a Facility
without the written consent of (i) if such Facility is the Term A Facility, the
Required Term A Lenders and (ii) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders;

 

116

--------------------------------------------------------------------------------


 

(g)   change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term A Lenders” without the written consent of each Lender
under the applicable Facility;

 

(h)   release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

 

(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

 

(j)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders; or

 

(k)   amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv) a
fee letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of such Lender may not
be increased or extended without the consent of such Lender, (y) the principal
amount of any Loan or L/C Borrowing or any fees or other amounts payable to such
Lender hereunder or under any other Loan Document may not be reduced or forgiven
without the consent of such Lender and (z) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately as compared with other affected
Lenders shall require the consent of such Defaulting Lender.

 

117

--------------------------------------------------------------------------------


 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

10.02       Notices; Effectiveness; Electronic Communications.

 

(a)   Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)            if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)   Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

118

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)   The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)   Change of Address, Etc.  Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. 
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the

 

119

--------------------------------------------------------------------------------


 

Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

(e)   Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03       No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

120

--------------------------------------------------------------------------------


 

10.04       Expenses; Indemnity; Damage Waiver.

 

(a)   Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)   Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all reasonable fees, time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE

 

121

--------------------------------------------------------------------------------


 

INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)   Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)   Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)   Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

 

(f)    Survival.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05       Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the

 

122

--------------------------------------------------------------------------------


 

Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06       Successors and Assigns.

 

(a)   Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)   Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

123

--------------------------------------------------------------------------------


 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Credit Commitment if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term A Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

124

--------------------------------------------------------------------------------


 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility; and

 

(E)           notwithstanding anything to the contrary herein, the rights of the
Lenders to make assignment of their Commitments shall be subject to the approval
of any Gaming Board, to the extent required by applicable Gaming Laws.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

(vii)         No Assignment Resulting in Additional Indemnified Taxes.  No such
assignment in respect of any Revolving Credit Commitment shall be made to any
Person that, (A) through its Lending Offices, cannot make Loans denominated in
the applicable Alternative Currencies to the Borrower or (B) through the making
of Loans to the Borrower through its Lending Offices, would subject the Borrower
to additional Indemnified Taxes.

 

(viii)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the

 

125

--------------------------------------------------------------------------------


 

Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)   Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)   Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s

 

126

--------------------------------------------------------------------------------


 

participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Notwithstanding anything to the contrary herein, the
rights of the Lenders to grant participations in their Commitments shall be
subject to the approval of any Gaming Board, to the extent required by
applicable Gaming Laws.

 

(e)   Limitations upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f)    Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)   Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto

 

127

--------------------------------------------------------------------------------


 

(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

10.07       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors, members
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same or at least as restrictive as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or
Section 2.15(c) or (ii) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

“Information” means all information received from any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information or otherwise in accordance with such Person’s customary
practices.

 

128

--------------------------------------------------------------------------------


 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  The rights of each
Lender, the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

129

--------------------------------------------------------------------------------


 

10.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Sections 4.01 and 4.02, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

130

--------------------------------------------------------------------------------


 

(a)   the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

 

(b)   such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)   in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d)   such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14       Governing Law; Jurisdiction; Etc.

 

(a)   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)   SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

131

--------------------------------------------------------------------------------


 

(c)   WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)   SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

 

10.15       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, or any
other Person and (B) neither the Administrative Agent nor any Arranger nor any
Lender has any obligation to the Borrower with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers, the

 

132

--------------------------------------------------------------------------------


 

Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any other Arranger nor
any other Lender has any obligation to disclose any of such interests to the
Borrower.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

10.17       Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.18       USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

10.19       Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.20       Gaming Boards.  The Administrative Agent and each of the Lenders
agree to cooperate with all Gaming Boards in connection with the administration
of their regulatory jurisdiction over the Borrower and its Subsidiaries,
including the provision of such documents or other information as may be
requested by any such Gaming Board relating to the Administrative Agent or the
Lenders, to the Borrower and its Subsidiaries, or to the Loan Documents.

 

10.21       Nevada Gaming Collateral.  Subject to the release of any Collateral
as contemplated by any of the Loan Documents, the Administrative Agent shall (or
through one or more of its agents, sub-agents or sub-collateral agents shall),
to the extent required by Nevada Gaming Regulations, retain possession of all
pledged securities delivered to it consisting of capital stock of any Nevada
gaming licensee or registered intermediary company within the State of Nevada at
a location designated and approved by the applicable Gaming Board.

 

10.22       Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into

 

133

--------------------------------------------------------------------------------


 

another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

134

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Neil Davidson

 

Name:

Neil Davidson

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Maurice E. Washington

 

Name:

Maurice E. Washington

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

By:

/s/ Brian D. Corum

 

Name:

Brian D. Corum

 

Title:

Managing Director

 

S-3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Virginia Christenson

 

Name:

Virginia Christenson

 

Title:

Vice President / Sr. RelationshipMgr.

 

S-4

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Justin Brauer

 

Name:

Justin Brauer

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Shibani Faehnle

 

Name:

Shibani Faehnle

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Anna C. Araya

 

Name:

Anna C. Araya

 

Title:

Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Kyle E. Orrock

 

Name:

Kyle E. Orrock

 

Title:

AVP

 

S-8

--------------------------------------------------------------------------------


 

 

BBVA COMPASS, as a Lender

 

 

 

By:

/s/ Nancy Zella

 

Name:

Nancy Zella

 

Title:

SVP

 

S-9

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ James A. Mazza

 

Name:

James A. Mazza

 

Title:

Assistant Vice President

 

S-10

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Mark Walton

 

Name:

MARK WALTON

 

Title:

AUTHORIZED SIGNATORY

 

S-11

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

By:

/s/ Bryan C. Camden

 

Name:

Bryan C. Camden

 

Title:

Vice President

 

S-12

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT SCHEDULES

 

2.01

 

Commitments and Applicable Percentages

4.02(a)

 

Mortgaged Properties

5.03

 

Required Consents

5.08(b)

 

Existing Liens

5.08(c)

 

Real Property

5.08(d)

 

Leases

5.13

 

Subsidiaries; Other Equity Investments; Loan Parties

5.17

 

Intellectual Property

5.20

 

Labor Matters

6.12

 

Guarantors

6.18

 

Gaming Licenses

7.02

 

Existing Indebtedness

7.03(f)

 

Existing Investments

7.08

 

Transactions with Affiliates

7.09

 

Burdensome Agreements

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

--------------------------------------------------------------------------------


 

Schedule 2.01
Commitments and Applicable Percentages

 

See Attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

Bally Technologies, Inc.

 

LENDER:

 

REVOLVING
CREDIT
COMMITMENT:

 

APPLICABLE
PERCENTAGE
(REVOLVING
COMMITMENTS):

 

TERM A
COMMITMENT:

 

APPLICABLE
PERCENTAGE
(TERM A
COMMITMENTS):

 

TOTAL:

 

PERCENTAGE OF
TOTAL
COMMITMENTS:

 

BANK OF AMERICA, N.A.

 

$

63,809,523.81

 

15.952380953

%

$

47,857,142.86

 

15.952380953

%

$

111,666,666.67

 

15.952380953

%

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

63,809,523.81

 

15.952380953

%

$

47,857,142.86

 

15.952380953

%

$

111,666,666.67

 

15.952380953

%

UNION BANK, N.A.

 

$

63,809,523.80

 

15.952380950

%

$

47,857,142.86

 

15.952380953

%

$

111,666,666.66

 

15.952380951

%

KEYBANK NATIONAL ASSOCIATION

 

$

42,857,142.86

 

10.714285715

%

$

32,142,857.14

 

10.714285713

%

$

75,000,000.00

 

10.714285714

%

JPMORGAN CHASE BANK, N.A.

 

$

42,857,142.86

 

10.714285715

%

$

32,142,857.14

 

10.714285713

%

$

75,000,000.00

 

10.714285714

%

U.S. BANK NATIONAL ASSOCIATION

 

$

42,857,142.86

 

10.714285715

%

$

32,142,857.14

 

10.714285713

%

$

75,000,000.00

 

10.714285714

%

BBVA COMPASS

 

$

28,571,428.57

 

7.142857143

%

$

21,428,571.43

 

7.142857143

%

$

50,000,000.00

 

7.142857143

%

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

20,000,000.00

 

5.000000000

%

$

15,000,000.00

 

5.000000000

%

$

35,000,000.00

 

5.000000000

%

GOLDMAN SACHS BANK USA

 

$

17,142,857.14

 

4.285714285

%

$

12,857,142.86

 

4.285714287

%

$

30,000,000.00

 

4.285714286

%

COMERICA BANK

 

$

14,285,714.29

 

3.571428573

%

$

10,714,285.71

 

3.571428570

%

$

25,000,000.00

 

3.571428571

%

 

 

$

400,000,000.00

 

100

%

$

300,000,000.00

 

100

%

$

700,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 4.02(a)
Mortgaged Properties

 

The real property (headquarters property) located at 6601 South Bermuda Road,
Las Vegas, Clark County, Nevada, 89119.  Legal Description: Lot Two (2) Hughes
Airport Center Phase III-Unit 1, as shown by map thereof on file in Book 44 of
Plats, Page 43, in the Office of the County Recorder of Clark County, Nevada.

 

--------------------------------------------------------------------------------


 

Schedule 5.03
Required Consents

 

Notices will be provided to the entities and jurisdictions below, with
additional information as the Borrower deems appropriate or as may be required,
on or subsequent to the Effective Date.

 

Jurisdiction

 

Alabama

Macon County Racing Commission

Poarch Band of Creek Indians Tribal Gaming Commission

Arkansas

Arkansas Racing Commission

Arizona

Ak-Chin Indian Community Tribal Gaming Agency

Arizona Department of Gaming

Cocopah Tribal Gaming Office

Colorado River Indian Tribes Department of Revenue and Finance

Fort McDowell Yavapai Nation-Community & Economic Development Dept.

Fort McDowell Yavapai Nation-Tribal Gaming Office

Gila River Gaming Commission

Gila River Indian Community-Office of the Treasurer

Pascua Yaqui Tribe Tribal Gaming Office

Quechan Tribal Gaming Commission

Quechan Tribal Gaming Commission-Economic Development Adminstration

Salt River Pima Indian Community (SRPIC) Gaming Regulatory Agency

San Carlos Apache Tribal Gaming Commission

Tohono O’Odham Nation Gaming Office

Tonto Apache Tribal Gaming Office

White Mountain Apache Tribal Gaming Commission

Yavapai-Apache Gaming Commission

California

Agua Caliente Gaming Commission

Alturas Rancheria Gaming Commission

Augustine Gaming Commission

Barona Gaming Commission

Bear River Tribal Gaming Commission

Berry Creek Rancheria Gaming Commission

Big Valley Rancheria Gaming Commission

Bishop Paiute Gaming Commission

Blue Lake Rancheria Tribal Gaming Commission

Cabazon Band of Mission Indians

Cahuilla Tribal Gaming Agency

Campo Tribal Gaming Commission

Chemehuevi Tribal Gaming Commission

Cher-Ae Heights Indian Community of the Trinidad Rancheria Gaming Commission

Colusa Indian Gaming Commission

 

--------------------------------------------------------------------------------


 

Jurisdiction

 

Coyote Valley Gaming Commission

Dry Creek Gaming Commission

Elk Valley Rancheria Gaming Commission

Hoopa Valley Gaming Commission (application for license filed; awaiting
response)

Hopland Gaming Commission

Jackson Rancheria Tribal Gaming Agency

La Posta Gaming Commission

Middletown Rancheria Tribal Gaming Regulatory Agency

Mooretown Tribal Gaming Commission

Morongo Tribal Gaming Authority

Pala Gaming Commission

Paskenta Tribal Gaming Commission

Pauma-Yuima Gaming Commission

Pechanga Gaming Commission

Picayune Tribal Gaming Commission

Pit River Gaming Commission

Quechan Tribal Gaming Commission (California side)

Redding Rancheria Tribal Gaming Commission

Resighini Rancheria Tribal Gaming Commission

Rincon Gaming Commission

Robinson Rancheria Gaming Commission

Round Valley Indian Tribe Gaming Commission

San Manuel Gaming Commission

San Pasqual Tribal Gaming Commission

Santa Rosa Rancheria Gaming Commission

Santa Ynez Band of Chumash Indians Tribal Gaming Agency

Sherwood Valley Gaming Commission

Smith River Rancheria Tribal Gaming Commission

Soboba Tribal Gaming Commission

State of California Gambling Control Commission

Susanville Indian Rancheria Gaming Commission

Sycuan Band of Mission Indians Gaming Commission

Table Mountain Rancheria Tribal Gaming Commission

Torres Martinez Tribal Gaming Agency

Tule River Gaming Commission

Tuolumne Me-Wuk Tribal Gaming Agency

Twenty Nine Palms Gaming Commission

United Auburn Indian Community Tribal Gaming Agency

Viejas Tribal Gaming Commission

Yocha Dehe Tribal Gaming Agency (f/k/a Rumsey Tribal Gaming Agency)

Colorado

Colorado River Indian Tribes Gaming Agency

Southern Ute Indian Tribe Division of Gaming

State Of Colorado, Dept Of Revenue, Division Of Gaming (f/k/a Colorado Division
of Gaming)

Ute Mountain Ute Gaming Commission

Connecticut

 

--------------------------------------------------------------------------------


 

Jurisdiction

 

Mashantucket Pequot Tribal Gaming Commission

Mohegan Tribal Gaming Commission

State of Connecticut Department of Revenue Services Divisionof Special Revenue

Delaware

State of Delaware, Dept. of Finance-State Lottery Office

Florida

Miccosukee Tribal Gaming Agency

Port of Miami

Seminole Tribe of Florida

State of Florida Dept. of Business and Professional Regulation Division of
Pari-mutuel Wagering (f/k/a State of Florida Division of Pari-Mutuel Wagering)

Iowa

Iowa Lottery

Iowa Racing & Gaming Commission Des Moines Office

Omaha Tribe of Nebraska and Iowa Tribal Gaming Commission

Sac & Fox Tribe of the Mississippi in Iowa Gaming Commission

Winnebago Gaming Commission

Idaho

Coeur d’Alene Tribal Gaming Board

Nez Perce Tribe Gaming Commission

Shoshone-Bannock Gaming Commission (Fort Hall Indian Reservation)

Shoshone-Bannock Tribes Business License Department

Illinois

Illinois Gaming Board

Indiana

Indiana Gaming Commission

Kansas

Iowa Tribe of Kansas and Nebraska

Kickapoo Tribe Gaming Commission

Kickapoo Tribe in Kansas - Accounting Dept. Revenue & Taxation

Prairie Band Potawatomi Tribal Gaming Commission

Sac & Fox Nation of Missouri Tribal Gaming Commission

Louisiana

Coushatta Tribe of Louisiana Tribal Gaming Commission

Louisiana Economic Development and Gaming Corporation

Louisiana State Police Casino Gaming Division

Louisiana State Police, Gaming Enforcement Division, Gaming licensing section

Louisiana State Police Indian Casino Gaming Division

Louisiana State Police, Riverboat Gaming Division, Gaming Licensing section

Tunica-Biloxi Gaming Commission

Maine

Maine State Police, Gambling Control Unit

Michigan

Bay Mills Gaming Commission

Grand Traverse Band of Ottawa & Chippewa Indians Gaming Commission

Hannahville Indian Tribal Gaming Commission (f/k/a Chip-In’s Island Resort
Casino Tribal Gaming Board of

 

--------------------------------------------------------------------------------


 

Jurisdiction

 

Directors)

Keweenaw Bay Tribal Center

Lac Vieux Band of Lake Superior Chippewa Tribal Government

Little River Band of Ottawa Indians Gaming Commission

Little Traverse Bay Bands of Odawa Indians Gaming Regulatory Commission

Michigan Gaming Control Board (1)

Pokagon Band of Potawatomi Indians

Sault Ste. Marie Tribe of Chippewa Indians Gaming Commission

The Saginaw Chippewa Indian Tribe of Michigan Gaming Commission

Minnesota

Fond Du Lac Band of Lake Superior Chippewa

Leech Lake Band of Ojibwe Regulatory Board

Lower Sioux Indian Community in Minnesota

Mille Lacs Band of Ojibwe Indians Gaming Regulatory Authority

Minnesota Department of Public Safety, Alcohol & Gambling Enforcement Division

Prairie Island Indian Community Gaming Commission

Red Lake Gaming Commission

Shakopee Mdewakanton Sioux Community Gaming Commission

Upper Sioux Community Gaming Commission

Missouri

Eastern Shawnee Tribe Office of the Gaming Commission

Missouri Gaming Commission (1)

Mississippi

Mississippi Band of Choctaw Indians Choctaw Gaming Commission

Mississippi Gaming Commission (1)

Montana

Chippewa Cree Tribal Gaming Commission (application filed; awaiting response)

State of Montana Department of Justice Gambling Control Division

North Carolina

Cherokee Tribal Gaming Commission

North Dakota

Spirit Lake Tribe Tax Department

Standing Rock Sioux Tribe Gaming Commission

Standing Rock Sioux Tribe Gaming Commission

Three Affiliated Tribes Gaming Commission

Nebraska

Rosebud Sioux Tribe (RST) Gaming Office

New Jersey

New Jersey Division of Gaming Enforcement

New Mexico

Jicarilla Apache Gaming Regulatory Commission

Mescalero Apache Tribal Gaming Commission

New Mexico Gaming Control Board

Ohkay Owingeh (San Juan Pueblo) Gaming Commission

Pueblo of Pojoaque Gaming Commission (f/k/a Pojoaque Pueblo Gaming Commission)

Pueblo of Laguna Tribal Gaming Regulatory Authority

 

--------------------------------------------------------------------------------


 

Jurisdiction

 

Pueblo of Tesuque Gaming Commission

Pueblo of Tesuque Tax & Revenue Office

Pueblo of Sandia Tribal Gaming Commission (f/k/a Sandia Tribal Gaming
Commission)

Pueblo of Santa Ana Gaming Regulatory Commission (f/k/a Santa Ana Gaming
Regulatory Commission)

Pueblo of Acoma Gaming Commission (f/k/a Acoma Gaming Commission (Pueblo of
Acoma))

Pueblo of Isleta Gaming Regulatory Agency (f/k/a Isleta Gaming Commission)

San Felipe Pueblo Gaming Regulatory Commission

Santa Clara Pueblo Gaming Commission

Taos Pueblo Gaming Commission

Nevada

Nevada Gaming Commission (1)

New York

Cayuga Nation of New York(Haudenosaunee Cayuga Nation)

New York State Division of the Lottery

Seneca Gaming Authority

St. Regis Mohawk Tribal Gaming Commission

State of New York Racing and Wagering Board

Oklahoma

Absentee Shawnee Tribal Gaming Commission — (temporary, non-expiring license
received)

Apache Gaming Commission

Cherokee Nation

Cheyenne & Arapaho Tribe of Oklahoma Gaming Commission

Chickasaw Nation (Enterprise) office of the Gaming Commission

Choctaw Nation of Oklahoma Gaming Commission

Citizen Potawatomi Nation Gaming Commission

Comanche Nation Gaming Commission

Delaware Nation Gaming Commission

Fort Sill Apache Gaming Commission

Iowa Tribe of Oklahoma

Kickapoo Tribe of Oklahoma Gaming Commission

Kiowa Tribal Gaming Commission

Modoc Tribe of Oklahoma

Muscogee (Creek) Nation Office of Public Gaming

Oklahoma Horse Racing Commission

Osage Nation Gaming Commission

Otoe-Missouria Gaming Commission

Ottawa Gaming Commission

Pawnee Nation Gaming Commission

Peoria Gaming Commission

Ponca Tribal Gaming Commission

Quapaw Tribal Gaming Agency

Sac and Fox Nation Gaming Commission

Wyandotte Nation Gaming Commission

Seminole Nation Gaming Commission

Seneca Cayuga Tribe

Thlopthlocco Tribal Town Gaming Commission

 

--------------------------------------------------------------------------------


 

Jurisdiction

 

Tonkawa Tribal Gaming Commission

Oregon

Burns Paiute Gaming Commission

Confederated Tribes Gaming Commission (f/k/a Confederated Tribes of Coos, Lower
Umpqua and Suislaw Indians Tribal Gaming Commission)

Confederated Tribes of the Umatilla Indian Reservation

Coquille Gaming Commission

Cow Creek Gaming & Regulatory Commission

Grand Ronde Gaming Commission

Klamath Tribes Gaming Regulatory Commission

Oregon Department of State Police Gaming Enforcement Division

Oregon State Lottery

Siletz Tribal Gaming Regulatory Agency

Pennsylvania

Pennsylvania Gaming Control Board

Rhode Island

Rhode Island State Police-Lottery Investigations

State of Rhode Island Division of Commerical Licensing

South Dakota

Flandreau Santee Sioux Tribe

Oglala Sioux Tribal Gaming Commission

Sisseton-Wahpeton Oyate Gaming Commission (f/k/a Sisseton-Wahpeton Sioux Tribe
Gaming Commission)

South Dakota Commission on Gaming

Yankton Sioux Gaming Commission

Yankton Sioux Tribal Tax Deparment

Texas

Kickapoo Traditional Tribe of Texas Gaming Commission

Texas Comptroller of Public Accounts

Washington

Chehalis Tribal Gaming Commission

Colville Tribal Gaming Commission Backgrounds Department

Jamestown S’Klallam Tribal Gaming Agency

Kalispel Tribal Gaming Agency

Lummi Tribal Gaming Commission

Muckleshoot Gaming Commission

Nisqually Tribal Gaming Commission

Nooksack Tribe Gaming Commission

Port Gamble S’Klallam Tribal Gaming Agency

Puyallup Tribal Gaming Regulatory Office

Quinault Tribal Gaming Agency

Shoalwater Bay Tribal Gaming Commission

Skokomish Tribal Gaming Commission

Snoqualmie Gaming Commission

Squaxin Island Gaming Commission

Stillaguamish Tribal Gaming Agency

Suquamish Tribal Gaming Commission

 

--------------------------------------------------------------------------------


 

Jurisdiction

 

Swinomish Gaming Commission

Tulalip Tribal Gaming Agency

Upper Skagit Gaming Commission

Washington State Gambling Commission

Yakama Nation Gaming Commission

Wisconsin

Ho-Chunk Nation Gaming Commission

Menominee Tribal Gaming Commission

Mohican Gaming Commission

Oneida Compliance Division

St. Croix Chippewa Indians of Wisconsin Office of Compliance

State of Wisconsin Dept of Administration Division of Gaming (Office of Indian
Gaming)

West Virginia

West Virginia Lottery

Wyoming

Northern Arapaho Gaming Agency

Canada

Alberta Gaming and Liquor Commission

Atlantic Lottery Corporation (Province of New Brunswick)

British Columbia Public Safety and Solicitor General, Gaming Policy and
Enforcement (1)

Manitoba Gaming Control Commission

Atlantic Lottery Corporation (Province of New Brunswick)

Alcohol and Gaming Commission of Ontario (AGCO)

Nova Scotia Alcohol and Gaming Authority

Surete du Quebec (Police)

Saskatchewan Liquor & Gaming Authority

 

See also Schedule 6.18.

 

--------------------------------------------------------------------------------


 

Schedule 5.08(b) 
Existing Liens

 

DEBTOR(S)

 

JURISDICTION 
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

PDS Gaming
Corporation

 

Initial
2003021333-8
08/07/03

 

E(C)
& Specified
Percentage of
Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canyon Capital
Advisors LLC, As
Agent

 

Assignment
2003021405-1
08/08/03

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Gaming
Corporation

 

Assignment
2006015534-2
05/15/06

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

 

 

 

 

Amendment
2006033871-8
10/09/06

 

 

 

Add debtor
Bally Gaming, 
Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.B. Zwim Finance,
LLC

 

Assignment
2006033872-0
10/09/06

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment
2007017273-2
05/30/07

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purpose
III, LLC

 

Assignment
2008018975-3
06/16/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assignment
2008022670-3
07/21/08

 

 

 

Assignment of
collateral
under initial
UCC1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation
2008023536-0 07/29/08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.
1345 Avenue of the
Americas
New York, NY 10105

 

Assignment
2008024700-0
08/07/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

PDS Gaming
Corporation

 

Initial
2003021337-6
08/07/03

 

E(C)
& Specified
Percentage of
Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canyon Capital
Advisors LLC, As
Agent

 

Assignment
2003021406-3
08/08/03

 

 

 

Change of
secured party

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Gaming
Corporation

 

Assignment
2006015535-4
05/15/06

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

 

 

 

 

Amendment
2006033873-2
10/09/06

 

 

 

Add debtor
Bally Gaming, 
Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.B. Zwim Finance,
LLC

 

Assignment
2006033874-4
10/09/06

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment
2007017272-0
05/30/07

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purpose
III, LLC

 

Assignment
2008018978-9
06/16/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purpose
III, LLC

 

Assignment
2008022671-5
07/21/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation
2008023538-4
07/29/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.
1345 Avenue of the
Americas
New York, NY 10105

 

Assignment
2008024701-2
08/07/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

Young Electric Sign
Company
5119 S. Cameron Street
Las Vegas, NV 59118

 

Initial
200329788-9
11/06/03

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

Young Electric Sign Company
5119 S. Cameron Street
Las Vegas, NV 59118

 

Initial
200329789-1
11/06/03

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

Young Electric Sign
Company
5119 S. Cameron Street
Las Vegas, NV 59118

 

Initial
200329790-4
11/06/03

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

Young Electric Sign
Company
5119 S. Cameron Street
Las Vegas, NV 59118

 

Initial
200329791-6
11/06/03

 

E(S)

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

Young Electric Sign
Company
5119 S. Cameron Street
Las Vegas, NV 59118

 

Initial
200329792-8
11/06/03

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

Young Electric Sign
Company
5119 S. Cameron Street
Las Vegas, NV 59118

 

Initial
2003033595-6
12/17/03

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

Young Electric Sign
Company
5119 S. Cameron Street
Las Vegas, NV 59118

 

Initial
2003033646-5
12/17/03

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

Bank of America, N.A.,
As Administrative
Agent
555 South Flower
Street, 17th Fl.
Los Angeles, CA 90071

 

Initial
2004006711-3
03/04/04

 

B

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming Inc.

 

NV SOS

 

American Express
Business Finance
600 Travis Street
Houston, TX 77002

 

Initial
03/29/04
2004010151-1

 

E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation
2008038111-7
12/17/08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

PDS Gaming
Corporation

 

Initial
2004020806-2
07/01/04

 

E(C)
& related Lease
Payments and Other
Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment
2007017271-8
05/30/07

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purpose
III, LLC

 

Assignment
2008019018-6
06/16/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.



 

Assignment
2008020117-9
06/25/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Co.
LLC
1345 Avenue of the
Americas
New York, NY 10105

 

Assignment
2008020462-0
06/26/08

 

 

 

Change of
secured party

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION 
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

PDS Gaming
Corporation

 

Initial
2004020810-1
07/01/04

 

E(C)
& related Lease
Payments and Other
Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cochran Road, LLC, as
Agent

 

Assignment
2004021130-0
07/06/04

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.B. Zwim Finance,
LLC

 

Assignment
2006033890-8
10/09/06

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment
2007017270-6
05/30/07

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purpose
III, LLC

 

Assignment
2008019022-5
06/16/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment
2008020129-4
06/25/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Co.
LLC
1345 Avenue of the
Americas
New York, NY 10105

 

Assignment
2008020459-3
06/26/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group
Sierra Design

 

NV SOS

 

WMS Gaming, Inc.
800 South Northpoint Blvd.
Waukegan, IL 60085

 

Initial
2005004753-1
02/09/05

 

E(S)
& proceeds thereof

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

WMS Gaming, Inc.
800 S. Northpoint Blvd
Waukegan, IL 60085

 

Initial
2008028764-8
09/17/08

 

E(S)
& proceeds thereof

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

PDS Gaming
Corporation

 

Initial
2004020807-4
07/01/04

 

E(C)
& related Lease
Payments and Other
Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cochran Road, LLC,
As Agent

 

Assignment
2004021128-5
07/06/04

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.B. Zwim Finance,
LLC

 

Assignment
2006033886-9
10/09/06

 

 

 

Change of
secured party

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION 
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment
2007017275-6
05/30/07

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purpose
III, LLC

 

Assignment
2008018984-2
06/16/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment
2008020119-3
06/25/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Co.
LLC
1345 Avenue of the
Americas
New York, NY 10105

 

Assignment
2008020460-6
06/26/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

PDS Gaming
Corporation

 

Initial
2004020814-9
07/01/04

 

E(C)
& related Lease
Payments and Other
Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cochran Road, LLC,
As Agent

 

Assignment
2004021127-3
07/06/04

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.B. Zwim Finance,
LLC

 

Assignment
2006033885-7
10/09/06

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment
2007017274-4
05/30/07

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purposes
III, LLC

 

Assignment
2008018979-1
06/16/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment
2008020130-7
06/25/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Co.
LLC
1345 Avenue of the
Americas
New York, NY 10105

 

Assignment
2008020455-5
06/26/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC 1 North Castle Drive Armonk, NY 10504

 

Initial
2005008865-2
03/24/05

 

E(S)

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Compudigm Services, Inc.

 

NV SOS

 

Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054

 

Initial
2006018296-9
06/08/06

 

E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment
2007002823-2
01/29/07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

D.B. Zwim Finance,
LLC
745 Fifth Avenue, 18th
Floor
New York, NY 10151
and
PDS Gaming-
International, LLC
6280 Annie Oakley
Drive
Las Vegas, NV 89120

 

Initial
2006023783-9
07/27/06

 

O
Certain Promissory
Notes, related
Payments and Other
Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.
Sierra Design Group

 

NV SOS

 

D.B. Zwim Finance,
LLC
and
PDS Gaming-
Corporation

 

Initial
2006026063-6
08/15/06

 

E(C)
& related payments
and accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liberty Harbor Master
Fund I, L.P. as Agent
1 New York Plaza
New York, NY 10004

 

Assignment
2008017407-9
06/02/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.
Sierra Design Group

 

NV SOS

 

D.B. Zwim Finance,
LLC



and
PDS Gaming-
Corporation

 

Initial
2006026064-8
08/15/06

 

E(C)
& related payments
and accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liberty Harbor Master
Fund I, L.P. as Agent
1 New York Plaza
New York, NY 10004

 

Assignment
2008017406-7
06/02/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.
Sierra Design Group

 

NV SOS

 

D.B. Zwim Finance,
LLC

 

and
PDS Gaming-
Corporation

 

Initial
2006026066-2
08/15/06

 

E(C)
& related payments
and accounts

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION 
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liberty Harbor Master
Fund I, L.P. as Agent
1 New York Plaza
New York, NY 10004

 

Assignment
2008017404-3
06/02/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.
Sierra Design Group

 

NV SOS

 

D.B. Zwim Finance,
LLC



and
PDS Gaming-
Corporation

 

Initial
2006028273-3
08/22/06

 

E(C)
& related payments
and accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liberty Harbor Master
Fund I, L.P. as Agent
1 New York Plaza
New York, NY 10004

 

Assignment
2008017405-5
06/02/08

 

 

 

Change of
secured party

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

D.B. Zwim Finance,
LLC



and
PDS Gaming-
Corporation

 

Initial
2006031418-6
09/20/06

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liberty Harbor Master
Fund I, L.P. as Agent
1 New York Plaza
New York, NY 10004

 

Assignment
2008017402-9
06/02/08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

CIT Technology
Financing Services, Inc.
10201 Centurion
Parkway North, Suite 
100
Jacksonville, FL 32256

 

Initial
2006032160-0
09/26/06

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

CIT Technology
Financing Services, Inc.
10201 Centurion
Parkway North, Suite 
100
Jacksonville, FL 32256

 

Initial
2006032894-5
10/02/06

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

D.B. Zwim Finance,
LLC

 

Initial
2006036609-6
11/02/06

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of Wyoming
435 Arapahoe
Thermopolis, WY
82443

 

Assignment
2008017653-0
06/03/08

 

 

 

Change of
secured party

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inc.

 

NV SOS

 

Fortress Credit Corp.
&
PDS Gaming
Corporation

 

Initial
2006042520-6
12/28/06

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purpose
III, LLC

 

Assignment
2008019041-5
06/16/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment
2008019763-5
06/20/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Co LLC

 

Assignment
2008020502-6
06/26/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Co LLC
1345 Avenue of the
Americas, 46th Floor
New York, NY 10105

 

Assignment
2008020512-7
06/26/08

 

 

 

Appears to be duplicate filing to change secured party

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inc.

 

NV SOS

 

Toshiba Financial
Services
1961 Hirst Drive
Moberly, MO 65270

 

Initial
200703100-1
01/30/07

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming,
Inc.

 

NV SOS

 

IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504

 

Initial
2007009884-7
03/29/07

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming,
Inc.

 

NV SOS

 

IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504

 

Initial
2007012637-9
04/20/07

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming,
Inc.

 

NV SOS

 

Arrow Electronics, Inc.
50 Marcus Drive
Melville, NY 111747

 

Initial
2007018336-7
06/07/07

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

Compudigm
Services, Inc.

 

NV SOS

 

Bally Technology Inc.
6601 S. Bermuda Road
Las Vegas, NV 89119

 

Initial
2007032384-6
10-01-07

 

E

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design
Group

 

NV SOS

 

WMS Gaming, Inc.
800 S. Northpoint Blvd.
Waukegan, IL 60095

 

Initial
2008028764-8
09/17/08

 

E

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design
Group

 

NV SOS

 

Greatamerica Leasing
Corporation
PO Box 609
Cedar Rapids, IA
52406-0609

 

Initial
2007040336-5
12/07/07

 

E

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming,
Inc.

 

NV SOS

 

IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504

 

Initial
2008039252-6
12/31/08

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming,
Inc.

 

NV SOS

 

Key Equipment
Finance Inc.
1000 South McCaslin
Blvd.
Superior, CO 80027

 

Initial
2009007584-3
03/25/09

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inc.

 

NV SOS

 

Die-Tech and
Engineering, Inc.
4620 Herman Ave SW
Grand Rapids, MI
49509

 

Initial
2009017694-8
07/17/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inc.

 

NV SOS

 

Die-Tech and
Engineering, Inc.
4620 Herman Ave SW
Grand Rapids, MI
49509

 

Initial
2009021159-0
08/28/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inc.

 

Bally Gaming,
Inc.

 

NV SOS

 

Die-Tech and
Engineering, Inc.
4620 Herman Ave SW
Grand Rapids, MI
49509

 

Initial
2009022051-3
09/10/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inc.

 

Bally Gaming,
Inc.

 

NV SOS

 

Die-Tech and
Engineering, Inc.
4620 Herman Ave SW
Grand Rapids, MI
49509

 

Initial
2009022052-5
09/10/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inc.

 

Bally Gaming,
Inc.

 

NV SOS

 

Die-Tech and
Engineering, Inc.
4620 Herman Ave SW
Grand Rapids, MI
49509

 

Initial
2009022053-7
09/10/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inc.

 

Bally Gaming,
Inc.

 

NV SOS

 

Die-Tech and
Engineering, Inc.
4620 Herman Ave SW
Grand Rapids, MI
49509

 

Initial
2009022550-1
09/16/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming,
Inc.

 

NV SOS

 

Greatamerica Leasing,
Corp.
PO Box 609
Cedar Rapids, IA
52406

 

Initial
2010006022-5
03/10/10

 

E(S)

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inic.

 

NV SOS

 

Die-Tech and
Engineering, Inc.
4620 Herman Ave SW
Grand Rapids, MI
49509

 

Initial
2010013519-7
05/28/10

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inc.

 

Bally Gaming,
Inc.

 

NV SOS

 

Die-Tech and
Engineering, Inc.
4620 Herman Ave SW
Grand Rapids, MI
49509

 

Initial
2010015384-2
06/18/10

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming,
Inc.

 

NV SOS

 

IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504

 

Initial
2010019909-0
08/09/10

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming,
Inc.

 

NV SOS

 

IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504

 

Initial
2011001559-9
01/21/11

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming,
Inc.

 

NV SOS

 

IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504

 

Initial
2011002243-1
01/27/11

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies,
Inc.

 

NV SOS

 

Die-Tech and
Engineering, Inc.
4620 Herman Ave SW
Grand Rapids, MI
49509

 

Initial
2011004364-9
02/23/11

 

E(S)

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.08(c)
Owned Real Property

 

The real property (headquarters property) located at 6601 South Bermuda Road,
Las Vegas, Clark County, Nevada, 89119.  Legal Description: Lot Two (2) Hughes
Airport Center Phase III-Unit 1, as shown by map thereof on file in Book 44 of
Plats, Page 43, in the Office of the County Recorder of Clark County, Nevada,
owned by Bally Gaming, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 5.08(d)
Leases

 

(i) Leased Real Property (Lessee)

 

None.

 

(ii) Leased Real Property (Lessor)

 

 

 

LANDLORD

 

ADDRESS

 

 

 

 

 

NEVADA

 

Bre/NV Hughes Airport # 1 LLC

 

350 Pilot Rd., Las Vegas, NV 89119

 

 

 

 

 

 

 

I.S. Peppermill Limit Partnership & I.S. Trails at Northpoint LLC

 

6655 So. Bermuda Rd., Las Vegas, NV 89119

 

 

 

 

 

 

 

Pannattoni Investments/D. Roberts Investments

 

950 Sandhill Rd., Reno, NV 89521

 

 

 

 

 

 

 

South Meadow Business Park Investors, c/o Pannattoni Investments

 

900 Sandhill Rd., Reno, NV 89521

 

 

 

 

 

NEW JERSEY

 

Bellevue Properties

 

3133 Fire Rd., Atlantic City, NJ 08234

 

 

 

 

 

 

 

Rylocait Inc./Ramsey Associates

 

2501 Fire Rd., Atlantic City, NJ 08234

 

--------------------------------------------------------------------------------


 

Schedule 5.13
Subsidiaries; Other Equity Investments; Loan Parties

 

(a)  Subsidiaries

 

U.S.

 

Subsidiary

 

Jurisdiction of
Organization

 

Owner(s) and Percentage(s)

 

 

 

 

 

Arcade Planet, Inc

 

California

 

Sierra Design Group; 100%

 

 

 

 

 

Bally Gaming International, Inc.

 

Delaware

 

Alliance Holding Company; 100%

 

 

 

 

 

CMS, LLC(1)

 

Mississippi

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Alliance Holding Company

 

Nevada

 

Bally Technologies, Inc.; 100%

 

 

 

 

 

Bally Gaming, Inc.

 

Nevada

 

Bally Gaming International, Inc.; 100%

 

 

 

 

 

Sierra Design Group

 

Nevada

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Arcade Prizes, LLC(2)

 

Nevada

 

Arcade Planet, Inc.; 100%

 

 

 

 

 

Casino Electronics, Inc.

 

Nevada

 

Bally Technologies, Inc.; 100%

 

 

 

 

 

Foreign Gaming Ventures, Inc.(3)

 

Nevada

 

Bally Technologies, Inc.; 100%

 

 

 

 

 

United Gaming Rainbow(4)

 

Nevada

 

Foreign Gaming Ventures, Inc.; 100%

 

 

 

 

 

Bally Gaming LP, LLC

 

Nevada

 

Bally Gaming Inc.; 100%

 

 

 

 

 

Bally Gaming GP, LLC

 

Nevada

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Compudigm Services, Inc.

 

Nevada

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Gaming Services, LLC

 

Nevada

 

BGI Gaming & Systems, S. DE R.L. DE C.V.; 100%

 

--------------------------------------------------------------------------------

(1)          Expected to be dissolved.

 

(2)          Expected to be dissolved.

 

(3)          Expected to be dissolved.

 

(4)          Expected to be dissolved.

 

--------------------------------------------------------------------------------


 

Non-U.S.

 

Subsidiary

 

Jurisdiction of
Organization

 

Owner(s) and Percentage

 

 

 

 

 

B.G.I. Australia Pty. Limited

 

Australia

 

Bally Gaming, Inc.; 99.99% (an ex-employee of the company holds 1 share)

 

 

 

 

 

Bally Technologies Bermuda, L.P.

 

Bermuda

 

Bally Gaming GP, LLC; General Partner

Bally Gaming LP, LLC; Limited Partner

Collectively, 100%

 

 

 

 

 

Bally Gaming Canada Ltd.

 

Canada

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Gaming and Systems

 

France

 

BGI Acquisition Company; 100%

 

 

 

 

 

Bally Gaming International GmbH

 

Germany

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Gaming Hong Kong Limited

 

Hong Kong

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Technologies India Private Limited

 

India

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Macau Limited

 

Macau

 

Bally Gaming, Inc.; 90%

Bally Gaming International, Inc.; 10%

 

 

 

 

 

BGI Gaming & Systems, S. DE R.L. DE C.V.

 

Mexico

 

Bally Gaming, Inc.; 99%

Bally Gaming International, Inc.; 1%

 

 

 

 

 

Bally Servicios, S. de R.L. de C.V.

 

Mexico

 

BGI Gaming & Systems, S. DE R.L. DE C.V.; 99%

Bally Gaming, Inc.; 1%

 

 

 

 

 

Bally Gaming de Puerto Rico, Inc.

 

Puerto Rico

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Gaming d.o.o.

 

Slovenia

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Gaming Africa (Proprietary) Ltd.

 

South Africa

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Technologies Spain, S.L.U.

 

Spain

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Gaming and Systems UK Limited

 

United Kingdom

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Crown Gaming Limited

 

United Kingdom

 

Bally Gaming and Systems UK; 100%

 

 

 

 

 

Honeyframe Cashmaster Limited

 

United Kingdom

 

Bally Gaming and Systems UK; 100%

 

 

 

 

 

Bally Gaming and Systems, S.A.

 

Uruguay

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Gaming Netherlands I B.V.

 

Netherlands

 

Bally Gaming, Inc.; 100%

 

--------------------------------------------------------------------------------


 

Bally Gaming Netherlands II B.V.

 

Netherlands

 

Bally Gaming, Inc.; 100%

 

 

 

 

 

Bally Gaming Netherlands III B.V.

 

Netherlands

 

Bally Gaming Netherlands II B.V.; 100%

 

 

 

 

 

Importadora Bally Technologies Chile Limitada

 

Chile

 

Bally Gaming Netherlands III B.V.; 99% and

Bally Gaming Netherlands II B.V.; 1%

 

 

 

 

 

Bally Technologies Italy S.R.L. Unipersonale

 

Italy

 

Bally Gaming Netherlands II B.V.; 100%

 

 

 

 

 

Bally Technologies Singapore PTE, Ltd.

 

Singapore

 

Bally Gaming Netherlands II B.V.; 100%

 

 

 

 

 

Bally Techonologies Colombia SAS

 

Colombia

 

Bally Gaming, Inc.; 100%

 

(b)  Other Equity Investments

 

None.

 

(c)  Loan Parties

 

 

 

Entity — U.S.

 

Jurisdiction

 

Address of Principal Place
of Business

 

Taxpayer ID#

 

 

 

 

 

 

 

 

 

1.

 

Bally Technologies, Inc.

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0104066

 

 

 

 

 

 

 

 

 

2.

 

Arcade Planet, Inc

 

California

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

94-3261265

 

 

 

 

 

 

 

 

 

3.

 

Bally Gaming International, Inc.

 

Delaware

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0274743

 

 

 

 

 

 

 

 

 

4.

 

CMS, LLC(5)

 

Mississippi

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

81-0569698

 

 

 

 

 

 

 

 

 

5.

 

Alliance Holding Company

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0359253

 

 

 

 

 

 

 

 

 

6.

 

Bally Gaming, Inc.

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0276064

 

--------------------------------------------------------------------------------

(5)          Expected to be dissolved.

 

--------------------------------------------------------------------------------


 

7.

 

Sierra Design Group

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0373993

 

 

 

 

 

 

 

 

 

8.

 

Arcade Prizes, LLC(6)

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

N/A

 

 

 

 

 

 

 

 

 

9.

 

Casino Electronics, Inc.

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0151764

 

 

 

 

 

 

 

 

 

10.

 

Foreign Gaming Ventures, Inc. (7)

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0274702

 

 

 

 

 

 

 

 

 

11.

 

United Gaming Rainbow(8)

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0307744

 

 

 

 

 

 

 

 

 

12.

 

Bally Gaming LP, LLC

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

N/A

 

 

 

 

 

 

 

 

 

13.

 

Bally Gaming GP, LLC

 

Nevada

 

6601 South Bermuda Road,

Las Vegas, Nevada, 89119

 

N/A

 

 

 

 

 

 

 

 

 

14.

 

Compudigm Services, Inc.

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0470678

 

 

 

 

 

 

 

 

 

15.

 

Bally Gaming Services, LLC

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

27-2951744

 

--------------------------------------------------------------------------------

(6)          Expected to be dissolved.

 

(7)          Expected to be dissolved.

 

(8)          Expected to be dissolved.

 

--------------------------------------------------------------------------------


 

Schedule 5.17
Intellectual Property

 

The Borrower is currently subject to litigation with respect to intellectual
property matters as disclosed in the Company’s Form 10-K filed Aug. 26, 2010.

 

Intellectual Property

 

See Intellectual Property Annex.

--------------------------------------------------------------------------------


 

Wednesday, April 6, 2011

 

Pending Trademarks List

 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 Horses

 

United States of America

 

03-15-11, 4

 

 

 

85265204

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

[g104531kc047i001.jpg]

 

 

 

PN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alaskan Oil Baron

 

United States of America

 

12-22-10, 10

 

 

 

85204433

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alice and the Scattered Hearts

 

European Community

 

01-21-11, 1

 

 

 

009671595

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alice and the Scattered Hearts

 

United States of America

 

01-25-11, 18

 

 

 

85226041

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

BR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All About Money

 

European Community

 

01-21-11, 2

 

 

 

009671793

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

 

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All About Money

 

United States of America

 

05-10-10, 1

 

 

 

85034505

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-May-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aloha Beach

 

United States of America

 

12-22-10, 9

 

 

 

85204439

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aloha Delight

 

United States of America

 

12-22-10, 7

 

 

 

85204441

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aloha Island

 

United States of America

 

12-22-10, 6

 

 

 

85204442

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aloha Luau

 

United States of America

 

12-22-10, 4

 

 

 

85204445

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alpha 2

 

European Community

 

01-21-11, 3

 

 

 

009671851

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alpha Pro

 

United States of America

 

11-13-09, 4

 

 

 

77872579

 

Allowed

 

GT

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

13-Nov-2009

 

20-July-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amazing Wins

 

United States of America

 

01-27-11, 3

 

 

 

85227728

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Jan-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amber Rays

 

United States of America

 

01-27-11, 4

 

 

 

85227767

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Jan-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

American Original

 

European Community

 

01-21-11, 4

 

 

 

009671892

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

 

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

American Original

 

Mexico

 

01-12-11, 25

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Asian Treasures

 

United States of America

 

01-25-11, 5

 

 

 

85225971

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aussie Gold

 

United States of America

 

01-12-11, 25

 

 

 

85152118

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

13-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

[g104531kc047i002.jpg]

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bacchus Gold

 

European Community

 

01-21-11, 5

 

 

 

009671926

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bacchus Gold

 

United States of America

 

05-03-10, 14

 

 

 

85028995

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

05-October-2010

 

BW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

Australia

 

12

 

 

 

676371

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

26-Oct-1995

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

British Columbia

 

45

 

 

 

02-108.148

 

Registered

 

 

 

 

 

ORD

 

 

 

 

 

28-Nov-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

British Columbia

 

46

 

 

 

02-108.154

 

Registered

 

 

 

 

 

ORD

 

 

 

 

 

28-Nov-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

British Columbia

 

47

 

 

 

02-108.157

 

Registered

 

 

 

 

 

ORD

 

 

 

 

 

28-Nov-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

British Columbia

 

48

 

 

 

02-108.160

 

Registered

 

 

 

 

 

ORD

 

 

 

 

 

28-Nov-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

Colombia

 

03-16-11, 1

 

 

 

02-108.148

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

28-Nov-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

Colombia

 

03-16-11, 2

 

 

 

02-108.154

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

28-Nov-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

Colombia

 

03-16-11, 3

 

 

 

02-108.157

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

28-Nov-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

Colombia

 

03-16-11, 4

 

 

 

02-108.160

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

28-Nov-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

Russian Federation

 

114

 

 

 

2406813549

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming International, Inc.

 

 

 

18-Oct-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

Switzerland

 

137

 

 

 

00758/2001

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Jan-2024

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming

 

Venezuela

 

165

 

 

 

199950

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Jan-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beijing Treasures

 

United States of America

 

03-15-11, 1

 

 

 

85265209

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Mar-2011

 

 

 

MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Big Sevens

 

Australia

 

01-12-11, 2

 

 

 

1393552

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black and White

 

United States of America

 

10-09-09, 15

 

 

 

77845275

 

Allowed

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

09-Oct-2009

 

16-March-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black and White 7s

 

Australia

 

01-14-11, 3

 

 

 

1381558

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black and White Millionaire Sevens

 

United States of America

 

12-11-09, 3

 

 

 

77892006

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Dec-2009

 

06-July-2010

 

BW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black and White Sevens

 

Mexico

 

01-13-11, 1

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black Star

 

European Community

 

01-21-11, 6

 

 

 

009671975

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Black Star

 

United States of America

 

05-03-10, 16

 

 

 

85028980

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

05-October-2010

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blazing 7s

 

Australia

 

01-14-11, 4

 

 

 

1381560

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blazing Dragons

 

European Community

 

01-21-11, 7

 

 

 

009672023

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blazing Dragons

 

United States of America

 

01-12-11, 26

 

 

 

85164003

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

28-Oct-2010

 

15-March-2011

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blazing Millionaire 7’s

 

United States of America

 

12-11-09, 4

 

 

 

77892004

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Dec-2009

 

06-July-2010

 

BW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blazing Sevens

 

European Community

 

01-21-11, 8

 

 

 

009672049

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blazing Sevens

 

Mexico

 

01-13-11, 2

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blazing Sun

 

United States of America

 

05-03-10, 10

 

 

 

85028966

 

Allowed

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

05-October-2010

 

MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bondi

 

United States of America

 

03-15-11, 3

 

 

 

85265205

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Mar-2011

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Breakthrough Bonus

 

United States of America

 

01-20-11, 1

 

 

 

85221567

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

19-Jan-2011

 

 

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bullseye Bonus

 

United States of America

 

05-03-10, 9

 

 

 

85028974

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

22-March-2011

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Burger Run

 

United States of America

 

03-15-11, 14

 

 

 

85251200

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Feb-2011

 

 

 

LS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buried Treasures

 

Mexico

 

01-13-11, 3

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calamity Jane

 

United States of America

 

01-25-11, 6

 

 

 

85225995

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

MG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Caliph’s Treasures

 

United States of America

 

01-12-11, 27

 

 

 

85164012

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

28-Oct-2010

 

15-March-2011

 

VR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cannonball Wild

 

United States of America

 

01-12-11, 28

 

 

 

85157477

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2010

 

15-February-2011

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Cruise

 

United States of America

 

04-01-11, 2

 

 

 

85284312

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Apr-2011

 

 

 

JKe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Eclipse

 

United States of America

 

05-07-09, 12

 

 

 

77731919

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

07-May-2009

 

15-September-2009

 

JKe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash For Life

 

Argentina

 

3

 

 

 

2.411.229

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming International, Inc.

 

 

 

02-Mar-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Mountain

 

Australia

 

01-16-11, 31

 

 

 

1390962

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Mountain

 

Mexico

 

01-13-11, 4

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Spin

 

Australia

 

01-12-11, 24

 

 

 

1393597

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Spin

 

European Community

 

01-21-11, 9

 

 

 

009672081

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Spin

 

Mexico

 

01-13-11, 5

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Wizard

 

European Community

 

01-21-11, 10

 

 

 

009672106

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Wizard

 

United States of America

 

10-09-09, 19

 

 

 

77845535

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

09-Oct-2009

 

20-July-2010

 

KC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cats Multiplay

 

Australia

 

01-12-11, 3

 

 

 

1393553

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chakra Studio

 

United States of America

 

03-15-11, 16

 

 

 

85250037

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

23-Feb-2011

 

 

 

PN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CMP

 

European Community

 

01-21-11, 11

 

 

 

009672122

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Code Red

 

United States of America

 

01-13-11, 29

 

 

 

85124967

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

08-Sep-2010

 

 

 

JKe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

Argentina

 

4

 

 

 

2241934

 

Pending

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

Argentina

 

5

 

 

 

2241935

 

Pending

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

Argentina

 

6

 

 

 

2241936

 

Pending

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

Brazil

 

25

 

 

 

822.042.401

 

Pending

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

Brazil

 

26

 

 

 

822.042.380

 

Pending

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

Brazil

 

27

 

 

 

822.042.371

 

Pending

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

Czech Republic

 

52

 

 

 

147030

 

Pending

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

European Community

 

56

 

 

 

1317163

 

Pending

 

 

 

 

 

ORD

 

 

 

 

 

17-Jul-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

Hungary

 

94

 

 

 

M9904400

 

Pending

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

Norway

 

107

 

 

 

199909533

 

Pending

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

South Africa

 

125

 

 

 

99/17258

 

Registered

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

South Africa

 

126

 

 

 

99/17257

 

Registered

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connexus

 

South Africa

 

127

 

 

 

99/17259

 

Registered

 

 

 

 

 

ORD

 

 

 

 

 

20-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cosmic Free Games

 

United States of America

 

12-11-09, 5

 

 

 

77891993

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Dec-2009

 

20-July-2010

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crazy Cash

 

European Community

 

01-21-11, 12

 

 

 

009672131

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime Pays

 

United States of America

 

01-12-11, 29

 

 

 

85124963

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

08-Sep-2010

 

 

 

JKe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diamond Mountain

 

United States of America

 

07-02-10, 1

 

 

 

85077083

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

02-Jul-2010

 

 

 

PN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diamond Peak

 

European Community

 

01-21-11, 13

 

 

 

009672163

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diamond Peak

 

United States of America

 

07-02-10, 2

 

 

 

85077091

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

02-Jul-2010

 

 

 

PN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Double Diablo

 

European Community

 

01-21-11, 14

 

 

 

009672197

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Double Joker

 

European Community

 

01-21-11, 15

 

 

 

009672239

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Double Shot Blazing Sevens

 

United States of America

 

05-03-10, 1

 

 

 

85029125

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

22-March-2011

 

JKe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Down Under

 

Australia

 

01-14-11, 5

 

 

 

1381571

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dragon Drop

 

Australia

 

01-12-11, 4

 

 

 

1393555

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dragon Wheel

 

United States of America

 

02-15-11, 1

 

 

 

85152098

 

Published

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

13-Oct-2010

 

15-February-2011

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dragon Wonder

 

United States of America

 

01-12-11, 30

 

 

 

85164034

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

28-Oct-2010

 

15-March-2011

 

VR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DualVision

 

European Community

 

01-21-11, 16

 

 

 

009672288

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dutchman’s Gold

 

European Community

 

01-21-11, 17

 

 

 

009672312

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dutchman’s Gold

 

United States of America

 

06-24-10, 1

 

 

 

85070939

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Jun-2010

 

11-January-2011

 

MDu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dynamic Random Bonus

 

United States of America

 

01-07-10, 3

 

 

 

77907393

 

Allowed

 

AA

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

07-Jan-2010

 

06-July-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emerald Falls

 

European Community

 

01-21-11, 18

 

 

 

009672338

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emerald Falls

 

United States of America

 

02-24-10, 5

 

 

 

77944225

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Feb-2010

 

20-July-2010

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emerald Treasures

 

United States of America

 

03-15-11, 15

 

 

 

85251186

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Feb-2011

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Esperanto

 

United States of America

 

07-06-10, 1

 

 

 

85078861

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

06-Jul-2010

 

 

 

BJ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Extra Money

 

United States of America

 

03-30-11, 1

 

 

 

85281624

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

30-Mar-2011

 

 

 

JKe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fairy Play

 

United States of America

 

01-16-11, 29

 

 

 

85178370

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

16-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Figaro

 

Australia

 

01-12-11, 5

 

 

 

1393559

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Hose

 

Australia

 

01-12-11, 7

 

 

 

1393565

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Phoenix

 

Australia

 

01-14-11, 6

 

 

 

1381552

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fireball

 

European Community

 

01-21-11, 19

 

 

 

009672353

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fireball

 

Mexico

 

01-13-11, 6

 

 

 

 

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fish in a Barrel

 

Australia

 

01-12-11, 6

 

 

 

1393561

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Five Times Fortune

 

United States of America

 

05-13-10, 1

 

 

 

85038055

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

13-May-2010

 

12-October-2010

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flippin Wild

 

United States of America

 

12-22-10, 13

 

 

 

85204350

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flying Carpet

 

Australia

 

01-14-11, 7

 

 

 

1381553

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flying Lanterns

 

Australia

 

01-14-11, 8

 

 

 

1390988

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flying Lanterns

 

United States of America

 

07-21-10, 4

 

 

 

85089005

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

21-Jul-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fort Wild

 

United States of America

 

01-25-11, 19

 

 

 

85225992

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Frankensteins Fortune

 

United States of America

 

03-15-11, 5

 

 

 

85265202

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Mar-2011

 

 

 

PB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Free for All

 

United States of America

 

05-13-09, 1

 

 

 

77735816

 

Allowed

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

13-May-2009

 

22-September-2009

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Free Rangers

 

Mexico

 

01-13-11, 7

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Game Maker

 

Switzerland

 

139

 

 

 

00759/2001

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Jan-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gameflix

 

United States of America

 

03-08-11, 4

 

 

 

85258200

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Mar-2011

 

 

 

KC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gamemaker HD

 

Mexico

 

01-13-11, 8

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GameMaster

 

United States of America

 

01-12-11, 33

 

 

 

85124958

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

08-Sep-2010

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gaucho Gold

 

European Community

 

01-21-11, 20

 

 

 

009672387

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gaucho’s Gold

 

United States of America

 

05-10-10, 4

 

 

 

85034659

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-May-2010

 

05-October-2010

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gifts from the Gods

 

Mexico

 

01-13-11, 9

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Glitter and Gold

 

Australia

 

01-12-11, 8

 

 

 

1393567

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gold Bug

 

Mexico

 

01-13-11, 10

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gold Down Under

 

Australia

 

01-16-11, 32

 

 

 

1390991

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gold Mine

 

Australia

 

01-16-11, 33

 

 

 

1390992

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gold Mine

 

Mexico

 

01-13-11, 11

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gold Nuggets

 

United States of America

 

02-14-11, 2

 

 

 

85241905

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

14-Feb-2011

 

 

 

BW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gold on the Bayou

 

European Community

 

01-21-11, 21

 

 

 

009672395

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gold on the Bayou

 

United States of America

 

05-03-10, 12

 

 

 

85028954

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

05-October-2010

 

BR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gold Rush

 

United States of America

 

03-15-11, 8

 

 

 

85258182

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Mar-2011

 

 

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gold Vault

 

United States of America

 

01-25-11, 17

 

 

 

85226035

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Goldbeard’s Treasure

 

United States of America

 

02-18-11, 4

 

 

 

85245430

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

17-Feb-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Golden 8’s

 

United States of America

 

02-18-11, 1

 

 

 

85245483

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

17-Feb-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Golden Empire

 

Australia

 

01-16-11, 34

 

 

 

1382571

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

09-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Golden Flash

 

United States of America

 

05-03-10, 15

 

 

 

85028989

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

05-October-2010

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Golden Lanterns

 

Australia

 

01-14-11, 9

 

 

 

1390993

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Golden Lanterns

 

United States of America

 

07-21-10, 3

 

 

 

85089007

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

21-Jul-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Golden Pharaoh

 

European Community

 

01-21-11, 22

 

 

 

009672429

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Golden Pharaoh

 

United States of America

 

02-24-10, 4

 

 

 

77944229

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Feb-2010

 

20-July-2010

 

BW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Golden Reef

 

European Community

 

01-21-11, 23

 

 

 

009672452

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Slam

 

Australia

 

01-12-11, 10

 

 

 

1393590

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hammer Head

 

United States of America

 

02-02-10, 5

 

 

 

77926408

 

Allowed

 

DSa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

02-Feb-2010

 

15-June-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hatch the Cash

 

Australia

 

01-16-11, 35

 

 

 

1390994

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hatch the Cash

 

Mexico

 

01-13-11, 12

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heart of the Jungle

 

United States of America

 

12-22-10, 5

 

 

 

85204448

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hidden Paradise

 

United States of America

 

05-11-09, 3

 

 

 

77734253

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-May-2009

 

15-September-2009

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot & Spicy

 

European Community

 

01-21-11, 24

 

 

 

009672486

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Hot Habanero

 

European Community

 

01-21-11, 25

 

 

 

009672502

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Pick

 

Australia

 

01-25-11, 1

 

 

 

31077913

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

14-Jan-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Pick

 

European Community

 

01-21-11, 26

 

 

 

009672511

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Shot Progressive

 

European Community

 

01-21-11, 27

 

 

 

009672551

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Shots

 

Australia

 

01-14-11, 10

 

 

 

1344865

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Feb-2010

 

 

 

IA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Shots

 

Mexico

 

01-13-11, 13

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Spin

 

European Community

 

01-21-11, 28

 

 

 

009672577

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Spin

 

United States of America

 

01-20-11, 2

 

 

 

85221570

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

19-Jan-2011

 

 

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Times

 

United States of America

 

09-29-09, 3

 

 

 

77837487

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

29-Sep-2009

 

23-February-2009

 

DSc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Times Pick ‘Em Poker

 

United States of America

 

09-29-09, 1

 

 

 

77837491

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

29-Sep-2009

 

27-July-2010

 

DSc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hot Zone

 

European Community

 

01-21-11, 29

 

 

 

009673054

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iBonus

 

United States of America

 

02-17-11, 1

 

 

 

85244226

 

Pending

 

JC

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

16-Feb-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iDeck

 

European Community

 

01-21-11, 48

 

 

 

009673071

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inca Gold

 

European Community

 

01-21-11, 30

 

 

 

009673104

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inca Gold

 

United States of America

 

06-24-10, 2

 

 

 

85070954

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Jun-2010

 

11-January-2011

 

MDu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Independence Pays

 

United States of America

 

10-09-09, 11

 

 

 

77845494

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

09-Oct-2009

 

16-March-2010

 

MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Instant Riches

 

Australia

 

01-14-11, 11

 

 

 

1344871

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Feb-2010

 

 

 

IA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Instant Riches

 

Mexico

 

01-13-11, 14

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Instant Riches

 

United States of America

 

01-15-11, 7

 

 

 

85179414

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

17-Nov-2010

 

 

 

DSc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Island Treasures

 

United States of America

 

2061

 

 

 

77490919

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Jun-2008

 

09-March-2010

 

MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Island Wins

 

United States of America

 

01-25-11, 3

 

 

 

85225951

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iView

 

European Community

 

01-21-11, 49

 

 

 

009673112

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jackpot Lanterns

 

Australia

 

01-14-11, 13

 

 

 

1390996

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jackpot Lanterns

 

United States of America

 

07-21-10, 1

 

 

 

85089014

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

21-Jul-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jaguar Jackpot

 

United States of America

 

07-21-10, 2

 

 

 

85089025

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

21-Jul-2010

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jewel of the Dragon

 

United States of America

 

03-15-11, 12

 

 

 

85258141

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Mar-2011

 

 

 

CG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Juicy Loot

 

Australia

 

01-16-11, 36

 

 

 

1390997

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jumpin’ Jungle

 

Australia

 

01-12-11, 11

 

 

 

1393592

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jungle Treasures

 

Australia

 

01-16-11, 37

 

 

 

1390998

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lady Robin Hood

 

United States of America

 

03-08-11, 1

 

 

 

85258569

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Mar-2011

 

 

 

MG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Love Meter

 

European Community

 

01-21-11, 31

 

 

 

009673138

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Love Meter

 

United States of America

 

01-12-11, 34

 

 

 

85157503

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Oct-2010

 

 

 

MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lucky Lanterns

 

Australia

 

01-14-11, 14

 

 

 

1381562

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-Sep-2010

 

 

 

IA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lucky Luigi’s Pizza

 

Mexico

 

01-13-11, 15

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lucky Match Bonus

 

United States of America

 

01-07-10, 2

 

 

 

77907395

 

Allowed

 

AA

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

07-Jan-2010

 

06-July-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Magic Bells

 

United States of America

 

01-25-11, 14

 

 

 

85226026

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

DT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Magic Lanterns

 

Australia

 

01-14-11, 15

 

 

 

1390999

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Magic Lanterns

 

United States of America

 

06-24-10, 3

 

 

 

85070956

 

Allowed

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Jun-2010

 

11-January-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Magic Money

 

European Community

 

01-21-11, 33

 

 

 

009673161

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maharaja Studios

 

United States of America

 

03-15-11, 17

 

 

 

85250053

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

23-Feb-2011

 

 

 

PN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Majestic Sea

 

Australia

 

01-12-11, 13

 

 

 

1393554

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mayan Treasures

 

United States of America

 

01-25-11, 4

 

 

 

85225977

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

BW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCC

 

European Community

 

01-21-11, 32

 

 

 

009673203

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mega Winners

 

Mexico

 

01-13-11, 16

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mermaid’s Treasure

 

United States of America

 

02-18-11, 3

 

 

 

85245440

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

17-Feb-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Midnight Diamonds

 

United States of America

 

03-15-11, 18

 

 

 

85267309

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

15-Mar-2011

 

 

 

JKe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Midnight Moon

 

United States of America

 

05-03-10, 11

 

 

 

85028960

 

Allowed

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

05-October-2010

 

MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mighty Civilization

 

Mexico

 

01-13-11, 17

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mighty Galleons

 

Mexico

 

01-13-11, 18

 

 

 

 

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

LS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Money Mayhem

 

United States of America

 

12-22-10, 12

 

 

 

85204347

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

05-April-2011

 

MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Money Wheel

 

United States of America

 

01-12-11, 35

 

 

 

85152100

 

Published

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

13-Oct-2010

 

15-February-2011

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Money Works

 

United States of America

 

12-22-10, 16

 

 

 

85204367

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

05-April-2011

 

MDu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monkey Magic

 

Australia

 

01-12-11, 14

 

 

 

1393556

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monkey’s Fortune

 

United States of America

 

02-18-11, 2

 

 

 

85245455

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

17-Feb-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Moon Goddess

 

United States of America

 

01-07-10, 5

 

 

 

77907343

 

Revived

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

07-Jan-2010

 

25-May-2010

 

IA

 

 

 

 

 

 

 

 

 

 

 

 

 

BJ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MP Roulette

 

Australia

 

01-12-11, 12

 

 

 

1393594

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ms. Clara T

 

Mexico

 

01-13-11, 19

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

My Deck

 

United States of America

 

01-07-10, 1

 

 

 

77907375

 

Allowed

 

DSa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

07-Jan-2010

 

06-July-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mysteria

 

United States of America

 

01-25-11, 13

 

 

 

85226022

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

DT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mystery Lanterns

 

Australia

 

01-14-11, 18

 

 

 

1391002

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mystery Lanterns

 

United States of America

 

01-12-11, 36

 

 

 

85114998

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Aug-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ocean Dreams

 

United Kingdom

 

157

 

 

 

2372213

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

06-Sep-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ole Jalapenos

 

European Community

 

01-21-11, 34

 

 

 

009673245

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Outback Treasures

 

Australia

 

01-14-11, 2

 

 

 

1391005

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Peacock Plenty

 

United States of America

 

01-25-11, 16

 

 

 

85226031

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

PN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pearl of the Seas

 

United States of America

 

05-03-10, 8

 

 

 

85029017

 

Opposed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

05-October-2010

 

BW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pelican Pays

 

Australia

 

01-12-11, 15

 

 

 

1393560

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Persian Empire

 

United States of America

 

01-25-11, 2

 

 

 

85225940

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pharaoh’s Treasure

 

United States of America

 

05-07-09, 6

 

 

 

77731976

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

07-May-2009

 

15-September-2009

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phoenix 5

 

United States of America

 

01-12-11, 37

 

 

 

85124949

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

08-Sep-2010

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pink Pearl

 

United States of America

 

03-15-11, 11

 

 

 

85258148

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Mar-2011

 

 

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pirate’s Trove

 

United States of America

 

01-25-11, 20

 

 

 

85225932

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Power Progressives

 

Mexico

 

01-13-11, 20

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Princess of Paradise

 

Australia

 

01-12-11, 16

 

 

 

1393563

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pro Series

 

European Community

 

01-21-11, 35

 

 

 

009673278

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

 

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Queen of Cairo

 

United Kingdom

 

159

 

 

 

2372214

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

06-Sep-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quick Hit

 

Australia

 

01-14-11, 19

 

 

 

1344869

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Feb-2010

 

 

 

IA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quick Hit

 

Mexico

 

01-13-11, 21

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quick Hit Diamond

 

Australia

 

01-14-11, 20

 

 

 

1391008

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

IA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quick Hit Platinum

 

Australia

 

01-14-11, 21

 

 

 

1344867

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Feb-2010

 

 

 

IA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quick Hit Platinum

 

Mexico

 

01-13-11, 22

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rainbow Dragon

 

United States of America

 

03-15-11, 6

 

 

 

85265198

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Mar-2011

 

 

 

PN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ramses Gold

 

United States of America

 

01-16-11, 7

 

 

 

85164635

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

29-Oct-2010

 

15-March-2011

 

VR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Red White and Blue

 

Australia

 

01-12-11, 17

 

 

 

1393566

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reel Gems

 

European Community

 

01-21-11, 36

 

 

 

009673294

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

24-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reel Gems

 

United States of America

 

01-25-11, 11

 

 

 

85226014

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reel Money

 

European Community

 

01-21-11, 37

 

 

 

009673311

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

24-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reel Wild Serengeti

 

United States of America

 

03-15-11, 2

 

 

 

85265208

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Mar-2011

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reel Wild Sierra

 

United States of America

 

03-08-11, 2

 

 

 

85258565

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Mar-2011

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renoir Riches

 

Australia

 

01-12-11, 18

 

 

 

1393568

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rich and Famous

 

United States of America

 

10-09-09, 14

 

 

 

77845414

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

09-Oct-2009

 

16-March-2010

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Riches of Royalty

 

United States of America

 

01-16-11, 9

 

 

 

77731965

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

07-May-2009

 

 

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Riches of the Kings

 

United States of America

 

04-01-11, 1

 

 

 

85284308

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Apr-2011

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ride The Tide

 

United States of America

 

01-25-11, 8

 

 

 

85226006

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

River Wild

 

Australia

 

01-14-11, 22

 

 

 

1381543

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roaring 40S

 

United States of America

 

03-15-11, 13

 

 

 

85258129

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Mar-2011

 

 

 

MDu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Savannah Treasures

 

United States of America

 

01-16-11, 12

 

 

 

77680608

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Feb-2009

 

11-January-2011

 

DSc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scatter Wild

 

United States of America

 

01-07-10, 10

 

 

 

77907333

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

07-Jan-2010

 

23-March-2010

 

JKe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SDS

 

European Community

 

01-21-11, 38

 

 

 

009673336

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

24-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sea Goddess

 

United States of America

 

12-22-10, 8

 

 

 

85204435

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

CG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seagull Sam

 

United States of America

 

06-24-10, 4

 

 

 

85070721

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Jun-2010

 

11-January-2011

 

BW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seagull Sammy

 

European Community

 

01-21-11, 39

 

 

 

009673369

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

24-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seals Gone Wild

 

United States of America

 

12-22-10, 14

 

 

 

85204353

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

MG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secrets of the Forest

 

Australia

 

01-12-11, 19

 

 

 

1393589

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service Tracking Manager

 

United States of America

 

01-12-11, 38

 

 

 

85152067

 

Pending

 

AA

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

13-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sevens Select

 

United States of America

 

10-09-09, 20

 

 

 

77845547

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

09-Oct-2009

 

20-July-2010

 

JKe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sir Galahad

 

United States of America

 

05-03-10, 5

 

 

 

85029080

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

26-October-2010

 

BR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Slammer

 

United States of America

 

05-25-10, 2

 

 

 

85047601

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-May-2010

 

12-October-2010

 

KC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Slick’s Tiki Bar

 

Australia

 

01-16-11, 38

 

 

 

1391010

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SmartWay

 

United States of America

 

01-16-11, 16

 

 

 

85164752

 

Published

 

AA

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

29-Oct-2010

 

15-March-2011

 

PB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

So-Cal Slot Shop

 

United States of America

 

06-24-10, 5

 

 

 

85070735

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Jun-2010

 

11-January-2011

 

MG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sorcerer’s Gold

 

United States of America

 

01-12-11, 39

 

 

 

85164043

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

28-Oct-2010

 

15-March-2011

 

VR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spartan’s Gold

 

United States of America

 

06-24-10, 6

 

 

 

85070692

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Jun-2010

 

11-January-2011

 

CS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spinnation

 

European Community

 

01-21-11, 40

 

 

 

009673377

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

24-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Splash Zone

 

United States of America

 

03-15-11, 9

 

 

 

85258167

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Mar-2011

 

 

 

MG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spring Blossom

 

Australia

 

01-12-11, 20

 

 

 

1393591

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sumo Kitty

 

United States of America

 

01-12-11, 40

 

 

 

85164060

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

28-Oct-2010

 

15-March-2011

 

CG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sun God

 

United States of America

 

01-25-11, 12

 

 

 

85226020

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sunflower Sevens

 

Australia

 

01-12-11, 22

 

 

 

1393593

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sweets N Treats

 

United States of America

 

07-21-10, 5

 

 

 

85088991

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

21-Jul-2010

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Swiss Riches

 

European Community

 

01-21-11, 41

 

 

 

009673393

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

24-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Swiss Riches

 

United States of America

 

07-02-10, 3

 

 

 

85077068

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

02-Jul-2010

 

 

 

PN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temple of Mystery

 

European Community

 

01-21-11, 42

 

 

 

009673427

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temple of Mystery

 

United States of America

 

01-12-11, 41

 

 

 

85157499

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Oct-2010

 

22-March-2011

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Texas Treasure

 

United States of America

 

12-22-10, 3

 

 

 

85204452

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

LS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Texas Tycoon

 

United States of America

 

12-22-10, 2

 

 

 

85204454

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

That Zombie Game

 

United States of America

 

01-25-11, 7

 

 

 

85226000

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The 3 Musketeers

 

United States of America

 

01-27-11, 2

 

 

 

85227683

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Jan-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Golden Nile

 

Australia

 

01-12-11, 9

 

 

 

1393569

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Roaring 20’s

 

United States of America

 

05-03-10, 7

 

 

 

85029024

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

05-October-2010

 

MDu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Roaring 30’s

 

United States of America

 

05-03-10, 6

 

 

 

85029027

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2010

 

05-October-2010

 

MDu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thrill Switch

 

United States of America

 

03-08-11, 3

 

 

 

85258558

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Mar-2011

 

 

 

SS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tiger Treasures

 

Australia

 

01-14-11, 1

 

 

 

1381550

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tiger Treasures

 

European Community

 

01-21-11, 43

 

 

 

009673468

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tiger Treasures

 

United States of America

 

01-12-11, 42

 

 

 

85164929

 

Published

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

29-Oct-2010

 

15-March-2011

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Blast

 

United States of America

 

12-22-10, 17

 

 

 

85205226

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totem Pole

 

United States of America

 

09-18-09, 7

 

 

 

77830206

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

18-Sep-2009

 

16-February-2010

 

KC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trail Blazer

 

United States of America

 

03-15-11, 19

 

 

 

85267319

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

15-Mar-2011

 

 

 

PB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Treasures of India

 

United Kingdom

 

162

 

 

 

2386980

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-May-2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Triple Blazing 7s Wild

 

Australia

 

01-16-11, 39

 

 

 

1391011

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Twin Spin

 

Australia

 

01-12-11, 23

 

 

 

1393595

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

10-Nov-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uchoose

 

United States of America

 

03-15-11, 7

 

 

 

85265188

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Mar-2011

 

 

 

MG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U-Spin

 

European Community

 

01-21-11, 44

 

 

 

009673501

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UWin

 

Australia

 

01-14-11, 24

 

 

 

1381567

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vegas Hits

 

European Community

 

01-21-11, 45

 

 

 

009673526

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vegas Hits Road Trip

 

United States of America

 

12-22-10, 1

 

 

 

85204458

 

Pending

 

JM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Venus

 

United States of America

 

01-27-11, 1

 

 

 

85227163

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

26-Jan-2011

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Walkabout

 

Australia

 

01-14-11, 25

 

 

 

1381568

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

03-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wallaby Wild

 

Australia

 

01-14-11, 26

 

 

 

1344874

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Feb-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wanted Reward

 

United States of America

 

01-16-11, 23

 

 

 

77830212

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

18-Sep-2009

 

16-February-2010

 

JKe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wanted Reward

 

United States of America

 

09-18-09, 6

 

 

 

77830212

 

Allowed

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

18-Sep-2009

 

16-February-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

White Lightning

 

United States of America

 

04-05-11, 1

 

 

 

85178381

 

Published

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

19-Nov-2010

 

05-April-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wild Beavers

 

United States of America

 

12-22-10, 15

 

 

 

85204358

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-Dec-2010

 

 

 

MG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wild Bonus Sevens

 

Canada

 

43

 

 

 

1103145

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

22-May-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wild Bug

 

Mexico

 

01-13-11, 23

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wild Huskies

 

European Community

 

01-21-11, 46

 

 

 

009673534

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wild Huskies

 

United States of America

 

01-12-11, 43

 

 

 

85115001

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

24-Aug-2010

 

 

 

KK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wild Stripes

 

United States of America

 

01-25-11, 15

 

 

 

85226029

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

PN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wild Times

 

United States of America

 

10-09-09, 12

 

 

 

77845459

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

09-Oct-2009

 

16-March-2010

 

MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Winner Winner Chicken Dinner

 

United States of America

 

03-15-11, 10

 

 

 

85258152

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

04-Mar-2011

 

 

 

PB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Winning 7s

 

United States of America

 

01-25-11, 9

 

 

 

85226008

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Winning 7’s

 

European Community

 

01-21-11, 47

 

 

 

009673559

 

Published

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

20-Jan-2011

 

22-March-2011

 

SH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Winning Sevens

 

United States of America

 

01-25-11, 10

 

 

 

85226011

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

25-Jan-2011

 

 

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

 

 

Country

 

Case Number

 

 

 

Application Number

 

Status

 

 

 

Trademark

 

Case Type

 

Division

 

SubCase

 

Filing Date

 

Publication Date

 

Attorneys

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Winning Times

 

Australia

 

01-16-11, 40

 

 

 

1391014

 

Pending

 

JKa

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

27-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Winning Times

 

Mexico

 

01-13-11, 24

 

 

 

 

 

Pending

 

 

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

01-Oct-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X Zone

 

United States of America

 

12-11-09, 2

 

 

 

77891995

 

Allowed

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

11-Dec-2009

 

16-March-2010

 

RN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yours Mine and Ours

 

United States of America

 

02-14-11, 1

 

 

 

85241894

 

Pending

 

WM

 

 

 

ORD

 

Bally Gaming, Inc.

 

 

 

14-Feb-2011

 

 

 

KC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

Report Selection

 

Record Count: 320

 

Sort Order:

 by Trademark

 

Case Status: Pending

 

Print Goods?:

 

No

 

 

 

 

 

Print Remarks?:

 

No

 

Filing Date:

 

From:

 

To:

 

Case Number:

 

 

 

Trademark:

 

Case Type(s):

Status(es):

Division:

 

 

 

Agent:

 

 

 

Attorney:

 

 

 

Assignee:

 

 

 

Country:

 

 

 

Area:

 

 

 

 

39

--------------------------------------------------------------------------------


 

Patent number

 

Title

 

Issue date

51236494

 

Gaming machine with dynamic pay schedule

 

6/23/1992

52094774

 

Slot machine reel mounting assembly

 

5/11/1993

52498000

 

Progressive gaming control and communication system

 

10/5/1993

52518981

 

Gaming apparatus with bi-directional reels

 

10/12/1993

53320760

 

Money handling apparatus and method for use with gaming machines

 

7/26/1994

53420470

 

Touch screen video gaming machine

 

8/30/1994

53620526

 

Drive mechanism for a symbol-carrying symbol carrier

 

11/8/1994

53713451

 

Gaming machine change system

 

12/6/1994

54235405

 

Adjustable slot machine reel mounting assembly

 

6/13/1995

54293618

 

Gaming machine information, communication and display system

 

7/4/1995

54700795

 

Game machine accounting and monitoring system

 

11/28/1995

54942870

 

Gaming machine having dynamic payout amounts

 

2/27/1996

55162932

 

Gaming machine coin hopper coin sensor

 

5/14/1996

55248888

 

Gaming machine having electronic circuit for generating game results

 

6/11/1996

55313094

 

Method and apparatus for detecting fraud or theft in a gaming machine

 

7/2/1996

56115350

 

Gaming machine having compound win line

 

3/18/1997

58139117

 

Pattern keno game

 

9/29/1998

58737812

 

Gaming machine having truly random results

 

2/23/1999

D04068653

 

Bell ringer for a gaming machine

 

3/16/1999

D04133170

 

Icon for a display screen

 

8/31/1999

D04147570

 

Icon for a display screen

 

10/5/1999

D04151356

 

Icon for a display screen

 

10/12/1999

D04155351

 

Bill dispenser

 

10/19/1999

60145943

 

Gaming machine payout dispensing system with on escrow area and locks

 

1/11/2000

60329556

 

Progressive wagering system with jackpots displayed in tangible objects

 

3/7/2000

D04246284

 

Symbol indicator for a gaming device

 

5/9/2000

D04297695

 

Video display game table

 

8/22/2000

D04297709

 

Video display game table

 

8/22/2000

61059625

 

Rotating disks slot machine

 

8/22/2000

61253073

 

Gaming machine payout transportsystem

 

9/26/2000

61285501

 

Gaming machine payout dispensing system and method

 

10/3/2000

D0437004&

 

Symbol indicator for a gaming device

 

1/30/2001

D04414004

 

Bill dispenser

 

5/1/2001

62892614

 

Gaming machine payout dispensing system and method

 

9/11/2001

62938657

 

System, method and article of manufacture for tournament play in a network

 

9/25/2001

62938673

 

Gaming machine payout system and method

 

9/25/2001

63060353

 

Graphical user interface for providing gaming and prize redemption

 

10/23/2001

 

--------------------------------------------------------------------------------


 

D0451145&

 

Bill dispenser

 

11/27/2001

63320991

 

Gaming machine payout controlling system and method

 

12/18/2001

D0454920

 

Coin box printer for gaming device

 

3/26/2002

6368214

 

Method and device for playing a keno game in which a player is charged for
performing game playing actions

 

4/9/2002

D0458968

 

Bill dispenser

 

6/18/2002

6431780

 

Notebook with removable sheets

 

8/13/2002

6443642

 

Modular printing system

 

9/3/2002

D0465531

 

Gaming device vault

 

11/12/2002

6500067

 

Voucher gaming system

 

12/31/2002

6537150

 

Gaming devices having reverse-mapped game set

 

3/25/2003

6541921

 

Illumination intensity control in electroluminescent display

 

4/1/2003

 

 

 

 

 

D0472938

 

Gaming device

 

4/8/2003

D0474248

 

Gaming device

 

5/6/2003

6561512

 

Gaming device with multiple spinning wheels and method

 

5/13/2003

 

 

 

 

 

6570346

 

Circuit for flashing fluorescent lamps

 

5/27/2003

D0476698

 

Gaming device vault

 

7/1/2003

6598877

 

Slot machine using peripheral gears engaged by multiple drive systems

 

7/29/2003

6609969

 

Apparatus and method for dispensing of awards

 

8/26/2003

6609970

 

Method and apparatus for dispensing prizes in a gaming system

 

8/26/2003

6612928

 

Player identification using biometric data in a gaming environment

 

9/2/2003

6622084

 

Travel route planner system and method

 

9/16/2003

6637844

 

Gaming cabinet footrests

 

10/28/2003

6641483

 

Lockable security cabinet for casino game controllers

 

11/4/2003

6645068

 

Profile-driven network gaming and prize redemption system

 

11/11/2003

 

 

 

 

 

6648755

 

Pull-tab manufacturing and distribution system and method

 

11/18/2003

 

 

 

 

 

6652380

 

Cashless gaming system and method

 

11/25/2003

6679775

 

Voucher gaming system

 

1/20/2004

6685559

 

Voucher gaming system and method

 

2/3/2004

6705944

 

Multiple game apparatus and method

 

3/16/2004

6709333

 

Player identification using biometric data in a gaming environment

 

3/23/2004

6739970

 

Method and device for playing a game in which a player is charged for performing
game playing actions

 

5/25/2004

6742547

 

Three-dimensional woven forms with integral bias fibers and bias weaving loom

 

6/1/2004

6749500

 

Simulated poker for use with predetermined outcomes

 

6/15/2004

6758393

 

Mobile cashier terminal

 

7/6/2004

6758751

 

Method and apparatus for monitoring casinos and gaming

 

7/6/2004

 

--------------------------------------------------------------------------------


 

6758755

 

Prize redemption system for games executed over a wide area network

 

7/6/2004

6758757

 

Method and apparatus for maintaining game state

 

7/6/2004

6763998

 

System and method for securely storing and controlling the dispensing of a
payout

 

7/20/2004

6780108

 

Networked multiple bingo game system

 

8/24/2004

6805633

 

Gaming machine with automatic sound level adjustment and method therefor

 

10/19/2004

6811486

 

Method and apparatus for enhancing game play through savable game play state

 

11/2/2004

6814518

 

Secure printer system for gaming devices

 

11/9/2004

6824465

 

Interactive keno gaming system and method

 

11/30/2004

6843720

 

Apparatus and method for dispensing prizes

 

1/18/2005

6857804

 

Vertically mounted modular printer system

 

2/22/2005

6857961

 

Method, apparatus and article for evaluating card games, such as blackjack

 

2/22/2005

6863611

 

Two wire exchange system

 

3/8/2005

6866265

 

Movable gaming machine tray

 

3/15/2005

6871194

 

Interaction prediction system and method

 

3/22/2005

6875107

 

Method and system for increasing player participation of a gaming device

 

4/5/2005

6887154

 

Shared progressive gaming system and method

 

5/3/2005

6896180

 

System and method for securely storing and controlling the dispensing of a
payout

 

5/24/2005

6896617

 

Multi-reel slot machine with selectable reel play

 

5/24/2005

6896620

 

Lockable security cabinet for casino game controllers

 

5/24/2005

6899625

 

Countdown game for a gaming device

 

5/31/2005

6899626

 

Apparatus and method for dispensing prizes

 

5/31/2005

6908384

 

Voucher-based terminals for use in a gaming system

 

6/21/2005

6913331

 

Gaming cabinet footrests

 

7/5/2005

6916246

 

Voucher-based player terminals for use in a gaming system

 

7/12/2005

 

 

 

 

 

6923721

 

Apparatus and method for maintaining game state

 

8/2/2005

6942571

 

Gaming device with directional and speed control of mechanical reels using touch
screen

 

9/13/2005

6958014

 

Lottery-style on-demand ticket system and method

 

10/25/2005

6958015

 

Movable gaming machine tray

 

10/25/2005

6964612

 

Method, apparatus and article for evaluating card games, such as blackjack

 

11/15/2005

6991544

 

Method, apparatus and article for hierarchical wagering

 

1/31/2006

7000921

 

System and method for playing a bonus game

 

2/21/2006

7004837

 

Cashless gaming apparatus, system, and method of use

 

2/28/2006

7011309

 

Method and apparatus for monitoring casinos and gaming

 

3/14/2006

 

 

 

 

 

7021624

 

Gaming device with multiple spinning wheels and method

 

4/4/2006

 

 

 

 

 

D0519571

 

Shaped top box for gaming machines

 

4/25/2006

 

--------------------------------------------------------------------------------


 

D0519572

 

Shaped top box for gaming machines

 

4/25/2006

D0519573

 

Shaped top box for gaming machines

 

4/25/2006

D0519574

 

Shaped top box for gaming machines

 

4/25/2006

D0519575

 

Shaped top box for gaming machines

 

4/25/2006

D0519576

 

Shaped top box for gaming machines

 

4/25/2006

7035626

 

Remote gaming using cell phones with location and identity restrictions

 

4/25/2006

D0520074

 

Shaped top box for gaming machines

 

5/2/2006

D0520075

 

Shaped top box for gaming machines

 

5/2/2006

D0521077

 

Shaped top box for gaming machines

 

5/16/2006

D0522589

 

Shaped top box for gaming machines

 

6/6/2006

7059966

 

Networked multiple bingo game system

 

6/13/2006

D0525316

 

Shaped top box for gaming machines

 

7/18/2006

7077747

 

Voucher-based gaming system

 

7/18/2006

D0526686

 

Combined bolster and printer for gaming machines

 

8/15/2006

7092838

 

Method and apparatus for the analysis and optimization of variability in
nanometer technologies

 

8/15/2006

7100916

 

Indicator wheel system

 

9/5/2006

7103356

 

Method of operating a money game means

 

9/5/2006

7108602

 

Multi-reel slot machine with selectable reel play

 

9/19/2006

7108606

 

Lockable security cabinet for casino game controllers

 

9/19/2006

7118476

 

Lottery gaming with merchandising prizes

 

10/10/2006

7128645

 

Modified poker with bonus match card

 

10/31/2006

7137889

 

System and method for using time-sensitive tickets as player awards in gaming
machines

 

11/21/2006

7158968

 

Database query system and method

 

1/2/2007

7191417

 

Method and apparatus for optimization of digital integrated circuits using
detection of bottlenecks

 

3/13/2007

7192347

 

Game machine having a plurality of ways for a user to obtain payouts based on
the appearance of any and all symbols within an active symbol matrix
(&#x201c;what you see is what you get&#x201d;)

 

3/20/2007

D0539854

 

Gaming machine

 

4/3/2007

7216867

 

Gaming device with multiple spinning wheels and method

 

5/15/2007

 

 

 

 

 

D0543247

 

Universal button module

 

5/22/2007

7221367

 

Queue management system and method

 

5/22/2007

RE039659

 

Gaming device with multiple spinning wheels and method

 

5/29/2007

 

 

 

 

 

7244182

 

Two wire exchange system

 

7/17/2007

7247098

 

Combination fingerprint reader and I/O devices for gaming machines

 

7/24/2007

D0549785

 

Wide-screen gaming machine

 

8/28/2007

D0550297

 

Universal button module

 

9/4/2007

D0550298

 

Universal button module

 

9/4/2007

D0550299

 

Universal button module

 

9/4/2007

D0550300

 

Universal button module

 

9/4/2007

 

--------------------------------------------------------------------------------


 

D0550301

 

Universal button module

 

9/4/2007

D0550302

 

Universal button module

 

9/4/2007

D0550303

 

Universal button module

 

9/4/2007

D0550304

 

Universal button module

 

9/4/2007

D0550305

 

Universal button module

 

9/4/2007

7278068

 

Method and system for providing power-hit tolerant state machines and data
storage

 

10/2/2007

7278635

 

Game apparatus with rotary indicator and bonus multiplier

 

10/9/2007

 

 

 

 

 

7281979

 

Interactive keno gaming system and method

 

10/16/2007

7285049

 

Universal overlay games in an electronic gaming environment

 

10/23/2007

D0556268

 

Universal button module

 

11/27/2007

D0558277

 

Universal button module

 

12/25/2007

7311304

 

Game apparatus with multiple moving elements

 

12/25/2007

7314324

 

Vertically mounted modular printer system

 

1/1/2008

7316395

 

Enhanced reel strip and method for assembling same

 

1/8/2008

7316615

 

Method and apparatus for monitoring casinos and gaming

 

1/8/2008

 

 

 

 

 

D0560255

 

Universal button module

 

1/22/2008

7320641

 

Method and system for increasing player participation of a gaming device

 

1/22/2008

7322885

 

Lottery game tickets as prizes in games of chance

 

1/29/2008

7324705

 

Image distortion system and method

 

1/29/2008

D0561268

 

User interface bezel

 

2/5/2008

D0561269

 

User interface bezel

 

2/5/2008

D0561843

 

User interface bezel

 

2/12/2008

D0562410

 

Universal button module

 

2/19/2008

D0562912

 

Gaming machine topper

 

2/26/2008

7335101

 

Electroluminescent display for gaming machines

 

2/26/2008

7338361

 

Interactive &#x201c;21&#x201d; gaming system and method

 

3/4/2008

 

 

 

 

 

7338365

 

Interactive poker gaming system and method

 

3/4/2008

7338372

 

Reconfigurable gaming machine

 

3/4/2008

7344136

 

System and method for playing a bonus game

 

3/18/2008

7351144

 

Bonus game using a subset of reels

 

4/1/2008

7351151

 

Gaming board set and gaming kernel for game cabinets

 

4/1/2008

7361089

 

Multi-reel slot machine with selectable reel play

 

4/22/2008

D0567881

 

User interface bezel

 

4/29/2008

D0568414

 

User interface bezel

 

5/6/2008

7374491

 

Gaming machine with space efficient configuration and multiple pin deck latch
and intuitive ticket redemption system

 

5/20/2008

 

 

 

 

 

7377850

 

Gaming device having multiple bonuses acting independently or simultaneously

 

5/27/2008

D0572314

 

Dual wide-screen gaming machine

 

7/1/2008

7404765

 

Determining gaming information

 

7/29/2008

 

--------------------------------------------------------------------------------


 

7416484

 

Simulated bonus method in finite-pool award system

 

8/26/2008

7419425

 

Shared secondary game station and system

 

9/2/2008

D0577077

 

Wedge-shaped gaming machine

 

9/16/2008

7425176

 

Simulated poker with bonus wheel adder

 

9/16/2008

7427234

 

Method, apparatus and article for hierarchical wagering

 

9/23/2008

7437147

 

Remote gaming using cell phones with location and identity restrictions

 

10/14/2008

D0579500

 

Multiplayer gaming machine

 

10/28/2008

7448626

 

Systems, methods and articles to facilitate playing card games

 

11/11/2008

 

 

 

 

 

7467404

 

System and method for distributing software licenses

 

12/16/2008

7479065

 

System and method for an enhanced gaming device

 

1/20/2009

7481707

 

Bingo bonusing system and method

 

1/27/2009

7497362

 

Printer tear bar and presenter system

 

3/3/2009

7510186

 

Systems, methods and articles to facilitate delivery of playing cards

 

3/31/2009

7510194

 

Playing cards with separable components

 

3/31/2009

7513401

 

Printer tear bar and presenter system

 

4/7/2009

7523156

 

Method and system for electronic scheduling for playback of media contents

 

4/21/2009

7523937

 

Device for use in playing card handling system

 

4/28/2009

D0595783

 

Multi-station gaming machine

 

7/7/2009

D0596678

 

Slant-top gaming machine

 

7/21/2009

7562873

 

Variably bound secondary or bonus game play for games of chance

 

7/21/2009

D0597144

 

Gaming machine layout

 

7/28/2009

7575234

 

Wireless monitoring of playing cards and/or wagers in gaming

 

8/18/2009

 

 

 

 

 

7588251

 

System and method for playing a poker game

 

9/15/2009

D0601637

 

Gaming machine display enclosure

 

10/6/2009

7625279

 

On-demand ticket system

 

12/1/2009

7627668

 

Contact center data visualization system and method

 

12/1/2009

7631872

 

Method for playing a matching game

 

12/15/2009

7668726

 

Data visualisation system and method

 

2/23/2010

7682244

 

High granularity promotion-based awards and use in gaming environments

 

3/23/2010

D0613802

 

Gaming machine

 

4/13/2010

7699697

 

Bonus game simulating auctions

 

4/20/2010

7707242

 

Internet browser-based gaming system and method for providing browser operations
to a non-browser enabled gaming network

 

4/27/2010

7713121

 

Shared progressive gaming system and method

 

5/11/2010

7717425

 

Method for manufacturing an enhanced reel strip and gaming machine

 

5/18/2010

7721006

 

Meta-message set with real-time and database aspects

 

5/18/2010

7727064

 

Interactive bingo gaming system and method

 

6/1/2010

7727069

 

Embedded reel games with progressives

 

6/1/2010

 

--------------------------------------------------------------------------------


 

7727072

 

Shared secondary game station and system

 

6/1/2010

7730198

 

UDP broadcast for user interface in a download and configuration gaming method

 

6/1/2010

7730325

 

Verification system and method

 

6/1/2010

7736226

 

Method for increasing base game play in a casino using a jackpot or progressive
prize

 

6/15/2010

7736227

 

Apparatus and method for dispensing prizes

 

6/15/2010

7736236

 

Method, apparatus and article for evaluating card games, such as blackjack

 

6/15/2010

7743163

 

Download and data transfer gaming system

 

6/22/2010

7747743

 

Contact center data visualization system and method

 

6/29/2010

7749076

 

System and method for an alterable storage media in a gaming machine

 

7/6/2010

7753779

 

Gaming chip communication system and method

 

7/13/2010

7753798

 

Systems, methods, and devices for monitoring card games, such as baccarat

 

7/13/2010

7758413

 

Method for manufacturing on-demand lottery tickets

 

7/20/2010

7762885

 

Prize redemption system for games executed over a wide area network

 

7/27/2010

7766329

 

Wheel indicator and ticket dispenser apparatus

 

8/3/2010

7766745

 

Accounting system

 

8/3/2010

7770891

 

Method for providing multi-game reel strips

 

8/10/2010

7770893

 

Method, apparatus and article for evaluating card games, such as blackjack

 

8/10/2010

7771272

 

Systems and methods for monitoring activities on a gaming table

 

8/10/2010

7775870

 

Arcade game

 

8/17/2010

7775888

 

Gaming device having a movable top box

 

8/17/2010

7780534

 

Methods and gaming devices having a movable top box

 

8/24/2010

7783881

 

Gaming device verification system and method using a file allocation structure

 

8/24/2010

7788390

 

Data transfer system and method

 

8/31/2010

7794319

 

Bingo game system and method

 

9/14/2010

7798898

 

Game for using remainder and partial credits

 

9/21/2010

D0624604

 

Gaming machine top box

 

9/28/2010

7803047

 

Method for managing accounting

 

9/28/2010

7806766

 

Voucher gaming system and method

 

10/5/2010

7806770

 

Gaming machine having a mounting assembly for a flat panel display

 

10/5/2010

D0625368

 

Gaming machine display enclosure

 

10/12/2010

7819741

 

Slot machine with a second wheel game

 

10/26/2010

7823883

 

Wheel indicator and ticket dispenser apparatus

 

11/2/2010

7824252

 

Mechanical wheel indicator with sound effects

 

11/2/2010

7828647

 

System and method for using time-sensitive tickets as player awards in gaming
machines

 

11/9/2010

7832727

 

Illuminated wheel indicators

 

11/16/2010

7836302

 

Device verification system and method

 

11/16/2010

 

--------------------------------------------------------------------------------


 

7857698

 

Multiple primary games for a gaming device

 

12/28/2010

7862418

 

Voucher gaming systems and methods

 

1/4/2011

7862435

 

Service enhancing power supply system for gaming machines

 

1/4/2011

 

 

 

 

 

7874903

 

Modified poker with bonus match card

 

1/25/2011

7878506

 

Wheel indicators

 

2/1/2011

 

--------------------------------------------------------------------------------


 

Schedule 5.20
Labor Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.12
Guarantors

 

 

 

Entity — U.S.

 

Jurisdiction

1.

 

Arcade Planet, Inc

 

California

2.

 

Bally Gaming International, Inc.

 

Delaware

3.

 

CMS, LLC(9)

 

Mississippi

4.

 

Alliance Holding Company

 

Nevada

5.

 

Bally Gaming, Inc.

 

Nevada

6.

 

Sierra Design Group

 

Nevada

7.

 

Arcade Prizes, LLC(10)

 

Nevada

8.

 

Casino Electronics, Inc.

 

Nevada

9.

 

Foreign Gaming Ventures, Inc. (11)

 

Nevada

10.

 

United Gaming Rainbow(12)

 

Nevada

11.

 

Bally Gaming LP, LLC

 

Nevada

12.

 

Bally Gaming GP, LLC

 

Nevada

13.

 

Compudigm Services, Inc.

 

Nevada

14.

 

Bally Gaming Services, LLC

 

Nevada

 

--------------------------------------------------------------------------------

(9)               Expected to be dissolved.

 

(10)         Expected to be dissolved.

 

(11)         Expected to be dissolved.

 

(12)         Expected to be dissolved.

 

--------------------------------------------------------------------------------


 

Schedule 6.18
Gaming Licenses

 

Nevada:

 

Nevada law requires the prior approval of the Nevada Gaming Commission for
Borrower and its respective subsidiaries to pledge, to place restrictions on the
transfer of, and to enter into agreements not to encumber, the equity
securities.

 

Mississippi:

 

Mississippi law requires the prior approval of the Mississippi Gaming Commission
for Borrower and its respective subsidiaries to pledge, to place restrictions on
the transfer of, and to enter into agreements not to encumber, the equity
securities or partnership interest.

 

Michigan:

 

Michigan law requires holders of 5 percent or more of Borrower’s outstanding
debt to apply for waivers of licensing. The requirement applies to an
institution whose holdings among multiple funds aggregate to 5 percent or more.
The applications must be filed within 10 days after the holder reaches the 5
percent threshold.

 

Missouri:

 

Missouri law requires the prior approval of the applicable gaming regulators of
the State of Missouri for Borrower and its respective subsidiaries to pledge, to
place restrictions on the transfer of, and to enter into agreements not to
encumber, the equity securities.

 

British Columbia:

 

British Columbia law requires prior approval by the British Columbia Ministry of
Public Safety and Solicitor General, Gaming Policy and Enforcement Branch, if
the amount of the debt financing of the Borrower is equal to or greater than 5%
of the aggregate paid up capital of the Borrower.

 

--------------------------------------------------------------------------------


 

Schedule 7.02
Existing Indebtedness

 

1.               Indebtedness of Bally Gaming India owed to HDFC in the
aggregate outstanding amount of $162,400 as of March 31, 2011.

 

2.               Indebtedness in respect of payouts under progressive gaming
payouts.

 

--------------------------------------------------------------------------------


 

7.03(f) 
Existing Investments

 

1.             HBG Italy Note #1 in the original principal amount of Euro 7.5
million.

 

2.             HBG Italy Note #2 in the original principal amount of Euro 7.5
million.

 

3.             Investments made to cover payouts due under progressive gaming
jackpots.

 

--------------------------------------------------------------------------------


 

Schedule 7.08
Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.09
Burdensome Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.02
Administrative Agent’s Office, Certain Addresses for Notices

 

BORROWER:

 

Bally Technologies, Inc.
Nevada 6601 South Bermuda Road,
Las Vegas, Nevada, 89119
Attention: Mark Lerner, General Counsel
Telephone: 702.584.7700
Facsimile: 702.584.7990
email: mlerner@ballytech.com

 

With a copy to:
Cromwell Montgomery
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California 90067
Telephone: 310.551.8744
Facsimile: 310.552.7063
email: cmontgomery@gibsondunn.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for Notices other than payments and Requests for Credit Extensions):

 

Bank of America, N.A.

GCIB Agency Management Central I

901 Main St., 14th Floor

Mail Code:  TX1-492-14-11

Dallas, TX  75202-3714

Attention:  Maurice E. Washington, Vice President

Telephone: (214) 209-4128

Facsimile:  (214) 290-9544

Electronic Mail: maurice.washington@baml.com

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

Mail Code:  CA4-702-02-25

Building B

2001 Clayton Rd.

Concord, CA  94520-2405

 

--------------------------------------------------------------------------------


 

Attention:  Jesse Phalen

 

Telephone:  (925) 675-8416

Facsimile:   888-217-4730

Electronic Mail: remedios.a.david@baml.com

Account No.:  3750836479

Ref::  Bally Technologies, Inc.

 

Attn.:  Agency Services West

ABA# 026009593

 

L/C ISSUER:

 

Bank of America, N.A.

Mail Code:   CA9-705-07-05

1000 West Temple Street, 7th Floor

Los Angeles, CA  90012-1514

Attention:  Tele Sandra ,Vice President

Telephone:  (213) 580-8369

Facsimile:   (213) 580-8440

Electronic Mail:  Sandra.Leon@bankofamerica.com

 

SWING LINE LENDER:

 

Bank of America, N.A.

Mail Code:  CA4-702-02-25

Building B

2001 Clayton Rd.

Concord, CA  94520-2405

Attention:  Jesse Phalen

Telephone:  (925) 675-8458

Facsimile:    888-969-9298

Electronic Mail:  remedios.a.david @baml.com

Account No.:  3750836479

Ref::  Bally Technologies, Inc.

Attn.:  Agency Services West

ABA# 026009593

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,                   

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 15, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Bally Technologies, Inc., a
Nevada corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

The undersigned hereby requests (select one):

 

o  A [Revolving Credit Borrowing][Term A Borrowing]

 

o  A [conversion of [Term A][Revolving Credit] Loans][continuation of Eurodollar
Rate Loans]

 

1.                                      
On                                                                   (a Business
Day).

 

2.                                       In the amount of
$                        

 

3.                                       Comprised
of                                            
                                                                            [Type
of Loan requested]

 

4.                                       For Eurodollar Rate Loans:  with an
Interest Period of                       months.

 

5.                                       For Eurodollar Rate Loans that are
Revolving Credit Loans: denominated in                                   
[Currency of Loan requested]

 

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.](1)

 

--------------------------------------------------------------------------------

(1)                                  Include this sentence in the case of a
Revolving Credit Borrowing.

 

A-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.03[(a) and](2) (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Omit this language in the case of a Eurodollar Continuation or Conversion.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,                         

 

To:                              Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 15, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Bally Technologies, Inc., a
Nevada corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                      
On                                                                    (a
Business Day).

 

2.                                       In the amount of
$                                               .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.03(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM A NOTE

 

                 ,                         

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                       or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term A Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
April 15, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  The Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

C-1-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF REVOLVING CREDIT NOTE

 

           ,            

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                       or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Amended and Restated Credit Agreement,
dated as of April 15, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-2-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

TO:         Bank of America, N.A., as Administrative Agent under the Credit
Agreement referred to below

 

This Compliance Certificate (“Certificate”) is delivered pursuant to the Amended
and Restated Credit Agreement dated as of April 15, 2011 by and among Bally
Technologies, Inc., a Nevada corporation (the “Borrower”), the Lenders whose
names are set forth on the signature pages thereto and each other Lender which
may from time to time become a party thereto and Bank of America, N.A., as
Administrative Agent (as amended from time to time, the “Credit Agreement”).
Capitalized terms defined in the Credit Agreement and not otherwise defined in
this Certificate shall have the meanings defined for them in the Credit
Agreement. Section references herein relate to the Credit Agreement unless
stated otherwise.

 

This Certificate is delivered in accordance with Section 6.02(b) of the Credit
Agreement by the chief executive officer, chief financial officer, treasurer or
controller (a “Senior Officer”) of the Borrower. This Certificate is delivered
as of the last day of the [fiscal quarter] [fiscal year] ended
                                  ,         , (the “Test Date”). Computations
indicating compliance with respect to the covenants contained in Sections
7.01(q), 7.02(e), (f), (h), (j), (k) and (l), 7.03(c), (d), (j), (k), (m) and
(n), 7.05(f) and (h), 7.06(f), 7.11(a) and (b), and 7.12 of the Credit Agreement
are set forth below.

 

I.              Section 7.01(q) — Liens.

 

During the period from the Effective Date through the Test Date, the highest
aggregate outstanding principal amount of Indebtedness and other obligations of
the Borrower or any Subsidiary secured by Liens under Section 7.01(q) of the
Credit Agreement was $                 .

 

Maximum Permitted:

$30,000,000

 

II.            Section 7.02(e), (f), (h), (j), (k) and (l) - Indebtedness.

 

A.            Section 7.02(e): During the period from the Effective Date through
the Test Date, the highest aggregate amount of Indebtedness in respect of
Capitalized Leases, Synthetic Lease Obligations and purchase money obligations
for fixed or capital assets within the limitations set forth in
Section 7.02(e) of the Credit Agreement was $                        .

 

Maximum Permitted:

$30,000,000

 

B.            Section 7.02(f): During the period from the Effective Date through
the Test Date, the highest aggregate outstanding principal amount of
Indebtedness owing by any Person that becomes a Subsidiary of the Borrower after
the Effective Date in accordance with the terms of Section 7.03(g) of the Credit
Agreement, which Indebtedness is existing at the time such Person becomes a
Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation

 

--------------------------------------------------------------------------------


 

of such Person’s becoming a Subsidiary of the Borrower) and any refinancings,
refundings, renewals or extensions thereof (in each case made in accordance with
the limitations set forth in Section 7.02(f) of the Credit Agreement) was
$                            .

 

Maximum Permitted:

$50,000,000

 

C.            Section 7.02(k): During the period from the Effective Date through
the Test Date, the highest aggregate amount of Indebtedness of direct or
indirect Subsidiaries of the Borrower that were not Loan Parties was
$                            .

 

Maximum Permitted:

$30,000,000

 

D.            Section 7.02(l): During the period from the Effective Date through
the Test Date, the highest aggregate principal amount of Indebtedness of the
Borrower or any Subsidiary incurred under Section 7.02(l) of the Credit
Agreement was $                            .

 

Maximum Permitted:

$15,000,000

 

III.           Section 7.03(c), (d), (j), (k), (m) and (n) - Investments.

 

A.            Section 7.03(c): During the period from the Effective Date through
the Test Date, the aggregate amount of additional Investments made by the Loan
Parties under clause (iv) of Section 7.03(c) of the Credit Agreement in
Subsidiaries that are not Loan Parties, provided that no Default or Event of
Default existed or was continuing or resulted from any such Investment, was
$                      .

 

Maximum Permitted:

$90,000,000

 

B.            Section 7.03(d): During the period from the Effective Date through
the Test Date, the highest aggregate amount of Investments consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss, was $                          .

 

Maximum Permitted:

$25,000,000

 

C.            Section 7.03(j): During the period from the Effective Date through
the Test Date, the aggregate amount of Investments by the Borrower in one or
more joint ventures related to the development of gaming equipment, provided
that no Default or Event of Default existed or was continuing or resulted from
any such Investment, was $                            .

 

Maximum Permitted:

$25,000,000

 

D.            Section 7.03(k): During the period from the Effective Date through
the Test Date, the highest aggregate outstanding amount of Investments
consisting of non-ordinary course advances to officers, managers, directors, and
employees of the Borrower and its Subsidiaries was
$                            .

 

--------------------------------------------------------------------------------


 

Maximum Permitted:

$1,000,000

 

E.             Section 7.03(m): During the period from the Effective Date
through the Test Date, (i) the highest aggregate principal amount of Investments
consisting of loans to customers was $                            , and (ii) 
the highest aggregate principal amount per property of any such customer was
$                            .

 

Maximum Permitted:

$75,000,000 in the aggregate, and $25,000,000 for the highest aggregate amount
per property of any customer

 

F.             Section 7.03(n): During the fiscal year, or portion thereof,
ending on the Test Date, the aggregate amount of other Investments under
Section 7.03(n) of the Credit Agreement was $                                .

 

Maximum Permitted:

$30,000,000

 

IV.           Section 7.05(f) and (h) - Dispositions of Property.

 

A.            Section 7.05(f): During the fiscal year, or portion thereof,
ending on the Test Date, the aggregate proceeds received by the Borrower and its
Subsidiaries as a result of Dispositions not otherwise permitted under
Section 7.05 of the Credit Agreement, provided that no Default or Event of
Default existed or was continuing or resulted therefrom, was
$                       , and $                     of such proceeds were
applied to the prepayment of the Obligations in accordance with
Section 2.05(a) of the Credit Agreement.

 

Maximum Permitted:

$20,000,000 per fiscal year, provided that all amounts in excess of $20,000,000
are applied to prepayment of Obligations

 

B.            Section 7.05(h): During the fiscal year, or portion thereof,
ending on the Test Date, the aggregate consideration received by the Borrower
and its Subsidiaries as a result of sales of customer loans or receivables for
risk management purposes was $                             per customer and
$                             in the aggregate.

 

Maximum Permitted:

$15,000,000 per customer, or $40,000,000 in the aggregate per fiscal year

 

V.            Section 7.06(f) - Distributions.

 

During the fiscal year, or portion thereof, ending on the Test Date, the
aggregate amount of Distributions by the Borrower (i) declared or paid as cash
dividends to its stockholders or (ii) used to purchase, redeem or otherwise
acquire for cash Equity Interests issued by it, provided that in each case no
Default or Event of Default existed or was continuing or resulted therefrom, was
$                           and the amount of such Distributions during the
period from the Effective Date through the Test Date was
$                           in the aggregate.

 

--------------------------------------------------------------------------------


 

Maximum Permitted:

$100,000,000 for such fiscal year, if either before or after giving pro forma
effect to such payment, purchase, redemption or other acquisition the pro forma
Consolidated Total Leverage Ratio for such fiscal year was 2.0 or greater, or
unlimited if both before and after giving pro forma effect to such payment,
purchase, redemption or other acquisition the pro forma Consolidated Total
Leverage Ratio for such fiscal year was less than 2.0.

 

VI.           Section 7.11(a) — Consolidated Total Leverage Ratio.

 

A.            The Consolidated Total Leverage Ratio as of the Test Date, was
                     :1.00.

 

Maximum Permitted:

3.50:1.00 for fiscal quarters ended from June 30, 2011 through December 31, 2012

 

 

 

3.25:1.00 for fiscal quarters ended from March 31, 2013 through December 31,
2013

 

 

 

3.00:1.00 for fiscal quarters ended from March 31, 2014 and thereafter

 

The Consolidated Total Leverage Ratio is calculated as follows:

 

(a)

Consolidated Funded Indebtedness as of the Test Date

 

$

 

divided by

 

(b)

Consolidated EBITDA for the Test Period (as calculated below)

 

$

 

equals Consolidated Total Leverage Ratio [(a)÷(b)]

                    :1.00

 

Consolidated EBITDA for the Test Period is calculated as follows.(1)

 

As determined in accordance with Generally Accepted Accounting Principles:

 

--------------------------------------------------------------------------------

(1)                                  When calculating Consolidated EBITDA,
(i) the results of operations of any Person or assets which have been the
subject of a Disposition involving a consideration in excess of $25,000,000 in
the aggregate during the Test Period shall be excluded, and (ii) the results of
operations of any Person or assets acquired by the Borrower and its Subsidiaries
during the Test Period for a consideration which is in excess of $25,000,000 in
the aggregate shall be included on a pro forma basis.

 

--------------------------------------------------------------------------------


 

the sum of:

 

(i) Consolidated Net Income of the Borrower and its Subsidiaries on a
consolidated basis for the Test Period

 

$

 

 

 

plus (ii) any extraordinary loss reflected in such Consolidated Net Income

 

$

 

 

 

minus (iii) any extraordinary gain reflected in such Consolidated Net Income

 

$

 

 

 

plus (iv) Consolidated Interest Charges(2) of the Borrower and its Subsidiaries
for the Test Period to the extent deducted in arriving at Consolidated Net
Income

 

$

 

 

 

plus (v) the aggregate amount of Federal, state, local, and foreign taxes on or
measured by income of the Borrower and its Subsidiaries for the Test Period
(whether or not payable during the Test Period) to the extent deducted in
arriving at Consolidated Net Income

 

$

 

 

 

plus (vi) depreciation, amortization and all other non-cash expenses for the
Test Period, including without limitation employee stock based compensation
expenses

 

$

 

 

 

plus (or minus), without duplication, (vii) any extraordinary loss or other
non-cash expense (or any extraordinary gain or other non-cash income) resulting
from fair value adjustments made pursuant to the application of FASB Accounting
Standards Codification 805 (or any successor rule) in connection with earn-out
or similar obligations to the extent reflected in such Consolidated Net Income

 

$

 

 

 

minus (vii) any scheduled earn-out or similar earnings sharing payments in
respect of the Borrower’s acquisition of Sightline Payments,

 

 

 

--------------------------------------------------------------------------------

(2)                                  Plus interest income in respect of trade
receivables that is deducted from interest expense in determining such
Consolidated Interest Charges.

 

--------------------------------------------------------------------------------


 

LLC or other acquisitions described in clause (ii) of the proviso to the
definition of “Consolidated Funded Indebtedness”

 

$

 

 

 

equals Consolidated EBITDA

 

 

 

 

 

[(i)+(ii)-(iii)+(iv)+(v)+(vi)+/-(vii)-(viii)]

 

$

 

VII.          Section 7.11(b) — Consolidated Interest Coverage Ratio. The
Consolidated Interest Coverage Ratio, as of the Test Date, was
              :1.00.

 

Minimum Permitted:

3.00:1.00

 

The Consolidated Fixed Charge Coverage Ratio is calculated as follows:

 

As of the Test Date:

 

(a)

Consolidated EBITDA for the Test Period (as calculated above)

$

 

divided by

 

(b)

Consolidated Interest Charges

$

 

equals Consolidated Fixed Charge Coverage Ratio

 

[(a)÷(b)]

                    :1.00

 

VIII.        Section 7.12 - Capital Expenditures.

 

A.            Section 7.12(a): During the fiscal year, or portion thereof,
ending on the Test Date, the aggregate amount of Maintenance Capital
Expenditures made by the Borrowers or their Subsidiaries, or which Borrowers or
their Subsidiaries were legally obligated to make was
$                                .

 

Maximum Permitted:

$30,000,000

 

B.            Section 7.12(b): During the period from the Effective Date through
the Test Date, the aggregate amount of Capital Expenditures other than
Maintenance Capital Expenditures made by the Borrowers or their Subsidiaries, or
which Borrowers or their Subsidiaries were legally obligated to make was
$                                .

 

Maximum Permitted:

$50,000,000

 

IX.           A review of the activities of Borrower and its Subsidiaries during
the fiscal period covered by this Certificate has been made under the
supervision of the undersigned with a view to determining whether, during the
fiscal period ending on the Test Date, Borrower and its Subsidiaries performed
and observed all of their respective obligations under the Loan Documents. To
the best knowledge of the undersigned, during the period ending on the Test
Date, all covenants and conditions have been so performed and observed and no
Default or Event

 

--------------------------------------------------------------------------------


 

of Default has occurred and is continuing, with the exceptions set forth below
in response to which Borrower has taken or propose to take the following actions
(if none, so state).

 

 

 

 

X.            The undersigned Senior Officer of Borrower certifies that the
calculations made and the information contained herein are derived from the
books and records of Borrower and that each and every matter contained herein
correctly reflects those books and records.

 

XI.           To the best knowledge of the undersigned no event or circumstance
has occurred that constitutes a Material Adverse Effect since the date the most
recent Certificate was executed and delivered.

 

--------------------------------------------------------------------------------


 

Dated:

 

 

 

 

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities(5))
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

(5)  Include all applicable subfacilities.

 

E-1

--------------------------------------------------------------------------------


 

referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                       Borrower(s):  Bally Technologies, Inc.,
a Nevada corporation

 

4.                                       Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement:     Amended and
Restated Credit Agreement, dated as of April 15, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time),
among Bally Technologies, Inc., a Nevada corporation, as Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender

 

6.                                       Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(9)

 

Amount of
Commitment
/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(10)

 

CUSIP
 Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                              Trade
Date:                                               ](11)

 

--------------------------------------------------------------------------------

(6)  List each Assignor, as appropriate.

 

(7)  List each Assignee, as appropriate.

 

(8)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment” or “Term A Loan”).

 

(9)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(11)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

--------------------------------------------------------------------------------


 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](12) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to](13)

 

 

 

BANK OF AMERICA, N.A., as

 

L/C Issuer and Swing Line Lender

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](14)

 

 

 

BALLY TECHNOLOGIES, INC., as

 

Borrower

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12)  If necessary.

(13)  If necessary.

(14)  If necessary.

 

E-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

BALLY TECHNOLOGIES, INC.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v), (vi) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it

 

E-4

--------------------------------------------------------------------------------


 

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

 

CONFIDENTIAL

 

FAX ALONG WITH COMMITMENT LETTER TO: Maurice Washington

 

FAX #

214-290-9544

 

I. Borrower Name:

Bally Technologies, Inc.

 

 

 

$

 

 

Type of Credit Facility

 

 

 

II. Legal Name of Lender of Record for Signature Page:

 

·                  Signing Credit Agreement o YES o NO

·                  Coming in via Assignment o YES o NO

 

III. Type of Lender:

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other — please specify)

 

IV. Domestic Address:

 

V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.  Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

IntraLinks E Mail Address:

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices? o YES o NO

 

GRAPHIC [g104531kc079i001.gif]

12/2007

 

1

--------------------------------------------------------------------------------


 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:

 

o

US DOLLAR

 

o

CAD

 

o

 

 

 

 

 

 

 

 

o

AUD

 

 

o

 

o

 

 

 

 

 

 

 

 

o

EURO

 

 

o

 

o

 

 

VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(SWIFT)

(Country)

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

(FFC Account #)

(FFC Account Name)

 

 

 

 

(Attention)

 

 

VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(SWIFT)

(Country)

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

(FFC Account #)

(FFC Account Name)

 

 

 

 

(Attention)

 

 

VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(SWIFT)

(Country)

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

(FFC Account #)

(FFC Account Name)

 

 

 

 

(Attention)

 

 

VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(SWIFT)

(Country)

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

(FFC Account #)

(FFC Account Name)

 

 

 

 

(Attention)

 

 

VIII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

 

 

(Bank Name)

 

 

 

(ABA #)

 

 

 

(Account #)

 

 

 

(Attention)

 

IX. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

3

--------------------------------------------------------------------------------


 

 

 

(ABA#)

(City/State)

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

(Attention)

 

 

X. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):

- - - - - - - -

 

Tax Withholding Form Delivered to Bank of America*:

 

o

W-9

 

 

o

W-8BEN

 

 

o

W-8ECI

 

 

o

W-8EXP

 

 

o

W-8IMY

 

Tax Contact

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E Mail Address:

 

 

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.)

 

4

--------------------------------------------------------------------------------


 

Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business), or c.)
Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[g104531kc079i002.gif]

 

XI. Bank of America Payment Instructions:

 

Pay to:

Bank of America, N.A.

 

ABA # 026009593

 

New York, NY

 

Acct. # 3750836479

 

Attn: Corporate Credit Services

 

Ref: Bally Technologies, Inc.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

This AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of
                          , 2011, is made by each of the Subsidiaries listed on
the signature pages hereto, together with each other Person who may become a
party hereto pursuant to Section 15 of this Guaranty, jointly and severally in
favor of Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”) under the Credit Agreement referred to below, and each of the lenders
that are party to such Credit Agreement (each a “Lender”, collectively, the
“Lenders”), with reference to the following facts:

 

RECITALS

 

A.            Guarantors are parties to that certain Subsidiary Guaranty, dated
as of September 26, 2008 (the “Existing Guaranty”), pursuant to which the
Guarantors guaranteed the obligations of Bally Technologies, Inc. ( “Borrower”)
under that certain Credit Agreement, dated as of September 26, 2008 (as amended
prior to the date hereof, the “Existing Credit Agreement”), among Borrower, the
lenders party thereto and the Administrative Agent.

 

B.            Borrower, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement pursuant to that certain Amended
and Restated Credit Agreement, dated as of April 15, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), and the Lenders have agreed to provide certain credit
facilities to Borrower pursuant to the Credit Agreement.

 

C.            As a condition to the availability of such credit facilities,
Guarantors are required to enter into this Guaranty and to guaranty the
Guarantied Obligations as hereinafter provided.

 

D.            Guarantors expect to realize direct and indirect benefits as the
result of the availability of the aforementioned credit facilities to Borrower,
as the result of financial or business support which will be provided to
Guarantors by Borrower.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Lenders to extend the aforementioned
credit facilities, and for other good and valuable consideration, the receipt
and adequacy of which hereby are acknowledged, Guarantors hereby represent,
warrant, covenant, agree and guaranty, and the Existing Guaranty is hereby
amended and restated in its entirety, in each case as follows:

 

1.             Definitions.  This Guaranty is the Guaranty referred to in the
Credit Agreement and is one of the Loan Documents.  Terms defined in the Credit
Agreement and not otherwise defined in this Guaranty shall have the meanings
given those terms in the Credit Agreement when used herein and such definitions
are incorporated herein as though set forth in full.  In addition, as used
herein, the following terms shall have the meanings respectively set forth after
each:

 

--------------------------------------------------------------------------------


 

“Guaranty” means this Amended and Restated Subsidiary Guaranty, and any
extensions, modifications, renewals, restatements, reaffirmations, supplements
or amendments hereof, including, without limitation, any documents or agreements
by which additional Guarantors become party hereto.

 

“Guarantied Obligations” means all Obligations at any time and from time to time
owing to any one or more of the Secured Parties and arising under the Credit
Agreement, including, without limitation Obligations at any time and from time
to time owing to any one or more Cash Management Banks or Hedge Banks arising
under Secured Cash Management Agreements or Secured Hedge Agreements,
respectively.  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guarantied Obligations and would be owed by Borrower to any Secured Party under
the Credit Agreement but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving Borrower.

 

“Guarantors” means the Subsidiaries of Borrower that are parties hereto as
indicated on the signature pages hereof, or that become parties hereto as
provided in Section 15 hereof, and each of them, and any one or more of them,
jointly and severally.

 

2.             Guaranty of Guarantied Obligations.  Guarantors hereby, jointly
and severally, irrevocably and unconditionally guaranty and promise to pay and
perform on demand the Guarantied Obligations and each and every one of them,
including all amendments, modifications, supplements, renewals or extensions of
any of them, whether such amendments, modifications, supplements, renewals or
extensions are evidenced by new or additional instruments, documents or
agreements or change the rate of interest on any Guarantied Obligation or the
security therefor, or otherwise.  Any term or provision of this Guaranty or any
other Loan Document to the contrary notwithstanding, the aggregate maximum
amount of the Guarantied Obligations for which each Guarantor shall be liable
shall not exceed the maximum amount for which such Guarantor can be liable
without rendering this Guaranty or any other Loan Document as it relates to such
Guarantor, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer.

 

3.             Nature of Guaranty.  This Guaranty is irrevocable and continuing
in nature and relates to any Guarantied Obligations now existing or hereafter
arising, subject to Section 16 hereof.  This Guaranty is a guaranty of prompt
and punctual payment and performance and is not merely a guaranty of collection.

 

4.             Relationship to Other Agreements.  Nothing herein shall in any
way modify or limit the effect of terms or conditions set forth in any other
document, instrument or agreement executed by any Guarantor or in connection
with the Guarantied Obligations, but each and every term and condition hereof
shall be in addition thereto.  All provisions contained in the

 

2

--------------------------------------------------------------------------------


 

Credit Agreement or any other Loan Document that apply to Loan Documents
generally are fully applicable to this Guaranty and are incorporated herein by
this reference.

 

5.             Subordination of Indebtedness of Borrower to Guarantors to the
Guarantied Obligations.  Each Guarantor agrees that:

 

(a)           Any indebtedness of Borrower now or hereafter owed to any
Guarantor hereby is subordinated to the Guarantied Obligations.

 

(b)           If the Secured Parties so request, upon the occurrence and during
the continuance of any Event of Default, any such indebtedness of Borrower now
or hereafter owed to any Guarantor shall be collected, enforced and received by
such Guarantor as trustee for the Secured Parties and shall be paid over to the
Secured Parties in kind on account of the Guarantied Obligations, but without
reducing or affecting in any manner the obligations of such Guarantor under the
other provisions of this Guaranty.

 

6.             Statutes of Limitations and Other Laws.  Until the Guarantied
Obligations (other than contingent indemnification obligations) shall have been
paid and performed in full, all the rights, privileges, powers and remedies
granted to the Secured Parties hereunder shall continue to exist and may be
exercised by the Secured Parties at any time and from time to time irrespective
of the fact that any of the Guarantied Obligations may have become barred by any
statute of limitations.  Each Guarantor expressly waives the benefit of any and
all statutes of limitation, and any and all Laws providing for exemption of
property from execution or for evaluation and appraisal upon foreclosure, to the
maximum extent permitted by applicable Laws.

 

7.             Waivers and Consents.  Each Guarantor acknowledges that this
Guaranty may support obligations of Persons other than such Guarantor and, in
full recognition of that fact, each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or security hereof:

 

(a)           supplement, modify, amend, extend, renew, or otherwise change the
time for payment or the terms of the Guarantied Obligations or any part thereof,
including any increase or decrease of the rate(s) of interest thereon;

 

(b)           supplement, modify, amend or waive, or enter into or give any
agreement, approval or consent with respect to, the Guarantied Obligations or
any part thereof or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder;

 

(c)           accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Loan Documents or the Guarantied
Obligations or any part thereof;

 

(d)           accept partial payments on the Guarantied Obligations;

 

(e)           receive and hold additional security or guaranties for the
Guarantied Obligations or any part thereof;

 

3

--------------------------------------------------------------------------------


 

(f)            release, reconvey, terminate, waive, abandon, subordinate,
exchange, substitute, transfer and enforce any security or guaranties, and apply
any security and direct the order or manner of sale thereof as the Secured
Parties in the exercise of their commercial discretion may determine;

 

(g)           release any Person or any guarantor from any personal liability
with respect to the Guarantied Obligations or any part thereof;

 

(h)           settle, release on terms satisfactory to the Secured Parties or by
operation of applicable laws or otherwise liquidate or enforce any Guarantied
Obligations and any security or guaranty therefor in any manner, consent to the
transfer of any security and bid and purchase at any sale; and

 

(i)            consent to the merger, change or any other restructuring or
termination of the corporate existence of Borrower or any other Person, and
correspondingly restructure the Guarantied Obligations, and any such merger,
change, restructuring or termination shall not affect the liability of any
Guarantor or the continuing existence of any Liens hereunder, under any other
Loan Document to which any Guarantor is a party or the enforceability hereof or
thereof with respect to all or any part of the Guarantied Obligations.

 

Upon the occurrence of and during the continuance of any Event of Default, the
Secured Parties may enforce this Guaranty independently as to each Guarantor and
independently of any other remedy or security the Secured Parties at any time
may have or hold in connection with the Guarantied Obligations, and it shall not
be necessary for the Secured Parties to marshal assets in favor of any
Guarantor, Borrower or any other Person or to proceed upon or against and/or
exhaust any other security or remedy before proceeding to enforce this
Guaranty.  Each Guarantor expressly waives any right to require the Secured
Parties to marshal assets in favor of such Guarantor, Borrower or any other
Person or to proceed against any other Person or any collateral provided by any
other Person, and agrees that the Secured Parties may proceed against any Person
and/or collateral in such order as they shall determine in their sole and
absolute discretion.  The Secured Parties may file a separate action or actions
against any Guarantor, whether action is brought or prosecuted with respect to
any other security or against any other Guarantor, Borrower or any other Person,
or whether any other Person is joined in any such action or actions.  Each
Guarantor agrees that the Secured Parties, Borrower and any other Person may
deal with each other in connection with the Guarantied Obligations or otherwise,
or alter any contracts or agreements now or hereafter existing between any of
them, in any manner whatsoever, all without in any way altering or affecting
this Guaranty.  The Secured Parties’ rights hereunder shall be reinstated and
revived, and the enforceability of this Guaranty shall continue, with respect to
any amount at any time paid on account of the Guarantied Obligations which
thereafter shall be required to be restored or returned by the Secured Parties
upon the bankruptcy, insolvency or reorganization of Borrower, any Guarantor or
any other Person, or otherwise, all as though such amount had not been paid. 
The enforceability of this Guaranty at all times shall remain effective to
guarantee payment and performance of the full amount of all the Guarantied
Obligations including, without limitation, the amount of all loans and interest
thereon at the rates provided for in the Credit Agreement, even though the
Guarantied Obligations, including any part thereof or any other security or
guaranty therefor, may be or

 

4

--------------------------------------------------------------------------------


 

hereafter may become invalid or otherwise unenforceable as against Borrower or
any other Person and whether or not Borrower or any other Person shall have any
personal liability with respect thereto.  Each Guarantor expressly waives any
and all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of Borrower or any other Person with respect to the
Guarantied Obligations, (b) the unenforceability or invalidity of any security
or guaranty for the Guarantied Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the Guarantied
Obligations, (c) the cessation for any cause whatsoever of the liability of
Borrower or any other Person (other than by reason of the full payment and
performance of all Guarantied Obligations), (d) any failure of any Secured Party
to marshal assets in favor of such Guarantor or any other Person, (e) except as
otherwise required by Law or as provided in this Agreement, any failure of any
Secured Party to give notice of sale or other disposition of collateral to such
Guarantor or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of collateral, (f) except as otherwise
required by Law or as provided in this Agreement, any failure of any Secured
Party to comply with applicable Laws in connection with the sale or other
disposition of any collateral or other security for any Guarantied Obligation,
including without limitation any failure of any Secured Party to conduct a
commercially reasonable sale or other disposition of any collateral or other
security for any Guarantied Obligation, (g) any act or omission of any Secured
Party or others that directly or indirectly results in or aids the discharge or
release of Borrower, any Guarantor or any other Person or the Guarantied
Obligations or any other security or guaranty therefor by operation of law or
otherwise, (h) any Law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation, (i) any failure of any Secured Party
to file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person, (j) the election by any Secured Party, in any bankruptcy proceeding
of any Person, of the application or non-application of Section 1111(b)(2) of
the United States Bankruptcy Code, (k) any extension of credit or the grant of
any Liens under Section 364 of the United States Bankruptcy Code, (l) any use of
cash collateral under Section 363 of the United States Bankruptcy Code, (m) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person, (n) the avoidance of any Liens in favor
of any Secured Party for any reason, (o) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any of the Guarantied Obligations (or any
interest thereon) in or as a result of any such proceeding, (p) to the extent
permitted, the benefits of any form of one-action rule, (q) any defense based on
such Guarantor’s rights under NRS 104.3605, each Guarantor specifically agreeing
that this clause (q) shall constitute a waiver of discharge under NRS 104.3605,
and (r) any defense or benefit based on NRS 40.430 and judicial decisions
relating thereto and NRS 40.451 et seq. and judicial decisions relating thereto,
each Guarantor agreeing that the waiver in this clause (r) is intended to take
advantage of the two (2) waivers permitted by NRS 40.495 (1) and (2) to the
maximum extent permitted.

 

8.             Condition of Borrower and its Subsidiaries.  Each Guarantor
represents and warrants to the Secured Parties that each Guarantor has
established adequate means of obtaining from Borrower and its Subsidiaries, on a
continuing basis, financial and other information pertaining to the businesses,
operations and condition (financial and otherwise) of Borrower and its
Subsidiaries and their Properties, and each Guarantor now is and hereafter will

 

5

--------------------------------------------------------------------------------


 

be completely familiar with the businesses, operations and condition (financial
and otherwise) of Borrower and its Subsidiaries and their Properties.  Each
Guarantor hereby expressly waives and relinquishes any duty on the part of any
Secured Party (should any such duty exist) to disclose to any Guarantor any
matter, fact or thing related to the businesses, operations or condition
(financial or otherwise) of Borrower or its Subsidiaries or their Properties,
whether now known or hereafter known by the Secured Parties during the life of
this Guaranty.  With respect to any of the Guarantied Obligations, the Secured
Parties need not inquire into the powers of Borrower or any Subsidiary thereof
or the officers or employees acting or purporting to act on their behalf, and
all Guarantied Obligations made or created in good faith reliance upon the
professed exercise of such powers shall be binding and enforceable.

 

9.             Liens on Real Property.  In the event that all or any part of the
Guarantied Obligations at any time are secured by any one or more deeds of trust
or mortgages or other instruments creating or granting Liens on any interests in
real Property, each Guarantor authorizes the Secured Parties, upon the
occurrence of and during the continuance of any Event of Default, at their sole
option, without notice or demand and without affecting any Guarantied
Obligations of any Guarantor, the enforceability of this Guaranty, or the
validity or enforceability of any Liens of any Secured Party on any Collateral,
to foreclose any or all of such deeds of trust or mortgages or other instruments
by judicial or nonjudicial sale.  Each Guarantor expressly waives any defenses
to the enforcement of this Guaranty or any rights of any Secured Party created
or granted hereby or to the recovery by the Secured Parties against Borrower,
any Guarantor or any other Person liable therefor of any deficiency after a
judicial or nonjudicial foreclosure or sale, even though such a foreclosure or
sale may impair the subrogation rights of any Guarantor or may preclude any
Guarantor from obtaining reimbursement or contribution from Borrower.  Each
Guarantor expressly waives any defenses or benefits that may be derived from NRS
Section 40.451, et seq. and judicial decisions relating thereto, or comparable
provisions of Nevada Law which are comparable to California Code of Civil
Procedure §§ 580a, 580b, 580d or 726, or comparable provisions of the Laws of
any other jurisdiction, and all other suretyship defenses it otherwise might or
would have under Nevada Law or other applicable Law.  Each Guarantor expressly
waives any right to receive notice of any judicial or nonjudicial foreclosure or
sale of any real Property or interest therein subject to any such deeds of trust
or mortgages or other instruments and any Guarantor’s or any other Person’s
failure to receive any such notice shall not impair or affect Guarantors’
Obligations or the enforceability of this Guaranty or any rights of any Secured
Party created or granted hereby.

 

10.           Waiver of Rights of Subrogation.  Notwithstanding anything to the
contrary elsewhere contained herein or in any other Loan Document to which any
Guarantor is a party, Guarantors hereby so long as the Guarantied Obligations
other than contingent indemnification obligations remain outstanding expressly
postpone with respect to Borrower and its successors and assigns (including any
surety) and any other Person which is directly or indirectly a creditor of
Borrower or any surety for Borrower, any and all rights at Law or in equity to
subrogation, to reimbursement, to exoneration, to contribution, to setoff or to
any other rights that could accrue to a surety against a principal, to a
guarantor against a maker or obligor, to an accommodation party against the
party accommodated, or to a holder or transferee against a maker, and which
Guarantors may have or hereafter acquire against Borrower or any other such
Person in connection with or as a result of Guarantors’ execution, delivery
and/or performance of this Guaranty or any other Loan Document to which any
Guarantor is a party.  Guarantors agree

 

6

--------------------------------------------------------------------------------


 

that so long as the Guarantied Obligations other than contingent indemnification
obligations remain outstanding they shall not have or assert any such rights
against Borrower or their successors and assigns or any other Person (including
any surety) which is directly or indirectly a creditor of Borrower or any surety
for Borrower, either directly or as an attempted setoff to any action commenced
against Guarantors by Borrower (as a borrower or in any other capacity), the
Secured Parties or any other such Person.  Guarantors hereby acknowledge and
agree that this waiver is intended to benefit Borrower and the Secured Parties
and shall not limit or otherwise affect Guarantors’ liability hereunder, under
any other Loan Document to which any Guarantor is a party, or the enforceability
hereof or thereof.

 

11.           Right of Contribution; Severability.

 

(a)           Each Guarantor hereby agrees that to the extent that a Guarantor
shall have paid more than its proportionate share of all payments made
hereunder, provided that all then current Guarantied Obligations are then
satisfied, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of all such payments.  The provisions of this Section 11
shall in no respect limit the obligations and liabilities of any Guarantor to
the Secured Parties, and each Guarantor shall remain liable to the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.  The
“proportionate share” of any Guarantor shall be a fraction (which shall in no
event exceed 1.00) the numerator of which is the excess, if any, of the fair
value of the assets of such Guarantor over a fair estimate of the liabilities of
Guarantor and the denominator of which is the excess (but not less than $1.00)
of the fair value of the aggregate assets (without duplication) of all
Guarantors over a fair estimate of the aggregate liabilities (without
duplication) of all Guarantors.  All relevant calculations shall be made as of
the date such Guarantor became a Guarantor.

 

(b)           Additionally, wherever possible, each provision of this Guaranty
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Guaranty is prohibited by or invalid under
such law, such provision will be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.  Consistent with the foregoing, and
notwithstanding any other provision of this Guaranty to the contrary, in the
event that any action or proceeding is brought in whatever form and in whatever
forum seeking to invalidate the Guarantor’s obligations under this Guaranty
under any fraudulent conveyance, fraudulent transfer theory, or similar
avoidance theory, whether under state or federal law, the Guarantor (the
“Affected Guarantor”), automatically and without any further action being
required of the Affected Guarantor or any Secured Party, shall be liable under
this Guaranty only for an amount equal to the maximum amount of liability that
could have been incurred under applicable law by the Affected Guarantor under
any guaranty of the Guaranteed Obligations (or any portion thereof) at the time
of the execution and delivery of this Guaranty (or, if such date is determined
not to be the appropriate date for determining the enforceability of the
Affected Guarantor’s obligations hereunder for fraudulent conveyance or transfer
(or similar avoidance) purposes, on the date determined to be so appropriate)
without rendering such a hypothetical guaranty voidable under applicable law
relating to

 

7

--------------------------------------------------------------------------------


 

fraudulent conveyance, fraudulent transfer, or any other grounds for avoidance
(such highest amount determined hereunder being the Affected Guarantor’s
“Maximum Guaranty Amount”), and not for any greater amount, as if the stated
amount of this Guaranty as to the Affected Guarantor had instead been the
Maximum Guaranty Amount.  This Section is intended solely to preserve the rights
of the Secured Parties under this Guaranty to the maximum extent not subject to
avoidance under applicable law, and neither the Affected Guarantor nor any other
Person shall have any right or claim under this Section with respect to the
limitation described in this Guaranty, except to the extent necessary so that
the obligations of the Affected Guarantor under this Guaranty shall not be
rendered voidable under applicable law.  Without limiting the generality of the
foregoing, the determination of a Maximum Guaranty Amount for the Affected
Guarantor pursuant to the provisions of the second preceding sentence of this
Section shall not in any manner reduce or otherwise affect the obligations of
any other guarantors of any of the Guaranteed Obligations.

 

12.           Understandings With Respect to Waivers and Consents.  Each
Guarantor warrants and agrees that each of the waivers and consents set forth
herein are made with full knowledge of their significance and consequences, with
the understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which such Guarantor
otherwise may have against Borrower, the Secured Parties or others, or against
any Collateral.  Each Guarantor acknowledges that it has either consulted with
legal counsel regarding the effect of this Guaranty and the waivers and consents
set forth herein, or has made an informed decision not to do so.  If this
Guaranty or any of the waivers or consents herein are determined to be
unenforceable under or in violation of applicable Law, this Guaranty and such
waivers and consents shall be effective to the maximum extent permitted by Law.

 

13.           Costs and Expenses.  Each Guarantor agrees to pay to the Secured
Parties all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) actually incurred by the Secured
Parties in the enforcement or attempted enforcement of this Guaranty, whether or
not an action is filed in connection therewith, and in connection with any
waiver or amendment of any term or provision hereof.  All reasonable advances,
charges, costs and expenses, including reasonable attorneys’ fees and
disbursements (including the reasonably allocated cost of legal counsel employed
by the Secured Parties), actually incurred or paid by the Secured Parties in
exercising any right, privilege, power or remedy conferred by this Guaranty, or
in the enforcement or attempted enforcement thereof, shall be subject hereto and
shall become a part of the Guarantied Obligations and shall be paid to the
Secured Parties by each Guarantor, immediately upon demand, together with
interest thereon at the per annum rate then applicable to Base Rate Loans under
the Term Facility, or the Default Rate if applicable.

 

14.           Liability.  The liability of each Guarantor hereunder is
independent of any other guaranties at any time in effect with respect to all or
any part of the Guarantied Obligations, and each Guarantor’s liability hereunder
may be enforced regardless of the existence of any such guaranties.  Any
termination by or release of any guarantor in whole or in part (whether it be
another Guarantor under this instrument or not) shall not affect the continuing
liability of any Guarantor hereunder, and no notice of any such termination or
release shall be required.

 

8

--------------------------------------------------------------------------------


 

15.           Joinder.  Any other Person may become a Guarantor under and become
bound by the terms and conditions of this Guaranty by executing and delivering
to the Administrative Agent an Instrument of Joinder substantially in the form
attached hereto as Exhibit A, accompanied by such documentation as the
Administrative Agent may reasonably require to establish the due organization,
valid existence and good standing of such Person, its qualification to engage in
business in each material jurisdiction in which it is required to be so
qualified, its authority to execute, deliver and perform this Guaranty, and the
identity, authority and capacity of each Responsible Officer thereof authorized
to act on its behalf.

 

16.           Release of Guarantors.  This Guaranty shall be terminated and all
Guarantied Obligations of Guarantors hereunder shall be released when all
Guarantied Obligations other than contingent indemnification obligations of each
party to any Loan Document have been paid in full in cash or otherwise performed
in full and when no portion of both the Revolving Credit Commitments and the
Term A Facility remains outstanding.  Upon such release of any or all of
Guarantors’ Guarantied Obligations hereunder, the Administrative Agent shall
endorse, execute, deliver, record and file all instruments and documents, and do
all other acts and things, reasonably required to evidence or document the
release of the Secured Parties’ rights arising under this Guaranty, all as
reasonably requested by, and at the sole expense of, Guarantors.

 

17.           WAIVER OF JURY TRIAL.  EACH GUARANTOR AND EACH SECURED PARTY
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY, ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS GUARANTY, ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH
GUARANTOR AND EACH SECURED PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY GUARANTOR OR SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

18.           CONSENT TO JURISDICTION; CHOICE OF FORUM.

 

(a)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  EACH GUARANTOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK

 

9

--------------------------------------------------------------------------------


 

PERSONAL JURISDICTION OVER SUCH GUARANTOR, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH GUARANTOR.  EACH GUARANTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH GUARANTOR AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING.  EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY
OTHER JURISDICTION.

 

(b)           EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

19.           THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty by its duly
authorized officer as of the date first written above.

 

 

“Guarantors”

 

 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

FOREIGN GAMING VENTURES, INC.,

 

a Nevada corporation

 

 

 

UNITED GAMING RAINBOW,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

 

 

a Nevada corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

CMS, LLC,

 

a Mississippi limited liability company

 

 

 

By:

BALLY GAMING, INC., the Sole Member of CMS, LLC

 

 

 

ARCADE PRIZES, LLC,

 

a Nevada limited liability company

 

 

 

By:

ARCADE PLANET, INC., the Sole Member of ARCADE PRIZES, LLC

 

 

 

BALLY GAMING GP, LLC,

 

a Nevada limited liability company

 

 

 

By:

BALLY GAMING, INC., the Sole Member of BALLY GAMING GP, LLC

 

 

 

BALLY GAMING LP, LLC,

 

a Nevada limited liability company

 

 

 

By:

BALLY GAMING, INC., the Sole Member of BALLY GAMING LP, LLC

 

 

 

BALLY GAMING SERVICES, LLC,

 

a Nevada limited liability gaming company

 

 

 

By:

B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

 

By:

BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE R.L.
DE C.V.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Guarantors:

 

c/o Bally Technologies, Inc.

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

S-2

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED
AS OF THE DATE FIRST
ABOVE WRITTEN:

 

“Secured Party”

 

BANK OF AMERICA, N.A.,
as Administrative Agent for the Lenders

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

S-3

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
 GUARANTY

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of                     ,
        , by
                                                                          , a
                                                       (“Joining Party”), and
delivered to Bank of America, N.A., as the Administrative Agent under the Credit
Agreement referred to below (the “Administrative Agent”), pursuant to the
Amended and Restated Subsidiary Guaranty, dated as of                   , 2011
made by each of the parties listed on the signature pages thereto (each a
“Guarantor” and collectively, “Guarantors”) in favor of the Administrative Agent
and each of the lenders that are party to the Credit Agreement referred to below
(each a “Lender” and collectively, the “Lenders”) (as the same may be amended or
supplemented from time to time, the “Guaranty”).  Terms used but not defined in
this Joinder shall have the meanings defined for those terms in the Guaranty.

 

RECITALS

 

(a)           The Guaranty was made by Guarantors in favor of Bank of America,
N.A. pursuant to that certain Amended and Restated Credit Agreement, dated as of
                , 2011, by and among Bally Technologies, Inc., a Nevada
corporation (the “Borrower”), the Lenders and the Administrative Agent (as the
same may be amended or supplemented from time to time, the “Credit Agreement”).

 

(b)           Joining Party is required pursuant to the Credit Agreement to
become a Guarantor.

 

(c)           Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the Loans under the Credit Agreement.

 

NOW THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

(1)           By this Joinder, Joining Party becomes a “Guarantor” under and
pursuant to Section 15 of the Guaranty.  Joining Party agrees that, upon its
execution hereof, it will become a Guarantor under the Guaranty with respect to
all Guarantied Obligations heretofore or hereafter incurred under the Loan
Documents, and will be bound by all terms, conditions, and duties applicable to
a Guarantor under the Guaranty.

 

(2)           The effective date of this Joinder is                   ,
        .

 

A-1

--------------------------------------------------------------------------------


 

 

“Joining Party”

 

 

 

 

 

a

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

Telephone:

 

Facsimile:

 

 

ACKNOWLEDGED:

 

 

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

AMENDED AND RESTATED BORROWER SECURITY AGREEMENT

 

This AMENDED AND RESTATED BORROWER SECURITY AGREEMENT, dated as of
                             2011, is made by Bally Technologies, Inc., a Nevada
corporation (“Grantor”), in favor of Bank of America, N.A., as Administrative
Agent under the Credit Agreement referred to below, the Lenders therein named
and in favor of each of the Lenders which may hereafter become a party thereto,
collectively as “Secured Party,” with reference to the following facts:

 

RECITALS

 

A.            Grantor has granted security interests to the Administrative Agent
under a Borrower Security Agreement, dated as of September 26, 2008 (the
“Existing Security Agreement”), and desires to amend and restate the Existing
Security Agreement pursuant to this Agreement.

 

B             Grantor has entered into an Amended and Restated Credit Agreement,
dated as of April 15, 2011 among Grantor, the Lenders referred to therein, and
Bank of America, N.A., as Administrative Agent (as it may from time to time be
amended, restated, extended, renewed, modified or supplemented, the “Credit
Agreement”).  This Agreement is the Borrower Security Agreement referred to in
the Credit Agreement and is one of the “Loan Documents” referred to in the
Credit Agreement.

 

C.            Pursuant to the Loan Documents of even date herewith the Lenders
are making certain credit facilities available to Grantor.

 

D.            As a condition of the availability of such credit facilities,
Grantor is required to enter into this Agreement to grant security interests to
Secured Party as herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Secured Party to extend the aforementioned
credit facilities, and for other good and valuable consideration, the receipt
and adequacy of which hereby is acknowledged, Grantor hereby represents,
warrants, covenants, agrees, assigns and grants, and the Existing Security
Agreement is hereby amended and restated in its entirety, as follows:

 

1.             Definitions.  Terms defined in the Credit Agreement and not
otherwise defined in this Agreement shall have the meanings defined for those
terms in the Credit Agreement.  Terms defined in the New York Uniform Commercial
Code (as amended from time to time) and not otherwise defined in this Agreement
or in the Credit Agreement shall have the meanings defined for those terms in
the Uniform Commercial Code, as enacted in the State of New York.  In addition,
as used in this Agreement, the following terms shall have the meanings
respectively set forth after each:

 

“Agreement” means this Amended and Restated Borrower Security Agreement, and any
extensions, modifications, renewals, restatements, supplements or amendments
hereof.

 

--------------------------------------------------------------------------------


 

“Collateral” means and includes all present and future right, title and interest
of Grantor in or to any personal property whatsoever, and all rights and powers
of Grantor to transfer any interest in or to any personal property whatsoever,
including, without limitation, any and all of the following personal property:

 

(a)           All present and future accounts, accounts receivable, payment
intangibles, agreements, contracts, leases, contract rights, rights to payment,
instruments, promissory notes, documents, chattel paper, security agreements,
guaranties, undertakings, surety bonds, health-care-insurance receivables,
insurance policies, notes and drafts, and all forms of obligations owing to
Grantor or in which Grantor may have any interest, however created or arising;

 

(b)           All present and future general intangibles, all tax refunds of
every kind and nature to which Grantor now or hereafter may become entitled,
however arising, all other refunds, and all deposits, goodwill, choses in
action, trade secrets, computer programs, software, customer lists, trademarks,
trade names, service marks, patents, licenses or sublicenses (to the extent that
there exists no prohibition as a matter of law or pursuant to any agreements
governing such licenses or sublicenses on the transfer thereof for security as
contemplated by this Agreement), copyrights, technology, processes, proprietary
information and insurance proceeds (other than any licenses issued by a Gaming
Board or pursuant to any Gaming Laws but only to the extent that granting a
security interest in such licenses would violate applicable Gaming Law);

 

(c)           All present and future deposit accounts of Grantor, including,
without limitation, any demand, time, savings, passbook or like account
maintained by Grantor with any bank, savings and loan association, credit union
or like organization, and all money, cash and Cash Equivalents of Grantor,
whether or not deposited in any such deposit account;

 

(d)           All present and future letter-of-credit rights of Grantor;

 

(e)           All present and future books and records, including, without
limitation, books of account and ledgers of every kind and nature, all
electronically recorded data relating to Grantor or its business, all
receptacles and containers for such records, and all files and correspondence;

 

(f)            All present and future goods, including, without limitation, all
farm products, inventory, equipment, gaming devices and associated equipment
(other than slot machines located in or to be located in the State of Missouri),
machinery, tools, molds, dies, furniture, furnishings, trade fixtures, trade
fixtures, motor vehicles and all other goods used in connection with or in the
conduct of Grantor’s business;

 

(g)           All present and future inventory and merchandise, including,
without limitation, all present and future goods held for sale or lease or to be
furnished under a contract of service, all raw materials, work in process and
finished goods, all packing materials, supplies and containers relating to or

 

2

--------------------------------------------------------------------------------


 

used in connection with any of the foregoing, and all bills of lading, warehouse
receipts or documents of title relating to any of the foregoing (other than slot
machines located in or to be located in the State of Missouri);

 

(h)           All present and future investment property, stocks, bonds,
debentures, securities, subscription rights, options, warrants, puts, calls,
certificates, partnership interests, joint venture interests, Investments and/or
brokerage accounts and all rights, preferences, privileges, dividends,
distributions, redemption payments, or liquidation payments with respect
thereto;

 

(i)            All present and future accessions, appurtenances, components,
repairs, repair parts, spare parts, replacements, substitutions, additions,
issue and/or improvements to or of or with respect to any of the foregoing;

 

(j)            All other tangible and intangible personal property of Grantor;

 

(k)           All rights, remedies, powers and/or privileges of Grantor with
respect to any of the foregoing; and

 

(l)            Any and all proceeds and products of any of the foregoing,
including, without limitation, all money, accounts, general intangibles, payment
intangibles, deposit accounts, documents, promissory notes, instruments, chattel
paper, goods, insurance proceeds, and any other tangible or intangible property
received upon the sale or disposition of any of the foregoing.

 

“Secured Obligations” means any and all present and future Obligations of any
type or nature of Grantor arising under or relating to the Credit Agreement, any
Secured Cash Management Agreement, any Secured Hedge Agreement, and the Loan
Documents or any one or more of them.

 

“Secured Party” means the Administrative Agent under the Credit Agreement, the
Lenders therein named and each of the Lenders which may hereafter become a party
thereto, each of the Hedge Banks, and each of the Cash Management Banks.  All
rights of the Secured Party under this Agreement shall be exercised by the
Administrative Agent, acting with the consent of those Lenders required by the
Credit Agreement.

 

2.             Further Assurances.  At any time and from time to time at the
request of Secured Party, Grantor shall execute and deliver to Secured Party all
such financing statements and other instruments and documents in form and
substance satisfactory to Secured Party as shall be necessary or desirable to
fully perfect, when filed and/or recorded, Secured Party’s security interests
granted pursuant to Section 3 of this Agreement to the extent that such security
interests can be fully perfected by the filing of financing statements.  At any
time and from time to time, following Grantor’s failure to comply with the
foregoing sentence, Secured Party shall be entitled to authenticate on behalf
and in the name of Grantor, file and/or record any or all such financing
statements, instruments and documents held by it, and any or all such further
financing statements, documents and instruments, and to take all

 

3

--------------------------------------------------------------------------------


 

such other actions, as Secured Party may deem appropriate to perfect and to
maintain perfected the security interests granted in Section 3 of this Agreement
to the extent that such security interests can be fully perfected by the filing
of financing statements.  Before and after the occurrence of any Event of
Default, at Secured Party’s request, Grantor shall execute all such further
financing statements, instruments and documents, and shall do all such further
acts and things, as may be deemed necessary or desirable by Secured Party to
create and perfect, and to continue and preserve, an security interest in the
Collateral in favor of Secured Party, or the priority thereof, to the extent
that such security interests can be fully perfected by the filing of financing
statements.  With respect to any Collateral consisting of securities, deposit
accounts, letter-of-credit rights, instruments, documents, certificates of title
or the like, as to which Secured Party’s security interest need be perfected by,
or the priority thereof need be assured by, possession and/or control of such
Collateral, Grantor will, after the occurrence of and during the continuance of
an Event of Default, promptly upon demand of Secured Party deliver possession of
same in pledge to Secured Party and/or control of such Collateral, as requested
by Secured Party, and Grantor will take all actions necessary to vest such
possession or control in Secured Party (including delivery of a duly executed
control agreement with respect to such Collateral in form and substance
satisfactory to Secured Party).  With respect to any Collateral consisting of
securities, instruments, partnership or joint venture interests or the like,
Grantor hereby consents and agrees that the issuers of, or obligors on, any such
Collateral, or any registrar or transfer agent or trustee for any such
Collateral, shall be entitled to accept the provisions of this Agreement as
conclusive evidence of the right of Secured Party to effect any transfer or
exercise any right hereunder or with respect to any such Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by Grantor or any other Person to such issuers or such obligors
or to any such registrar or transfer agent or trustee.

 

3.             Security Agreement.  For valuable consideration, Grantor hereby
assigns and pledges to Secured Party, and grants to Secured Party a security
interest in, all presently existing and hereafter acquired Collateral, as
security for the timely payment and performance of the Secured Obligations, and
each of them.  This Agreement is a continuing and irrevocable agreement and all
the rights, powers, privileges and remedies hereunder shall apply to any and all
Secured Obligations, including those arising under successive transactions which
shall either continue the Secured Obligations, increase or decrease them, or
from time to time create new Secured Obligations after all or any prior Secured
Obligations have been satisfied, and notwithstanding the bankruptcy of Grantor
or any other Person or any other event or proceeding affecting any Person.

 

4.             Grantor’s Representations, Warranties and Agreements.  Except as
otherwise disclosed to Secured Party in writing concurrently herewith, Grantor
represents, warrants and agrees that: (a) Grantor will pay, prior to
delinquency, all taxes, charges, Liens and assessments against the Collateral,
except such as are expressly permitted by the Credit Agreement or are timely
contested in good faith, and upon its failure to pay or so contest such taxes,
charges, Liens and assessments, Secured Party at its option may pay any of them,
and Secured Party shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same; (b) the Collateral will not be
knowingly used for any unlawful purpose or in material violation of any Law,
regulation or ordinance, nor used in any way that will void or impair any
insurance required to be carried in connection therewith; (c) Grantor will, to
the extent consistent with good business practice, keep the Collateral in
reasonably good repair, working order and condition, and from time to time make
all needful

 

4

--------------------------------------------------------------------------------


 

and proper repairs, renewals, replacements, additions and improvements thereto
and, as appropriate and applicable, will otherwise deal with the Collateral in
all such ways as are considered good practice by owners of like Property;
(d) Grantor will take all steps to preserve and protect the Collateral;
(e) Grantor will maintain, with responsible insurance companies, insurance
covering the Collateral against such insurable losses as is required by the
Credit Agreement and as is consistent with sound business practice, and will
cause Secured Party to be designated as an additional insured and loss payee
with respect to such insurance, will obtain the written agreement of the
insurers that such insurance shall not be canceled, terminated or materially
modified to the detriment of Secured Party without at least 30 days prior
written notice to Secured Party, and will furnish copies of such insurance
policies or certificates to Secured Party promptly upon request therefor; and
(f) Grantor will promptly notify Secured Party in writing in the event of any
substantial or material damage to the Collateral from any source whatsoever,
and, except for the disposition of collections and other proceeds of the
Collateral permitted by Section 6 hereof, Grantor will not remove or permit to
be removed any part of the Collateral from its place of business without the
prior written consent of Secured Party, except for such items of the Collateral
as are removed in the ordinary course of business or in connection with any
transaction or disposition otherwise permitted by the Loan Documents.

 

5.             Secured Party’s Rights Re Collateral.  At any time (whether or
not an Event of Default has occurred), at the expense of Grantor, Secured Party
may, to the extent it may be necessary or desirable to protect the security
hereunder, but Secured Party shall not be obligated to: (a) pursuant to the
terms set forth in Section 6.10 of the Credit Agreement, enter upon any premises
on which Collateral is situated upon reasonable notice and examine the same or
(b) upon any Event of Default, without notice or demand, to perform any
obligation of Grantor under this Agreement or any obligation of any other Person
under the Loan Documents.  Grantor shall maintain books and records pertaining
to the Collateral in such detail, form and scope as is consistent with Grantor’s
past practices.  Grantor shall at any time at Secured Party’s request mark the
Collateral and/or Grantor’s ledger cards, books of account and other records
relating to the Collateral with appropriate notations satisfactory to Secured
Party disclosing that they are subject to Secured Party’s security interests. 
Secured Party shall at all times on reasonable notice have full access to and
the right to audit any and all of Grantor’s books and records pertaining to the
Collateral, and to confirm and verify the value of the Collateral and to do
whatever else Secured Party reasonably may deem necessary or desirable to
protect its interests; provided, however, that any such action which involves
communicating with customers of Grantor shall be carried out by Secured Party
through Grantor’s independent auditors unless Secured Party shall then have the
right directly to notify obligors on the Collateral as provided in Section 9. 
Secured Party shall be under no duty or obligation whatsoever to take any action
to preserve any rights of or against any prior or other parties in connection
with the Collateral, to exercise any voting rights or managerial rights with
respect to any Collateral, whether or not an Event of Default shall have
occurred, or to make or give any presentments, demands for performance, notices
of non-performance, protests, notices of protests, notices of dishonor or
notices of any other nature whatsoever in connection with the Collateral or the
Secured Obligations.  Secured Party shall be under no duty or obligation
whatsoever to take any action to protect or preserve the Collateral or any
rights of Grantor therein, or to make collections or enforce payment thereon, or
to participate in any foreclosure or other proceeding in connection therewith.

 

5

--------------------------------------------------------------------------------


 

6.             Collections on the Collateral.  Except as otherwise provided in
any Loan Document, Grantor shall have the right to use, dispose of and to
continue to make collections on and receive dividends and other proceeds of all
of the Collateral in the ordinary course of business so long as no Event of
Default shall have occurred and be continuing.  Upon the occurrence and during
the continuance of an Event of Default, at the option of Secured Party, except
as prohibited by applicable Law, Grantor’s right to make collections on and
receive dividends and other proceeds of the Collateral and to use or dispose of
such collections and proceeds shall terminate, and any and all dividends,
proceeds and collections, including all partial or total prepayments, then held
or thereafter received on or on account of the Collateral will be held or
received by Grantor in trust for Secured Party and immediately delivered in kind
to Secured Party.  Any remittance received by Grantor from any Person shall be
presumed to relate to the Collateral and to be subject to Secured Party’s
security interests.  Upon the occurrence and during the continuance of an Event
of Default, Secured Party shall have the right at all times to receive, receipt
for, endorse, assign, deposit and deliver, in the name of Secured Party or in
the name of Grantor, any and all checks, notes, drafts and other instruments for
the payment of money constituting proceeds of or otherwise relating to the
Collateral; and Grantor hereby authorizes Secured Party to affix, by facsimile
signature or otherwise, the general or special endorsement of it, in such manner
as Secured Party shall deem advisable, to any such instrument in the event the
same has been delivered to or obtained by Secured Party without appropriate
endorsement, and Secured Party and any collecting bank are hereby authorized to
consider such endorsement to be a sufficient, valid and effective endorsement by
Grantor, to the same extent as though it were manually executed by the duly
authorized officer of Grantor, regardless of by whom or under what circumstances
or by what authority such facsimile signature or other endorsement actually is
affixed, without duty of inquiry or responsibility as to such matters, and
Grantor hereby expressly waives demand, presentment, protest and notice of
protest or dishonor and all other notices of every kind and nature with respect
to any such instrument.

 

7.             Possession of Collateral by Secured Party.  All the Collateral
now, heretofore or hereafter delivered to Secured Party shall be held by Secured
Party in its possession, custody and control.  Any or all of the cash Collateral
delivered to Secured Party will be held in an interest bearing account until it
is applied in accordance with the terms hereof.  Nothing herein shall obligate
Secured Party to invest any Collateral or obtain any particular return thereon. 
Upon the occurrence and during the continuance of an Event of Default, whenever
any of the Collateral is in Secured Party’s possession, custody or control,
Secured Party may use, operate and consume the Collateral, whether for the
purpose of preserving and/or protecting the Collateral, or for the purpose of
performing any of Grantor’s obligations with respect thereto, or otherwise. 
Secured Party may at any time deliver or redeliver the Collateral or any part
thereof to Grantor, and the receipt of any of the same by Grantor shall be
complete and full acquittance for the Collateral so delivered, and Secured Party
thereafter shall be discharged from any liability or responsibility therefor. 
So long as Secured Party exercises reasonable care with respect to any
Collateral in its possession, custody or control, Secured Party shall have no
liability for any loss of or damage to such Collateral, and in no event shall
Secured Party have liability for any diminution in value of Collateral
occasioned by economic or market conditions or events.  Secured Party shall be
deemed to have exercised reasonable care within the meaning of the preceding
sentence if the Collateral in the possession, custody or control of Secured
Party is accorded treatment substantially equal to that which Secured Party
accords its own property, it being understood

 

6

--------------------------------------------------------------------------------


 

that Secured Party shall not have any responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not Secured Party has or
is deemed to have knowledge of such matters, or (b) taking any necessary steps
to preserve rights against any Person with respect to any Collateral.

 

8.             Events of Default.  There shall be an Event of Default hereunder
upon the occurrence and during the continuance of an Event of Default under the
Credit Agreement.

 

9.             Rights Upon Event of Default.  Upon the occurrence and during the
continuance of an Event of Default, Secured Party shall have, in any
jurisdiction where enforcement hereof is sought, in addition to all other rights
and remedies that Secured Party may have under applicable Law or in equity or
under this Agreement (including, without limitation, all rights set forth in
Section 6 hereof) or under any other Loan Document, all rights and remedies of a
secured party under the Uniform Commercial Code as enacted in any jurisdiction,
and, in addition, the following rights and remedies, all of which may be
exercised with or without notice to Grantor and without affecting the
Obligations of Grantor hereunder or under any other Loan Document, or the
enforceability of the Liens and security interests created hereby:  (a) to
foreclose the Liens and security interests created hereunder or under any other
agreement relating to any Collateral by any available judicial procedure or
without judicial process; (b) to enter any premises where any Collateral may be
located for the purpose of securing, protecting, inventorying, appraising,
inspecting, repairing, preserving, storing, preparing, processing, taking
possession of or removing the same; (c) to sell, assign, lease or otherwise
dispose of any Collateral or any part thereof, either at public or private sale
or at any broker’s board, in lot or in bulk, for cash, on credit or otherwise,
with or without representations or warranties and upon such terms as shall be
acceptable to Secured Party; (d) to notify obligors on the Collateral that the
Collateral has been assigned to Secured Party and that all payments thereon are
to be made directly and exclusively to Secured Party; (e) to collect by legal
proceedings or otherwise all dividends, distributions, interest, principal or
other sums now or hereafter payable upon or on account of the Collateral; (f) to
enter into any extension, reorganization, deposit, merger or consolidation
agreement, or any other agreement relating to or affecting the Collateral, and
in connection therewith Secured Party may deposit or surrender control of the
Collateral and/or accept other Property in exchange for the Collateral; (g) to
settle, compromise or release, on terms acceptable to Secured Party, in whole or
in part, any amounts owing on the Collateral and/or any disputes with respect
thereto; (h) to extend the time of payment, make allowances and adjustments and
issue credits in connection with the Collateral in the name of Secured Party or
in the name of Grantor; (i) to enforce payment and prosecute any action or
proceeding with respect to any or all of the Collateral and take or bring, in
the name of Secured Party or in the name of Grantor, any and all steps, actions,
suits or proceedings deemed by Secured Party necessary or desirable to effect
collection of or to realize upon the Collateral, including any judicial or
nonjudicial foreclosure thereof or thereon, and Grantor specifically consents to
any nonjudicial foreclosure of any or all of the Collateral or any other action
taken by Secured Party which may release any obligor from personal liability on
any of the Collateral, and Grantor waives any right not expressly provided for
in this Agreement to receive notice of any public or private judicial or
nonjudicial sale or foreclosure of any security or any of the Collateral; and
any money or other property received by Secured Party in exchange for or on
account of the Collateral, whether representing collections or proceeds of
Collateral, and whether resulting

 

7

--------------------------------------------------------------------------------


 

from voluntary payments or foreclosure proceedings or other legal action taken
by Secured Party or Grantor may be applied by Secured Party without notice to
Grantor to the Secured Obligations in such order and manner as Secured Party in
its sole discretion shall determine; (j) to insure, process and preserve the
Collateral; (k) to exercise all rights, remedies, powers or privileges provided
under any of the Loan Documents; (l) to remove, from any premises where the same
may be located, the Collateral and any and all documents, instruments, files and
records, and any receptacles and cabinets containing the same, relating to the
Collateral, and Secured Party may, at the cost and expense of Grantor, use such
of its supplies, equipment, facilities and space at its places of business as
may be necessary or appropriate to properly administer, process, store, control,
prepare for sale or disposition and/or sell or dispose of the Collateral or to
properly administer and control the handling of collections and realizations
thereon, and Secured Party shall be deemed to have a rent-free tenancy of any
premises of Grantor for such purposes and for such periods of time as reasonably
required by Secured Party; (m) to receive, open and dispose of all mail
addressed to Grantor and notify postal authorities to change the address for
delivery thereof to such address as Secured Party may designate; provided that
Secured Party agrees that it will promptly deliver over to Grantor such mail as
does not relate to the Collateral; and (n) to exercise all other rights, powers,
privileges and remedies of an owner of the Collateral; all at Secured Party’s
sole option and as Secured Party in its sole discretion may deem advisable. 
Grantor will, at Secured Party’s request, assemble the Collateral and make it
available to Secured Party at places which Secured Party may designate, whether
at the premises of Grantor or elsewhere, and will make available to Secured
Party, free of cost, all premises, equipment and facilities of Grantor for the
purpose of Secured Party’s taking possession of the Collateral or storing same
or removing or putting the Collateral in salable form or selling or disposing of
same.

 

Upon the occurrence and during the continuance of an Event of Default, Secured
Party also shall have the right, without notice or demand, either in person, by
agent or by a receiver to be appointed by a court, and without regard to the
adequacy of any security for the Secured Obligations, to take possession of the
Collateral or any part thereof and to collect and receive the rents, issues,
profits, income and proceeds thereof.  Taking possession of the Collateral shall
not cure or waive any Event of Default or notice thereof or invalidate any act
done pursuant to such notice.  The rights, remedies and powers of any receiver
appointed by a court shall be as ordered by said court.

 

Any public or private sale or other disposition of the Collateral may be held at
any office of Secured Party, or at Grantor’s place of business, or at any other
place permitted by applicable Law, and without the necessity of the Collateral
being within the view of prospective purchasers.  Secured Party may direct the
order and manner of sale of the Collateral, or portions thereof, as it in its
sole and absolute discretion may determine, and Grantor expressly waives any
right to direct the order and manner of sale of any Collateral.  Secured Party
or any Person on Secured Party’s behalf may bid and purchase at any such sale or
other disposition.  The net cash proceeds resulting from the collection,
liquidation, sale, lease or other disposition of the Collateral shall be
applied, first, to the expenses (including attorneys’ fees and disbursements) of
retaking, holding, storing, processing and preparing for sale or lease, selling,
leasing, collecting, liquidating and the like, and then to the satisfaction of
the Secured Obligations in such order as shall be determined by Secured Party in
its sole and absolute discretion.  Grantor and any other Person then obligated
therefor shall pay to Secured Party on demand any deficiency with regard thereto
which may remain after such sale, disposition, collection or liquidation of the
Collateral.

 

8

--------------------------------------------------------------------------------


 

With respect to any Collateral consisting of securities, partnership interests,
joint venture interests, Investments or the like, and whether or not any of such
Collateral has been effectively registered under the Securities Act of 1933 or
other applicable Laws, Secured Party may, in its sole and absolute discretion,
sell all or any part of such Collateral at private sale in such manner and under
such circumstances as Secured Party may deem necessary or advisable in order
that the sale may be lawfully conducted.  Without limiting the foregoing,
Secured Party may (i) approach and negotiate with a limited number of potential
purchasers, and (ii) restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing such Collateral for their
own account for investment and not with a view to the distribution or resale
thereof.  In the event that any such Collateral is sold at private sale, Grantor
agrees that if such Collateral is sold for a price which Secured Party in good
faith believes to be reasonable under the circumstances then existing, then
(a) the sale shall be deemed to be commercially reasonable in all respects,
(b) Grantor shall not be entitled to a credit against the Secured Obligations in
an amount in excess of the purchase price, and (c) Secured Party shall not incur
any liability or responsibility to Grantor in connection therewith,
notwithstanding the possibility that a substantially higher price might have
been realized at a public sale.  Grantor recognizes that a ready market may not
exist for such Collateral if it is not regularly traded on a recognized
securities exchange, and that a sale by Secured Party of any such Collateral for
an amount substantially less than a pro rata share of the fair market value of
the issuer’s assets minus liabilities may be commercially reasonable in view of
the difficulties that may be encountered in attempting to sell a large amount of
such Collateral or Collateral that is privately traded.

 

Upon consummation of any sale of Collateral hereunder, Secured Party shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold.  Each such purchaser at any such sale shall hold the
Collateral so sold absolutely free from any claim or right upon the part of
Grantor or any other Person, and Grantor hereby waives (to the extent permitted
by applicable Laws) all rights of redemption, stay and appraisal which it now
has or may at any time in the future have under any rule of Law or statute now
existing or hereafter enacted.  If the sale of all or any part of the Collateral
is made on credit or for future delivery, Secured Party shall not be required to
apply any portion of the sale price to the Secured Obligations until such amount
actually is received by Secured Party, and any Collateral so sold may be
retained by Secured Party until the sale price is paid in full by the purchaser
or purchasers thereof.  Secured Party shall not incur any liability in case any
such purchaser or purchasers shall fail to pay for the Collateral so sold, and,
in case of any such failure, the Collateral may be sold again.

 

10.           Attorney-in-Fact.  Grantor hereby irrevocably nominates and
appoints Secured Party as its attorney-in-fact for the following purposes: 
(a) following Secured Party’s request thereof and Grantor’s failure to perform,
to do all acts and things which Secured Party may deem necessary or advisable to
perfect and continue perfected the security interests created by this Agreement
and, upon the occurrence and during the continuance of an Event of Default, to
preserve, process, develop, maintain and protect the Collateral; (b) upon the
occurrence and during the continuance of an Event of Default, to do any and
every act which Grantor is obligated to do under this Agreement, at the expense
of the Grantor so obligated and without any obligation to do so; (c) following
Secured Party’s request thereof and Grantor’s failure to perform, to prepare,
sign, file and/or record, for Grantor, in the name of the Grantor, any financing
statement, application for registration, or like paper, and to take any other
action deemed by Secured Party necessary or desirable in order to perfect or

 

9

--------------------------------------------------------------------------------


 

maintain perfected the security interests granted hereby; and (d) upon the
occurrence and during the continuance of an Event of Default, to execute any and
all papers and instruments and do all other things necessary or desirable to
preserve and protect the Collateral and to protect Secured Party’s security
interests therein; provided, however, that Secured Party shall be under no
obligation whatsoever to take any of the foregoing actions, and, absent bad
faith or actual malice, Secured Party shall have no liability or responsibility
for any act taken or omission with respect thereto.

 

11.           Costs and Expenses.  Grantor agrees to pay to Secured Party all
costs and expenses (including, without limitation, attorneys’ fees and
disbursements) incurred by Secured Party in the enforcement or attempted
enforcement of this Agreement, whether or not an action is filed in connection
therewith, and in connection with any waiver or amendment of any term or
provision hereof.  All advances, charges, costs and expenses, including
attorneys’ fees and disbursements, incurred or paid by Secured Party in
exercising any right, privilege, power or remedy conferred by this Agreement
(including, without limitation, the right to perform any Secured Obligation of
Grantor under the Loan Documents), or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Secured Obligations and shall be paid to Secured Party by Grantor, immediately
upon demand, together with interest thereon at the Default Rate.

 

12.           Statute of Limitations and Other Laws.  Until the Secured
Obligations, other than contingent indemnification obligations, shall have been
paid and performed in full, the power of sale and all other rights, privileges,
powers and remedies granted to Secured Party hereunder shall continue to exist
and may be exercised by Secured Party at any time and from time to time
irrespective of the fact that any of the Secured Obligations may have become
barred by any statute of limitations.  Grantor expressly waives the benefit of
any and all statutes of limitation, and any and all Laws providing for exemption
of property from execution or for valuation and appraisal upon foreclosure, to
the maximum extent permitted by applicable Law.

 

13.           Other Agreements.  Nothing herein shall in any way modify or limit
the effect of terms or conditions set forth in any other security or other
agreement executed by Grantor or in connection with the Secured Obligations, but
each and every term and condition hereof shall be in addition thereto.  All
provisions contained in the Credit Agreement or any other Loan Document that
apply to Loan Documents generally are fully applicable to this Agreement and are
incorporated herein by this reference.

 

14.           Understandings With Respect to Waivers and Consents.  Grantor
warrants and agrees that each of the waivers and consents set forth herein are
made after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which Grantor otherwise may have against Secured Party or others, or
against Collateral.  If any of the waivers or consents herein are determined to
be contrary to any applicable Law or public policy, such waivers and consents
shall be effective to the maximum extent permitted by Law.

 

15.           Release of Grantor.  This Agreement and all Secured Obligations of
Grantor hereunder shall be released when all Secured Obligations, other than
contingent indemnification obligations, have been paid in full in cash or
otherwise performed in full and

 

10

--------------------------------------------------------------------------------


 

when no portion of both the Revolving Credit Commitment and the Term Facility
remains outstanding.  Upon such release of Grantor’s Secured Obligations
hereunder, Secured Party shall return any pledged Collateral to Grantor, or to
the Person or Persons legally entitled thereto, and shall endorse, execute,
deliver, record and file all instruments and documents, and do all other acts
and things, reasonably required for the return of the Collateral to Grantor, or
to the Person or Persons legally entitled thereto, and to evidence or document
the release of Secured Party’s interests arising under this Agreement, all as
reasonably requested by, and at the sole expense of, Grantor.

 

16.           WAIVER OF JURY TRIAL.  GRANTOR AND SECURED PARTY HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS AGREEMENT, ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND GRANTOR AND SECURED PARTY
HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT GRANTOR OR SECURED
PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

17.           CONSENT TO JURISDICTION; CHOICE OF FORUM.

 

(A)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS IN THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, GRANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  GRANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER GRANTOR, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH GRANTOR.  GRANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO GRANTOR AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING.  GRANTOR HEREBY

 

11

--------------------------------------------------------------------------------


 

IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS
IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST GRANTOR IN ANY OTHER JURISDICTION.

 

(B)           GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

18.           Compliance with Missouri Gaming Laws.  Notwithstanding anything in
this Agreement to the contrary, this instrument shall not, and shall not be
deemed to, pledge, hypothecate, grant a security interest or any other interest
in, convey, transfer or otherwise assign (a “Transfer”), in any way (i) any
license issued by the Missouri Gaming Commission or any interest in a license
issued by the Missouri Gaming Commission, but only to the extent that granting a
security interest in any such license would violate applicable Gaming Law,
(ii) any ownership interest in the capital stock or other equity interests of
any Subsidiary subject to Missouri Gaming Laws (it being acknowledged that any
such ownership interest will be pledged, upon Missouri Gaming Commission
approval, pursuant to the Pledge Agreement), or (iii) slot machines located or
to be located in the State of Missouri.  Secured Party acknowledges that
Missouri Gaming Laws do not presently permit Secured Party to take possession of
or foreclose upon any slot machine (as defined by Title 11, Division 45,
Section 10.055 of Missouri Code of State Regulations) located or to be located
in the State of Missouri unless Secured Party holds a license issued by the
Missouri Gaming Commission, or possibly via a different mechanism that the
Missouri Gaming Commission would find in compliance with Missouri Gaming Laws
(which mechanism could include, subject to the Missouri Gaming Commission’s
approval, the sale, transfer or disposition of such slot machines through or to
a party holding a Class A license or a supplier’s license issued by the Missouri
Gaming Commission).

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has executed this Agreement by its duly authorized
officer as of the date first written above.

 

 

“Grantor”

 

 

 

BALLY TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Grantor:

 

 

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

Borrower Security Agreement

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

AS OF THE DATE FIRST

 

ABOVE WRITTEN:

 

 

 

“Secured Party”

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent for the Lenders

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Borrower Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

AMENDED AND RESTATED SUBSIDIARIES SECURITY AGREEMENT

 

This AMENDED AND RESTATED SUBSIDIARIES SECURITY AGREEMENT, dated as of
                        , 2011, is made by each of the Subsidiaries listed on
the signature pages hereto and each other Person who may become a party hereto
pursuant to Section 10 of this Agreement (each a “Grantor” and collectively,
“Grantors”), jointly and severally, in favor of Bank of America, N.A., as
Administrative Agent under the Credit Agreement referred to below, the Lenders
therein named and in favor of each of the Lenders which may hereafter become a
party thereto, collectively as “Secured Party,” with reference to the following
facts:

 

RECITALS

 

A.            Grantors have granted security interests to the Administrative
Agent under a Subsidiaries Security Agreement, dated as of September 26, 2008
(the “Existing Security Agreement”), and desire to amend and restate the
Existing Security Agreement pursuant to this Agreement.

 

B.            Grantors have guarantied the obligations of Bally
Technologies, Inc., a Nevada corporation (the “Borrower”), arising under or in
respect of the Amended and Restated Credit Agreement, dated as of April 15,
2011, among the Borrower, the Lenders referred to therein, and Bank of America,
N.A., as Administrative Agent (as it may from time to time be amended, restated,
extended, renewed, modified or supplemented, the “Credit Agreement”).  This
Agreement is the Subsidiaries Security Agreement referred to in the Credit
Agreement and is one of the “Loan Documents” referred to in the Credit
Agreement.

 

C.            Pursuant to the Credit Agreement, the Lenders are making certain
credit facilities available to Borrower.

 

D.            As a condition of the availability of such credit facilities,
Grantors are required to enter into this Agreement to grant security interests
to Secured Party as herein provided.

 

E.             Grantors expect to realize direct and indirect benefits from the
execution of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Secured Party to extend the aforementioned
credit facilities, and for other good and valuable consideration, the receipt
and adequacy of which hereby is acknowledged, Grantors hereby jointly and
severally represent, warrant, covenant, agree, assign and grant, and the
Existing Security Agreement is hereby amended and restated in its entirety, in
each case as follows:

 

1.             Definitions.  Terms defined in the Credit Agreement and not
otherwise defined in this Agreement shall have the meanings defined for those
terms in the Credit Agreement.  Terms defined in the New York Uniform Commercial
Code (as amended from time to time) and not otherwise defined in this Agreement
or in the Credit Agreement shall have the meanings defined for those terms in
the Uniform Commercial Code, as enacted in

 

--------------------------------------------------------------------------------


 

the State of New York.  In addition, as used in this Agreement, the following
terms shall have the meanings respectively set forth after each:

 

“Agreement” means this Amended and Restated Subsidiaries Security Agreement, and
any extensions, modifications, renewals, restatements, supplements or amendments
hereof.

 

“Collateral” means and includes all present and future right, title and interest
of Grantors, or any of them, in or to any personal property whatsoever, and all
rights and powers of Grantors, or any of them, to transfer any interest in or to
any personal property whatsoever, including, without limitation, any and all of
the following personal property:

 

(a)           All present and future accounts, accounts receivable, payment
intangibles, agreements, contracts, leases, contract rights, rights to payment,
instruments, promissory notes, documents, chattel paper, security agreements,
guaranties, undertakings, surety bonds, health-care-insurance receivables,
insurance policies, notes and drafts, and all forms of obligations owing to
Grantors, or any of them, or in which Grantors, or any of them, may have any
interest, however created or arising;

 

(b)           All present and future general intangibles, all tax refunds of
every kind and nature to which Grantors, or any of them, now or hereafter may
become entitled, however arising, all other refunds, and all deposits, goodwill,
choses in action, trade secrets, computer programs, software, customer lists,
trademarks, trade names, service marks, patents, licenses or sublicenses (to the
extent that there exists no prohibition as a matter of law or pursuant to any
agreements governing such licenses or sublicenses on the transfer thereof for
security as contemplated by this Agreement), copyrights, technology, processes,
proprietary information and insurance proceeds (other than any licenses issued
by a Gaming Board or pursuant to any Gaming Laws but only to the extent that
granting a security interest in such licenses would violate applicable Gaming
Law);

 

(c)           All present and future deposit accounts of Grantors, or any of
them, including, without limitation, any demand, time, savings, passbook or like
account maintained by Grantors, or any of them, with any bank, savings and loan
association, credit union or like organization, and all money, cash and Cash
Equivalents of Grantors, or any of them, whether or not deposited in any such
deposit account;

 

(d)           All present and future letter-of-credit rights of Grantors, or any
of them;

 

(e)           All present and future books and records, including, without
limitation, books of account and ledgers of every kind and nature, all
electronically recorded data relating to Grantors, or their businesses, all
receptacles and containers for such records, and all files and correspondence;

 

2

--------------------------------------------------------------------------------


 

(f)            All present and future goods, including, without limitation, all
farm products, inventory, equipment, gaming devices and associated equipment
(other than slot machines located in or to be located in the State of Missouri),
machinery, tools, molds, dies, furniture, furnishings, trade fixtures, trade
fixtures, motor vehicles and all other goods used in connection with or in the
conduct of Grantors’ or any of their businesses;

 

(g)           All present and future inventory and merchandise, including,
without limitation, all present and future goods held for sale or lease or to be
furnished under a contract of service, all raw materials, work in process and
finished goods, all packing materials, supplies and containers relating to or
used in connection with any of the foregoing, and all bills of lading, warehouse
receipts or documents of title relating to any of the foregoing (other than slot
machines located in or to be located in the State of Missouri);

 

(h)           All present and future investment property, stocks, bonds,
debentures, securities, subscription rights, options, warrants, puts, calls,
certificates, partnership interests, joint venture interests, Investments and/or
brokerage accounts and all rights, preferences, privileges, dividends,
distributions, redemption payments, or liquidation payments with respect
thereto;

 

(i)            All present and future accessions, appurtenances, components,
repairs, repair parts, spare parts, replacements, substitutions, additions,
issue and/or improvements to or of or with respect to any of the foregoing;

 

(j)            All other tangible and intangible personal property of Grantors,
or any of them;

 

(k)           All rights, remedies, powers and/or privileges of Grantors, or any
of them, with respect to any of the foregoing; and

 

(l)            Any and all proceeds and products of any of the foregoing,
including, without limitation, all money, accounts, general intangibles, payment
intangibles, deposit accounts, documents, promissory notes, instruments, chattel
paper, goods, insurance proceeds, and any other tangible or intangible property
received upon the sale or disposition of any of the foregoing.

 

“Secured Obligations” means any and all present and future Obligations of any
type or nature of Grantors, or any one or more of them, arising under or
relating to the Guaranty, including, without limitation, Obligations at any time
and from time to time owing to any one or more Cash Management Banks or Hedge
Banks arising under Secured Cash Management Agreements or Secured Hedge
Agreements, respectively.

 

3

--------------------------------------------------------------------------------


 

“Secured Party” means the Administrative Agent under the Credit Agreement, the
Lenders therein named and each of the Lenders which may hereafter become a party
thereto, each of the Hedge Banks, and each of the Cash Management Banks.  All
rights of the Secured Party under this Agreement shall be exercised by the
Administrative Agent, acting with the consent of those Lenders required by the
Credit Agreement.

 

2.             Further Assurances.  At any time and from time to time at the
request of Secured Party, Grantors, and each of them, shall execute and deliver
to Secured Party all such financing statements and other instruments and
documents in form and substance satisfactory to Secured Party as shall be
necessary or desirable to fully perfect, when filed and/or recorded, Secured
Party’s security interests granted pursuant to Section 3 of this Agreement to
the extent that such security interests can be fully perfected by the filing of
financing statements.  At any time and from time to time, following Grantors’
failure to comply with the foregoing sentence, Secured Party shall be entitled
to authenticate on behalf and in the name of any Grantor, file and/or record any
or all such financing statements, instruments and documents held by it, and any
or all such further financing statements, documents and instruments, and to take
all such other actions, as Secured Party may deem appropriate to perfect and to
maintain perfected the security interests granted in Section 3 of this Agreement
to the extent that such security interests can be fully perfected by the filing
of financing statements.  Before and after the occurrence of any Event of
Default, at Secured Party’s request, Grantors, and each of them, shall execute
all such further financing statements, instruments and documents, and shall do
all such further acts and things, as may be deemed necessary or desirable by
Secured Party to create and perfect, and to continue and preserve, an security
interest in the Collateral in favor of Secured Party, or the priority thereof,
to the extent that such security interests can be fully perfected by the filing
of financing statements.  With respect to any Collateral consisting of
securities, deposit accounts, letter-of-credit rights, instruments, documents,
certificates of title or the like, as to which Secured Party’s security interest
need be perfected by, or the priority thereof need be assured by, possession
and/or control of such Collateral, Grantors, and each of them, will, after the
occurrence of and during the continuance of an Event of Default, promptly upon
written demand of Secured Party deliver possession of same in pledge to Secured
Party and/or control of such Collateral, as requested by Secured Party, and
Grantor will take all actions necessary to vest such possession or control in
Secured Party (including delivery of a duly executed control agreement with
respect to such Collateral in form and substance satisfactory to Secured
Party).  With respect to any Collateral consisting of securities, instruments,
partnership or joint venture interests or the like, Grantors hereby jointly and
severally consent and agree that the issuers of, or obligors on, any such
Collateral, or any registrar or transfer agent or trustee for any such
Collateral, shall be entitled to accept the provisions of this Agreement as
conclusive evidence of the right of Secured Party to effect any transfer or
exercise any right hereunder or with respect to any such Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by Grantors, or any of them, or any other Person to such issuers
or such obligors or to any such registrar or transfer agent or trustee.

 

3.             Security Agreement.  For valuable consideration, Grantors hereby
jointly and severally assign and pledge to Secured Party, and grant to Secured
Party a security interest in, all presently existing and hereafter acquired
Collateral, as security for the timely payment and performance of the Secured
Obligations, and each of them.  This Agreement is a

 

4

--------------------------------------------------------------------------------


 

continuing and irrevocable agreement and all the rights, powers, privileges and
remedies hereunder shall apply to any and all Secured Obligations, including
those arising under successive transactions which shall either continue the
Secured Obligations, increase or decrease them, or from time to time create new
Secured Obligations after all or any prior Secured Obligations have been
satisfied, and notwithstanding the bankruptcy of any Grantor or any other Person
or any other event or proceeding affecting any Person.

 

4.             Grantors’ Representations, Warranties and Agreements.  Except as
otherwise disclosed to Secured Party in writing concurrently herewith, Grantors
jointly and severally represent, warrant and agree that: (a) Grantors will pay,
prior to delinquency, all taxes, charges, Liens and assessments against the
Collateral, except such as are expressly permitted by the Credit Agreement or
are timely contested in good faith, and upon its failure to pay or so contest
such taxes, charges, Liens and assessments, Secured Party at its option may pay
any of them, and Secured Party shall be the sole judge of the legality or
validity thereof and the amount necessary to discharge the same; (b) the
Collateral will not be knowingly used for any unlawful purpose or in material
violation of any Law, regulation or ordinance, nor used in any way that will
void or impair any insurance required to be carried in connection therewith;
(c) Grantors will, to the extent consistent with good business practice, keep
the Collateral in reasonably good repair, working order and condition, and from
time to time make all needful and proper repairs, renewals, replacements,
additions and improvements thereto and, as appropriate and applicable, will
otherwise deal with the Collateral in all such ways as are considered good
practice by owners of like Property; (d) Grantors will take all steps to
preserve and protect the Collateral; (e) Grantors will maintain, with
responsible insurance companies, insurance covering the Collateral against such
insurable losses as is required by the Credit Agreement and as is consistent
with sound business practice, and will cause Secured Party to be designated as
an additional insured and loss payee with respect to such insurance, will obtain
the written agreement of the insurers that such insurance shall not be canceled,
terminated or materially modified to the detriment of Secured Party without at
least 30 days prior written notice to Secured Party, and will furnish copies of
such insurance policies or certificates to Secured Party promptly upon request
therefor; and (f) Grantors will promptly notify Secured Party in writing in the
event of any substantial or material damage to the Collateral from any source
whatsoever, and, except for the disposition of collections and other proceeds of
the Collateral permitted by Section 6 hereof, Grantors will not remove or permit
to be removed any part of the Collateral from its place of business without the
prior written consent of Secured Party, except for such items of the Collateral
as are removed in the ordinary course of business or in connection with any
transaction or disposition otherwise permitted by the Loan Documents.

 

5.             Secured Party’s Rights Re Collateral.  At any time (whether or
not an Event of Default has occurred), at the expense of Grantors, Secured Party
may, to the extent it may be necessary or desirable to protect the security
hereunder, but Secured Party shall not be obligated to: (a) pursuant to the
terms set forth in Section 6.10 of the Credit Agreement, enter upon any premises
on which Collateral is situated upon reasonable notice and examine the same or
(b) without notice or demand, upon any Event of Default, to perform any
obligation of Grantors under this Agreement or any obligation of any other
Person under the Loan Documents.  Grantors shall maintain books and records
pertaining to the Collateral in such detail, form and scope as is consistent
with Grantors’ past practices.  Grantors shall at any time at Secured Party’s
request mark the Collateral and/or Grantors’ ledger cards, books of account and
other records relating to the Collateral with appropriate notations satisfactory
to

 

5

--------------------------------------------------------------------------------


 

Secured Party disclosing that they are subject to Secured Party’s security
interests.  Secured Party shall at all times on reasonable notice have full
access to and the right to audit any and all of Grantors’ books and records
pertaining to the Collateral, and to confirm and verify the value of the
Collateral and to do whatever else Secured Party reasonably may deem necessary
or desirable to protect its interests; provided, however, that any such action
which involves communicating with customers of Grantors shall be carried out by
Secured Party through Grantors’ independent auditors unless Secured Party shall
then have the right directly to notify obligors on the Collateral as provided in
Section 9.  Secured Party shall be under no duty or obligation whatsoever to
take any action to preserve any rights of or against any prior or other parties
in connection with the Collateral, to exercise any voting rights or managerial
rights with respect to any Collateral, whether or not an Event of Default shall
have occurred, or to make or give any presentments, demands for performance,
notices of non-performance, protests, notices of protests, notices of dishonor
or notices of any other nature whatsoever in connection with the Collateral or
the Secured Obligations.  Secured Party shall be under no duty or obligation
whatsoever to take any action to protect or preserve the Collateral or any
rights of Grantors therein, or to make collections or enforce payment thereon,
or to participate in any foreclosure or other proceeding in connection
therewith.

 

6.             Collections on the Collateral.  Except as otherwise provided in
any Loan Document, Grantors shall have the right to use, dispose of and to
continue to make collections on and receive dividends and other proceeds of all
of the Collateral in the ordinary course of business so long as no Event of
Default shall have occurred and be continuing.  Upon the occurrence and during
the continuance of an Event of Default, at the option of Secured Party, except
as prohibited by applicable Law, Grantors’ right to make collections on and
receive dividends and other proceeds of the Collateral and to use or dispose of
such collections and proceeds shall terminate, and any and all dividends,
proceeds and collections, including all partial or total prepayments, then held
or thereafter received on or on account of the Collateral will be held or
received by Grantors in trust for Secured Party and immediately delivered in
kind to Secured Party.  Any remittance received by Grantors from any Person
shall be presumed to relate to the Collateral and to be subject to Secured
Party’s security interests.  Upon the occurrence and during the continuance of
an Event of Default, Secured Party shall have the right at all times to receive,
receipt for, endorse, assign, deposit and deliver, in the name of Secured Party
or in the name of Grantors, any and all checks, notes, drafts and other
instruments for the payment of money constituting proceeds of or otherwise
relating to the Collateral; and Grantors each hereby authorize Secured Party to
affix, by facsimile signature or otherwise, the general or special endorsement
of it, in such manner as Secured Party shall deem advisable, to any such
instrument in the event the same has been delivered to or obtained by Secured
Party without appropriate endorsement, and Secured Party and any collecting bank
are hereby authorized to consider such endorsement to be a sufficient, valid and
effective endorsement by Grantors, and each of them, to the same extent as
though it were manually executed by the duly authorized officer of each Grantor,
regardless of by whom or under what circumstances or by what authority such
facsimile signature or other endorsement actually is affixed, without duty of
inquiry or responsibility as to such matters, and each Grantor hereby expressly
waives demand, presentment, protest and notice of protest or dishonor and all
other notices of every kind and nature with respect to any such instrument.

 

7.             Possession of Collateral by Secured Party.  All the Collateral
now, heretofore or hereafter delivered to Secured Party shall be held by Secured
Party in its

 

6

--------------------------------------------------------------------------------


 

possession, custody and control.  Any or all of the cash Collateral delivered to
Secured Party will be held in an interest bearing account until it is applied in
accordance with the terms hereof.  Nothing herein shall obligate Secured Party
to invest any Collateral or obtain any particular return thereon.  Upon the
occurrence and during the continuance of an Event of Default, whenever any of
the Collateral is in Secured Party’s possession, custody or control, Secured
Party may use, operate and consume the Collateral, whether for the purpose of
preserving and/or protecting the Collateral, or for the purpose of performing
any of Grantors’ obligations with respect thereto, or otherwise.  Secured Party
may at any time deliver or redeliver the Collateral or any part thereof to
Grantors, and the receipt of any of the same by Grantors shall be complete and
full acquittance for the Collateral so delivered, and Secured Party thereafter
shall be discharged from any liability or responsibility therefor.  So long as
Secured Party exercises reasonable care with respect to any Collateral in its
possession, custody or control, Secured Party shall have no liability for any
loss of or damage to such Collateral, and in no event shall Secured Party have
liability for any diminution in value of Collateral occasioned by economic or
market conditions or events.  Secured Party shall be deemed to have exercised
reasonable care within the meaning of the preceding sentence if the Collateral
in the possession, custody or control of Secured Party is accorded treatment
substantially equal to that which Secured Party accords its own property, it
being understood that Secured Party shall not have any responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
Secured Party has or is deemed to have knowledge of such matters, or (b) taking
any necessary steps to preserve rights against any Person with respect to any
Collateral.

 

8.             Events of Default.  There shall be an Event of Default hereunder
upon the occurrence and during the continuance of an Event of Default under the
Credit Agreement.

 

9.             Rights Upon Event of Default.  Upon the occurrence and during the
continuance of an Event of Default, Secured Party shall have, in any
jurisdiction where enforcement hereof is sought, in addition to all other rights
and remedies that Secured Party may have under applicable Law or in equity or
under this Agreement (including, without limitation, all rights set forth in
Section 6 hereof) or under any other Loan Document, all rights and remedies of a
secured party under the Uniform Commercial Code as enacted in any jurisdiction,
and, in addition, the following rights and remedies, all of which may be
exercised with or without notice to Grantors and without affecting the
Obligations of Grantors hereunder or under any other Loan Document, or the
enforceability of the Liens and security interests created hereby:  (a) to
foreclose the Liens and security interests created hereunder or under any other
agreement relating to any Collateral by any available judicial procedure or
without judicial process; (b) to enter any premises where any Collateral may be
located for the purpose of securing, protecting, inventorying, appraising,
inspecting, repairing, preserving, storing, preparing, processing, taking
possession of or removing the same; (c) to sell, assign, lease or otherwise
dispose of any Collateral or any part thereof, either at public or private sale
or at any broker’s board, in lot or in bulk, for cash, on credit or otherwise,
with or without representations or warranties and upon such terms as shall be
acceptable to Secured Party; (d) to notify obligors on the Collateral that the
Collateral has been assigned to Secured Party and that all payments thereon are
to be made directly and exclusively to Secured Party; (e) to collect by legal
proceedings or otherwise all dividends, distributions, interest, principal or
other sums now or hereafter payable upon or on account of the Collateral; (f) to
enter into any

 

7

--------------------------------------------------------------------------------


 

extension, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral, and in connection
therewith Secured Party may deposit or surrender control of the Collateral
and/or accept other Property in exchange for the Collateral; (g) to settle,
compromise or release, on terms acceptable to Secured Party, in whole or in
part, any amounts owing on the Collateral and/or any disputes with respect
thereto; (h) to extend the time of payment, make allowances and adjustments and
issue credits in connection with the Collateral in the name of Secured Party or
in the name of Grantors; (i) to enforce payment and prosecute any action or
proceeding with respect to any or all of the Collateral and take or bring, in
the name of Secured Party or in the name of Grantors, any and all steps,
actions, suits or proceedings deemed by Secured Party necessary or desirable to
effect collection of or to realize upon the Collateral, including any judicial
or nonjudicial foreclosure thereof or thereon, and each Grantor specifically
consents to any nonjudicial foreclosure of any or all of the Collateral or any
other action taken by Secured Party which may release any obligor from personal
liability on any of the Collateral, and each Grantor waives any right not
expressly provided for in this Agreement to receive notice of any public or
private judicial or nonjudicial sale or foreclosure of any security or any of
the Collateral; and any money or other property received by Secured Party in
exchange for or on account of the Collateral, whether representing collections
or proceeds of Collateral, and whether resulting from voluntary payments or
foreclosure proceedings or other legal action taken by Secured Party or Grantors
may be applied by Secured Party without notice to Grantors, to the Secured
Obligations in such order and manner as Secured Party in its sole discretion
shall determine; (j) to insure, process and preserve the Collateral; (k) to
exercise all rights, remedies, powers or privileges provided under any of the
Loan Documents; (l) to remove, from any premises where the same may be located,
the Collateral and any and all documents, instruments, files and records, and
any receptacles and cabinets containing the same, relating to the Collateral,
and Secured Party may, at the cost and expense of Grantors, use such of its
supplies, equipment, facilities and space at its places of business as may be
necessary or appropriate to properly administer, process, store, control,
prepare for sale or disposition and/or sell or dispose of the Collateral or to
properly administer and control the handling of collections and realizations
thereon, and Secured Party shall be deemed to have a rent-free tenancy of any
premises of Grantors for such purposes and for such periods of time as
reasonably required by Secured Party; (m) to receive, open and dispose of all
mail addressed to Grantors, or any of them, and notify postal authorities to
change the address for delivery thereof to such address as Secured Party may
designate; provided that Secured Party agrees that it will promptly deliver over
to Grantors such mail as does not relate to the Collateral; and (n) to exercise
all other rights, powers, privileges and remedies of an owner of the Collateral;
all at Secured Party’s sole option and as Secured Party in its sole discretion
may deem advisable.  Grantors will, at Secured Party’s request, assemble the
Collateral and make it available to Secured Party at places which Secured Party
may designate, whether at the premises of Grantors or elsewhere, and will make
available to Secured Party, free of cost, all premises, equipment and facilities
of Grantors for the purpose of Secured Party’s taking possession of the
Collateral or storing same or removing or putting the Collateral in salable form
or selling or disposing of same.

 

Upon the occurrence and during the continuance of an Event of Default, Secured
Party also shall have the right, without notice or demand, either in person, by
agent or by a receiver to be appointed by a court, and without regard to the
adequacy of any security for the Secured Obligations, to take possession of the
Collateral or any part thereof and to

 

8

--------------------------------------------------------------------------------


 

collect and receive the rents, issues, profits, income and proceeds thereof. 
Taking possession of the Collateral shall not cure or waive any Event of Default
or notice thereof or invalidate any act done pursuant to such notice.  The
rights, remedies and powers of any receiver appointed by a court shall be as
ordered by said court.

 

Any public or private sale or other disposition of the Collateral may be held at
any office of Secured Party, or at any Grantor’s place of business, or at any
other place permitted by applicable Law, and without the necessity of the
Collateral being within the view of prospective purchasers.  Secured Party may
direct the order and manner of sale of the Collateral, or portions thereof, as
it in its sole and absolute discretion may determine, and Grantors, expressly
waives any right to direct the order and manner of sale of any Collateral. 
Secured Party or any Person on Secured Party’s behalf may bid and purchase at
any such sale or other disposition.  The net cash proceeds resulting from the
collection, liquidation, sale, lease or other disposition of the Collateral
shall be applied, first, to the expenses (including attorneys’ fees and
disbursements) of retaking, holding, storing, processing and preparing for sale
or lease, selling, leasing, collecting, liquidating and the like, and then to
the satisfaction of the Secured Obligations in such order as shall be determined
by Secured Party in its sole and absolute discretion.  Grantors and any other
Person then obligated therefor shall pay to Secured Party on demand any
deficiency with regard thereto which may remain after such sale, disposition,
collection or liquidation of the Collateral.

 

With respect to any Collateral consisting of securities, partnership interests,
joint venture interests, Investments or the like, and whether or not any of such
Collateral has been effectively registered under the Securities Act of 1933 or
other applicable Laws, Secured Party may, in its sole and absolute discretion,
sell all or any part of such Collateral at private sale in such manner and under
such circumstances as Secured Party may deem necessary or advisable in order
that the sale may be lawfully conducted.  Without limiting the foregoing,
Secured Party may (i) approach and negotiate with a limited number of potential
purchasers, and (ii) restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing such Collateral for their
own account for investment and not with a view to the distribution or resale
thereof.  In the event that any such Collateral is sold at private sale, each
Grantor agrees that if such Collateral is sold for a price which Secured Party
in good faith believes to be reasonable under the circumstances then existing,
then (a) the sale shall be deemed to be commercially reasonable in all respects,
(b) no Grantor shall be entitled to a credit against the Secured Obligations in
an amount in excess of the purchase price, and (c) Secured Party shall not incur
any liability or responsibility to any Grantor in connection therewith,
notwithstanding the possibility that a substantially higher price might have
been realized at a public sale.  Each Grantor recognizes that a ready market may
not exist for such Collateral if it is not regularly traded on a recognized
securities exchange, and that a sale by Secured Party of any such Collateral for
an amount substantially less than a pro rata share of the fair market value of
the issuer’s assets minus liabilities may be commercially reasonable in view of
the difficulties that may be encountered in attempting to sell a large amount of
such Collateral or Collateral that is privately traded.

 

Upon consummation of any sale of Collateral hereunder, Secured Party shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold.  Each such purchaser at any such sale shall hold the
Collateral so sold absolutely free from any claim or right upon the part of any
Grantor or any other Person, and each Grantor hereby waives (to the extent
permitted by applicable Laws) all rights of

 

9

--------------------------------------------------------------------------------


 

redemption, stay and appraisal which it now has or may at any time in the future
have under any rule of Law or statute now existing or hereafter enacted.  If the
sale of all or any part of the Collateral is made on credit or for future
delivery, Secured Party shall not be required to apply any portion of the sale
price to the Secured Obligations until such amount actually is received by
Secured Party, and any Collateral so sold may be retained by Secured Party until
the sale price is paid in full by the purchaser or purchasers thereof.  Secured
Party shall not incur any liability in case any such purchaser or purchasers
shall fail to pay for the Collateral so sold, and, in case of any such failure,
the Collateral may be sold again.

 

10.           Joinder.  Any other Person may become a Grantor hereunder and
become bound by the terms and conditions of this Agreement by executing and
delivering to Administrative Agent an Instrument of Joinder substantially in the
form attached hereto as Exhibit A, accompanied by such documentation as
Administrative Agent may require to establish the due organization, valid
existence and good standing of such Person, its qualification to engage in
business in each material jurisdiction in which it is required to be so
qualified, its authority to execute, deliver and perform this Agreement, and the
identity, authority and capacity of each Responsible Officer thereof authorized
to act on its behalf.

 

11.           Attorney-in-Fact.  Each Grantor hereby irrevocably nominates and
appoints Secured Party as its attorney-in-fact for the following purposes: 
(a) following Secured Party’s request thereof and Grantors’ failure to perform,
to do all acts and things which Secured Party may deem necessary or advisable to
perfect and continue perfected the security interests created by this Agreement
and, upon the occurrence and during the continuance of an Event of Default, to
preserve, process, develop, maintain and protect the Collateral; (b) upon the
occurrence and during the continuance of an Event of Default, to do any and
every act which such Grantor is obligated to do under this Agreement, at the
expense of the Grantors, so obligated and without any obligation to do so;
(c) following Secured Party’s request thereof and Grantors’ failure to perform,
to prepare, sign, file and/or record, for such Grantor, in the name of the
Grantor, any financing statement, application for registration, or like paper,
and to take any other action deemed by Secured Party necessary or desirable in
order to perfect or maintain perfected the security interests granted hereby;
and (d) upon the occurrence and during the continuance of an Event of Default,
to execute any and all papers and instruments and do all other things necessary
or desirable to preserve and protect the Collateral and to protect Secured
Party’s security interests therein; provided, however, that Secured Party shall
be under no obligation whatsoever to take any of the foregoing actions, and,
absent bad faith or actual malice, Secured Party shall have no liability or
responsibility for any act taken or omission with respect thereto.

 

12.           Costs and Expenses.  Each Grantor agrees to pay to Secured Party
all costs and expenses (including, without limitation, attorneys’ fees and
disbursements) incurred by Secured Party in the enforcement or attempted
enforcement of this Agreement, whether or not an action is filed in connection
therewith, and in connection with any waiver or amendment of any term or
provision hereof.  All advances, charges, costs and expenses, including
attorneys’ fees and disbursements, incurred or paid by Secured Party in
exercising any right, privilege, power or remedy conferred by this Agreement
(including, without limitation, the right to perform any Secured Obligation of
such Grantor under the Loan Documents), or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Secured Obligations and shall be paid to Secured Party by such Grantor,
immediately upon demand, together with interest thereon at the Default Rate.

 

10

--------------------------------------------------------------------------------


 

13.           Statute of Limitations and Other Laws.  Until the Secured
Obligations, other than contingent indemnification obligations, shall have been
paid and performed in full, the power of sale and all other rights, privileges,
powers and remedies granted to Secured Party hereunder shall continue to exist
and may be exercised by Secured Party at any time and from time to time
irrespective of the fact that any of the Secured Obligations may have become
barred by any statute of limitations.  Each Grantor expressly waives the benefit
of any and all statutes of limitation, and any and all Laws providing for
exemption of property from execution or for valuation and appraisal upon
foreclosure, to the maximum extent permitted by applicable Law.

 

14.           Other Agreements.  Nothing herein shall in any way modify or limit
the effect of terms or conditions set forth in any other security or other
agreement executed by Grantors, or any of them, or in connection with the
Secured Obligations, but each and every term and condition hereof shall be in
addition thereto.  All provisions contained in the Credit Agreement or any other
Loan Document that apply to Loan Documents generally are fully applicable to
this Agreement and are incorporated herein by this reference.

 

15.           Understandings With Respect to Waivers and Consents.  Each Grantor
warrants and agrees that each of the waivers and consents set forth herein are
made after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against Secured Party or others, or
against Collateral.  If any of the waivers or consents herein are determined to
be contrary to any applicable Law or public policy, such waivers and consents
shall be effective to the maximum extent permitted by Law.

 

16.           Release of Grantors.  This Agreement and all Secured Obligations
of Grantors hereunder shall be released when all Secured Obligations, other than
contingent indemnification obligations, have been paid in full in cash or
otherwise performed in full and when no portion of both the Revolving Credit
Commitment and the Term Facility remains outstanding.  Upon such release of
Grantors’ Secured Obligations hereunder, Secured Party shall return any pledged
Collateral to Grantors, or to the Person or Persons legally entitled thereto,
and shall endorse, execute, deliver, record and file all instruments and
documents, and do all other acts and things, reasonably required for the return
of the Collateral to Grantors, or to the Person or Persons legally entitled
thereto, and to evidence or document the release of Secured Party’s interests
arising under this Agreement, all as reasonably requested by, and at the sole
expense of, Grantors.

 

17.           WAIVER OF JURY TRIAL.  EACH GRANTOR AND SECURED PARTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH GRANTOR
AND SECURED PARTY HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT

 

11

--------------------------------------------------------------------------------


 

EACH GRANTOR OR SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

18.           CONSENT TO JURISDICTION; CHOICE OF FORUM.

 

(A)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS IN THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  EACH GRANTOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
GRANTOR, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
GRANTOR.  EACH GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH GRANTOR AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH GRANTOR HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID
OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY GRANTOR IN ANY OTHER JURISDICTION.

 

(B)           EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES AND
AGREES NOT TO PLEAD OR

 

12

--------------------------------------------------------------------------------


 

CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

19.           Compliance with Missouri Gaming Laws.  Notwithstanding anything in
this Agreement to the contrary, this instrument shall not, and shall not be
deemed to, pledge, hypothecate, grant a security interest or any other interest
in, convey, transfer or otherwise assign (a “Transfer”), in any way (i) any
license issued by the Missouri Gaming Commission or any interest in a license
issued by the Missouri Gaming Commission, but only to the extent that granting a
security interest in any such license would violate applicable Gaming Law,
(ii) any ownership interest in the capital stock or other equity interests of
any Subsidiary subject to Missouri Gaming Laws (it being acknowledged that any
such interest will be pledged, upon Missouri Gaming Commission approval,
pursuant to the Pledge Agreement), or (iii) slot machines located or to be
located in the State of Missouri.  Secured Party acknowledges that Missouri
Gaming Laws do not presently permit Secured Party to take possession of or
foreclose upon any slot machine (as defined by Title 11, Division 45,
Section 10.055 of Missouri Code of State Regulations) located or to be located
in the State of Missouri unless Secured Party holds a license issued by the
Missouri Gaming Commission, or possibly via a different mechanism that the
Missouri Gaming Commission would find in compliance with Missouri Gaming Laws
(which mechanism could include, subject to the Missouri Gaming Commission’s
approval, the sale, transfer or disposition of such slot machines through or to
a party holding a Class A license or a supplier’s license issued by the Missouri
Gaming Commission).

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.

 

 

“Grantors”

 

 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

FOREIGN GAMING VENTURES, INC.,

 

a Nevada corporation

 

 

 

UNITED GAMING RAINBOW,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Subsidiaries Security Agreement

 

--------------------------------------------------------------------------------


 

 

CMS, LLC,

 

a Mississippi limited liability company

 

 

 

 

By:

BALLY GAMING, INC., the Sole
Member of CMS, LLC

 

 

 

ARCADE PRIZES, LLC,

 

a Nevada limited liability company

 

 

 

 

By:

ARCADE PLANET, INC., the Sole
Member of ARCADE PRIZES, LLC

 

 

 

BALLY GAMING GP, LLC,

 

a Nevada limited liability company

 

 

 

 

By:

BALLY GAMING, INC., the Sole
Member of BALLY GAMING GP, LLC

 

 

 

BALLY GAMING LP, LLC,

 

a Nevada limited liability company

 

 

 

 

By:

BALLY GAMING, INC., the Sole
Member of BALLY GAMING LP, LLC

 

 

 

BALLY GAMING SERVICES, LLC,

 

a Nevada limited liability gaming company

 

 

 

 

By:

B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

 

By:

BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE R.L.
DE C.V.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Grantors:

 

c/o Bally Technologies, Inc.

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

Subsidiaries Security Agreement

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED
AS OF THE DATE FIRST
ABOVE WRITTEN:

 

“Secured Party”

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent for the Lenders

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Subsidiaries Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
SUBSIDIARIES SECURITY AGREEMENT

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of
                              ,           , by                         
                                    , a
                                                       (“Joining Party”), and
delivered to Bank of America, N.A., as Administrative Agent, pursuant to the
Amended and Restated Subsidiaries Security Agreement dated as of
                      , 2011, by each of the Subsidiaries listed on the
signature pages thereto and certain other Subsidiaries party thereto from time
to time in favor of the Administrative Agent and the Lenders (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”).  Terms used but not defined in this Joinder shall have the
meanings defined for those terms in the Agreement.

 

RECITALS

 

(A)          The Agreement was made by the Grantors in favor of the
Administrative Agent for the benefit of the Lenders that are parties to that
certain Amended and Restated Credit Agreement dated as of
                      , 2011 by and among Bally Technologies, Inc., a Nevada
corporation (“Borrower”), the Lenders therein named and Bank of America, N.A.,
as the Administrative Agent for the Lenders.

 

(B)           Joining Party has become a Subsidiary of Borrower, and as such is
required pursuant to Section 6.12 of the Credit Agreement to become a Grantor.

 

(C)           Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the credit facilities under the Credit
Agreement.

 

NOW THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

(1)           By this Joinder, Joining Party becomes a “Grantor” under and
pursuant to Section 10 of the Agreement.  Joining Party agrees that, upon its
execution hereof, it will become a Grantor under the Agreement with respect to
the Secured Obligations, and will be bound by all terms, conditions, and duties
applicable to a Grantor under the Agreement.

 

(2)           The effective date of this Joinder is                   ,
            .

 

A-1

--------------------------------------------------------------------------------


 

 

“Joining Party”

 

 

 

 

,

 

a

 

 

 

By:

 

 

Title:

 

 

 

ACKNOWLEDGED:

 

 

 

BANK OF AMERICA, N.A,

 

as Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

APN 177-04-511-001

 

RECORDING REQUESTED BY, AND
WHEN RECORDED RETURN TO:

 

Mayer Brown LLP
350 South Grand Avenue, 25th Floor
Los Angeles, California  90071
Attention: Boise A. Ding, Esq.

 

AMENDED AND RESTATED DEED OF TRUST
WITH ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

 

The parties to this Amended and Restated Deed of Trust with Assignment of Rents,
Security Agreement and Fixture Filing (this “Deed of Trust”), dated as of
                , 2011, are Bally Gaming, Inc, a Nevada corporation, formerly
known as BGI Enterprises, a Nevada corporation, as trustor (“Trustor”), First
American Title Insurance Company, as trustee (“Trustee”), and BANK OF AMERICA,
N.A., a national banking association, as Administrative Agent, Swing Line Lender
and L/C Issuer under the Credit Agreement referred to below, as beneficiary and
secured party (“Beneficiary”).  Capitalized terms used and not otherwise defined
herein shall have the meanings given to them in that certain Amended and
Restated Credit Agreement dated as of April 15, 2011 among inter alia Bally
Technologies, Inc. (“Borrower”), each of the lenders from time to time parties
thereto (each a “Lender” and collectively, “Lenders”), Wells Fargo Bank,
National Association and Union Bank, N.A., as Syndication Agents, and
Beneficiary (as modified from time to time, the “Credit Agreement”).

 

1.             Grant in Trust and Secured Obligations.

 

1.1           Grant in Trust.  For the purpose of securing payment and
performance of the Secured Obligations defined and described in Section 1.2,
Trustor hereby irrevocably and unconditionally grants, bargains, conveys, sells,
transfers and assigns to Trustee, in trust for the benefit of Beneficiary, with
power of sale and right of entry and possession, all estate, right, title and
interest which Trustor now has or may later acquire in and to the following
property (all or any part of such property, or any interest in all or any part
of it, as the context may require, the “Mortgaged Property”):

 

--------------------------------------------------------------------------------


 

 

(a)           The real property located in the City of Las Vegas, County of
Clark (the “County”), State of Nevada, as described in Exhibit A, together with
all existing and future easements and rights affording access to it (the
“Land”); together with

 

(b)           All buildings, structures and improvements now located or later to
be constructed on the Land, including, without limitation, the Headquarters
Property, all parking areas, roads, driveways, walks, fences, walls, docks,
berms, landscaping, recreation facilities, drainage facilities, lighting
facilities and other site improvements (collectively, the “Improvements”);
together with

 

(c)           All existing and future appurtenances, privileges, easements,
franchises, hereditaments and tenements of the Land, including all minerals,
oil, gas, other hydrocarbons and associated substances, sulphur, nitrogen,
carbon dioxide, helium and other commercially valuable substances which may be
in, under or produced from any part of the Land, all development rights and
credits, air rights, water, water courses, water rights (whether riparian,
appropriative or otherwise, and whether or not appurtenant) and water stock
(together with the statutory right to file applications to change, and any and
all applications to change the same), easements, rights of way, rights of
ingress and egress, drainage rights, gores or strips of land, any land lying in
the streets, highways, ways, sidewalks, alleys, passages, roads or avenues, open
or proposed, in front of or adjoining the Land and Improvements, any land in the
bed of any body of water adjacent to the Land, any land adjoining the Land
created by artificial means or by accretion, all air space and rights to use
such air space, and all development and similar rights; together with

 

(d)           Subject to Article 2, below, all existing and future leases,
subleases, subtenancies, licenses (except for gaming licenses and liquor
licenses that are not transferable), occupancy agreements, concessions and any
other agreement devising any portion of the Mortgaged Property or relating to
the use and enjoyment of all or any part of the Land and Improvements, and any
and all guaranties and other agreements relating to or made in connection with
any of the foregoing, whether written or oral and whether in existence at or
upon the recordation of this Deed of Trust or entered into after the recordation
of this Deed of Trust (some or all collectively, as the context may require,
“Leases”), and all rents, security deposits, royalties, issues, profits,
receipts, earnings, revenue, income, products and proceeds and other benefits of
the Land and Improvements, whether now due, past due or to become due,
including, without limitation, all prepaid rents, security deposits, fixed,
additional and contingent rents, deficiency rents and liquidated damages,
occupancy charges, hotel room charges, cabana charges, casino revenues, show
ticket revenues, food and beverage revenues, room service revenues, merchandise
sales revenues, parking, maintenance, common area, tax, insurance, utility and
service charges and contributions, proceeds of sale of electricity, gas,
heating, air-conditioning, cable and other utilities and services, green fees,
cart rental fees, instruction fees, membership charges, restaurant, snack bar
and pro shop revenues, liquidated damages, and all other rights to payments
(some or all collectively, as the context may require, “Rents”); together with

 

2

--------------------------------------------------------------------------------


 

(e)           All goods, materials, supplies, chattels, furniture, fixtures,
equipment, machinery and other property now or later to be attached to, placed
in or on, or used in connection with the use, enjoyment, occupancy or operation
of all or any part of the Land and Improvements, whether stored on the Land or
elsewhere, including all gaming equipment (other than slot machines located or
to be located in the State of Missouri), support systems therefor, signs,
pumping plants, engines, pipes, ditches and flumes, and also all gas, electric,
cooking, heating, cooling, air conditioning, lighting, refrigeration and
plumbing fixtures and equipment, all water, sanitary and storm sewer, drainage,
electricity, steam, gas, telephone, cable and other utility equipment and
facilities, all plumbing, lighting, heating, ventilating, air conditioning,
refrigerating, incinerating, compacting, fire protection and sprinkler,
surveillance and security, vacuum cleaning, public address and communications
equipment and systems, all kitchen and laundry appliances, screens, awnings,
floor coverings, partitions, elevators, escalators, motors, machinery, pipes,
fittings and other items of equipment and property of every kind and
description, all of which shall be considered to the fullest extent of the law
to be real property for purposes of this Deed of Trust; together with

 

(f)            All building materials, equipment, work in process or other
personal property of any kind (other than slot machines located or to be located
in the State of Missouri), whether stored on the Land or elsewhere, which have
been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Land or Improvements; together
with

 

(g)           All rights to the payment of money, accounts, accounts receivable,
reserves, deferred payments, refunds, rebates, cost savings, payments and
deposits, whether now or later to be received from third parties (including all
earnest money sales deposits) or deposited by Trustor with third parties
(including all utility deposits), contract rights, development and use rights,
governmental permits and licenses (except for gaming licenses and liquor
licenses that are not transferable), authorizations, certificates, variances,
consents and approvals, applications, architectural and engineering plans,
specifications and drawings, as-built drawings, guaranties, warranties,
management agreements, operating and/or licensing agreements, supply and service
contracts for water, sanitary and storm sewer, drainage, electricity, steam,
gas, telephone, cable, satellite, and other utilities, property and title
insurance policies and proceeds thereof (including without limitation the right
to assert, prosecute and settle claims under such policies), chattel paper,
instruments, documents, notes, certificates of deposit, securities, other
investments, drafts and letters of credit (other than letters of credit in favor
of Beneficiary), which arise from or relate to construction on the Land or to
any business now or later to be conducted on it, or to the Land and Improvements
generally; together with

 

(h)           All proceeds, including all rights and claims to, dividends of and
demands for them, of the voluntary or involuntary conversion of any of the
Land, Improvements or the other property described above into cash or liquidated
claims, including proceeds of all present and future fire, hazard or casualty
insurance policies and all condemnation awards or payments now or later to be
made by any public body or decree by any court of competent jurisdiction for any
taking or in connection with any condemnation or eminent domain proceeding, and
all causes of action and their proceeds for any damage or injury to the
Land, Improvements or the

 

3

--------------------------------------------------------------------------------


 

other property described above or any part of them, or breach of warranty in
connection with the construction of the Improvements, including causes of action
arising in tort, contract, fraud or concealment of a material fact; together
with

 

(i)            All books and records pertaining to any and all of the property
described above, including computer readable memory and any computer hardware or
software necessary to access and process such memory (“Books and Records”);
together with

 

(j)            All proceeds of, additions and accretions to, substitutions and
replacements for, changes in, and greater right, title and interest in, to and
under or derived from, any of the property described above and all extensions,
improvements, betterments, renewals, substitutions and replacements thereof and
additions and appurtenances thereto, including all proceeds of any voluntary or
involuntary disposition or claim, right and remedy respecting any such property
(arising out of any judgment, condemnation or award, or otherwise arising) and
all goods, documents, general intangibles, chattel paper and accounts, wherever
located, acquired with cash proceeds of any of the foregoing or its proceeds.

 

Trustor shall and will warrant and forever defend the Mortgaged Property in the
quiet and peaceable possession of the Trustee, its successors and assigns
against all and every person or persons lawfully claiming or to claim the whole
or any part thereof.  Trustor agrees that any greater title to the Mortgaged
Property hereafter acquired by Trustor during the term hereof shall be subject
hereto.

 

1.2           Secured Obligations.

 

1.2.1        Trustor makes the grant, bargain, conveyance, sale, transfer and
assignment set forth in Section 1.1 and grants the security interest set forth
in Article 3 for the purpose of securing the following obligations
(collectively, the “Secured Obligations”) in any order of priority that
Beneficiary may choose:

 

(a)           Except as specified in Section 1.2.2 below, the payment and
performance of all Obligations of Trustor, including, without limitation,
(i) payment and performance of all obligations under the Guaranty and
(ii) payment and performance of all obligations of Trustor under this Deed of
Trust; and

 

(b)           The payment and performance of all future advances and other
obligations that Trustor or any other person may owe to Beneficiary and/or any
Lenders (whether as principal, surety or guarantor), when a writing evidences
Trustor’s and Beneficiary’s agreement that such advances or obligations be
secured by this Deed of Trust; and

 

(c)           The payment and performance of all modifications, amendments,
extensions and renewals, however evidenced, of any of the Secured Obligations
described in clause (a) or (b), above.

 

4

--------------------------------------------------------------------------------


 

1.2.2        Notwithstanding any provision of this Deed of Trust or any other
Loan Document, the obligations and liability of Borrower under Sections 5.09,
6.13, 6.14 and/or 10.04 (B)(iii) of the Credit Agreement (and/or under any
separate agreement relating to Hazardous Materials which states that it is not
secured by real property) and of Trustor to guaranty such specific obligations
under the Guaranty are not and shall not be Secured Obligations under this Deed
of Trust.

 

1.2.3        To the extent permitted by applicable Law, all persons who may have
or acquire an interest in all or any part of the Mortgaged Property will be
considered to have notice of, and will be bound by, the terms of the Secured
Obligations and each other agreement or instrument made or entered into in
connection with each of the Secured Obligations.  Such terms include any
provisions in the Credit Agreement or the other Loan Documents which permit
borrowing, repayment and reborrowing, or which provide that the interest rate on
one or more of the Secured Obligations may vary from time to time.

 

1.3           Future Advances (NRS 106.300, et seq).  It is the intention of
Trustor, Beneficiary and the Lenders that this Deed of Trust is an “instrument”
(as defined in NRS 106.330, as amended or recodified from time to time) which
secures “future advances” (as defined in NRS 106.320, as amended or recodified
from time to time) and which is governed pursuant to NRS 106.300 through
106.400, as amended or recodified from time to time (“NRS” means Nevada Revised
Statutes).  It is the intention of the parties that the Secured Obligations
include the obligation of Trustor to repay “future advances” of “principal” (as
defined in NRS 106.345, as amended or recodified from time to time) in an amount
up to the amount of the Revolving Credit Facility not in excess of $400,000,000
in accordance with the definition of Revolving Credit Facility, and that the
lien of this Deed of Trust secures the obligation of Trustor to repay all such
“future advances” with the priority set forth in NRS 106.370(1), as amended or
recodified from time to time.

 

2.             Assignment of Rents and Leases.

 

2.1           Assignment.  Trustor hereby irrevocably, absolutely, presently and
unconditionally assigns, transfers and sets over to Beneficiary all of the
right, title and interest which Trustor now has or may later acquire in and to
the Rents and the Leases, and confers upon Beneficiary the right to collect such
Rents and enforce the provisions of the Leases with or without taking possession
of the Mortgaged Property.  To the maximum extent permitted by law, this is an
absolute assignment, not an assignment for security only.

 

2.2           Grant of License.  Beneficiary hereby confers upon Trustor a
license (“License”) to collect and retain the Rents as they become due and
payable, so long as no Event of Default, as defined in Section 6.2, shall exist
and be continuing.  If an Event of Default has occurred and is continuing,
Beneficiary shall have the right, which it may choose to exercise in its sole
and absolute discretion, to terminate this License without notice to or demand
upon Trustor, and without regard to the adequacy of Beneficiary’s security under
this Deed of Trust.

 

2.3           Collection and Application of Rents.  Provided an Event of Default
has occurred and is continuing, Beneficiary has the right, power and authority
to collect any and all Rents and

 

5

--------------------------------------------------------------------------------


 

exercise Trustor’s right, title and interest under the Leases.  Trustor hereby
appoints Beneficiary its attorney-in-fact (which appointment is irrevocable and
coupled with an interest) to perform any and all of the following acts, if and
at the times when Beneficiary in its sole and absolute discretion may so choose,
provided an Event of Default has occurred and is continuing:

 

(a)           Demand, receive and enforce payment of any and all Rents and any
other right, title and interest of Trustor under the Leases; or

 

(b)           Give receipts, releases and satisfactions for any and all Rents
and any other obligations and duties under the Leases; or

 

(c)           Sue either in the name of Trustor or in the name of Beneficiary
for any and all Rents and to enforce any other obligations and duties under the
Leases.

 

Beneficiary’s right to the Rents and the Leases does not depend on whether or
not Beneficiary takes possession of the Mortgaged Property as permitted under
Section 6.3.3.  In Beneficiary’s sole and absolute discretion, Beneficiary may
choose to collect Rents and exercise the right, title and interest of Trustor
under the Leases either with or without taking possession of the Mortgaged
Property.  Beneficiary shall apply all Rents collected by it in the manner
provided under Section 6.6.  If an Event of Default shall have occurred and
Beneficiary is in possession of all or part of the Mortgaged Property and is
collecting and applying Rents and exercising any right, title and interest of
Trustor under the Leases as permitted under this Deed of Trust, then
Beneficiary, Trustee and any receiver shall nevertheless be entitled to exercise
and invoke every right and remedy afforded any of them under this Deed of Trust
and at law and in equity, including the right to exercise the power of sale
granted under Section 1.1 and Section 6.3.7.

 

2.4           Beneficiary Not Responsible.  Under no circumstances shall
Beneficiary have any duty to produce Rents from the Mortgaged Property or
maintain the Leases except Beneficiary shall not commit waste.  Regardless of
whether or not Beneficiary, in person or by agent, takes actual possession of
the Land and Improvements, Beneficiary is not and shall not be deemed to be, to
the extent permitted by applicable Law:

 

(a)           a “mortgagee in possession” for any purpose; or

 

(b)           responsible for performing any of the obligations under any Lease;
or

 

(c)           responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Mortgaged Property, or any
negligence in the management, upkeep, repair or control of the Mortgaged
Property; or

 

(d)           liable in any manner for the Mortgaged Property or the use,
occupancy, enjoyment or operation of all or any part of it.

 

2.5           Leasing.  Without Beneficiary’s prior written consent, Trustor
shall not accept any deposit or prepayment of Rents for any period exceeding one
(1) month, and Trustor shall not lease the Mortgaged Property or any part of it
except strictly in accordance with the Loan

 

6

--------------------------------------------------------------------------------


 

Documents.  Trustor shall not apply any Rents in any manner prohibited by the
Loan Documents.

 

3.             Grant of Security Interest.

 

3.1           Security Agreement.  The parties intend for this Deed of Trust to
create a lien on and security interest in the Mortgaged Property, and an
absolute assignment of the Rents and the Leases, all in favor of Beneficiary. 
The parties acknowledge that some of the Mortgaged Property and some of the
Rents and Leases may be determined under applicable Law to be personal property
or fixtures.  To the extent such Property, Rents or Leases constitute personal
property, Trustor, as debtor, hereby grants to Beneficiary, as secured party, a
security interest in all such Property, Rents and Leases, to secure payment and
performance of the Secured Obligations, and Trustor, as debtor, also has granted
a security interest in such Property, Rents and Leases pursuant to the
Subsidiaries Security Agreement, executed by Trustor, as grantor, in favor of
Beneficiary, as secured party.  This Deed of Trust constitutes a security
agreement under the Uniform Commercial Code as enacted in the State of Nevada,
NRS Chapters 104 and 104A (the “Nevada Uniform Commercial Code”), as amended or
recodified from time to time, covering all such Property, Rents and Leases.  To
the extent such Property, Rents or Leases are not real property encumbered by
the lien created by Section 1.1, above, and are not absolutely assigned by the
assignment set forth in Section 2.1, above, it is the intention of the parties
that such Property, Rents and/or Leases shall constitute “proceeds, product,
offspring, or profits” and/or “rents” of the Land and Improvements, and/or
“fees, charges, accounts, or other payments for the use or occupancy of rooms
and other public facilities in hotels, motels or other lodging properties,” as
applicable (as such terms are defined in and for the purposes of
Section 552(b) of the United States Bankruptcy Code, as such section may be
modified or supplemented).  Notwithstanding any release of all of the property
included in the Mortgaged Property which is deemed “real property” and judicial
proceedings to foreclose this Deed of Trust or its satisfaction of record, the
term hereof shall survive as a security agreement with respect to the security
interest created hereby and referred to above until the repayment or
satisfaction in full of all obligations now or hereafter secured hereby.

 

3.2           Financing Statements.  Trustor consents to, and authorizes the
filing of, one or more financing statements and such other documents as
Beneficiary may from time to time require to perfect or continue the perfection
of Beneficiary’s security interest in any Property, Rents or Leases.  Trustor
shall pay all fees and costs that Beneficiary may incur in filing such documents
in public offices and in obtaining such record searches as Beneficiary may
reasonably require.  If any financing statement or other document is filed in
the records normally pertaining to personal property, that filing shall never be
construed as in any way derogating from or impairing this Deed of Trust or the
rights or obligations of the parties under it.

 

4.             Fixture Filing; Construction Mortgage.

 

4.1           Fixture Filing. This Deed of Trust constitutes a financing
statement filed as a fixture filing under NRS 104.9502(1) and 104.9502(2) of the
Nevada Uniform Commercial Code, as amended or recodified from time to time,
covering any Property which now is or later

 

7

--------------------------------------------------------------------------------


 

may become fixtures attached to the Land or Improvements.  In connection
therewith, the addresses of Trustor, as debtor, and Beneficiary, as secured
party, are as set forth in Section 7.11, below.  Trustor’s organizational number
is C7798-1991 and Trustor’s tax identification number is 88-0276064.  The
foregoing address of Beneficiary, as secured party, is also the address from
which information concerning the security interest may be obtained by any
interested party.  The property subject to this fixture filing is described in
Section 1.1, above.  Portions of the property subject to this fixture filing as
identified in this Section are or are to become fixtures related to the Land.

 

5.             Rights and Duties of the Parties.

 

5.1           Representations and Warranties.  Trustor represents and warrants
that, except as previously consented to by Beneficiary in the Credit Agreement
or in a writing making reference to this Section 5.1 and subject to the
Permitted Encumbrances:

 

(a)           Trustor lawfully possesses and holds fee simple title to all of
the Land and Improvements thereon;

 

(b)           Trustor has or will have good title to all Property other than the
Land and Improvements;

 

(c)           Trustor has the full and unlimited power, right and authority to
encumber the Mortgaged Property and assign the Rents and the Leases;

 

(d)           This Deed of Trust creates a first and prior lien on and security
interest in the Mortgaged Property;

 

(e)           The Property includes all property and rights which may be
reasonably necessary or desirable to promote the presently contemplated
beneficial use and enjoyment of the Land and Improvements;

 

(f)            Trustor owns any Property which is personal property free and
clear of any security agreements, reservations of title or conditional sales
contracts not of record; and

 

(g)           Trustor is duly organized, validly existing and in good standing
under the laws of the State of Nevada, and Trustor’s place of business, or its
chief executive office if it has more than one place of business, is located at
the address specified below.

 

5.2           Taxes and Assessments.  Trustor shall pay prior to delinquency all
taxes, levies, charges and assessments, including assessments on appurtenant
water stock, imposed by any public or quasi-public authority or utility company
which are (or if not paid, may become) a lien on or security interest in all or
part of the Mortgaged Property or any interest in it, or which may cause any
decrease in the value of the Mortgaged Property or any part of it.  If any such
taxes, levies, charges or assessments become delinquent, Beneficiary may require
Trustor to present evidence that they have been paid in full, on five days’
written notice by Beneficiary to Trustor.

 

8

--------------------------------------------------------------------------------


 

5.3           Performance of Secured Obligations.  Trustor shall promptly pay
and perform each Secured Obligation in accordance with its terms.

 

5.4           Liens, Charges and Encumbrances.  Trustor shall immediately
discharge any lien on or security interest in the Mortgaged Property to which
Beneficiary has not consented in writing, except any Permitted Encumbrances. 
Subject to any applicable rights to contest set forth in the Credit Agreement,
Trustor shall pay when due each obligation secured by or reducible to a lien,
security interest, charge or encumbrance which now does or later may encumber or
appear to encumber all or part of the Mortgaged Property or any interest in it,
whether the lien, security interest, charge or encumbrance is or would be senior
or subordinate to this Deed of Trust.

 

5.5           Damages and Insurance and Condemnation Proceeds.

 

5.5.1        Trustor hereby absolutely and irrevocably assigns to Beneficiary,
and authorizes the payor to pay to Beneficiary, the following claims, causes of
action, awards, payments and rights to payment:

 

(a)           All awards of damages and all other compensation payable directly
or indirectly because of a condemnation, proposed condemnation or taking for
public or private use which affects all or part of the Mortgaged Property or any
interest in it; and

 

(b)           All other awards, claims and causes of action, arising out of any
warranty affecting all or any part of the Mortgaged Property, or for damage or
injury to or decrease in value of all or part of the Mortgaged Property or any
interest in it; and

 

(c)           All proceeds of any policies payable because of loss sustained to
all or part of the Mortgaged Property; and

 

(d)           All interest which may accrue on any of the foregoing.

 

5.5.2        Trustor shall immediately notify Beneficiary in writing if:

 

(a)           Any damage occurs or any injury or loss is sustained in the amount
of $250,000 or more to all or part of the Mortgaged Property, or any action or
proceeding relating to any such damage, injury or loss is commenced; or

 

(b)           Any offer is made, or any action or proceeding is commenced, which
relates to any actual or proposed condemnation or taking of all or part of the
Mortgaged Property.

 

5.5.3        If any Event of Default has occurred and is continuing and
Beneficiary chooses to do so, Beneficiary may in its own name appear in or
prosecute any action or proceeding to enforce any cause of action based on
warranty, or for damage, injury or loss to all or part of the Mortgaged
Property, and Beneficiary may make any compromise or settlement of the action or
proceeding.  Beneficiary, if it so chooses, may participate in any action or
proceeding relating to condemnation or taking of all or part of the Mortgaged
Property, and may

 

9

--------------------------------------------------------------------------------


 

join Trustor in adjusting any loss covered by insurance.  Trustor hereby
irrevocably appoints Beneficiary its true and lawful attorney-in-fact for all
such purposes.  The power of attorney granted hereunder is coupled with an
interest and is irrevocable.  Trustor shall not settle, adjust or compromise any
such action or proceeding without the prior written approval of Beneficiary,
which shall not be unreasonably withheld or delayed.

 

5.5.4        All proceeds of these assigned claims, other property and rights
which Trustor may receive or be entitled to (collectively, “Proceeds”) shall be
paid to Beneficiary.  In each instance, Beneficiary shall apply such Proceeds
first toward reimbursement of all of Beneficiary’s costs and expenses of
recovering the Proceeds, including attorneys’ fees.  Such attorneys’ fees shall
include the reasonably allocated cost for services of in-house counsel.  If, in
any instance, each and all of the following conditions (the “Restoration
Conditions”) are satisfied in Beneficiary’s reasonable judgment within one
hundred twenty (120) days following the occurrence of the damage, taking or
other event for which the Proceeds are collected, Beneficiary shall permit
Trustor to use the balance of such Proceeds (“Net Claims Proceeds”) to pay costs
of repairing or reconstructing the Mortgaged Property in the manner described
below:

 

(a)           The plans and specifications, cost breakdown, construction
contract, construction schedule, contractor and payment and performance bond for
the work of repair or reconstruction must all be acceptable to Beneficiary; and

 

(b)           Beneficiary must receive evidence satisfactory to it that, after
repair or reconstruction, the Mortgaged Property will be at least as valuable as
it was immediately before the damage or condemnation occurred; and

 

(c)           The Net Claims Proceeds must be sufficient in Beneficiary’s
determination to pay for the total cost of repair or reconstruction, including
all associated development costs and interest projected to be payable on the
Secured Obligations until the repair or reconstruction is complete; or Trustor
must provide its own funds in an amount equal to the difference between the Net
Claims Proceeds and a reasonable estimate, made by Trustor and found acceptable
by Beneficiary, of the total cost of repair or reconstruction; and

 

(d)           Beneficiary must receive evidence satisfactory to it that all
Leases which Beneficiary may find acceptable will continue after the repair or
reconstruction is complete; and

 

(e)           No Event of Default shall have occurred and be continuing.

 

If Beneficiary, in the exercise of its good faith, reasonable judgment, finds
that such conditions have been met, Beneficiary shall hold the Net Claims
Proceeds and any funds which Trustor is required to provide in an
interest-bearing account and shall disburse them to Trustor to pay costs of
repair or reconstruction monthly as incurred, subject to a 10% retention, to be
disbursed upon presentation of evidence reasonably satisfactory to Beneficiary
that repair or reconstruction has been completed satisfactorily and lien-free
and security interest-free.  However, if Beneficiary finds that one or more of
such conditions have not been satisfied, Beneficiary may apply the Net

 

10

--------------------------------------------------------------------------------


 

Claims Proceeds to pay or prepay (without premium) some or all of the Secured
Obligations in such order and proportions as Beneficiary in its sole and
absolute discretion may choose.  Any and all Proceeds (including, without
limitation, any Net Claims Proceeds) held by Beneficiary from time to time shall
be collateral for the Secured Obligations, and Trustor hereby grants to
Beneficiary a security interest in and lien on such Proceeds and all rights and
remedies available under applicable Laws with respect to such Proceeds,
including, without limitation, all rights and remedies under the Nevada Uniform
Commercial Code.  Trustor shall execute and deliver to Beneficiary and the
Lenders any and all documents reasonably requested by Beneficiary in order to
confirm, create and perfect such security interest in and lien on such
Proceeds.  In the event that any Proceeds are applied to pay any Secured
Obligations, then Beneficiary shall have no obligation to disburse or release
such applied Proceeds to Trustor under this Section 5.5.

 

5.5.5        To the extent permitted by Law, Trustor hereby specifically,
unconditionally and irrevocably waives all rights of a property owner granted
under applicable Law, including NRS 37.115, as amended or recodified from time
to time, which provide for allocation of condemnation proceeds between a
property owner and a lienholder, and any other Law or successor statute of
similar import.  To the extent permitted by Law, Trustor hereby specifically,
unconditionally and irrevocably waives all right to recover against Beneficiary
or any Lender (or any officer, employee, agent or representative of Beneficiary
or any Lender) for any loss incurred by Trustor from any cause insured against
or required by any Loan Document to be insured against.

 

5.6           Maintenance and Preservation of Property.

 

5.6.1        Except as permitted in the Credit Agreement, Trustor shall not
remove or demolish the Mortgaged Property or any part of it, or alter, restore
or add to the Mortgaged Property, or initiate or allow any change in any zoning
or other land use classification which affects the Mortgaged Property or any
part of it, except as permitted or required by the Credit Agreement or with
Beneficiary’s express prior written consent in each instance.

 

5.6.2        If all or part of the Mortgaged Property becomes damaged or
destroyed, Trustor shall promptly and completely repair and/or restore the
Mortgaged Property in a good and workmanlike manner in accordance with sound
building practices, regardless of whether or not Beneficiary agrees to disburse
insurance proceeds or other sums to pay costs of the work of repair or
reconstruction under Section 5.5.

 

5.6.3        Trustor shall not commit or allow any act upon or use of the
Mortgaged Property which would violate:  (i) any applicable Law or order of any
Governmental Agency, whether now existing or later to be enacted and whether
foreseen or unforeseen (except to the extent that noncompliance would not cause
a Material Adverse Effect or a License Revocation); or (ii) any public or
private covenant, condition, restriction, equitable servitude, Contractual
Obligation or right of others affecting the Mortgaged Property.  Trustor shall
not bring or keep any article on the Mortgaged Property or cause or allow any
condition to exist on it, that could invalidate or would be prohibited by any
insurance coverage required to be maintained by Trustor on the Mortgaged
Property or any part of it under this Deed of Trust.

 

11

--------------------------------------------------------------------------------

 


 

5.6.4        Trustor shall not commit or allow waste of the Mortgaged Property.

 

5.6.5        Trustor shall perform all other acts which from the character or
use of the Mortgaged Property may be reasonably necessary to maintain and
preserve its value.

 

5.6.6        None of the Mortgaged Property is located in an area having or
identified as having special flood hazards or any similar designation by the
United States Department of the Interior not disclosed in the ALTA survey
delivered to Beneficiary in connection with the transaction contemplated by the
Credit Agreement.

 

5.7           Insurance.

 

5.7.1        Trustor shall maintain the following insurance with respect to the
Mortgaged Property:

 

(a)           Trustor shall provide, maintain and keep in force at all times
during any period of construction with respect to the portion of the Mortgaged
Property affected by such construction a policy or policies of builder’s “all
risk” insurance in nonreporting form in an amount not less than the full
insurable completed value of such portion of the Mortgaged Property on a
replacement cost basis.  The policy or policies shall insure against loss or
damage by hazards customarily included within such “all risk” policies and any
other risks or hazards which Beneficiary may reasonably specify (and shall
include boiler and machinery insurance), and each shall contain a Lender’s Loss
Payable Endorsement (Form 438 BFU or equivalent) in favor of Beneficiary.

 

(b)           Trustor shall provide, maintain and keep in force at all times for
all portions of the Mortgaged Property not covered by a policy or policies
described in Section 5.7.1(a), above, a policy or policies of fire and hazards
“all risk” insurance providing extended coverage, in an amount not less than the
full insurable value of such portions of the Mortgaged Property on a replacement
cost basis.  The policy or policies shall insure against loss or damage by
hazards customarily included within “all risk” and “extended coverage” policies
and any other risks or hazards which Beneficiary may reasonably specify (and
shall include boiler and machinery insurance), and each shall contain a Lender’s
Loss Payable Endorsement (Form 438 BFU or equivalent) in favor of Beneficiary.

 

(c)           Trustor shall provide, maintain and keep in force at all times for
all portions of the Mortgaged Property any policy or policies of business
interruption insurance that Beneficiary reasonably requires (including insurance
against income loss during a period of at least one (1) year), and each such
policy shall contain a Lender’s Loss Payable Endorsement (Form 438 BFU or
equivalent) in favor of Beneficiary.

 

(d)           Trustor shall provide, maintain and keep in force at all times a
policy or policies of comprehensive liability insurance naming Beneficiary and
the Lenders as additional insureds, on an “occurrence” basis, against claims for
“personal injury” liability, including bodily injury, death or property damage
liability, with a limit

 

12

--------------------------------------------------------------------------------


 

of not less than One Hundred Million Dollars ($100,000,000).  Such insurance
shall be primary and noncontributory with any other insurance carried by
Beneficiary and/or any Lender(s).

 

(e)           Trustor shall provide, maintain and keep in force at all times
such policies of worker’s compensation insurance as may be required by
applicable Laws (including employer’s liability insurance, if required by
Beneficiary), covering all employees of Trustor and each contractor and
subcontractor.

 

(f)            If the Mortgaged Property is required to be insured pursuant to
the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act of
1968, and the regulations promulgated thereunder, because it is located in an
area which has been identified by the Secretary of Housing and Urban Development
as a Flood Hazard Area, then Trustor shall provide, maintain and keep in force
at all times a flood insurance policy covering the Mortgaged Property in limits
that would exceed the damage caused by what is expected to be the most severe
flood (or any greater limits to the extent required by applicable Law from time
to time), containing a Lender’s Loss Payable Endorsement (Form 438 BFU or
equivalent) in favor of Beneficiary.

 

(g)           Trustor shall provide, maintain and keep in force at all times any
and all additional insurance that Beneficiary in its reasonable judgment may
from time to time require, so long as such insurance is available in the
commercial market at reasonable rates.

 

5.7.2        All such policies of insurance shall be issued by companies
approved by Beneficiary having a minimum A.M. Best’s rating of A-X.  The limits,
coverage, forms, deductibles, inception and expiration dates and cancellation
provisions of all such policies shall be acceptable to Beneficiary.  Each
property insurance policy maintained in connection with any of the Mortgaged
Property shall contain a Lender’s Loss Payable Endorsement (Form 438 BFU or
equivalent) in favor of Beneficiary, and shall provide that all proceeds be
payable to Beneficiary to the extent of its interest.  Each liability insurance
policy maintained in connection with any of the Mortgaged Property shall name
Beneficiary and the Lenders as additional insureds.  An approval by Beneficiary
is not, and shall not be deemed to be, a representation of the solvency of any
insurer or the sufficiency of any amount of insurance.  Each policy of insurance
required hereunder shall provide that it may not be modified or canceled without
at least thirty (30) days’ prior written notice to Beneficiary, and shall permit
a waiver of subrogation by Trustor in favor of Beneficiary and the Lenders.

 

5.7.3        Trustor shall supply Beneficiary with certificates of each policy
required hereunder and any other policy of insurance maintained in connection
with any of the Mortgaged Property, together with an original or underlyer of
each such policy and all endorsements thereto.  When any insurance policy
required hereunder expires, Trustor shall furnish Beneficiary with proof
acceptable to Beneficiary that the policy has been reinstated or a new policy
issued, continuing in force the insurance covered by the policy which expired. 
If Trustor fails to pay any such premium, Beneficiary shall have the right, but
not the obligation, to obtain current coverage

 

13

--------------------------------------------------------------------------------


 

and advance funds to pay the premiums for it.  Trustor shall repay Beneficiary
immediately on demand for any advance for such premiums, which shall be
considered to be an additional loan to Trustor bearing interest at the Default
Rate, and secured by this Deed of Trust and any other collateral held by
Beneficiary in connection with the Secured Obligations.

 

5.8           Trustee’s Acceptance of Trust.  Trustee accepts this trust when
this Deed of Trust is recorded.

 

5.9           Releases, Extensions, Modifications and Additional Security.

 

5.9.1        From time to time, Beneficiary may, consistent with the Credit
Agreement, perform any of the following acts without incurring any liability or
giving notice to any person, and without affecting the personal liability of any
person for the payment of the Secured Obligations (except as provided below),
and without affecting the security hereof for the full amount of the Secured
Obligations on all Property remaining subject hereto, and without the necessity
that any sum representing the value of any portion of the Mortgaged Property
affected by Beneficiary’s action(s) be credited on the Secured Obligations:

 

(a)           Release any person liable for payment of any Secured Obligation;

 

(b)           Extend the time for payment, or otherwise alter the terms of
payment, of any Secured Obligation;

 

(c)           Accept additional real or personal property of any kind as
security for any Secured Obligation, whether evidenced by deeds of trust,
mortgages, security agreements or any other instruments of security; or

 

(d)           Alter, substitute or release any property securing the Secured
Obligations.

 

5.9.2        From time to time when requested to do so by Beneficiary in
writing, Trustee may perform any of the following acts without incurring any
liability or giving notice to any person:

 

(a)           Consent to the making of any plat or map of the Mortgaged Property
or any part of it;

 

(b)           Join in granting any easement or creating any restriction
affecting the Mortgaged Property;

 

(c)           Join in any subordination or other agreement affecting this Deed
of Trust or the lien or security interest of it; or

 

(d)           Reconvey the Mortgaged Property or any part of it without any
warranty.

 

14

--------------------------------------------------------------------------------


 

5.10         Reconveyance.  When Trustee receives Beneficiary’s written request
for reconveyance and all fees and other sums owing to Trustee by Trustor under
Section 5.11, Trustee shall reconvey the Mortgaged Property, or so much of it as
is then held under this Deed of Trust, without warranty, to the person or
persons legally entitled to it.  Such person or persons shall pay any costs of
recordation.  In the reconveyance, the grantee may be described as “the person
or persons legally entitled thereto,” and the recitals of any matters or facts
shall be conclusive proof of their truthfulness.  Neither Beneficiary nor
Trustee shall have any duty to determine the rights of persons claiming to be
rightful grantees of any reconveyance.

 

5.11         Compensation, Exculpation, Indemnification.

 

5.11.1      Trustor agrees to pay all reasonable fees as may be charged by
Beneficiary and Trustee for any services that Beneficiary or Trustee may render
in connection with this Deed of Trust, including Beneficiary’s providing a
statement of the Secured Obligations or Trustee’s rendering of services in
connection with a reconveyance; provided, however, that if the amount of such
fees exceeds the maximum amounts legally permitted, such fees shall be reduced
so as not to exceed such maximum amounts.  Trustor shall also pay or reimburse
all of Beneficiary’s and Trustee’s reasonable costs and expenses which may be
incurred in rendering any such services.  Trustor further agrees to pay or
reimburse Beneficiary for all reasonable costs, expenses and other advances
which may be incurred or made by Beneficiary or Trustee in any efforts to
enforce any terms of this Deed of Trust, including any rights or remedies
afforded to Beneficiary or Trustee or both of them under Section 6.3, whether
any lawsuit is filed or not, or in defending any action or proceeding arising
under or relating to this Deed of Trust, including attorneys’ fees and other
legal costs, costs of any Trustee Sale or Foreclosure Sale (as defined in
Sections 6.3.7 and 6.3.8) and any cost of evidence of title.  If Beneficiary
chooses to dispose of the Mortgaged Property through more than one Foreclosure
Sale, Trustor shall pay all costs, expenses or other advances that may be
incurred or made by Trustee or Beneficiary in each of such Foreclosure Sales.

 

5.11.2      Beneficiary shall not be directly or indirectly liable to Trustor or
any other person as a consequence of any of the following:

 

(a)           Beneficiary’s exercise of, or failure to exercise, any rights,
remedies or powers granted to Beneficiary in this Deed of Trust;

 

(b)           Beneficiary’s failure or refusal to perform or discharge any
obligation or liability of Trustor under any agreement related to the Mortgaged
Property or under this Deed of Trust; or

 

(c)           Any loss sustained by Trustor or any third party resulting from
Beneficiary’s failure to lease or operate the Mortgaged Property, or from any
other act or omission of Beneficiary in managing the Mortgaged Property, after
an Event of Default, unless the loss is caused by the willful misconduct and bad
faith of Beneficiary.

 

Trustor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Beneficiary.

 

15

--------------------------------------------------------------------------------


 

5.11.3      Trustor agrees to indemnify Trustee,  Beneficiary and the Lenders
(collectively, the “Indemnitees”) against and hold them harmless from all
losses, damages, liabilities, claims, causes of action, judgments, court costs,
reasonable attorneys’ fees and other reasonable legal expenses, cost of evidence
of title, cost of evidence of value, and other costs and expenses which any of
them may suffer or incur:

 

(a)           In performing any act required or permitted by this Deed of Trust
or any of the other Loan Documents or by Law;

 

(b)           Because of any failure of Trustor to perform any of Trustor’s
obligations; or

 

(c)           Because of any alleged obligation of or undertaking by Beneficiary
to perform or discharge any of the representations, warranties, conditions,
covenants or other obligations in any document relating to the Mortgaged
Property other than the Loan Documents.

 

Notwithstanding the foregoing, no Indemnitee shall be entitled to
indemnification for any loss caused by its own gross negligence or willful
misconduct.  Each obligation or liability of Trustor to any Indemnitee under
this Section 5.11.3 shall survive the release and cancellation of any or all of
the Secured Obligations and the full or partial release and/or reconveyance of
this Deed of Trust.

 

5.11.4      Trustor shall pay all obligations to pay money arising under this
Section 5.11 immediately upon demand by Trustee or Beneficiary.  Each such
obligation shall be added to, and considered to be part of, the principal of the
Notes in favor of Beneficiary, and shall bear interest from the date the
obligation arises at the Default Rate.

 

5.12         Defense and Notice of Claims and Actions.  At Trustor’s sole
expense, Trustor shall protect, preserve and defend the Mortgaged Property and
title to and right of possession of the Mortgaged Property, and the security of
this Deed of Trust and the rights and powers of Beneficiary and Trustee created
under it, against all adverse claims.  Trustor shall give Beneficiary and
Trustee prompt notice in writing if any claim is asserted which does or could
affect any of such matters, or if any action or proceeding is commenced which
alleges or relates to any such claim.

 

5.13         Substitution of Trustee.  From time to time, Beneficiary may
substitute a successor to any Trustee named in or acting under this Deed of
Trust in any manner now or later to be provided at Law, or by a written
instrument executed and acknowledged by Beneficiary and recorded in the
office(s) of the recorder(s) of the County.  Any such instrument shall be
conclusive proof of the proper substitution of the successor Trustee, who shall
automatically upon recordation of the instrument succeed to all estate, title,
rights, powers and duties of the predecessor Trustee, without conveyance from
it.

 

5.14         Subrogation.  Beneficiary shall be subrogated to the liens and
security interests of all encumbrances, whether released of record or not, which
are discharged in whole or in part by

 

16

--------------------------------------------------------------------------------


 

Beneficiary in accordance with this Deed of Trust or with the proceeds of any
loan secured by this Deed of Trust.

 

5.15         Site Visits, Observation and Testing.  Beneficiary and its agents
and representatives shall have the right at any reasonable time to enter and
visit the Mortgaged Property for the purpose of performing appraisals.  In
addition, each Indemnitee (collectively, “Indemnified Parties”) and their agents
and representatives shall have the right at any reasonable time to enter and
visit the Mortgaged Property for the purposes of observing the Mortgaged
Property, taking and removing soil or groundwater samples, and conducting tests
on any part of the Mortgaged Property.  The Indemnified Parties have no duty,
however, to visit or observe the Mortgaged Property or to conduct tests, and no
site visit, observation or testing by any Indemnified Party shall impose any
liability on any Indemnified Party.  In no event shall any site visit,
observation or testing by any Indemnified Party be a representation that
Hazardous Materials are or are not present in, on, or under the Mortgaged
Property, or that there has been or shall be compliance with any Hazardous
Materials Law, or any other applicable Law.  Neither Trustor nor any other party
is entitled to rely on any site visit, observation or testing by any Indemnified
Party.  The Indemnified Parties owe no duty of care to protect Trustor or any
other party against, or to inform Trustor or any other party of, any Hazardous
Material or any other adverse condition affecting the Mortgaged Property.  Any
Indemnified Party shall give Trustor reasonable notice before entering the
Mortgaged Property.  The Indemnified Party shall make reasonable efforts to
avoid interfering with Trustor’s use of the Mortgaged Property in exercising any
rights provided in this Section.

 

5.16         Notice of Change.  Trustor shall give Beneficiary prior written
notice of (a) any change in the location of Trustor’s place of business or its
chief executive office if it has more than one place of business, (b) any change
in the location of any of the Mortgaged Property, including the Books and
Records, and (c) any change to Trustor’s name or business structure.  Unless
otherwise approved by Beneficiary in writing, all Property that consists of
personal property (including the Books and Records) will be located on the Land.

 

6.             Accelerating Transfers, Defaults and Remedies.

 

6.1           Accelerating Transfers.

 

6.1.1        “Accelerating Transfer” means any sale, contract to sell,
conveyance, encumbrance, lease, alienation or further encumbrance not expressly
permitted under the Credit Agreement, or other transfer of all or any material
part of the Mortgaged Property or any interest in it, whether voluntary,
involuntary, by operation of law or otherwise, unless Beneficiary has given its
prior written consent to such “Accelerating Transfer,” which consent may be
given or not given in the sole and absolute discretion of Beneficiary or any
event constituting a Change of Control under the Credit Agreement.

 

6.1.2        Trustor acknowledges that Beneficiary and the Lenders are making
one or more advances under the Credit Agreement in reliance on the expertise,
skill and experience of Trustor; thus, the Secured Obligations include material
elements similar in nature to a personal service contract.  In consideration of
Beneficiary’s reliance, Trustor agrees that Trustor shall not

 

17

--------------------------------------------------------------------------------


 

make any Accelerating Transfer, unless the transfer is preceded by Beneficiary’s
written consent to the particular transaction and transferee.  Beneficiary may
withhold such consent in its sole and absolute discretion.  If any Accelerating
Transfer occurs, Beneficiary may, in its sole and absolute discretion, declare
all of the Secured Obligations to be immediately due and payable, and
Beneficiary and Trustee may invoke any rights and remedies provided by
Section 6.3 of this Deed of Trust.

 

6.2           Events of Default.  Trustor will be in default under this Deed of
Trust upon the occurrence of any one or more of the following events (“Events of
Default”):

 

(a)           Trustor fails to perform any obligation to pay money which arises
under this Deed of Trust or by Trustor under the Guaranty; or

 

(b)           Trustor fails to perform any other obligation arising under this
Deed of Trust within five Business Days after the giving of written notice by
Beneficiary of such failure; or

 

(c)           Trustor, any other Party, or any “borrower” (as that term is
defined in NRS 106.310, as amended or recodified from time to time) who may send
a notice pursuant to NRS 106.380(1), as amended or recodified from time to time,
with respect to this Deed of Trust, (i) delivers, sends by mail or otherwise
gives, or purports to deliver, send by mail or otherwise give, to Beneficiary or
any Lender, (A) any notice of an election to terminate the operation of this
Deed of Trust as security for any Secured Obligation, including, without
limitation, any obligation to repay any “future advance” (as defined in
NRS 106.320, as amended or recodified from time to time) of “principal” (as
defined in NRS 106.345, as amended or recodified from time to time), or (B) any
other notice pursuant to NRS 106.380(1), as amended or recodified from time to
time, (ii) records a statement pursuant to NRS 106.380(3), as amended or
recodified from time to time, or (iii) causes this Deed of Trust, any Secured
Obligation, Beneficiary or any Lender to be subject to NRS 106.380(2),
106.380(3) or 106.400, as amended or recodified from time to time; or

 

(d)           Any Event of Default (as defined in the Credit Agreement or any
other Loan Document) occurs; or any other default occurs under any of the
Secured Obligations (subject to any applicable cure period).

 

6.3           Remedies.  At any time after and during the continuance of an
Event of Default and provided that Beneficiary has received any consents or
approvals of any other Lenders required under the Credit Agreement, Beneficiary
and Trustee will be entitled to invoke any or all of the following rights and
remedies (subject to any restrictions on those rights and remedies imposed by
applicable Gaming Laws), all of which will be cumulative, and the exercise of
any one or more of which shall not constitute an election of remedies:

 

6.3.1        Acceleration.  Beneficiary may declare any or all of the Secured
Obligations to be due and payable immediately, without presentment, demand,
notice of any kind, all of which are expressly waived, notwithstanding anything
to the contrary contained in this Deed of Trust, the Credit Agreement or any
other Loan Document.

 

18

--------------------------------------------------------------------------------


 

6.3.2        Receiver.  Beneficiary may apply to any court of competent
jurisdiction for, and obtain appointment of, a receiver for the Mortgaged
Property; and Beneficiary may request, in connection with any foreclosure
proceeding hereunder, that the Nevada Gaming Commission petition a District
Court of the State of Nevada for the appointment of a supervisor to conduct the
normal gaming activities on the Mortgaged Property following such foreclosure
proceeding.

 

6.3.3        Entry.  Beneficiary, in person, by agent or by court-appointed
receiver, may enter, take possession of, manage and operate all or any part of
the Mortgaged Property, and may also do any and all other things in connection
with those actions that Beneficiary may in its sole and absolute discretion
consider necessary and appropriate to protect the security of this Deed of
Trust.  Such other things may include, without limitation:  taking and
possessing all of Trustor’s or the then owner’s Books and Records; entering
into, enforcing, modifying, or canceling Leases on such terms and conditions as
Beneficiary may consider proper; obtaining and evicting tenants; collecting and
receiving any payment of money owing to Trustor; completing construction; and/or
contracting for and making repairs and alterations.  If Beneficiary so requests,
Trustor shall assemble all of the Mortgaged Property that has been removed from
the Land and make all of it available to Beneficiary at the site of the Land. 
Trustor hereby irrevocably constitutes and appoints Beneficiary as Trustor’s
attorney-in-fact (which appointment is irrevocable and coupled with an interest)
to perform such acts and execute such documents as Beneficiary in its sole and
absolute discretion may consider to be appropriate in connection with taking
these measures, including endorsement of Trustor’s name on any instruments. 
Regardless of any provision of this Deed of Trust or the Credit Agreement,
Beneficiary shall not be considered to have accepted any property in
satisfaction of any obligation of Trustor to Beneficiary unless Beneficiary has
given express written notice of Beneficiary’s election of that remedy in
accordance with NRS 104.9505, as it may be amended or recodified from time to
time.

 

6.3.4        Cure; Protection of Security.  Either Beneficiary or Trustee may
cure any breach or default of Trustor and, if it chooses to do so in connection
with any such cure, Beneficiary or Trustee may also enter the Mortgaged Property
and/or do any and all other things which either may in its sole and absolute
discretion consider necessary and appropriate to protect the security of this
Deed of Trust.  Such other things may include, without limitation:  appearing in
and/or defending any action or proceeding which purports to affect the security
of, or the rights or powers of Beneficiary or Trustee under, this Deed of Trust;
paying, purchasing, contesting or compromising any encumbrance, charge, lien,
security interest or claim of lien or security interest which (in Beneficiary’s
or Trustee’s sole judgment) is or may be senior in priority to this Deed of
Trust, such judgment of Beneficiary or Trustee to be conclusive as among the
parties to this Deed of Trust; obtaining insurance and/or paying any premiums or
charges for insurance required to be carried under this Deed of Trust and the
other Loan Documents; otherwise caring for and protecting any and all of the
Mortgaged Property; and/or employing counsel, accountants, contractors and other
appropriate persons to assist Beneficiary or Trustee.  Beneficiary and Trustee
may take any of the actions permitted under this Section 6.3.4 either with or
without giving notice to any person.

 

19

--------------------------------------------------------------------------------


 

6.3.5        Uniform Commercial Code Remedies.  Beneficiary may exercise any or
all of the remedies granted to a secured party under the Nevada Uniform
Commercial Code, as amended or recodified from time to time.

 

6.3.6        Judicial Action.  Beneficiary may bring an action in any court of
competent jurisdiction to foreclose this Deed of Trust or to obtain specific
enforcement of any of the covenants or other terms of this Deed of Trust.

 

6.3.7        Power of Sale.  Under the power of sale hereby granted, Beneficiary
shall have the discretionary right to cause some or all of the Mortgaged
Property, including any Property which constitutes personal property, to be sold
or otherwise disposed of in any combination and in any manner permitted by
applicable Law.

 

(a)           Sales of Personal Property.

 

(i)            For purposes of this power of sale, Beneficiary may elect to
treat as personal property any Property which is intangible or which can be
severed from the Land or Improvements without causing structural damage.  If it
chooses to do so, Beneficiary may dispose of any personal property separately
from the sale of real property, in any manner permitted by the Nevada Uniform
Commercial Code, as amended or recodified from time to time, including any
public or private sale, or in any manner permitted by any other applicable Law. 
Any proceeds of any such disposition shall not cure any Event of Default or
reinstate any Secured Obligation.

 

(ii)           In connection with any sale or other disposition of such
Property, Trustor agrees that the following procedures constitute a commercially
reasonable sale:  Beneficiary shall mail written notice of the sale to Trustor
not later than ten (10) days prior to such sale.  Once per week during the three
weeks immediately preceding such sale, Beneficiary will publish notice of the
sale in a local daily newspaper of general circulation.  Upon receipt of any
written request, Beneficiary will make the Mortgaged Property available to any
bona fide prospective purchaser for inspection during reasonable business
hours.  Notwithstanding any provision to the contrary, Beneficiary shall be
under no obligation to consummate a sale if, in its judgment, none of the offers
received by it equals the fair value of the Mortgaged Property offered for
sale.  The foregoing procedures do not constitute the only procedures that may
be commercially reasonable.

 

(b)           Trustee’s Sales of Real Property or Mixed Collateral.

 

(i)            Beneficiary may choose to dispose of some or all of the Mortgaged
Property which consists solely of real property in any manner then permitted by
applicable Law.  In its discretion, Beneficiary may also or alternatively choose
to dispose of some or all of the Mortgaged Property, in any combination
consisting of both real and personal property, together in one sale to be held
in accordance

 

20

--------------------------------------------------------------------------------


 

with the Law and procedures applicable to real property, as permitted by
Article 9 of the Nevada Uniform Commercial Code, as amended or recodified from
time to time.  Trustor agrees that such a sale of personal property together
with real property constitutes a commercially reasonable sale of the personal
property.  For purposes of this power of sale, either a sale of real property
alone, or a sale of both real and personal property together in accordance with
Article 9 of the Nevada Uniform Commercial Code, as amended or recodified from
time to time, will sometimes be referred to as a “Trustee’s Sale.”

 

(ii)           Before any Trustee’s Sale, Beneficiary or Trustee shall give such
notice of default and election to sell as may then be required by Law.  When all
time periods then legally mandated have expired, and after such notice of sale
as may then be legally required has been given, Trustee shall sell the property
being sold at a public auction to be held at the time and place specified in the
notice of sale, provided, however, that no sale or other disposition of slot
machines or other gaming devices shall occur without first receiving the
approval of the applicable Gaming Board.  Neither Trustee nor Beneficiary shall
have any obligation to make demand on Trustor before any Trustee’s Sale.  From
time to time in accordance with then applicable Law, Trustee may, and in any
event at Beneficiary’s request shall, postpone any Trustee’s Sale by public
announcement at the time and place noticed for that sale.

 

(iii)          At any Trustee’s Sale, Trustee shall sell the property being sold
at a public auction to the highest bidder at public auction for cash in lawful
money of the United States.  Trustee shall execute and deliver to the
purchaser(s) a deed or deeds conveying the property being sold without any
covenant or warranty whatsoever, express or implied.  The recitals in any such
deed of any matters or facts, including any facts bearing upon the regularity or
validity of any Trustee’s Sale, shall be conclusive proof of their
truthfulness.  Any such deed shall be conclusive against all persons as to the
facts recited in it.

 

6.3.8        Single or Multiple Foreclosure Sales.  If the Mortgaged Property
consists of more than one lot, parcel or item of property, Beneficiary may:

 

(a)           Designate the order in which the lots, parcels and/or items shall
be sold or disposed of or offered for sale or disposition; and

 

(b)           Elect to dispose of the lots, parcels and/or items through a
single consolidated sale or disposition to be held or made under the power of
sale granted in Sections 1.1 and 6.3.7, or in connection with judicial
proceedings, or by virtue of a judgment and decree of foreclosure and sale; or
through two or more such sales or dispositions; or in any other manner
Beneficiary may deem to be in its best interests (any such sale or disposition
being referred to herein as a “Foreclosure Sale”).

 

If Beneficiary chooses to have more than one Foreclosure Sale, Beneficiary at
its option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on

 

21

--------------------------------------------------------------------------------


 

such different days and at such different times and in such order as Beneficiary
may deem to be in its best interests.  No Foreclosure Sale shall terminate or
affect the liens or security interests of this Deed of Trust on any part of the
Mortgaged Property which has not been sold until all of the Secured Obligations
have been paid in full and the Commitment has been fully and finally terminated.

 

6.3.9        Other Permitted Remedies.  Beneficiary and the Lenders may refuse
to make any advance to, or issue any Letter of Credit for the account of,
Trustor.  Beneficiary and the Lenders may exercise any and all other rights and
remedies available under the Loan Documents and applicable Law, including,
without limitation, the right to file applications to change, and to exercise
all other rights and remedies available under applicable Law with respect to,
all water permits and rights relating to the Mortgaged Property; provided
however that, notwithstanding the foregoing or any other provision contained in
this Deed of Trust, the remedies provided by this Deed of Trust shall not
include the right to take any action that violates applicable Gaming Laws.

 

6.4           Credit Bids.  At any Foreclosure Sale, any person, including
Trustor, Trustee or Beneficiary, may bid for and acquire the Mortgaged Property
or any part thereof to the extent permitted by then applicable Law.  Instead of
paying cash for such property, Beneficiary may settle for the purchase price by
crediting against the sales price of the Mortgaged Property or any part thereof
any or all of the outstanding Secured Obligations (including without limitation
the portion of the Secured Obligations attributable to the expenses of sale,
costs of any action and any other sums for which Trustor is obligated to pay or
reimburse Beneficiary, the Lenders or Trustee under Section 5.11) in such order
and proportions as Beneficiary in its sole and absolute discretion may choose.

 

6.5           Application of Foreclosure Sale Proceeds.  Trustee shall apply the
proceeds of the sale in the following order: (a) to all costs and expenses of
the sale, including but not limited to a Trustee’s fee equal to two percent (2%)
of the gross proceeds of the sale, the Trustee’s expenses and reasonable
attorney fees and expenses; (b) costs of title evidence; (c) the payment of the
Secured Obligations, provided that all proceeds that are to be applied against
the Secured Obligations shall, except as otherwise required by applicable Law,
be applied against the Secured Obligations in any order and proportions as
Beneficiary in its sole and absolute discretion may choose (subject to any
applicable provision for priority of applications of proceeds set forth in the
Credit Agreement); and (d) the excess, if any, to any subordinate lienholders,
if any, in their order of priority, including the Beneficiary, and then to the
Trustor or any successors or assigns of the Trustors, as their interests may
appear.

 

6.6           Application of Rents and Other Sums.  Beneficiary shall apply any
and all Rents collected by it, and any and all sums other than proceeds of a
Foreclosure Sale which Beneficiary may receive or collect under Section 6.3, in
the following manner:

 

(a)           First, to pay the portion of the Secured Obligations attributable
to the costs and expenses of operation and collection that may be incurred by
Trustee, Beneficiary or any receiver;

 

22

--------------------------------------------------------------------------------

 


 

(b)           Second, to pay all other Secured Obligations in any order and
proportions as Beneficiary in its sole and absolute discretion may choose
(subject to any applicable provisions for priority of application of payments
set forth in the Credit Agreement); and

 

(c)           Third, to remit the remainder, if any, to the person or persons
entitled to it.  Beneficiary shall have no liability for any funds which it does
not actually receive.

 

6.7           Incorporation of Certain Nevada Covenants.  Covenants Nos. 1, 2
(full replacement value), 3, 4 (at the applicable Default Rate), 5, 6, 7
(reasonable), 8 and 9 of NRS 107.030, where not in conflict with the provisions
of the Loan Documents, are hereby adopted and made a part of this Deed of
Trust.  Upon any Event of Default by Trustor hereunder, Beneficiary may
(a) declare all sums secured immediately due and payable without demand or
notice or (b) have a receiver appointed as a matter of right without regard to
the sufficiency of said property or any other security or guaranty and without
any showing as required by NRS §107.100.  All remedies provided in this Deed of
Trust are distinct and cumulative to any other right or remedy under this Deed
of Trust or afforded by law or equity and may be exercised concurrently,
independently or successively.  The sale of said property conducted pursuant to
Covenants Nos. 6, 7 and 8 of NRS §107.030 may be conducted either as to the
whole of said property or in separate parcels and in such order as Trustee may
determine.

 

7.             Miscellaneous Provisions.

 

7.1           Additional Provisions.  The Loan Documents fully state all of the
terms and conditions of the parties’ agreement regarding the matters mentioned
in or incidental to this Deed of Trust.  The Loan Documents also grant further
rights to Beneficiary and contain further agreements and affirmative and
negative covenants by Trustor which apply to this Deed of Trust and to the
Mortgaged Property.

 

7.2           No Waiver or Cure.

 

7.2.1        Each waiver by Beneficiary or Trustee must be in writing, and no
waiver shall be construed as a continuing waiver.  No waiver shall be implied
from any delay or failure by Beneficiary or Trustee to take action on account of
any default of Trustor.  Consent by Beneficiary or Trustee to any act or
omission by Trustor shall not be construed as a consent to any other or
subsequent act or omission or to waive the requirement for Beneficiary’s or
Trustee’s consent to be obtained in any future or other instance.

 

7.2.2        If any of the events described below occurs, that event alone shall
not:  cure or waive any breach, Event of Default or notice of default under this
Deed of Trust or invalidate any act performed pursuant to any such default or
notice; or nullify the effect of any notice of default or sale (unless all
Secured Obligations then due have been paid and performed and all other defaults
under the Loan Documents have been cured); or impair the security of this Deed
of Trust; or prejudice Beneficiary, Trustee or any receiver in the exercise of
any right or remedy afforded any of them under this Deed of Trust; or be
construed as an affirmation by Beneficiary of any tenancy, lease or option, or a
subordination of the lien or security interest of this Deed of Trust.

 

23

--------------------------------------------------------------------------------


 

(a)           Beneficiary, its agent or a receiver takes possession of all or
any part of the Mortgaged Property in the manner provided in Section 6.3.3.

 

(b)           Beneficiary collects and applies Rents as permitted under
Sections 2.3 and 6.6 or exercises Trustor’s right, title and interest under the
Leases, either with or without taking possession of all or any part of the
Mortgaged Property.

 

(c)           Beneficiary receives and applies to any Secured Obligation
proceeds of any Property, including any proceeds of insurance policies,
condemnation awards, or other claims, property or rights assigned to Beneficiary
under Section 5.5.

 

(d)           Beneficiary makes a site visit, observes the Mortgaged Property
and/or conducts tests as permitted under Section 5.15.

 

(e)           Beneficiary receives any sums under this Deed of Trust or any
proceeds of any collateral held for any of the Secured Obligations, and applies
them to one or more Secured Obligations.

 

(f)            Beneficiary, Trustee or any receiver invokes any right or remedy
provided under this Deed of Trust.

 

7.3           Powers of Beneficiary and Trustee.

 

7.3.1        Trustee shall have no obligation to perform any act which it is
empowered to perform under this Deed of Trust unless it is requested to do so in
writing and is reasonably indemnified against loss, cost, liability and expense.

 

7.3.2        If either Beneficiary or Trustee performs any act which it is
empowered or authorized to perform under this Deed of Trust, including any act
permitted by Section 5.9 or Section 6.3.4, that act alone shall not release or
change the personal liability of any person for the payment and performance of
the Secured Obligations then outstanding, or the lien or security interest of
this Deed of Trust on all or the remainder of the Mortgaged Property for full
payment and performance of all outstanding Secured Obligations.  The liability
of the original Trustor shall not be released or changed if Beneficiary grants
any successor in interest to Trustor any extension of time for payment, or
modification of the terms of payment, of any Secured Obligation.  Beneficiary
shall not be required to comply with any demand by any original Trustor that
Beneficiary refuse to grant such an extension or modification to, or commence
proceedings against, any such successor in interest.

 

7.3.3        Beneficiary may take any of the actions permitted under
Sections 6.3.2 and/or 6.3.3 regardless of the adequacy of the security for the
Secured Obligations, or whether any or all of the Secured Obligations have been
declared to be immediately due and payable, or whether notice of default and
election to sell has been given under this Deed of Trust.

 

7.3.4        From time to time, Beneficiary or Trustee may apply to any court of
competent jurisdiction for aid and direction in executing the trust and
enforcing the rights and

 

24

--------------------------------------------------------------------------------


 

remedies created under this Deed of Trust.  Beneficiary or Trustee may from time
to time obtain orders or decrees directing, confirming or approving acts in
executing this trust and enforcing these rights and remedies.

 

7.4           Merger.  No merger shall occur as a result of Beneficiary’s
acquiring any other estate in or any other lien on or security interest in the
Mortgaged Property unless Beneficiary consents to a merger in writing.

 

7.5           Applicable Law.  This Deed of Trust shall be governed by and
construed in accordance with the Laws of the State of Nevada.

 

7.6           Successors in Interest.  The terms, covenants and conditions of
this Deed of Trust shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties.  However, this Section 7.6 does not waive
the provisions of Section 6.1.

 

7.7           Interpretation.

 

7.7.1        Whenever the context requires, all words used in the singular will
be construed to have been used in the plural, and vice versa, and each gender
will include any other gender.  The captions of the sections of this Deed of
Trust are for convenience only and do not define or limit any terms or
provisions.  The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”

 

7.7.2        The word “obligations” is used in its broadest and most
comprehensive sense, and includes all primary, secondary, direct, indirect,
fixed and contingent obligations.  It further includes all principal, interest,
reimbursement and indemnity obligations, prepayment charges, late charges, loan
fees and any other fees and charges accruing or assessed at any time, as well as
all obligations to perform acts or satisfy conditions.

 

7.7.3        No listing of specific instances, items or matters in any way
limits the scope or generality of any language of this Deed of Trust.  All
Exhibits and/or Schedules attached to this Deed of Trust are hereby incorporated
in this Deed of Trust.

 

7.8           In-House Counsel Fees.  Whenever Trustor is obligated to pay or
reimburse Beneficiary or Trustee for any attorneys’ fees, those fees shall
include the allocated costs for services of in-house counsel.

 

7.9           Waiver of Marshaling.  To the extent permitted by applicable Law,
Trustor waives all rights, legal and equitable, it may now or hereafter have to
require marshaling of assets or to require foreclosure sales of assets in a
particular order, including any rights provided by NRS 100.040 and 100.050, as
such Sections may be amended or recodified from time to time.   Each successor
and assign of Trustor, including any holder of a lien or security interest
subordinate to this Deed of Trust, by acceptance of its interest or lien or
security interest, agrees that it shall be bound by the above waiver, as if it
had given the waiver itself.

 

25

--------------------------------------------------------------------------------


 

7.10         Severability.  Any provision in this Deed of Trust that is held to
be inoperative, unenforceable or invalid as to any party or in any jurisdiction
shall, as to that party or jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions or the operation,
enforceability or validity of that provision as to any other party or in any
other jurisdiction, and to this end the provisions of this Deed of Trust are
declared to be severable.

 

7.11         Notices.  Trustor hereby requests that a copy of notice of default
and notice of sale be mailed to it at the address set forth below.  That address
is also the mailing address of Trustor as debtor under the Nevada Uniform
Commercial Code, as amended or recodified from time to time.  Beneficiary’s
address given below is the address for Beneficiary as secured party under the
Nevada Uniform Commercial Code, as amended or recodified from time to time.

 

Notices to Trustor:

Bally Gaming, Inc.

 

6601 S. Bermuda Road

 

Las Vegas, Nevada 89119

 

26

--------------------------------------------------------------------------------


 

Notices to Beneficiary:

Bank of America, N.A.

 

Gaming and Leisure Industries Group

 

Mail Code: TX1-492-14-11

 

901 Main Street, 14th Floor

 

Dallas, TX 75202-3714

 

Attention: Maurice Washington, Vice President

 

7.12         Compliance with Missouri Gaming Laws.  Notwithstanding anything in
this Agreement to the contrary, this instrument shall not, and shall not be
deemed to, pledge, hypothecate, grant a security interest or any other interest
in, convey, transfer or otherwise assign (a “Transfer”), in any way (i) any
license issued by the Missouri Gaming Commission or any interest in a license
issued by the Missouri Gaming Commission, but only to the extent that granting a
security interest in any such license would violate applicable Gaming Law,
(ii) any ownership interest in the capital stock or other equity interests of
any Subsidiary subject to Missouri Gaming Laws (it being acknowledged that any
such interest will be pledged, upon Missouri Gaming Commission approval,
pursuant to the Facilities Pledge Agreement), or (iii) slot machines located or
to be located in the State of Missouri.  Beneficiary acknowledges that Missouri
Gaming Laws do not presently permit Beneficiary to take possession of or
foreclose upon any slot machine (as defined by Title 11, Division 45,
Section 10.055 of Missouri Code of State Regulations) located or to be located
in the State of Missouri unless Beneficiary holds a license issued by the
Missouri Gaming Commission, or possibly via a different mechanism that the
Missouri Gaming Commission would find in compliance with Missouri Gaming Laws
(which mechanism could include, subject to the Missouri Gaming Commission’s
approval, the sale, transfer or disposition of such slot machines through or to
a party holding a Class A license or a supplier’s license issued by the Missouri
Gaming Commission).

 

7.13         Amendment and Restatement.  This Deed of Trust amends and restates
in its entirety that certain Deed of Trust, with Assignment of Rents, Security
Agreement and Fixture Filing dated as of September 26, 2008, executed by Trustor
for the benefit of Beneficiary, recorded as Instrument No. 20081001-0002831 with
the Clark County Recorder on October 1, 2008, as amended prior to the date of
this Deed of Trust.

 

27

--------------------------------------------------------------------------------


 

“Trustor”

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

S-1

--------------------------------------------------------------------------------


 

STATE OF                                             ,
COUNTY OF                                    , TO-WIT:

 

I,                                               , a notary public of said
county, do hereby certify that
                                                       , who signed the writing
above, bearing date as of the            day of                   , 2011, for
Bally Gaming, Inc., a Nevada corporation,  has this day acknowledged the said
writing to be the act and deed of said corporation.

 

Given under my hand this                day of                         , 2011.

 

My commission expires:

 

.

 

 

 

Notary Public

 

(NOTARIAL SEAL)

 

 

This Deed of Trust prepared by: Boise A. Ding, Esq., Mayer Brown LLP, 350 South
Grand Avenue, 25th Floor, Los Angeles, CA, 90071.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

Lot Two (2) Hughes Airport Center Phase III-Unit 1, as shown by map thereof on
file in Book 44 of Plats, Page 43, in the Office of the County Recorder of Clark
County, Nevada.

 

APN:  177-04-511-001

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

This AMENDED AND RESTATED PLEDGE AGREEMENT (as it may from time to time be
amended, restated, extended, renewed, modified or supplemented, this
“Agreement”), dated as of                         , 2011, is made by Bally
Technologies, Inc., a Nevada corporation (the “Borrower”), and each of the
Subsidiaries listed on the signature pages hereto (each a “Grantor” and
collectively, “Grantors”), jointly and severally, in favor of Bank of America,
N.A., as Administrative Agent under the Credit Agreement hereafter referred to,
the Lenders therein named and in favor of each of the Lenders which may
hereafter become a party thereto, collectively as “Secured Party,” with
reference to the following facts:

 

RECITALS

 

A.            Granters have granted security interests to the Administrative
Agent under a Pledge Agreement, dated as of September 26, 2008 (the “Existing
Pledge Agreement”), and desire to amend and restate the Existing Pledge
Agreement pursuant to this Agreement

 

B.            Grantors (other than the Borrower) have guarantied the obligations
of the Borrower arising under or in respect of the Amended and Restated Credit
Agreement, dated as of April 15, 2011 among the Borrower, the Lenders referred
to therein, and Bank of America, N.A., as Administrative Agent (as it may from
time to time be amended, restated, extended, renewed, modified or supplemented,
the “Credit Agreement”).  This Agreement is the Pledge Agreement referred to in
the Credit Agreement and is one of the “Loan Documents” referred to in the
Credit Agreement

 

C.            Pursuant to the Credit Agreement, the Lenders are making certain
credit facilities available to the Borrower.

 

D.            As a condition to the availability of such credit facilities,
Grantors are required to enter into this Agreement to pledge certain Pledged
Collateral (as hereinafter defined) to Secured Party as herein provided.

 

E.             Grantors expect to realize direct and indirect benefits as the
result of the availability of the aforementioned credit facilities to the
Borrower, as the result of financial or business support which will be provided
to Grantors by the Borrower.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Lenders to extend the aforementioned
credit facilities, and for other good and valuable consideration, the receipt
and adequacy of which hereby are acknowledged, Grantors hereby jointly and
severally represent, warrant, covenant, agree, and pledge as follows:

 

1.             Definitions.  This Agreement is the Pledge Agreement referred to
in the Credit Agreement and is one of the Loan Documents.  Terms defined in the
Credit Agreement and not otherwise defined in this Agreement shall have the
meanings given those terms in the Credit

 

--------------------------------------------------------------------------------


 

Agreement as though set forth herein in full.  The following terms shall have
the meanings respectively set forth after each:

 

“Certificates” means all certificates, instruments or other documents now or
hereafter representing or evidencing any Pledged Securities.

 

“Distributions” means dividends, distributions, redemption payments, liquidation
payments, and all rights to any of the foregoing.

 

“Issuer” means any issuer of any Pledged Securities.

 

“Pledged Collateral” means any and all property of Grantors, or any of them, now
or hereafter pledged and delivered to Secured Party pursuant to this Agreement,
and includes without limitation (a) the Pledged Securities, and any Certificates
or other written evidences representing such equity interests and any interest
of Grantors, or any of them, in the entries on the books of any securities
intermediary or financial intermediary pertaining thereto, (b) all proceeds and
products of any of the foregoing, and (c) any and all collections,
Distributions, interest or premiums with respect to any of the foregoing,
provided however, that the term “Pledged Collateral” as used in this Agreement,
shall not include any gaming license issued under any Gaming Law, but only to
the extent that granting a security interest in any such license would violate
applicable Gaming Law.

 

“Pledged Securities” means:  (a) any and all shares of capital stock or member
or other equity interests in each of the domestic Subsidiaries listed on
Schedule I hereto (each a “Domestic Subsidiary” and collectively, the “Domestic
Subsidiaries”), (b) sixty-six percent (66%) of the capital stock or member or
other equity interests in each of the foreign Subsidiaries that is a “controlled
foreign corporation” under Section 957 of the Code and listed on Schedule I
hereto (each a “Foreign Subsidiary” and collectively, the “Foreign
Subsidiaries”), (c) any and all securities now or hereafter issued in
substitution, exchange or replacement for any of the foregoing shares, or with
respect thereto, and (d) any and all warrants, options or other rights to
subscribe to or acquire any additional capital stock or member or other equity
interests in any Domestic Subsidiary or Foreign Subsidiary  (except that in no
event shall more than sixty-six percent (66%) of the capital stock or member or
other equity interest of any Foreign Subsidiary be pledged to Secured Party
hereunder).

 

“Secured Party” means the Administrative Agent under the Credit Agreement, the
Lenders therein named and each of the Lenders which may hereafter become a party
thereto, each of the Hedge Banks, and each of the Cash Management Banks.  All
rights of the Secured Party under this Agreement shall be exercised by the
Administrative Agent, acting with the consent of those Lenders required by the
Credit Agreement.

 

2.             Incorporation of Representations, Warranties, Covenants and Other
Provisions of Loan Documents.  This Agreement is one of the Loan Documents
referred to in the Credit Agreement.  All representations, warranties,
affirmative and negative covenants and other provisions contained in any Loan
Document that are applicable to Loan Documents generally are

 

2

--------------------------------------------------------------------------------


 

fully applicable to this Agreement and are incorporated herein by this reference
as though set forth herein in full.  In addition, Grantors, and each of them,
hereby represent and warrant to Secured Party as follows:

 

(a)           Subject to applicable Gaming Laws, Grantors have good and
marketable title to the Pledged Collateral in which Grantors are purporting to
grant a security interest to Administrative Agent on behalf of Secured Party,
and the Pledged Collateral is not subject to any Lien other than Liens permitted
by the Credit Agreement;

 

(b)           Subject only to obtaining any required approvals mandated by
applicable Gaming Laws, Grantors have the right and power to pledge the Pledged
Collateral owned by Grantors to Administrative Agent on behalf of Secured Party
without the consent, approval or authorization of, or notice to, any Person
(other than such consents, approvals, authorization or notices which have been
obtained or given prior to the date hereof) and such pledge constitutes the
valid, binding and enforceable obligation of Grantors, and each of them,
enforceable against Grantors, and each of them, in accordance with the terms
hereof and the other Loan Documents, except as enforcement may be limited by
applicable Gaming Laws, Debtor Relief Laws or equitable principles relating to
the granting of specific performance and other equitable remedies as a matter of
judicial discretion;

 

(c)           Upon delivery to Administrative Agent of the Pledged Collateral
referred to in this Agreement, Administrative Agent will have a first priority
perfected security interest in the Pledged Collateral securing the Obligations;

 

(d)           All shares of capital stock or member or other equity interest
that constitute a portion of the Pledged Collateral are duly authorized, validly
issued in accordance with all applicable Laws, fully paid and non-assessable,
and represent one hundred percent (100%) of the issued and outstanding shares of
common stock or member or other equity interest of each of the Domestic
Subsidiaries and sixty-six percent (66%) of the issued and outstanding shares of
common stock or member or other equity interest of each of the Foreign
Subsidiaries.

 

3.             Creation of Security Interest.

 

3.1           Pledge of Pledged Collateral.  Subject to compliance with
applicable Gaming Laws, Grantors hereby jointly and severally pledge to
Administrative Agent on behalf of Secured Party and grant to Administrative
Agent on behalf of Secured Party a security interest in and to all Pledged
Collateral for the benefit of Secured Party, together with all products,
proceeds, Distributions, Cash, instruments and other Property, and any and all
rights, titles, interests, privileges, benefits and preferences appertaining or
incidental to the Pledged Collateral (provided that in no event shall more than
sixty-six percent (66%) of the capital stock or member or other equity interest
of any Foreign Subsidiary be pledged to Secured Party hereunder); provided,
however, that the foregoing pledge and grant of a security interest shall not
apply to any right, title or interest of any Grantor in any gaming or other
license under any Gaming Law.  The security interest and pledge created by this
Section 3.1 shall continue in effect so long as any Obligation (other than a
contingent indemnification obligation) is owed to Secured Party or any

 

3

--------------------------------------------------------------------------------


 

commitment to extend credit to Grantors under the Loan Documents remains
outstanding from the Lenders.

 

3.2           Delivery of Certain Pledged Collateral.  On or before the
Effective Date, Grantors shall cause to be pledged and delivered to
Administrative Agent for the benefit of Secured Party, subject to applicable
Gaming Laws, the Certificates evidencing the capital stock listed on Schedule I
hereto.  Following the Effective Date, subject to applicable Gaming Laws,
additional Pledged Collateral may from time to time be delivered to
Administrative Agent for the benefit of Secured Party by agreement between
Secured Party and Grantors.  All Certificates at any time delivered to
Administrative Agent for the benefit of Secured Party shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance satisfactory to
Secured Party.  Administrative Agent shall hold all Certificates  pledged
hereunder pursuant to this Agreement unless and until released in accordance
with Section 3.3 of this Agreement.

 

3.3           Release of Pledged Collateral.  Pledged Collateral that is
released or is required to be released from the pledge and security interest
created by this Agreement in order to permit Grantors to consummate any
disposition of stock or assets, merger, consolidation, amalgamation,
acquisition, transfer or dividend payment or distribution that Grantors are
entitled to consummate pursuant to the Loan Documents, if any, shall be so
released by Administrative Agent at such times and to the extent necessary or
appropriate to permit Grantors to consummate such permitted transactions
promptly following Administrative Agent’s receipt of written request therefor by
Grantors specifying the purpose for which release is requested and such further
certificates or other documents as Administrative Agent on behalf of Secured
Party reasonably shall request in its discretion to confirm that Grantors are
permitted to consummate such permitted transaction and to confirm Secured
Party’s replacement Lien on appropriate collateral (unless replacement
collateral is not required pursuant to the Loan Documents).  Any request for any
permitted release shall be transmitted to Administrative Agent on behalf of
Secured Party.  Administrative Agent, at the expense of Grantors, promptly shall
redeliver all Certificates and shall execute and deliver to Grantors all
documents requested by Grantors that are reasonably necessary to release Pledged
Collateral of record whenever Grantors shall be entitled to the release thereof
in accordance with this Section 3.3.

 

4.             Security for Obligations.  This Agreement and the pledge and
security interests granted herein secure the prompt payment, in full in cash,
and full performance of the following Obligations: (1) in the case of the
Borrower, all Obligations of the Borrower now or hereafter arising under or
related to the Revolving Credit Facility and the Term A Facility, or either of
them, or under any Secured Cash Management Agreement or Secured Hedge Agreement
with any Cash Management Bank or any Hedge Bank, as applicable; and (2) in the
case of the Domestic Subsidiaries, all Obligations of the Domestic Subsidiaries,
or any of them, now or hereafter arising under or related to the Guaranty.

 

5.             Further Assurances.  Each Grantor agrees that at any time, and
from time to time, at its own expense, subject to applicable Gaming Laws, such
Grantor will promptly execute, deliver and file or record all further financing
statements, instruments and documents, and will take all further actions,
including, without limitation, causing the issuers of, or obligors on any of the
Pledged Collateral to so execute, deliver, file or take other actions, that may
be necessary or

 

4

--------------------------------------------------------------------------------


 

desirable, or that Secured Party reasonably may request, in order to perfect and
protect any pledge or security interest granted hereby or to enable Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any Pledged Collateral and to preserve, protect and maintain the Pledged
Collateral and the value thereof, including, without limitation, payment of all
taxes, assessments and other charges imposed on or relating to the Pledged
Collateral.  Each Grantor hereby, but subject to applicable Gaming Laws,
(a) irrevocably directs the issuers of or obligors on any such Pledged
Collateral, or each securities intermediary, registrar, transfer agent or
trustee for any such Pledged Collateral, to accept the provisions of this
Agreement as conclusive evidence of the right of Secured Party to effect any
transfer or exercise any right hereunder or with respect to any such Pledged
Collateral, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by such Grantor or any other Person to any of such
parties; and (b) covenants and agrees to transfer or reinvest any such Pledged
Collateral, immediately upon Secured Party’s request, in such manner as may be
deemed necessary or desirable by Secured Party to create and perfect, and to
continue and preserve, an indefeasible security interest in such Pledged
Collateral in favor of Administrative Agent on behalf of Secured Party, or the
priority, control and exclusivity thereof, free of all other Liens and claims
except as may be permitted by the terms hereof or of the Credit Agreement.

 

6.             Voting Rights; Dividends; etc.  So long as no Default or Event of
Default under the Credit Agreement occurs and remains continuing:

 

6.1           Voting Rights.  Grantors shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Pledged Securities, or any
part thereof, for any purpose not inconsistent with the terms of this Agreement,
the Credit Agreement, or the other Loan Documents.

 

6.2           Interest and Distribution Rights.  Grantors shall be entitled to
receive and to retain and use any and all interest, premiums or Distributions
paid in respect of the Pledged Collateral; provided, however, that any and all
such Distributions received in the form of capital stock (or other equity
interest) shall be, and the Certificates representing such capital stock (or
other equity interest) forthwith shall be delivered to Administrative Agent to
hold as, Pledged Collateral and shall, if received by Grantors, be received in
trust for the benefit of Secured Party, be segregated from the other property of
Grantors, and forthwith be delivered to Administrative Agent for the benefit of
Secured Party as Pledged Collateral in the same form as so received (with any
necessary endorsements).  Notwithstanding the foregoing sentence, Grantors shall
not be required to deliver to Administrative Agent to hold as Pledged Collateral
any Distributions received in the form of capital stock (or other equity
interest), and such Distributions shall not constitute Pledged Collateral, to
the extent that (a) such capital stock (or other equity interest) represents an
equity interest in a Foreign Subsidiary and (b) Secured Party’s receipt of such
capital stock (or other equity interest) would cause Secured Party to obtain a
pledge pursuant to this Agreement of greater than sixty-six percent (66%) of the
applicable equity interest of the applicable Foreign Subsidiary.

 

7.             Rights During Default or Event of Default.  When a Default or
Event of Default has occurred and is continuing:

 

5

--------------------------------------------------------------------------------


 

7.1           Voting and Distribution Rights.  At the option of Secured Party,
subject to applicable Gaming Laws, all rights of Grantors to exercise the voting
and other consensual rights which they would otherwise be entitled to exercise
pursuant to Section 6.1 above, and to receive the interest, premiums and
Distributions which it would otherwise be authorized to receive and retain
pursuant to Section 6.2 above, shall cease, and all such rights shall thereupon
become vested in Administrative Agent for the benefit of Secured Party who shall
thereupon, at the direction of Administrative Agent, have the sole right to
exercise such voting and other consensual rights and to receive and to hold as
Pledged Collateral such Distributions, provided, however, that Grantors’ rights
to receive Distributions pursuant to Section 6.2 above shall not cease with
respect to, and Secured Party shall not have the right to receive and hold as
Pledged Collateral, any Distributions made in respect of the Pledged Collateral
in the form of capital stock (or other equity interest), or the Certificates
representing such capital stock (or other equity interest), to the extent that
(a) such capital stock (or other equity interest) represents an equity interest
in a Foreign Subsidiary and (b) Secured Party’s receipt of such capital stock
(or other equity interest) would cause Secured Party to obtain a pledge pursuant
to this Agreement of greater than sixty-six percent (66%) of the applicable
equity interest of the applicable Foreign Subsidiary.  Administrative Agent
shall give notice to Grantors of Secured Party’s election to exercise voting
rights with respect to the Pledged Collateral; provided, however, that
(i) neither the giving of such notice nor the receipt thereof by Grantors shall
be a condition to exercise of any rights of Secured Party hereunder, and
(ii) neither Administrative Agent nor any Lender shall incur any liability for
failing to give such notice.

 

7.2           Distributions Held in Trust.  All Distributions which are received
by Grantors contrary to the provisions of this Agreement shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
Grantors, and subject to applicable Law, including Gaming Laws, forthwith shall
be paid over to Administrative Agent for the account of Secured Party as Pledged
Collateral in the same form as so received (with any necessary endorsements).

 

7.3           Irrevocable Proxy.  Grantors hereby jointly and severally revoke
all previous proxies with regard to the Pledged Securities and, to the extent
allowable under applicable Gaming Laws, appoints Administrative Agent for the
benefit of Secured Party as its proxyholder to attend and vote at any and all
meetings of the shareholders (or other equity holders, as applicable) of the
corporations (or other entities, as applicable) which issued the Pledged
Securities, and any adjournments thereof, held on or after the date of the
giving of this proxy and prior to the termination of this proxy and to execute
any and all written consents of shareholders (or other equity holders, as
applicable) of such corporations (or other entities, as applicable) executed on
or after the date of the giving of this proxy and prior to the termination of
this proxy, with the same effect as if each Grantor had personally attended the
meetings or had personally voted its shares (or other equity interests, as
applicable) or had personally signed the written consents; provided, however,
that the proxyholder shall have rights hereunder only upon the occurrence and
during the continuance of a Default or Event of Default under the Credit
Agreement and that such rights shall be subject to applicable Gaming Laws. 
Grantors hereby jointly and severally authorize Administrative Agent, subject to
the terms and conditions of applicable Gaming Laws, to substitute another Person
as the proxyholder and, upon the occurrence or during the continuance of any
Event of Default, hereby authorizes and directs the proxyholder to file this
proxy and the substitution instrument with the secretary or other

 

6

--------------------------------------------------------------------------------


 

appropriate officer of the appropriate corporation or other entity as
applicable.  This proxy is coupled with an interest and is irrevocable until
such time as no commitment to extend credit to Grantors remains outstanding from
the Lenders and until such time as all Obligations have been paid and performed
in full.

 

8.             Transfers and Other Liens.  Subject to the terms and conditions
of applicable Gaming Laws, Grantors agree that, except as specifically permitted
under the Loan Documents, they will not (i) sell, assign, exchange, transfer or
otherwise dispose of, or contract to sell, assign, exchange, transfer or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral, (ii) create or permit to exist any Lien upon or with respect to any
of the Pledged Collateral, except for Liens permitted by the Credit Agreement,
or (iii) take any action with respect to the Pledged Collateral which is
inconsistent with the provisions or purposes of this Agreement or any other Loan
Document.

 

9.             Secured Party Appointed Attorney-in-Fact.  Subject to the terms
and conditions of applicable Gaming Laws, each Grantor hereby irrevocably
appoints Administrative Agent for the benefit of Secured Party as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor,
and in the name of such Grantor, or otherwise, from time to time, in Secured
Party’s sole and absolute discretion to do any of the following acts or things: 
(a) following Secured Party’s request thereof and such Grantor’s failure to
perform, to do all acts and things and to execute all documents necessary or
advisable to perfect and continue perfected the security interests created by
this Agreement and to preserve, maintain and protect the Pledged Collateral;
(b) from and after the occurrence and during the continuance of an Event of
Default to do any and every act which such Grantor is obligated to do under this
Agreement; (c) following Secured Party’s request thereof and such Grantor’s
failure to perform, to prepare, sign, file and record, in such Grantor’s name,
any financing statement covering the Pledged Collateral; and (d) from and after
the occurrence and during the continuance of an Event of Default to endorse and
transfer the Pledged Collateral upon foreclosure by Secured Party; provided,
however, that Administrative Agent shall be under no obligation whatsoever to
take any of the foregoing actions, and neither Administrative Agent nor any
Lender shall have any liability or responsibility for any act (other than
Administrative Agent’s or such Lender’s own gross negligence or willful
misconduct) or omission taken with respect thereto.  Each Grantor hereby agrees
to repay immediately upon demand all reasonable costs and expenses incurred or
expended by Secured Party in exercising any right or taking any action under
this Agreement, together with interest as provided for in the Credit Agreement.

 

10.           Administrative Agent May Perform Obligations. If any Grantor fails
to perform any Obligation contained herein, Administrative Agent for the benefit
of Secured Party may, subject to compliance with applicable Gaming Laws, but
without any obligation to do so and without notice to or demand upon such
Grantor, perform the same and take such other action as Secured Party may deem
necessary or desirable to protect the Pledged Collateral or Secured Party’s
security interests therein, Administrative Agent being hereby authorized
(without limiting the general nature of the authority hereinabove conferred) to
pay, purchase, contest and compromise any Lien which in the reasonable judgment
of Secured Party appears to be prior or superior to Secured Party’s security
interests, and in exercising any such powers and authority to pay necessary
expenses, employ counsel and pay reasonable attorneys’ fees.  Each Grantor
hereby agrees to repay promptly upon demand all sums so expended by Secured
Party, together

 

7

--------------------------------------------------------------------------------


 

with interest from the date of expenditure at the rates provided for in the
Credit Agreement.  Neither Administrative Agent nor any Lender shall be under
any duty or obligation to preserve, maintain or protect the Pledged Collateral
or any of such Grantor’s rights or interest therein, exercise any voting rights
with respect to the Pledged Collateral, whether a Default or Event of Default
has occurred or is continuing, or make or give any notices of default,
presentments, demands for performance, notices of nonperformance or dishonor,
protests, notices of protest or notice of any other nature whatsoever in
connection with the Pledged Collateral on behalf of such Grantor or any other
Person having any interest therein; and neither Administrative Agent nor any
Lender assumes and none shall be obligated to perform the obligations of such
Grantor, if any, with respect to the Pledged Collateral.

 

11.           Reasonable Care.  Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially similar to that which Administrative Agent accords its own
property and if the Pledged Collateral is maintained in a location not
disapproved by the applicable Gaming Board, it being understood that
Administrative Agent shall not have any responsibility for ascertaining or
taking action with respect to maturities, calls, conversions, exchanges, tenders
or other matters relative to any Pledged Collateral, whether or not
Administrative Agent has or is deemed to have knowledge of such matters, or
taking any necessary steps to preserve rights against any Person with respect to
any Pledged Collateral. Secured Party shall comply with the conditions, if any,
imposed by any Gaming Board in connection with the approvals of the security
interest granted hereunder by Grantors.  Secured Party shall not surrender
possession of any Pledged Collateral which consists of Pledged Securities of any
Subsidiary subject to Gaming Laws or holding a license issued by a Gaming Board
to any Person without the prior approval of the applicable Gaming Board or as
otherwise permitted by then current applicable Gaming Laws.

 

12.           Events of Default and Remedies.

 

12.1         Rights Upon Event of Default.  Upon the occurrence and during the
continuance of an Event of Default under the Credit Agreement, Grantors shall be
in default hereunder and Secured Party shall have in any jurisdiction where
enforcement is sought, subject to compliance with applicable Gaming Laws, in
addition to all other rights and remedies that Secured Party may have under this
Agreement and under applicable Law or in equity, all of its rights and remedies
as a secured party under the Uniform Commercial Code as enacted in any such
jurisdiction, and in addition, subject to compliance with applicable Gaming
Laws,  the following rights and remedies, all of which may be exercised with or
without further notice to Grantors:

 

(a)           to notify any Issuer of any Pledged Securities and any and all
other obligors on any Pledged Collateral that the same has been pledged to
Administrative Agent for the benefit of Secured Party and that all Distributions
and other payments thereon are to be made directly and exclusively to
Administrative Agent for the account of Secured Party; to renew, extend, modify,
amend, accelerate, accept partial payments on, make allowances and adjustments
and issue credits with respect to, release, settle, compromise, compound,
collect or otherwise liquidate, on terms acceptable to Secured Party, in whole
or in part, the Pledged Collateral and any amounts owing thereon or any

 

8

--------------------------------------------------------------------------------


 

guaranty or security therefor; to enter into any other agreement relating to or
affecting the Pledged Collateral; and to give all consents, waivers and
ratifications with respect to the Pledged Collateral and exercise all other
rights (including voting rights), powers and remedies and otherwise act with
respect thereto as if Secured Party were the owner thereof;

 

(b)           to enforce payment and prosecute any action or proceeding with
respect to any and all of the Pledged Collateral and take or bring, in Secured
Party’s name(s) or in the name of Grantors, all steps, actions, suits or
proceedings deemed by Secured Party necessary or desirable to effect collection
of or to realize upon the Pledged Collateral;

 

(c)           in accordance with applicable Law, including Gaming Laws, to take
possession of the Pledged Collateral with or without judicial process;

 

(d)           to endorse, in the name of Grantors, all checks, notes, drafts,
money orders, instruments and other evidences of payment relating to the Pledged
Collateral;

 

(e)           to transfer any or all of the Pledged Collateral into the name of
Secured Party or its nominee or nominees; and

 

(f)            in accordance with applicable Law, including Gaming Laws, to
foreclose the Liens and security interests created under this Agreement or under
any other agreement relating to the Pledged Collateral by any available judicial
procedure or without judicial process, and to sell, assign or otherwise dispose
of the Pledged Collateral or any part thereof, either at public or private sale
or at any broker’s board or securities exchange, in lots or in bulk, for cash,
on credit or on future delivery, or otherwise, with or without representations
or warranties, and upon such terms as shall be acceptable to Secured Party;

 

all at the sole option of and in the sole discretion of Secured Party.

 

12.2         Sales.  Subject to compliance with applicable Gaming Laws, any sale
of the Pledged Collateral shall be held at such time or times and at such place
or places as Secured Party may determine in the exercise of its sole and
absolute discretion.  Secured Party may bid (which bid may be, in whole or in
part, in the form of cancellation of Obligations) for and purchase for the
account of Secured Party or any nominee of Secured Party the whole or any part
of the Pledged Collateral.  Secured Party shall not be obligated to make any
sale of the Pledged Collateral if it shall determine not to do so regardless of
the fact that notice of sale of the Pledged Collateral may have been given. 
Secured Party may, without notice or publication, adjourn the sale from time to
time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.

 

12.3         Private Sales.  Subject to compliance with applicable Gaming Laws,
upon the occurrence and during the continuance of an Event of Default under the
Credit Agreement, whether or not any of the Pledged Collateral has been
effectively registered under the Securities Act of 1933, as amended, or other
applicable Laws, Secured Party may, in its sole and absolute discretion, sell
all or any part of the Pledged Collateral at private sale in such manner and
under

 

9

--------------------------------------------------------------------------------


 

such circumstances as Secured Party may deem necessary or advisable in order
that the sale may be lawfully conducted.  Without limiting the foregoing,
Secured Party may (i) approach and negotiate with a limited number of potential
purchasers, and (ii) restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the Pledged Collateral for
their own account for investment and not with a view to the distribution or
resale thereof.  In the event that any of the Pledged Collateral is sold at
private sale, each Grantor agrees that if the Pledged Collateral is sold for a
price which Secured Party in good faith believes to be reasonable, then, (A) the
sale shall be deemed to be commercially reasonable in all respects, (B) such
Grantor shall not be entitled to a credit against the Obligations in an amount
in excess of the purchase price, and (C) Secured Party shall not incur any
liability or responsibility to such Grantor in connection therewith,
notwithstanding the possibility that a substantially higher price might have
been realized at a public sale.  Grantors recognize that a ready market may not
exist for Pledged Collateral which is not regularly traded on a recognized
securities exchange or in another recognized market, and that a sale by Secured
Party of any such Pledged Collateral for an amount substantially less than a pro
rata share of the fair market value of such Issuer’s assets minus liabilities
may be commercially reasonable in view of the difficulties that may be
encountered in attempting to sell a large amount of Pledged Collateral or
Pledged Collateral that is privately traded.

 

12.4         Title of Purchasers.  Subject to compliance with applicable Gaming
Laws, upon consummation of any sale of Pledged Collateral pursuant to this
Section 12, Administrative Agent on behalf of Secured Party shall have the right
to assign, transfer and deliver to the purchaser or purchasers thereof the
Pledged Collateral so sold.  Each such purchaser at any such sale shall hold the
Pledged Collateral sold absolutely free from any claim or right on the part of
Grantors, and each Grantor hereby waives (to the extent permitted by applicable
Law) all rights of redemption, stay and appraisal which it now has or may at any
time in the future have under any rule of Law or statute now existing or
hereafter enacted.  If the sale of all or any part of the Pledged Collateral is
made on credit or for future delivery, Secured Party shall not be required to
apply any portion of the sale price to the Obligations until such amount
actually is received by Secured Party, and any Pledged Collateral so sold may be
retained by Secured Party until the sale price is paid in full by the purchaser
or purchasers thereof.  Secured Party shall not incur any liability in case any
such purchaser or purchasers shall fail to pay for the Pledged Collateral so
sold, and, in case of any such failure, the Pledged Collateral may be sold again
upon like notice.

 

12.5         Disposition of Proceeds of Sale.  The net cash proceeds resulting
from the collection, liquidation, sale or other disposition of the Pledged
Collateral shall be applied, first, to the reasonable costs and expenses
(including reasonable attorneys’ fees) of retaking, holding, storing, processing
and preparing for sale, selling, collecting and liquidating the Pledged
Collateral, and the like; second, to the satisfaction of all Obligations, with
application as to any particular Obligations to be in the order set forth in the
Credit Agreement or other Loan Documents; and, third, to all other indebtedness
secured hereby in such order and manner as Secured Party in its sole and
absolute discretion may determine.

 

12.6         Compliance with Missouri Gaming Laws.

 

(a)           For the purposes of this Agreement “Missouri Gaming Laws” shall
mean the statutes, regulations and law governing licensed riverboat gaming in
the State of

 

10

--------------------------------------------------------------------------------

 


 

Missouri, including without limitation, Chapter 313, RSMo, and 11 CSR Division
45, as the same may be amended from time to time; “Missouri Gaming Subsidiary”
means any Subsidiary of any Grantor subject to the Missouri Gaming Laws;
“Missouri Pledged Securities” means Pledged Securities which are issued by any
Missouri Gaming Subsidiary.

 

(b)           Notwithstanding anything to the contrary in this Security
Agreement, (i) the pledge of and grant of a security interest in the Missouri
Pledged Securities herein, the Secured Party’s rights and remedies with respect
to such Missouri Pledged Securities, the enforcement of the Secured Party’s
rights and remedies with respect to the Missouri Pledged Securities and the
other terms of this Agreement affecting the Missouri Pledged Securities and any
Missouri Gaming Subsidiary are subject to the Missouri Gaming Laws; (ii) the
ownership interests evidenced by the Missouri Pledged Securities may not be
transferred in any way pursuant to this Agreement or any other pledge,
hypothecation or security interest without separate notice to the Missouri
Gaming commission or other applicable Gaming Board at least thirty (30) days
prior to such transfer or as otherwise permitted by then current applicable
Gaming Laws.  The Secured Party acknowledges (x) that upon such transfer, or
upon Secured Party having the power to vote any ownership interest in any
Missouri Gaming Subsidiary, any license granted by the Missouri Gaming
Commission shall be null and void unless the Missouri Gaming Commission or other
applicable Gaming board has approved such transfer by vote of the commissioners;
and (y) that only persons and entities licensed by the Missouri Gaming
Commission are permitted to operate riverboat gaming facilities in Missouri or
are permitted to supply, sell and transfer gaming equipment and slot machines in
Missouri.

 

13.           Continuing Effect.  This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantors for liquidation or reorganization, should Grantors become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of Grantors’ assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by Administrative Agent or any Lender, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment or any part
thereof is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

14.           Covenant Not to Issue Uncertificated Securities.  Except as set
forth on Schedule II attached hereto, Grantors jointly and severally represent
and warrant to Secured Party that, as of the date hereof, all of the capital
stock (or other equity interests) of each of the Issuers is in certificated form
(as defined in Article 8 of the New York Uniform Commercial Code), and, subject
to compliance with applicable Gaming Laws, covenant to Secured Party that they
will not, without prior written notice to the Administrative Agent, cause or
permit (i) any Issuer not listed on or added to Schedule II hereto to convert
all or any part of its existing capital stock (or other equity interest) into
uncertificated form (as defined in Article 8 of the New York Uniform Commercial
Code) or (ii) any Issuer to convert all or any part of its existing capital
stock (or

 

11

--------------------------------------------------------------------------------


 

other equity interest) that is in uncertificated form (as defined in Article 8
of the New York Uniform Commercial Code) to certificated form (as defined in
Article 8 of the New York Uniform Commercial Code).  The foregoing
representations, warranties and covenants shall survive the execution and
delivery of this Agreement.

 

15.           Covenant Not to Dilute Interests of Secured Party in Pledged
Securities.  Grantors jointly and severally represent, warrant and covenant to
Secured Party that they will not at any time cause or permit any Issuer to issue
any additional capital stock (or other equity interest), or any warrants,
options or other rights to acquire any additional capital stock (or other equity
interest), if the effect thereof would be to dilute in any way the interests of
Secured Party in any Pledged Securities or in any Issuer.

 

16.           Indemnity.  Grantors jointly and severally agree to indemnify and
hold harmless Secured Party, and each of them, from and against any and all
claims, demands, losses, judgments and liabilities (including without limitation
liabilities for penalties) of whatsoever kind or nature, and to reimburse
Secured Party for all costs and expenses, including without limitation
reasonable attorneys’ fees and expenses and/or costs and expenses associated
with, arising out of or in connection with this Agreement or the exercise by
Secured Party of any right or remedy granted to it hereunder or under the other
Loan Documents other than arising from the gross negligence or willful
misconduct of Secured Party.  In no event shall Secured Party be liable for any
matter or thing in connection with this Agreement other than to account for
monies actually received by it in accordance with the terms hereof.  If and to
the extent that the agreements of Grantors under this Section 16 are
unenforceable for any reason, Grantors hereby agree to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable Law.

 

17.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND IN
ACCORDANCE WITH APPLICABLE GAMING LAWS INCLUDING MISSOURI GAMING LAWS.

 

18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same agreement.

 

19.           Additional Powers and Authorization.   The Administrative Agent
has been appointed as the Administrative Agent hereunder pursuant to the Credit
Agreement and shall be entitled to the benefits of the Credit Agreement and the
other Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may employ agents, trustees, or
attorneys-in-fact and, subject to compliance with applicable Gaming Laws, may
vest any of them with any property (including, without limitation, the Pledged
Collateral), title, right or power deemed necessary for the purposes of such
appointment.

 

20.           WAIVER OF JURY TRIAL.  EACH GRANTOR AND SECURED PARTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR

 

12

--------------------------------------------------------------------------------


 

INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE; AND EACH GRANTOR AND SECURED PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY GRANTOR OR SECURED PARTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

21.           CONSENT TO JURISDICTION; CHOICE OF FORUM.

 

(A)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH GRANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH GRANTOR, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH GRANTOR.  EACH
GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH GRANTOR AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING.  EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY GRANTOR IN ANY OTHER JURISDICTION.

 

(B)           EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN

 

13

--------------------------------------------------------------------------------


 

DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

[Remainder of page intentionally left blank.  Signature page to follow.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
as of the date first above written.

 

 

“Grantors”

 

 

 

BALLY TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

FOREIGN GAMING VENTURES, INC.,

 

a Nevada corporation

 

 

 

UNITED GAMING RAINBOW,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

CMS, LLC,

 

a Mississippi limited liability company

 

 

 

 

By: BALLY GAMING, INC , the Sole

 

 

Member of CMS, LLC

 

 

 

ARCADE PRIZES, LLC,

 

a Nevada limited liability company

 

 

 

 

By: ARCADE PLANET, INC., the Sole

 

 

Member of ARCADE PRIZES, LLC

 

 

 

BALLY GAMING GP, LLC,

 

a Nevada limited liability company

 

 

 

 

By: BALLY GAMING, INC., the Sole

 

 

Member of BALLY GAMING GP, LLC

 

 

 

BALLY GAMING LP, LLC,

 

a Nevada limited liability company

 

 

 

 

By: BALLY GAMING, INC., the Sole

 

 

Member of BALLY GAMING LP, LLC

 

 

 

BALLY GAMING SERVICES, LLC,

 

a Nevada limited liability gaming company

 

 

 

 

By: B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

 

By: BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE
R.L. DE C.V.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Grantors:

 

c/o Bally Technologies, Inc.

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

S-2

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

AS OF THE DATE FIRST

 

ABOVE WRITTEN:

 

 

 

“Secured Party”

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent for the Lenders

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

CLOSING DATE EQUITY INTERESTS

 

Issuer of Capital Stock or
Other Equity Interest

 

Class of
Interest

 

Certificate
No(s).

 

Number
of Shares

 

Percentage of
Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sch.-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

UNCERTIFICATED EQUITY INTERESTS

 

Sch.-2

--------------------------------------------------------------------------------